Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

September 7, 2016,

among

DENALI INTERMEDIATE INC.,

as Initial Holdings,

DELL INC.,

as the Company,

DELL INTERNATIONAL L.L.C.,

as a Borrower,

UNIVERSAL ACQUISITION CO.,

(which on the Effective Date shall be merged with and into EMC Corporation, with
EMC Corporation surviving

such merger and being contributed to the Company as a wholly-owned subsidiary of
the Company) as a Borrower,

The Issuing Banks and Lenders Party Hereto,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Term Loan B Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Term Loan A/Revolver Administrative Agent and as

Swingline Lender,

 

 

CREDIT SUISSE SECURITIES (USA) LLC, JPMORGAN CHASE BANK, N.A., BANK OF AMERICA,
N.A.,

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA,

DEUTSCHE BANK SECURITIES INC. AND RBC CAPITAL MARKETS

as Lead Arrangers and Joint Bookrunners for the Term B Facility

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE SECURITIES (USA) LLC, BANK OF AMERICA,
N.A.,

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA,

DEUTSCHE BANK SECURITIES INC. AND RBC CAPITAL MARKETS

as Lead Arrangers and Joint Bookrunners for the Term A, Facility and the
Revolving Facility and the Term Cash

Flow Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    SECTION 1.01    Defined Terms     
1    SECTION 1.02    Classification of Loans and Borrowings      63    SECTION
1.03    Terms Generally      63    SECTION 1.04    Accounting Terms; GAAP     
63    SECTION 1.05    Effectuation of Transactions      64    SECTION 1.06   
Currency Translation; Rates      64    SECTION 1.07    Limited Condition
Transactions.      65    SECTION 1.08    Administrative Agents      65   
ARTICLE II    THE CREDITS    SECTION 2.01    Commitments      66    SECTION 2.02
   Loans and Borrowings      66    SECTION 2.03    Requests for Borrowings     
67    SECTION 2.04    Swingline Loans      67    SECTION 2.05    Letters of
Credit      69    SECTION 2.06    Funding of Borrowings      74    SECTION 2.07
   Interest Elections      75    SECTION 2.08    Termination and Reduction of
Commitments      76    SECTION 2.09    Repayment of Loans; Evidence of Debt     
76    SECTION 2.10    Amortization of Term Loans      77    SECTION 2.11   
Prepayment of Loans      77    SECTION 2.12    Fees      84    SECTION 2.13   
Interest      85    SECTION 2.14    Alternate Rate of Interest      86   
SECTION 2.15    Increased Costs      87    SECTION 2.16    Break Funding
Payments      88    SECTION 2.17    Taxes      88    SECTION 2.18    Payments
Generally; Pro Rata Treatment; Sharing of Setoffs      91    SECTION 2.19   
Mitigation Obligations; Replacement of Lenders      92    SECTION 2.20   
Incremental Credit Extension      93    SECTION 2.21    Refinancing Amendments
     96    SECTION 2.22    Defaulting Lenders      97    SECTION 2.23   
Illegality      98    SECTION 2.24    Loan Modification Offers      98   
ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01    Organization;
Powers      99    SECTION 3.02    Authorization; Enforceability      99   
SECTION 3.03    Governmental Approvals; No Conflicts      100    SECTION 3.04   
Financial Condition; No Material Adverse Effect      100    SECTION 3.05   
Properties      100    SECTION 3.06    Litigation and Environmental Matters     
101   

 

-i-



--------------------------------------------------------------------------------

          Page   SECTION 3.07    Compliance with Laws and Agreements      101   
SECTION 3.08    Investment Company Status      101    SECTION 3.09    Taxes     
101    SECTION 3.10    ERISA      101    SECTION 3.11    Disclosure      102   
SECTION 3.12    Subsidiaries      102    SECTION 3.13    Intellectual Property;
Licenses, Etc.      102    SECTION 3.14    Solvency      102    SECTION 3.15   
Senior Indebtedness      102    SECTION 3.16    Federal Reserve Regulations     
102    SECTION 3.17    Use of Proceeds      102    SECTION 3.18    PATRIOT Act,
OFAC and FCPA      102    ARTICLE IV    CONDITIONS    SECTION 4.01    Effective
Date      103    SECTION 4.02    Each Credit Event      105    ARTICLE V   
AFFIRMATIVE COVENANTS    SECTION 5.01    Financial Statements and Other
Information      105    SECTION 5.02    Notices of Material Events      107   
SECTION 5.03    Information Regarding Collateral      108    SECTION 5.04   
Existence; Conduct of Business      108    SECTION 5.05    Payment of Taxes,
Etc.      108    SECTION 5.06    Maintenance of Properties      108    SECTION
5.07    Insurance      108    SECTION 5.08    Books and Records; Inspection and
Audit Rights      109    SECTION 5.09    Compliance with Laws      109   
SECTION 5.10    Use of Proceeds and Letters of Credit      109    SECTION 5.11
   Additional Subsidiaries      109    SECTION 5.12    Further Assurances     
110    SECTION 5.13    Ratings      110    SECTION 5.14    Certain Post-Closing
Obligations      110    SECTION 5.15    Designation of Subsidiaries      110   
SECTION 5.16    Change in Business      110    SECTION 5.17    Changes in Fiscal
Periods      111    ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01   
Indebtedness; Certain Equity Securities      111    SECTION 6.02    Liens     
116    SECTION 6.03    Fundamental Changes; Holding Companies      118   
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions     
120    SECTION 6.05    Asset Sales      122    SECTION 6.06    Holdings Covenant
     124    SECTION 6.07    Negative Pledge      125    SECTION 6.08   
Restricted Payments; Certain Payments of Indebtedness      126    SECTION 6.09
   Transactions with Affiliates      131   

 

-ii-



--------------------------------------------------------------------------------

          Page   SECTION 6.10    Financial Covenant      132    SECTION 6.11   
Covenant Suspension      132    ARTICLE VII    EVENTS OF DEFAULT    SECTION 7.01
   Events of Default      133    SECTION 7.02    Right to Cure      135   
SECTION 7.03    Application of Proceeds      136    ARTICLE VIII    THE
ADMINISTRATIVE AGENTS AND COLLATERAL AGENT    ARTICLE IX    MISCELLANEOUS   
SECTION 9.01    Notices      140    SECTION 9.02    Waivers; Amendments      141
   SECTION 9.03    Expenses; Indemnity; Damage Waiver      143    SECTION 9.04
   Successors and Assigns      145    SECTION 9.05    Survival      149   
SECTION 9.06    Counterparts; Integration; Effectiveness      150    SECTION
9.07    Severability      150    SECTION 9.08    Right of Setoff      150   
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process     
150    SECTION 9.10    WAIVER OF JURY TRIAL      151    SECTION 9.11    Headings
     151    SECTION 9.12    Confidentiality      151    SECTION 9.13    USA
Patriot Act      152    SECTION 9.14    Judgment Currency      152    SECTION
9.15    Release of Liens and Guarantees      153    SECTION 9.16    No Fiduciary
Relationship      153    SECTION 9.17    Effectiveness of the Mergers      153
   SECTION 9.18    Obligations Joint and Several      154    SECTION 9.19   
Acknowledgement and Consent to Bail-In of EEA Financial Institutions      154   

 

-iii-



--------------------------------------------------------------------------------

ANNEXES

 

Annex I         Amortization Table SCHEDULES:         Schedule 1.01(a)      —   
Excluded Subsidiaries Schedule 1.01(b)      —    Existing Swap Counterparties
Schedule 1.01(c)      —    Existing Receivables Financing Schedule 1.01(d)     
—    Letter of Credit Commitments Schedule 2.01(a)      —    Term A-1
Commitments Schedule 2.01(b)      —    Term A-2 Commitments Schedule 2.01(c)
     —    Term B Commitments Schedule 2.01(d)      —    Term Cash Flow
Commitments Schedule 2.01(e)      —    Term A-3 Commitments Schedule 2.01(f)
     —    [Reserved] Schedule 2.01(g)      —    Revolving Commitments Schedule
3.05      —    Effective Date Material Real Property Schedule 3.12      —   
Subsidiaries Schedule 5.14      —    Certain Post-Closing Obligations Schedule
6.01      —    Existing Indebtedness Schedule 6.02      —    Existing Liens
Schedule 6.04(f)      —    Existing Investments Schedule 6.07      —    Existing
Restrictions Schedule 6.09      —    Existing Affiliate Transactions EXHIBITS:
        Exhibit A      —    Form of Assignment and Assumption Exhibit B      —
   Form of Affiliated Lender Assignment and Assumption Exhibit C      —    Form
of Guarantee Agreement Exhibit D      —    Form of Collateral Agreement Exhibit
E      —    Form of First Lien Intercreditor Agreement Exhibit F      —    Form
of Second Lien Intercreditor Agreement Exhibit G      —    Form of Closing
Certificate Exhibit H      —    Form of Intercompany Note Exhibit I      —   
Form of Specified Discount Prepayment Notice Exhibit J      —    Form of
Specified Discount Prepayment Response Exhibit K      —    Form of Discount
Range Prepayment Notice Exhibit L      —    Form of Discount Range Prepayment
Offer Exhibit M      —    Form of Solicited Discounted Prepayment Notice Exhibit
N      —    Form of Solicited Discounted Prepayment Offer Exhibit O      —   
Form of Acceptance and Prepayment Notice Exhibit P-1      —    Form of U.S. Tax
Compliance Certificate (For Non-U.S. Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit P-2      —    Form of U.S. Tax Compliance
Certificate (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit P-3      —    Form of U.S. Tax Compliance Certificate (For
Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit P-4      —    Form of U.S. Tax Compliance Certificate (For
Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 7, 2016 (this “Agreement”), among DENALI
INTERMEDIATE INC., a Delaware corporation (“Holdings”), DELL INC., a Delaware
corporation (the “Company”), DELL INTERNATIONAL L.L.C., a Delaware limited
liability company (which on or about the Business Day following the Effective
Date shall be merged with and into NEW DELL INTERNATIONAL LLC, a Delaware
limited liability company (“Merger Co”), with Merger Co surviving such merger
and immediately changing its name to DELL INTERNATIONAL L.L.C. (such entity
prior to Merger 2, “Dell International” and a “Borrower” and such entity after
Merger 2, “Dell International” and a “Borrower”), UNIVERSAL ACQUISITION CO., a
Delaware corporation (which on the Effective Date shall be merged with and into
EMC Corporation, a Massachusetts corporation (the “Target”), with EMC
Corporation surviving such merger (such surviving entity, a “Borrower”) and
being contributed to the Company as a wholly-owned subsidiary of the Company),
the LENDERS party hereto, Credit Suisse AG, Cayman Islands Branch, as Term Loan
B Administrative Agent, JPMorgan Chase Bank, N.A., as Term Loan A/Revolver
Administrative Agent and Swingline Lender, Credit Suisse AG, Cayman Islands
Branch, as Collateral Agent and each of the Issuing Banks and Lenders from time
to time party hereto.

WHEREAS, the Borrowers have requested (a) the Term Lenders to extend Term Loans,
which, on the Effective Date shall be in the form of (i) $3,700,000,000
aggregate principal amount of Term A-1 Loans, (ii) $3,925,000,000 aggregate
principal amount of Term A-2 Loans, (iii) $5,000,000,000 aggregate principal
amount of Term B Loans, (iv) $2,500,000,000 aggregate principal amount of Term
Cash Flow Loans, and (v) $1,800,000,000 aggregate principal amount of Term A-3
Loans, (b) the Revolving Lenders to provide Revolving Loans, subject to the
Revolving Commitment, which, on the Effective Date shall be in an aggregate
principal amount of $3,150,000,000, to any Borrower at any time during the
Revolving Availability Period, (c) the Issuing Banks to issue Letters of Credit
at any time during the Revolving Availability Period, in an aggregate face
amount at any time outstanding not in excess of $500,000,000, and (d) the
Swingline Lender to extend credit in the form of Swingline Loans at any time
during the Revolving Availability Period, in an aggregate principal amount at
any time outstanding not in excess of $400,000,000;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABS Facilities” means, collectively, the Term/Commercial Receivables Facility,
the Revolving/Consumer Receivables Facility, the EMEA Facility and the Canadian
Revolving/Commercial Receivables Facility.

“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Accepting Lenders” has the meaning specified in Section 2.24(a).

“Accounting Changes” has the meaning specified in Section 1.04(d).

 



--------------------------------------------------------------------------------

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period, as
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Company, the Borrowers and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its Subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Target and its subsidiaries pursuant
to the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
October 12, 2015 among Parent, the Company, Merger Sub and the Target.

“Acquisition Debt Non-Guarantor Sublimit” has the meaning assigned to such term
in Section 6.01(a)(xxvi).

“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between Parent or its Affiliates, the Company or its Affiliates,
Target or its Affiliates, in connection with the Acquisition and all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of the foregoing or entered into in
connection therewith.

“Acquisition Transaction” means any Investment by Holdings, the Company, the
Borrowers or any Restricted Subsidiary in a Person that is engaged in a Similar
Business if as a result of such Investment, (a) such Person becomes a Restricted
Subsidiary or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated, or amalgamated with or into, or transfers
or conveys substantially all of its assets (or all or substantially all the
assets constituting a business unit, division, product line or line of business)
to, or is liquidated into, Holdings or a Restricted Subsidiary, and, in each
case, any Investment held by such Person.

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitments pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of the Term Loan A/Revolving Administrative
Agent, each Issuing Bank and the Swingline Lender (in each case, such approval
in each case not to be unreasonably withheld or delayed) and the Company.

“Additional Term Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time) that agrees to provide any portion of any (a) Incremental Term
Loan pursuant to an Incremental Facility Amendment in accordance with Section
2.20 or (b) Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.21; provided that each Additional Term
Lender (other than any Person that is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender at such time) shall be subject to the approval of the
applicable Administrative Agent (such approval not to be unreasonably withheld
or delayed) and the Company.

“Additional/Replacement Revolving Commitment” has the meaning assigned to such
term in Section 2.20(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agents” means the Term Loan B Administrative Agent and the Term
Loan A/Revolver Administrative Agent. The Administrative Agents may from time to
time designate one or more of their respective Affiliates or branches to perform
the functions of the Administrative Agents in connection with Loans denominated
in any currency other than dollars, in which case references herein to the
“Administrative Agents” shall, in connection with Loans denominated in any such
currency, mean any Affiliate or branch so designated.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning specified in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of Silver Lake Partners.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Company (other than Holdings, the Company, the Borrowers or any of their
respective Subsidiaries) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(f)(5).

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.04(f)(3).

“Agent” means the Term Loan A/Revolver Administrative Agent, the Term Loan B
Administrative Agent, the Collateral Agent, each Lead Arranger, each Joint
Bookrunner and any successors and assigns in such capacity, and “Agents” means
two or more of them.

“Agreement” has the meaning provided in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the
Prime Rate in effect for such day and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1.00%. Notwithstanding the
foregoing, and solely with respect to the Term B Facility, the Alternate Base
Rate will be deemed to be 1.75% per annum if the Alternate Base Rate calculated
pursuant to the foregoing provisions would otherwise be less than 1.75% per
annum. Further, with respect to each of the other Borrowings, the Alternate Base
Rate will be deemed to be 0% per annum if the Alternate Base Rate calculated
pursuant to the foregoing provisions would otherwise be less than 0% per annum.

“Applicable Account” means, with respect to any payment to be made to either
Administrative Agent hereunder, the account specified by such Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or a Swingline Lender at any time, the sum of (a) the Dollar
Equivalent of the aggregate amount of all Letters of Credit issued by such
Person in its capacity as an Issuing Bank (if applicable) that remains available
for drawing at such time, (b) the

 

-3-



--------------------------------------------------------------------------------

Dollar Equivalent of the aggregate amount of all LC Disbursements made by such
Person in its capacity as an Issuing Bank (if applicable) that have not yet been
reimbursed by or on behalf of a Borrower at such time and (c) the aggregate
principal amount of all Swingline Loans made by such Person in its capacity as a
Swingline Lender (if applicable) outstanding at such time.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, (a) with respect to any Term B Loan, (i)
2.25% per annum, in the case of an ABR Loan, or (ii) 3.25% per annum, in the
case of a Eurocurrency Loan, (b) with respect to any Term Cash Flow Loan, (i)
0.75% per annum, in the case of an ABR Loan, or (ii) 1.75% per annum, in the
case of a Eurocurrency Loan, (c) with respect to any Term A-3 Loan, (i) 1.00%
per annum, in the case of an ABR Loan, or (ii) 2.00% per annum, in the case of a
Eurocurrency Loan, (d) with respect to any Term A-1 Loan, on the Effective Date
(i) 1.00% per annum, in the case of an ABR Loan, or (ii) 2.00% per annum, in the
case of a Eurocurrency Loan, (e) with respect to any Term A-2 Loan, on the
Effective Date (i) 1.25% per annum, in the case of an ABR Loan, or (ii) 2.25%
per annum, in the case of a Eurocurrency Loan, and (f) with respect to any
Revolving Loan, on the Effective Date (i) 1.00% per annum, in the case of an ABR
Loan, or (ii) 2.00% per annum, in the case of a Eurocurrency Loan; provided
that:

(A) from and after the delivery of the financial statements and related
Compliance Certificate for the first full fiscal quarter of the Company
completed after the Effective Date pursuant to Section 5.01, with respect to
clause (a) above, the Applicable Rate shall be based on the First Lien Leverage
Ratio set forth in the most recent Compliance Certificate in accordance with the
pricing grid below:

 

Level

 

First Lien

Leverage

Ratio

 

Term B ABR Loan

Applicable Rate

 

Term B Eurocurrency

Loan Applicable Rate

1

  > 1.00:1.00   2.25%   3.25%

2

  £ 1.00:1.00   2.00%   3.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01; provided that, at the option of the Administrative Agent (at the
direction of the Required Lenders and upon notice to the Company of such
determination), the highest pricing level shall apply as of the first Business
Day after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date immediately prior to the date on which such Compliance Certificate is
so delivered (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply). Upon the request of the Term Loan
B Administrative Agent or the Required Term B Loan Lenders on and after receipt
of a notice that an Event of Default has occurred, the highest pricing level
shall apply as of the date of such Event of Default (as reasonably determined by
the Company) and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter, in each
case, the pricing level otherwise determined in accordance with this definition
shall apply).

 

-4-



--------------------------------------------------------------------------------

(B) after the Effective Date, with respect to clauses (c) through (f), the
Applicable Rate shall be based on the Company’s public corporate credit rating
from each of S&P and Moody’s (the “Rating”) in accordance with the pricing grid
set forth below.

 

Level

 

Rating
(Corporate

and Stable or
better)

 

Term A-1 and
Term A-3

ABR Loan

Applicable

Rate

 

Term A-1 and
Term A-3
Eurocurrency
Loan

Applicable

Rate

 

Term A-2

ABR Loan

Applicable Rate

 

Term A-2
Eurocurrency
Loan

Applicable

Rate

 

Revolving
Credit

Facility

ABR Loan

Applicable

Rate

 

Revolving
Credit Facility
Eurocurrency
Loan

Applicable

Rate

 

Commitment
Fee

I

  BBB/Baa2   0.50%   1.50%   0.75%   1.75%   0.50%   1.50%   0.25%

II

  BBB-/Baa3   0.75%   1.75%   1.00%   2.00%   0.75%   1.75%   0.25%

III

  BB+/Ba1   1.00%   2.00%   1.25%   2.25%   1.00%   2.00%   0.375%

IV

  BB/Ba2   1.25%   2.25%   1.50%   2.50%   1.25%   2.25%   0.50%

Each change in the Applicable Rate resulting from a publicly announced change in
the Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. In the event of a split Rating, the
Applicable Rate will be determined by reference to the higher Rating; provided
that if the Ratings are split by more than one Level, the Applicable Rate shall
be determined by reference to the Level in the grid above that is one lower than
the Level in which the higher Rating appears; provided that if there is no
Rating from either S&P or Moody’s then Level III shall apply. Upon the request
of the Term Loan A/Revolver Administrative Agent or the Required Pro Rata
Lenders on and after receipt of a notice that an Event of Default has occurred,
the highest pricing level shall apply as of the date of such Event of Default
(as reasonably determined by the Company) and shall continue to so apply to but
excluding the date on which such Event of Default shall cease to be continuing
(and thereafter, in each case, the pricing level otherwise determined in
accordance with this definition shall apply).

In the event that any financial statements under Section 5.01 or a Compliance
Certificate is shown to be inaccurate at any time and such inaccuracy, if
corrected, would have led to a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrowers shall promptly (and in no event later than five
(5) Business Days thereafter) deliver to the Term Loan B Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate,
and (iii) the Borrowers shall pay to the Term Loan B Administrative Agent
promptly upon written demand (and in no event later than five (5) Business Days
after written demand) any additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Term Loan B Administrative Agent in accordance with the
terms hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until written demand
is made for such payment pursuant to this paragraph and accordingly, any
nonpayment of such interest as a result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and no such amounts
shall be deemed overdue (and no amounts shall accrue interest at the Default
Rate), at any time prior to the date that is five (5) Business Days following
such written demand.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of the term “Permitted Investments.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-5-



--------------------------------------------------------------------------------

“Asset Sale Bridge Facility” means the facility pursuant to that certain Asset
Sale Bridge Credit Agreement, dated as of the date hereof, by and among the
Borrowers, JPMorgan Chase Bank, N.A., as administrative agent, the lenders party
thereto and the other agents party thereto, in an aggregate principal amount not
to exceed $2,200,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit A or any other
form reasonably approved by the applicable Administrative Agent.

“Auction Agent” means (a) the applicable Administrative Agent or (b) any other
financial institution or advisor employed by the Company or a Borrower (whether
or not an Affiliate of an Administrative Agent) to act as an arranger in
connection with any Discounted Term Loan Prepayment pursuant to Section
2.11(a)(ii); provided that neither the Company nor a Borrower shall designate
either Administrative Agent as the Auction Agent without the written consent of
such Administrative Agent (it being understood that neither Administrative Agent
shall be under any obligation to agree to act as the Auction Agent).

“Audited Financial Statements” means (a) the audited consolidated financial
statements of the Target and its Subsidiaries which are (i) the financial
position of the Target and its Subsidiaries at December 31, 2015 and December
31, 2014, (ii) the results of its operations and cash flows for each of the
three years in the period ended December 31, 2015, and (iii) the notes included
thereto and (b) the audited consolidated financial statements of the Parent and
its Subsidiaries which are (i) the financial position of the Company and its
Subsidiaries at January 29, 2016 and January 30, 2015, (ii) the results of its
operations and cash flows for the years ended January 29, 2016 and January 30,
2015 and for the period from October 29, 2013 through January 31, 2014, (iii)
the results of Dell Inc. and its Subsidiaries for the period from February 2,
2013 through October 28, 2013, and (iv) the notes included thereto.

“Available Amount,” means, on any date of determination, a cumulative amount
equal to (without duplication):

(a) the greater of (i) $3,000,000,000 and (ii) 30% of Consolidated EBITDA for
the Test Period then last ended (such greater amount, the “Starter Basket”),
plus

(b) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter of the Company commencing
immediately before the Effective Date to the end of the most recent Test Period,
plus

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments and the Fair Market Value of any in-kind amounts received
by the Company, the Borrowers and the Restricted Subsidiaries on Investments
made using the Available Amount (not to exceed the amount of such Investments),
plus

(d) Investments of the Company, a Borrower or any of the Restricted Subsidiaries
in any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated with or into the Company, a
Borrower or any of the Restricted Subsidiaries (other than in connection with
the Pledged VMware Share Returns) (up to the lesser of (i) the Fair Market Value
of the Investments of the Company, a Borrower and the Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (ii) the Fair Market Value of the original Investment by the
Company, a Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary), plus

(e) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance or sale of Equity Interests of an
Unrestricted Subsidiary) received by the Company, any Borrower or any Restricted
Subsidiary, plus

 

-6-



--------------------------------------------------------------------------------

(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by the Company, any Borrower or any
Restricted Subsidiary from an Unrestricted Subsidiary, plus

(g) the aggregate amount of any Retained Declined Proceeds since the Effective
Date;

provided that in no event shall the Available Amount increase due to a Pledged
VMware Share Return.

“Available Cash” means, as of any date of determination, the aggregate amount of
cash and Permitted Investments of the Company, the Borrowers or any Restricted
Subsidiary to the extent the use thereof for the application to payment of
Indebtedness is not prohibited by law or any contract to which Holdings, the
Company, the Borrowers and any Restricted Subsidiary is a party; provided that
Available Cash shall in no event include Foreign Cash securing or supporting
Indebtedness incurred pursuant to Section 6.01(a)(xxv)(B).

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) the Net Proceeds of new public or private issuances of Qualified Equity
Interests in Holdings or any parent of Holdings which are contributed to the
Company, plus

(b) capital contributions received by the Company after the Effective Date in
cash or Permitted Investments (other than in respect of any Disqualified Equity
Interest) and the Fair Market Value of any in-kind contributions, plus

(c) the net cash proceeds received by the Company from Indebtedness and
Disqualified Equity Interest issuances issued after the Effective Date and which
have been exchanged or converted into Qualified Equity Interests, plus

(d) returns, profits, distributions and similar amounts received in cash or
Permitted Investments and the Fair Market Value of any in-kind amounts received
by the Company, the Borrowers and the Restricted Subsidiaries on Investments
made using the Available Equity Amount (not to exceed the amount of such
Investments);

provided that the Available Equity Amount shall not include any Cure Amount, any
amounts used to incur Indebtedness pursuant to Section 6.01(a)(xxiv), any
amounts used to make Restricted Payments pursuant to Section 6.08(a)(vi)(C) or
any amounts used to make Investments pursuant to Section 6.04(p) and shall not
increase due to a Pledged VMware Share Return.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of

 

-7-



--------------------------------------------------------------------------------

managers, manager or managing member of a general partner of such Person or the
functional equivalent of the foregoing and (d) in any other case, the functional
equivalent of the foregoing. In addition, the term “director” means a director
or functional equivalent thereof with respect to the relevant Board of
Directors.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” and “Borrowers” means, individually and collectively, (a) Dell
International, (b) prior to the consummation of the Merger, Universal
Acquisition Co., (c) immediately after the consummation of the Merger, the
Target and (d) any Successor Borrower.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrowers to make a voluntary prepayment of Term Loans at a specified discount
to par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrowers of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrowers of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date in the same currency and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

“Borrowing Minimum” means (a) in the case of a Revolving Loan Borrowing,
$1,000,000 and (b) in the case of a Swingline Loan, $100,000.

“Borrowing Multiple” means (a) in the case of a Revolving Loan Borrowing,
$100,000 and (b) in the case of a Swingline Loan, $100,000.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Austin, Texas are authorized or
required by law to remain closed; provided that when used in connection with a
Eurocurrency Loan the term “Business Day” shall also exclude any day that is not
a London Banking Day.

“Canadian Revolving/Commercial Receivables Facility” means the transactions
contemplated from time to time in that certain Second Amended and Restated
Credit Agreement, dated as of April 15, 2016, by and among, Dell Financial
Services Canada Limited, Wells Fargo Capital Finance Corporation Canada, RBC
Capital Markets and the financial institutions from time to time party thereto.

“Capital Expenditures” means, for any period, (a) the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by the Company, the Borrowers and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries, (b) all
Capitalized Software Expenditures and (c) all Capitalized Research and
Development Costs.

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on December
31, 2015 (or, if the Company elects by written notice to the Administrative
Agents at any time (but only once after the Effective Date), in accordance with
GAAP as in effect from time to time but subject to the proviso in the definition
of GAAP).

 

-8-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, as in effect on December 31, 2015, recorded as capitalized leases
(or, if the Company has made the election described in the parenthetical in the
definition of Capital Lease Obligation, in accordance with GAAP as in effect
from time to time but subject to the proviso in the definition of GAAP).

“Capitalized Research and Development Costs” means, for any period, all research
and development costs that are, or are required to be, in accordance with GAAP,
reflected as capitalized costs on the consolidated balance sheet of the Company
and the Restricted Subsidiaries.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company,
the Borrowers and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Company, the
Borrowers and the Restricted Subsidiaries.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Revolving Lenders, as collateral for LC Exposure or obligations of the Revolving
Lenders to fund participations in respect of LC Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Collateral Agent and the applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Collateral Agent and each
applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization” shall
have meanings correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Company, any Borrower or any Restricted Subsidiary in respect of (a)
any overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management or treasury services or any automated
clearing house transfers of funds, (b) other obligations in respect of netting
services, employee credit or purchase card programs and similar arrangements and
(c) other services related, ancillary or complementary to the foregoing
(including Cash Management Services).

“Cash Management Services” has the meaning assigned to such term in the
definition of the term “Secured Cash Management Obligations.”

“Casualty Event” means any event that gives rise to the receipt by the Company,
any Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“Change in Control” means (a) the failure of Holdings to own directly or
indirectly through wholly-owned subsidiaries that are Guarantors, all of the
Equity Interests in the Company, (b) the failure of the Company, directly or
indirectly through wholly-owned subsidiaries that are Guarantors (including, for
the avoidance of doubt, through wholly-owned Subsidiaries that are subsidiaries
of the Borrowers), to own all of the Equity Interests in the Borrowers, (c)
Holdings shall cease to be a direct or indirect Subsidiary of Parent, (d) prior
to an IPO, the failure by the Permitted Holders to beneficially own Voting
Equity Interests in Parent representing at least a majority of the aggregate
votes entitled to vote for the election of directors of Parent having a majority
of the aggregate votes on the Board of Directors of Parent, unless the Permitted
Holders otherwise have the right (pursuant to contract, proxy or otherwise),
directly or indirectly, to designate, nominate or appoint (and do so designate,
nominate or appoint) directors of Parent having a majority of the aggregate
votes on the Board of Directors of Parent, (e) after an IPO, the acquisition of
beneficial ownership by any Person or group, other than the Permitted Holders,
of Equity Interests representing 40% or more of the aggregate votes entitled to
vote for the election of directors of Parent having a majority of the aggregate
votes on the Board of Directors of Parent and the aggregate number of votes for
the election of such directors of the Equity Interests beneficially owned by
such Person or group is greater than the aggregate number of votes for the
election of such directors represented by the Equity Interests beneficially
owned by the Permitted Holders, unless the Permitted Holders otherwise have the
right (pursuant to contract, proxy or otherwise), directly or indirectly, to
designate, nominate or appoint (and do so designate, nominate or appoint)
directors of Parent having a

 

-9-



--------------------------------------------------------------------------------

majority of the aggregate votes on the Board of Directors of Parent, or (f) the
occurrence of a “Change of Control” (or similar term), as defined in the
documentation governing the Notes (and any Permitted Refinancing thereof that
constitutes Material Indebtedness).

For purposes of this definition, including other defined terms used herein in
connection with this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the date
hereof and (ii) the phrase Person or group is within the meaning of Section
13(d) or 14(d) of the Exchange Act, but excluding any employee benefit plan of
such Person or group or its subsidiaries and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan. Solely
for purposes of clause (c) of the immediately preceding paragraph, the term
“Subsidiary” shall mean, with respect to any Person, (1) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned, directly or indirectly,
by such Person or one or more of the other Subsidiaries of that Person or a
combination thereof; and (2) any partnership, joint venture, limited liability
company or similar entity of which (a) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof whether in the form of membership, general, special or limited
partnership or otherwise, and (b) such Person or any Subsidiary of such Person
is a controlling general partner or otherwise controls such entity. For the
avoidance of doubt, any entity that is owned at a 50% or less level (as
described above) shall not be a “Subsidiary” for purposes of clause (c) of the
immediately preceding paragraph.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, (A) if any group includes one or more
Permitted Holders, the issued and outstanding Equity Interests of Parent,
directly or indirectly owned by the Permitted Holders that are part of such
group shall not be treated as being beneficially owned by such group or any
other member of such group for purposes of clauses (d) and (e) of this
definition, (B) Person or group shall not be deemed to beneficially own Equity
Interests to be acquired by such Person or group pursuant to a stock or asset
purchase agreement, merger agreement, option agreement, warrant agreement or
similar agreement (or voting or option or similar agreement related thereto)
until the consummation of the acquisition of the Equity Interests in connection
with the transactions contemplated by such agreement and (C) a Person or group
will not be deemed to beneficially own the Equity Interests of another Person as
a result of its ownership of Equity Interests or other securities of such other
Person’s parent (or related contractual rights) unless it owns 50% or more of
the total voting power of the Equity Interests entitled to vote for the election
of directors of such Person’s parent having a majority of the aggregate votes on
the Board of Directors of such Person’s parent.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (i) any requests, rules, guidelines or directives under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or issued in connection
therewith and (ii) any requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law,” to the extent enacted,
adopted, promulgated or issued after the date of this Agreement, but only to the
extent such rules, regulations, or published interpretations or directives are
applied to the Company and its Subsidiaries by the Administrative Agents or any
Lender in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including, without
limitation, for purposes of Section 2.15.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Incremental Term
Loans, Other Term Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Other Revolving Commitment,
Term Commitment or Other Term Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments. Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto) and
Incremental Term Loans that have different terms and conditions shall be
construed to be in different Classes.

 

-10-



--------------------------------------------------------------------------------

“Class V Common Stock” means the Class V Common Stock, par value $.01 per share,
of Denali Holding together with any common stock of any Parent Entity into which
such Class V Common Stock is converted or exchanged and which tracks the Class V
Group (as defined in the Certificate of Incorporation of Denali Holding as in
effect on the Effective Date) or any successor to the Class V Group.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agent” has the meaning assigned in the Collateral Agreement.

“Collateral Agreement” means the Collateral Agreement among Holdings, the
Company, each Borrower, each other Loan Party and the Collateral Agent,
substantially in the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agents shall have received from (i) Holdings, the
Company, each Borrower, EMC IPCo and each Domestic Subsidiary (other than an
Excluded Subsidiary) either (x) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Loan Party after the Effective Date (including by ceasing to be
an Excluded Subsidiary), a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person and (ii)
Holdings, the Company, EMC IPCo, the Borrowers and each Subsidiary Loan Party
either (x) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Person or (y) in the case of any Person that becomes a Loan
Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, documents of the type referred
to in Section 4.01(c), and, to the extent reasonably requested by the Collateral
Agent, opinions of the type referred to in Section 4.01(b);

(b) all outstanding Equity Interests of the Company, the Borrowers, any
Intermediate Parent, the IPCos and the Restricted Subsidiaries (other than any
Equity Interests constituting Excluded Assets or Equity Interests of Immaterial
Subsidiaries) owned by or on behalf of any Loan Party shall have been pledged
pursuant to the Collateral Agreement (and the Collateral Agent shall have
received certificates or other instruments representing all such Equity
Interests (if any), together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank);

(c) if any Indebtedness for borrowed money of Holdings, the Company, any IPCo,
any Intermediate Parent, any Borrower or any Subsidiary in a principal amount of
$50,000,000 or more is owing by such obligor to any Loan Party, such
Indebtedness shall be evidenced by a promissory note, such promissory note shall
have been pledged pursuant to the Collateral Agreement and the Collateral Agent
shall have received all such promissory notes, together with undated instruments
of transfer with respect thereto endorsed in blank;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law and reasonably requested by the Collateral Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording; and

 

-11-



--------------------------------------------------------------------------------

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) to the extent applicable in the relevant
jurisdiction (w) a policy or policies of title insurance (or marked
unconditional commitment to issue such policy or policies) in the amount equal
to not less than 100% (or such lesser amount as reasonably agreed to by the
Collateral Agent) of the Fair Market Value of such Mortgaged Property and
fixtures, as reasonably determined by the Company and agreed to by the
Collateral Agent, issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a first priority Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements (other than
a creditor’s rights endorsement), coinsurance and reinsurance as the Collateral
Agent may reasonably request to the extent available in the applicable
jurisdiction at commercially reasonable rates, (x) such affidavits, instruments
of indemnification (including a so-called “gap” indemnification) as are
customarily requested by the title company to induce the title company to issue
the title policies and endorsements contemplated above, (y) evidence reasonably
acceptable to the Collateral Agent of payment by the Company or the Borrower of
all title policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the title policies
referred to above, (iii) a survey of each Mortgaged Property in such form as
shall be required by the title company to issue the so-called comprehensive and
other survey-related endorsements and to remove the standard survey exceptions
from the title policies and endorsements contemplated above (provided, however,
that a survey shall not be required to the extent that the issuer of the
applicable title insurance policy provides reasonable and customary
survey-related coverages (including, without limitation, survey-related
endorsements) in the applicable title insurance policy based on an existing
survey and/or such other documentation as may be reasonably satisfactory to the
title insurer), (iv) completed “Life-of-Loan” Federal Emergency Management
Agency (“FEMA”) Standard Flood Hazard Determination with respect to each
Mortgaged Property subject to the applicable FEMA rules and regulations
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Company, the Borrowers and each Loan
Party relating thereto), (v) if any Mortgaged Property is located in an area
determined by FEMA to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors and the other Flood Insurance Laws and as required under
Section 5.07, and (vi) such legal opinions as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agents and the Company reasonably
agree in writing that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any material adverse Tax consequences to
Holdings and its Subsidiaries (including the imposition of withholding or other
material Taxes)), shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, (b) Liens required to be granted from time to time
pursuant to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth in the Security Documents as in effect on
the Effective Date, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, commodities accounts or other assets specifically requiring perfection
by control agreements, (d) no perfection actions shall be required with respect
to Vehicles and other assets subject to certificates of title, (e) no perfection
actions shall be required with respect to commercial tort claims with a value
less than $50,000,000 and no perfection shall be required with respect to
promissory notes evidencing debt for borrowed money in a principal amount of
less than $50,000,000, (f) no actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction shall be required to be taken to create
any security interests in assets located or titled outside of the United States
(including any Equity Interests of Foreign Subsidiaries and any foreign
Intellectual Property) or to perfect or make enforceable any security interests
in any such assets (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (g) no actions shall be required to perfect a security interest
in letter of credit rights (other than the filing of UCC financing statements)
and (h) in no event shall the Collateral include any Excluded Assets. The
Collateral Agent may grant extensions of time or waivers for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other

 

-12-



--------------------------------------------------------------------------------

deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Company or its Subsidiaries in the
ordinary course of business.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, and Other Term
Commitment of any Class or any combination thereof (as the context requires) and
(b) with respect to any Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning provided in the preamble hereto.

“Company Materials” has the meaning specified in Section 5.01.

“Compliance Certificate” means a certificate of a Financial Officer required to
be delivered pursuant to Section 5.01(d).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income (provided that, for the avoidance of doubt, interest income will
not include any amounts earned by DFS or other Restricted Subsidiaries through
the financing of DFS Financing Assets) and gains on such hedging obligations or
such derivative instruments, and bank and letter of credit fees and costs of
surety bonds in connection with financing activities, together with items
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (i) through (xi) thereof,

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, excise, value added and similar
taxes based on income, profits, revenue or capital and foreign withholding taxes
paid or accrued during such period (including in respect of repatriated funds)
including penalties and interest related to such taxes or arising from any tax
examinations and (without duplication) any payments to a Parent Entity pursuant
to Section 6.08(a)(vii) in respect of taxes ,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures, internal labor costs and amortization of deferred
financing fees or costs),

(iv) other non-cash charges (other than any accrual in respect of
bonuses)(provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, (A) such
Person may elect not to add back such non-cash charges in the current period and
(B) to the extent such Person elects to add back such non-cash charges in the
current period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

 

-13-



--------------------------------------------------------------------------------

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
deducted (and not added back in such period to Consolidated Net Income)
excluding cash distributions in respect thereof,

(vi) (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Sponsors (including any termination fees payable in connection with the
early termination of management and monitoring agreements), (B) the amount of
payments made to option holders of the Company or any of its direct or indirect
parent companies in connection with, or as a result of, any distribution being
made to shareholders of such person or its direct or indirect parent companies,
which payments are being made to compensate such option holders as though they
were shareholders at the time of, and entitled to share in, such distribution,
including any cash consideration for any repurchase of equity, in each case to
the extent permitted in the Loan Documents and (C) the amount of fees, expenses
and indemnities paid to directors, including of Holdings or any direct or
indirect parent thereof,

(vii) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing or any loan syndications by
DFS or other Restricted Subsidiaries engaged in financing of DFS Financing
Assets,

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back,

(ix) any costs or expenses incurred by the Company, any Borrower or any
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital of the Company or Net Proceeds of an
issuance of Equity Interests of the Company (other than Disqualified Equity
Interests),

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature.

plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Company in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Company), including any cost savings, expenses
and charges (including restructuring and integration charges) in connection
with, or incurred by or on behalf of, any joint venture of the Company, any
Borrower or any of the Restricted Subsidiaries (whether accounted for on the
financial statements of any such joint venture or the applicable Borrower) (i)
with respect to the Transactions, on or prior to the date that is 24 months
after the Effective Date (including actions initiated prior to the Effective
Date) and (ii) with respect to any other Specified Transaction, any
restructuring, cost saving initiative or other initiative whether initiated
before, on or after the Effective Date, within 24 months after such Specified
Transaction, restructuring, cost saving initiative or other initiative (which
cost savings shall be added to Consolidated EBITDA until fully realized and
calculated on a Pro Forma Basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings are reasonably
quantifiable and factually supportable, (B) no cost savings, operating expense

 

-14-



--------------------------------------------------------------------------------

reductions or synergies shall be added pursuant to this clause (b) to the extent
duplicative of any expenses or charges relating to such cost savings, operating
expense reductions or synergies that are included in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (C) the share of any such cost savings,
expenses and charges with respect to a joint venture that are to be allocated to
the Company, any Borrower or any of the Restricted Subsidiaries shall not exceed
the total amount thereof for any such joint venture multiplied by the percentage
of income of such venture expected to be included in Consolidated EBITDA for the
relevant Test Period;

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
added (and not deducted in such period from Consolidated Net Income),

in each case, as determined on a consolidated basis for the Company, the
Borrowers and the Restricted Subsidiaries in accordance with GAAP; provided
that,

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Company, any Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) whether such acquisition
occurred before or after the Effective Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis, and

(II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Company, any Borrower or
any Restricted Subsidiary during such period (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of) (each such Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agents (for further delivery to the Lenders).

 

-15-



--------------------------------------------------------------------------------

“Consolidated First Lien Debt” means, as of any date of determination, (a) the
amount of Consolidated Total Debt (including in respect of the Loans hereunder)
that is secured by all of the Collateral on an equal or super priority basis
(but without regard to the control of remedies) with Liens securing the Secured
Obligations minus (b) Available Cash. For the avoidance of doubt, (a) any
Indebtedness under the First Lien Notes shall constitute Consolidated First Lien
Debt and (b) any Indebtedness under the Margin Bridge Facility, the VMware Note
Facility and any Permitted Bridge Refinancing thereof shall not constitute
Consolidated First Lien Debt.

“Consolidated Interest Expense” means the sum of (a) cash interest expense
(including that attributable to Capitalized Leases), net of cash interest income
(provided that, for the avoidance of doubt, interest income will not include any
amounts earned by DFS or other Restricted Subsidiaries through the financing of
DFS Financing Assets), of the Company, the Borrowers and the Restricted
Subsidiaries with respect to all outstanding Indebtedness of the Company, the
Borrowers and the Restricted Subsidiaries (excluding any Non-Recourse
Indebtedness incurred under Section 6.01(a)(viii) or Section 6.01(a)(xxviii)),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements plus (b) non-cash interest expense resulting solely
from (x) the amortization of original issue discount from the issuance of
Indebtedness of the Company, the Borrower and the Restricted Subsidiaries
(excluding Indebtedness borrowed in connection with the Transactions (and any
Permitted Refinancing thereof) and any Non-Recourse Indebtedness permitted to be
incurred under Section 6.01(a)(viii) or Section 6.01(a)(xxviii)) at less than
par and (y) pay in kind interest expense of the Company, the Borrowers and the
Restricted Subsidiaries, plus (c) the amount of cash dividends or distributions
made by the Company, the Borrowers and the Restricted Subsidiaries in respect of
JV Preferred Equity Interests and other preferred Equity Interests issued in
accordance with Section 6.01(c), but excluding, for the avoidance of doubt, (i)
amortization of deferred financing costs, debt issuance costs, commissions, fees
and expenses and any other amounts of non-cash interest other than specifically
referred to in clause (b) above (including as a result of the effects of
acquisition method accounting or pushdown accounting), (ii) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iii)
any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, (iv) commissions, discounts, yield and other fees
and charges (including any interest expense) incurred in connection with any
Permitted Receivables Financing, (v) all non-recurring cash interest expense or
“additional interest” for failure to timely comply with registration rights
obligations, (vi) any interest expense attributable to the exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) with respect thereto and with respect to the Transactions or the
Original Transactions or any other Investment, all as calculated on a
consolidated basis in accordance with GAAP, (vii) any payments with respect to
make-whole premiums or other breakage costs of any Indebtedness, including,
without limitation, any Indebtedness issued in connection with the Transactions
or the Original Transactions, (viii) penalties and interest relating to taxes,
(ix) accretion or accrual of discounted liabilities not constituting
Indebtedness, (x) any interest expense attributable to a direct or indirect
parent entity resulting from push down accounting and (xi) any expense resulting
from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:

(a) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions and other strategic or cost saving
initiatives), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Effective
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing costs,
retention or completion bonuses, other executive recruiting and retention costs,
transition costs, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgements thereof),

 

-16-



--------------------------------------------------------------------------------

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests held by management of the Company,
the Target or any of their respective direct or indirect subsidiaries or parents
in connection with the Transactions or the Original Transactions),

(d) the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or, if not paid in cash or
Permitted Investments, but later converted into cash or Permitted Investments,
upon such conversion) by such Person to the Company, a Borrower or a Restricted
Subsidiary thereof during such period,

(e) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(g) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on existing earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(h) all Non-Cash Compensation Expenses,

(i) any income (loss) attributable to deferred compensation plans or trusts,

(j) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by the Company, any Borrower or any Restricted Subsidiary in respect of such
investment),

(k) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

(l) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments in such Test Period; provided
that any cash payments or receipts relating to transactions realized in a given
period shall be taken into account in such period,

(n) any non-cash gain (loss) related to currency remeasurements of Indebtedness,
net loss or gain resulting from hedging agreements for currency exchange risk
and revaluations of intercompany balances,

 

-17-



--------------------------------------------------------------------------------

(o) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),

(p) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities), and

(q) solely for the purpose of calculating the Available Amount, the net income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior Governmental Approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Company will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) or Permitted Investments to
the Company, a Borrower or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein.

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Company, the Borrowers and the Restricted Subsidiaries), as a
result of the Transactions, any acquisition or Investment consummated prior to
the Effective Date (including the Original Transactions) and any Permitted
Acquisitions or other Investment or the amortization or write-off of any amounts
thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder (net of any amount so added back in any prior period
to the extent not so reimbursed within a two-year period) and (ii) the amount of
any cash tax benefits related to the tax amortization of intangible assets in
such period.

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of the Company, the
Borrowers and the Restricted Subsidiaries in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, (a) the
outstanding principal amount of all third party Indebtedness for borrowed money
(including purchase money Indebtedness), unreimbursed drawings under letters of
credit, JV Preferred Equity Interests, Capital Lease Obligations, third party
Indebtedness obligations evidenced by notes or similar instruments (and
excluding, for the avoidance of doubt, Swap Obligations) and, without
duplication, Receivables Guarantees, in each case of the Company, the Borrowers
and the Restricted Subsidiaries on such date, on a consolidated basis and
determined in accordance with GAAP (excluding, in any event, (i) any amounts of
Non-Recourse Indebtedness incurred under Section 6.01(a)(viii) or Section
6.01(a)(xxviii)), (ii) the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with the
Transactions, the Original Transactions or any Permitted Acquisition or other
Investment and (iii) any amounts of Indebtedness incurred under Section
6.01(a)(xxv)(B) minus (b) Available Cash.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Company, the
Borrowers and the Restricted Subsidiaries at such date, excluding the current
portion of current and deferred income taxes over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Company, the Borrowers and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii)

 

-18-



--------------------------------------------------------------------------------

all Indebtedness consisting of Loans and obligations under letters of credit to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes; provided that,
for purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions, dispositions or Unrestricted Subsidiary
designations by the Company, the Borrowers and the Restricted Subsidiaries shall
be measured from the date on which such acquisition, disposition or Unrestricted
Subsidiary designation occurred and not over the period in which Excess Cash
Flow is calculated and (B) shall exclude (I) the impact of non-cash adjustments
contemplated in the Excess Cash Flow calculation, (II) the impact of adjusting
items in the definition of “Consolidated Net Income” and (III) any changes in
current assets or current liabilities as a result of (x) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting.

“Contract Consideration” has the meaning assigned to such term in the definition
of the term “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Covenant Suspension Event” has the meaning specified in Section 6.11.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) by a Loan Party in exchange for, or to extend, renew,
replace or refinance, in whole or part, any Class of existing Term Loans or
Revolving Loans (or unused Revolving Commitments) (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (plus any premium, accrued interest and
fees and expenses incurred in connection with such exchange, extension, renewal,
replacement or refinancing), (b) does not mature earlier than or, except in the
case of Revolving Commitments, have a Weighted Average Life to Maturity shorter
than the Refinanced Debt, (c) shall not be guaranteed by any entity that is not
a Loan Party and (d) in the case of any secured Indebtedness (i) is not secured
by any assets not securing the Secured Obligations and (ii) is subject to the
relevant Intercreditor Agreement(s) and (e) has terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) that are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
than the terms and conditions of this Agreement (when taken as a whole) are to
the Lenders (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of such refinancing) (it being
understood that, to the extent that any financial maintenance covenant is added
for the benefit of any such Indebtedness, no consent shall be required by the
Administrative Agents or any of the Lenders if such financial maintenance
covenant is either (i) also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness or
(ii) only applicable after the Latest Maturity Date at the time of such
refinancing).

“Cure Amount” has the meaning specified in Section 7.02.

“Cure Right” has the meaning specified in Section 7.02.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

-19-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within one
Business Day of the date on which such funding is required hereunder, (b)
notified the Company, any Administrative Agent, any Issuing Bank, any Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement or
provided any written notification to any Person to the effect that it does not
intend to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after request by an Administrative Agent (whether acting on
its own behalf or at the reasonable request of the Company (it being understood
that the Administrative Agents shall comply with any such reasonable request))
or by any Issuing Bank or any Swingline Lender, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, (d) otherwise failed to pay over to the Administrative Agents, any
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute or subsequently cured, or (e)(i) become or is insolvent or
has a parent company that has become or is insolvent, (ii) become the subject of
a bankruptcy or insolvency proceeding or any action or proceeding of the type
described in Section 7.01(h) or (i), or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iii) become the subject
of a Bail-In Action; provided that a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
capital stock in such Lender or its direct or indirect parent by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to any Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

“Dell International” has the meaning provided in the preamble hereto.

“Denali Holding” means Denali Holding Inc., a Delaware corporation, together
with its successors by merger or consolidation.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, any Intermediate Parent, the Company, a
Borrower or a Subsidiary in connection with a Disposition pursuant to Section
6.05(l) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Company or a Borrower, setting forth
the basis of such valuation, less the amount of cash or Permitted Investments
received in connection with a subsequent sale of or collection on or other
disposition of such Designated Non-Cash Consideration. A particular item of
Designated Non-Cash Consideration will no longer be considered to be outstanding
when and to the extent it has been paid, redeemed, sold or otherwise disposed of
or returned in exchange for consideration in the form of cash or Permitted
Investments in compliance with Section 6.05.

“DFS” means Dell Financial Services L.L.C., a Delaware limited liability
company.

“DFS Financing Assets” means loans, installment sale contracts, receivables
arising under revolving credit accounts, software licenses, maintenance services
agreements, service contracts, leases (including all equipment and software
subject to leases) or subleases (including any related account receivable or
note receivable) entered into

 

-20-



--------------------------------------------------------------------------------

with or purchased by the Company, a Borrower or any Restricted Subsidiary to
finance the acquisition or use of products or services and other assets
customarily included in connection with a financing thereof (including any
assets resulting from a financing provided by DFS or the Global Financial
Services division of the Target), together with all proceeds thereof.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit K.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant Term
Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable,
unless a shorter period is agreed to between the Borrowers and the Auction
Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Company, the Borrowers and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05(a).

“Disposition Percentage” means, (x) with respect to a Prepayment Event pursuant
to clause (a) of such definition, the prepayment required by Section 2.11(c), if
the First Lien Leverage Ratio for the Test Period then last ended is (a) greater
than 2.75:1.0, 100%, (b) greater than 2.50 to 1.00 but less than or equal to
2.75 to 1.00, 50% and (c) equal to or less than 2.50:1.0, 0%; provided that
prior to the effectiveness of the Reinvestment Trigger, the Disposition
Percentage shall be 100% and (y) with respect to a Prepayment Event pursuant to
clause (b) of such definition, the prepayment required by Section 2.11(c) shall
be 100%.

 

-21-



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person or in any Parent Entity that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person or in any Parent Entity that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person or in
any Parent Entity that do not constitute Disqualified Equity Interests and cash
in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale,” “condemnation event,” a “change
of control” or similar event shall not constitute a Disqualified Equity Interest
if any such requirement becomes operative only after repayment in full of all
the Loans and all other Loan Document Obligations that are accrued and payable
and the termination of the Commitments and (ii) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof), the Company, any Borrower or any of
the Subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by Holdings (or any direct or indirect parent company
thereof), the Company, any Borrower or any of the Subsidiaries in order to
satisfy applicable statutory or regulatory obligations of such Person or as a
result of such employee’s termination, death, or disability.

“Disqualified Lenders” means (a) those Persons identified by a Sponsor or
Holdings to the Joint Bookrunners in writing prior to October 12, 2015, (b)
those Persons who are competitors of the Company and its Subsidiaries identified
by a Sponsor or Holdings to each Administrative Agent from time to time in
writing (including by email) and (c) in the case of each Persons identified
pursuant to clauses (a) and (b) above, any of their Affiliates that are either
(i) identified in writing by Holdings or a Sponsor from time to time or (ii)
clearly identifiable as Affiliates on the basis of such Affiliate’s name (other
than, in the case of this clause (c), Affiliates that are bona fide debt funds);
provided that no updates to the Disqualified Lender list shall be deemed to
retroactively disqualify any parties that have previously acquired an assignment
or participation in respect of the Loans from continuing to hold or vote such
previously acquired assignments and participations on the terms set forth herein
for Lenders that are not Disqualified Lenders. Any supplement to the list of
Disqualified Lenders pursuant to clause (b) or (c) above shall be sent by the
Borrower to the Term Loan A/Revolver Administrative Agent by email to
JPMDQ_Contact@jpmorgan.com and to the Term Loan B Administrative Agent in
writing (including by email) and such supplement shall take effect the Business
Day after such notice is received by the applicable Administrative Agent (it
being understood that no such supplement to the list of Disqualified Lenders
shall operate to disqualify any Person that is already a Lender or that is party
to a pending trade).

“director” has the meaning assigned to such term in the definition of “Board of
Directors.”

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in euro, the equivalent amount thereof in dollars as determined by
the applicable Administrative Agent at such time in accordance with Section 1.06
hereof.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

-22-



--------------------------------------------------------------------------------

“ECF Percentage” means, with respect to the prepayment required by Section
2.11(d) with respect to any fiscal year of the Company, if the First Lien
Leverage Ratio (prior to giving effect to the applicable prepayment pursuant to
Section 2.11(d), but after giving effect to any voluntary prepayments made
pursuant to Section 2.11(a) prior to the date of such prepayment) as of the end
of such fiscal year is (a) greater than 2.75:1.0, 50% of Excess Cash Flow for
such fiscal year, (b) greater than 2.50 to 1.00 but less than or equal to 2.75
to 1.00, 25% of Excess Cash Flow for such fiscal year and (c) equal to or less
than 2.50:1.0, 0% of Excess Cash Flow for such fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means, collectively, (a) the repayment, repurchase
or other discharge of the Existing Credit Agreement Indebtedness and termination
and/or release of any security interests and guarantees in connection therewith
and (b) the deposit of amounts necessary to redeem the existing 5.625% senior
first lien notes due 2020 of Dell International and Denali Finance Corp. and to
discharge the indenture governing such notes, in accordance with its terms, with
the trustee for such notes and delivery of the notice to redeem such notes on
the Effective Date and the termination and/or release of any guarantees, liens
and security related thereto.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the applicable Administrative
Agent in consultation with the Company and consistent with generally accepted
financial practices, taking into account the applicable interest rate margins,
any interest rate floors (the effect of which floors shall be determined in a
manner set forth in the proviso below) or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (a) the remaining Weighted Average Life to Maturity of such
Indebtedness and (b) the four years following the date of incurrence thereof)
payable generally to Lenders or other institutions providing such Indebtedness,
but excluding any arrangement, structuring, ticking or other similar fees
payable in connection therewith that are not generally shared with the relevant
Lenders and, if applicable, consent fees for an amendment paid generally to
consenting Lenders; provided that with respect to any Indebtedness that includes
a “LIBOR floor” or “Base Rate floor,” (i) to the extent that the LIBO Rate or
Alternate Base Rate (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (ii) to the extent that the LIBO Rate or Alternative Base
Rate (without giving effect to any floors in such definitions), as applicable,
on the date that the Effective Yield is being calculated is greater than such
floor, then the floor shall be disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including, subject to the requirements
of Section 9.04(f), (g) and (h), as applicable, Holdings, the Borrowers or any
of their Affiliates), other than, in each case, (i) a natural person, (ii) a
Defaulting Lender or (iii) a Disqualified Lender.

“EMEA Facility” means the transactions contemplated from time to time in the
“Transaction Documents” as defined in that certain Revolving Credit Facility
Agreement, dated as of December 23, 2013, as amended by that certain Amendment
Agreement dated as of April 14, 2015, by and among, Dell Global B.V., Dell Bank
International d.a.c. (formerly known as Dell Bank International Limited), BNP
Paribas London Branch, Barclays Bank Ireland PLC, and SGBT Finance Ireland
Limited.

 

-23-



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means applicable common law and all applicable treaties,
rules, regulations, codes, ordinances, judgments, orders, decrees and other
applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment,
including with respect to the preservation or reclamation of natural resources
or the Release or threatened Release of any Hazardous Material, or to the extent
relating to exposure to Hazardous Materials, the protection of human health or
safety.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Company, any Borrower, any IPCo or any Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Financing” means the cash equity contributions by the Sponsors and other
Investors, directly or indirectly, to Parent through the purchases of common
stock of Parent, the Net Proceeds of which are further contributed as common
Equity Interests, directly or indirectly, to Merger Sub, in an aggregate amount
equal to at least $3,000,000,000.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“EMC IPCo” means EMC IP Holding Company LLC, a Delaware corporation and wholly
owned direct subsidiary of Holdings.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by a Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan (including
any liability under Section 4062(e) of ERISA) or Multiemployer Plan; or (h) the
receipt by a Loan Party or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

 

-24-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

  (a) sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (provided, in each case,
that if any non-cash charge represents an accrual or reserve for cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Excess Cash Flow in such future period),

(iii) decreases in Consolidated Working Capital, long-term receivables and
long-term prepaid assets and increases in long-term deferred revenue and
long-term warranty accruals for such period,

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Company, the Borrowers and the Restricted Subsidiaries during such period (other
than dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) extraordinary gains; less:

 

  (b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (p) of the definition of
“Consolidated Net Income” (other than cash charges in respect of Transaction
Costs paid on or about the Effective Date to the extent financed with the
proceeds of Indebtedness incurred on the Effective Date or an equity investment
on the Effective Date),

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, to the extent that such Capital Expenditures were financed
with internally generated cash flow of the Company or the Restricted
Subsidiaries,

(iii) (x) the aggregate amount of all principal payments of Indebtedness,
including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any mandatory prepayment of Loans to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (x) all
other prepayments of Term Loans and (y) all prepayments of revolving loans and
swingline loans (including Revolving Loans and Swingline Loans) made during such
period (other than in respect of any revolving credit facility (excluding
Revolving Loans and Swingline Loans)

 

-25-



--------------------------------------------------------------------------------

to the extent there is an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of the Company, the Borrowers or the Restricted Subsidiaries and
(y) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company, the Borrowers and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Company, the Borrowers and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term receivables,
long-term prepaid assets and decreases in long-term deferred revenue and
long-term warranty accruals for such period,

(vi) cash payments by the Company, the Borrowers and the Restricted Subsidiaries
during such period in respect of purchase price holdbacks, earn out obligations,
or long-term liabilities of the Company, the Borrowers and the Restricted
Subsidiaries other than Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income to the extent financed with internally generated cash flow of the
Company, the Borrowers or the Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Investments (other than Investments in
Permitted Investments) and acquisitions not prohibited by this Agreement, to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of the Company, the Borrowers or the Restricted
Subsidiaries,

(viii) the amount of dividends and distributions paid in cash during such period
not prohibited by this Agreement, to the extent that such dividends and
distributions were financed with internally generated cash flow of the Company,
the Borrowers or the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Company, the
Borrowers and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees and cash restructuring charges)
to the extent that such expenditures are not expensed during such period or are
not deducted in calculating Consolidated Net Income, to the extent that such
expenditure was financed with internally generated cash flow of the Company, the
Borrowers or the Restricted Subsidiaries,

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Company, any Borrower or any of the Restricted Subsidiaries pursuant to binding
contract commitments, letters of intent or purchase orders (the “Contract
Consideration”), in each case, entered into prior to or during such period and
(B) to the extent set forth in a certificate of a Financial Officer delivered to
the Administrative Agent at or before the time the Compliance Certificate for
the period ending simultaneously with such Test Period is required to be
delivered pursuant to Section 5.01(d), the aggregate amount of cash that is
reasonably expected to be paid in respect of planned cash expenditures by
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries (the
“Planned Expenditures”), in the case of each of clauses (A) and (B), relating to
Permitted Acquisitions, other Investments (other than Investments in Permitted
Investments) or Capital Expenditures (including Capitalized Software
Expenditures or other purchases of intellectual property) to be consummated or
made during a subsequent Test Period; provided, that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions, Investments or Capital Expenditures during such Test Period is
less than the Contract Consideration or Planned Expenditures, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such Test Period,

 

-26-



--------------------------------------------------------------------------------

(xi) the amount of taxes (including penalties and interest) paid in cash and/or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,

(xii) extraordinary losses, and

(xiii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than dollars, the rate
at which such currency may be exchanged into dollars as set forth at
approximately 11:00 a.m. on such day as set forth on the Reuters World Currency
Page for such currency. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and Holdings, or, in the absence of such
an agreement, such Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent through its principal foreign exchange trading office,
at or about 11:00 a.m., New York City time on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error; and provided further that, notwithstanding any of the
foregoing, the Issuing Bank may use any such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in euro or Sterling.

“Excluded Assets” means (a) any fee-owned real property with a book value of
less than $150,000,000 as determined on the Effective Date for existing real
property and on the date of acquisition for after acquired real property, (b)
all leasehold interests in real property, (c) any governmental licenses or state
or local franchises, charters or authorizations, to the extent a security
interest in any such license, franchise, charter or authorization would be
prohibited or restricted thereby (including any legally effective prohibition or
restriction, but excluding any prohibition or restriction that is ineffective
under the Uniform Commercial Code of any applicable jurisdiction), (d) any asset
if, to the extent that and for so long as the grant of a Lien thereon to secure
the Secured Obligations is prohibited by any Requirements of Law (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
any other applicable Requirements of Law) or would require consent or approval
of any Governmental Authority, (e) margin stock (including class A common stock
of VMware) and, to the extent prohibited by, or creating an enforceable right of
termination in favor of any other party thereto under (other than any Loan
Party) the terms of any applicable Organizational Documents, joint venture
agreement or shareholders’ agreement, Equity Interests in any Person other than
wholly-owned Restricted Subsidiaries, (f) assets to the extent a security
interest in such assets would result in material adverse tax consequences to
Holdings or one of its subsidiaries as reasonably determined by the Company in
consultation with the Collateral Agent, (g) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, (h) any lease, license or other agreement or any
property subject thereto (including pursuant to a purchase money security
interest or similar arrangement) to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a breach, default or right of termination
in favor of any other party thereto (other than any Loan Party) after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code of any applicable jurisdiction or other similar applicable law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code of any applicable jurisdiction or
other similar applicable law notwithstanding such prohibition, (i) voting Equity
Interests in excess of 65% of the voting Equity Interests of (i) any Foreign
Subsidiary or (ii) any FSHCO, (j) for so long as any Existing Notes remain
outstanding and contain provisions regarding the encumbrance of Principal
Properties, any Principal Property, (k) for so long as any Existing Notes remain
outstanding and contain provisions regarding the encumbrance of Principal
Properties, any Equity Interests in any Subsidiary that owns any Principal
Property, (l) receivables, DFS Financing Assets and related assets (or interests
therein) (i) sold to any Receivables Subsidiary or (ii) otherwise pledged,
factored, transferred or sold in connection with any Permitted Receivables
Financing, (m) commercial tort claims with a value of less than $50,000,000 and
letter-of-credit rights with a value of less than $50,000,000 (except to the
extent a security interest therein can be perfected by a UCC filing), (n)
Vehicles and

 

-27-



--------------------------------------------------------------------------------

other assets subject to certificates of title, (o) any aircraft, airframes,
aircraft engines or helicopters, or any equipment or other assets constituting a
part thereof, (p) any and all assets and personal property owned or held by any
Subsidiary that is not a Loan Party (including any Unrestricted Subsidiary), (q)
any Equity Interest in Unrestricted Subsidiaries, (r) the Pledged VMware Shares,
(s) the VMware Notes and (t) any proceeds from any issuance of Indebtedness
permitted to be incurred under Section 6.01 that are paid into an escrow account
to be released upon satisfaction of certain conditions or the occurrence of
certain events, including cash or Permitted Investments set aside at the time of
the incurrence of such Indebtedness, to the extent such cash or Permitted
Investments prefund the payment of interest or premium or discount on such
indebtedness (or any costs related to the issuance of such indebtedness) and are
held in such escrow account or similar arrangement to be applied for such
purpose.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Company, (b) each Subsidiary listed on Schedule 1.01(a), (c)
each Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any Subsidiary
that is prohibited by (i) applicable Requirements of Law or (ii) any contractual
obligation existing on the Effective Date or on the date any such Subsidiary is
acquired (so long in respect of any such contractual prohibition such
prohibition is not incurred in contemplation of such acquisition), in each case
from guaranteeing the Secured Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee, or for which the provision of a Guarantee would result in a material
adverse tax consequence (including as a result of the operation of Section 956
of the Code or any similar law or regulation in any applicable jurisdiction) to
Holdings or one of its subsidiaries (as reasonably determined by the Company in
consultation with the Collateral Agent), (f) any Foreign Subsidiary, (g) any
direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary of Holdings that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code, (h) any FSHCO, (i) any other Subsidiary
excused from becoming a Loan Party pursuant to clause (a) of the last paragraph
of the definition of the term “Collateral and Guarantee Requirement,” (j) each
Receivables Subsidiary and (k) any not-for-profit Subsidiaries, captive
insurance companies or other special purpose subsidiaries designated by the
Company from time to time.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
U.S. Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or (b)
any other Swap Obligation designated as an “Excluded Swap Obligation” of such
Guarantor as specified in any agreement between the relevant Loan Parties and
counterparty applicable to such Swap Obligations. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agents, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or profits(however denominated), branch
profits Taxes, and franchise Taxes, in each case imposed by (i) a jurisdiction
as a result of such recipient being organized or having its principal office
located in or, in the case of any Lender, having its applicable lending office
located in or (ii) any jurisdiction as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned of an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any withholding Tax that is attributable to a Lender’s failure
to comply with Section 2.17(e), (c) except in the case of an assignee pursuant
to a request by a Borrower under Section 2.19, any U.S. federal withholding
Taxes imposed due to a Requirement of Law in effect at the time a Lender becomes
a party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a)
and (d) any U.S. federal withholding Tax imposed pursuant to FATCA.

 

-28-



--------------------------------------------------------------------------------

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under (i) that certain Credit Agreement (the “Existing Term Loan
Credit Agreement”), dated as of October 29, 2013, by and among Holdings, the
Company, Dell International, the lenders from time to time party thereto, Bank
of America, N.A., as administrative agent and the other agents party thereto,
(ii) that certain ABL Credit Agreement, dated as of October 29, 2013, by and
among Holdings, the Company, Dell International, the other borrowers party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
the lenders party thereto and the other agents party thereto and (iii) that
certain Credit Agreement, dated as of February 27, 2015, by and among Target,
Citibank, N.A., as administrative agent, the lenders party thereto and the other
agents party thereto.

“Existing Letter of Credit” means each letter of credit set forth on Section 1
of Schedule 6.01.

“Existing Notes” means the notes set forth on Section 2 of Schedule 6.01.

“Existing Term Loan Credit Agreement” has the meaning assigned to such term in
the definition of “Existing Credit Agreement Indebtedness.”

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Company.

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code and any
intergovernmental agreements (and related legislation or official guidance)
entered into in connection with the implementation of such current Sections of
the Code (or any such amended or successor version described above).

“FCPA” has the meaning assigned to such term in Section 3.18(b).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the preceding Business Day
as so published on the next succeeding Business Day.

“FEMA” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or a Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of the date hereof, among the Collateral Agent, the First
Lien Notes Agent and the Loan Parties, substantially in the form of Exhibit E.

 

-29-



--------------------------------------------------------------------------------

“First Lien Notes” means, collectively, (a) $3,750,000,000 aggregate principal
amount of senior first lien secured notes due 2019, (b) $4,500,000,000 aggregate
principal amount of senior first lien secured notes due 2021, (c) $3,750,000,000
aggregate principal amount of senior first lien secured notes due 2023, (d)
$4,500,000,000 aggregate principal amount of senior first lien secured notes due
2026, (e) $1,500,000,000 aggregate principal amount of senior first lien secured
notes due 2036, (f) $2,000,000,000 aggregate principal amount of senior first
lien secured notes due 2046, in each case, issued by Diamond 1 Finance
Corporation, a corporation organized under the laws of Delaware and Diamond 2
Finance Corporation, a corporation organized under the laws of Delaware, which
such notes shall assumed by the Borrowers (by merger) on the Effective Date.

“First Lien Notes Agent” has the meaning assigned to such term in the First Lien
Intercreditor Agreement.

“First Lien Leverage Ratio” means, on any date, the ratio of (a) Consolidated
First Lien Debt as of such date to (b) Consolidated EBITDA for the Test Period
as of such date.

“Flood Insurance Laws” has the meaning assigned to such term in Section 5.07(b).

“Foreign Cash” means internally generated cash and/or Permitted Investments of
Foreign Subsidiaries.

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any direct or indirect Domestic Subsidiary of Holdings (other than
the Company and the Borrowers) that has no material assets other than Equity
Interests in one or more direct or indirect Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Company, the Borrowers and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of the Company, the Borrowers or the
Restricted Subsidiaries, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
or the Borrowers notify the Administrative Agents that the Company or the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date (or, with respect to the
treatment of leases in the definition of Capital Lease Obligation and Capital
Leases, any change occurring after the date the Company has made the election
described in the parenthetical in the definition of Capital Lease Obligation) in
GAAP or in the application thereof on the operation of such provision (or if
either Administrative Agent notifies the Company and the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of the Company or any subsidiary at “fair value,” as
defined therein and (b) the amount of any Indebtedness under GAAP with respect
to Capital Lease Obligations shall be determined in accordance with the
definition of “Capital Lease Obligations”.

 

-30-



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Grandfathered Unrestricted Subsidiaries” means each of (a) VMware, (b) the
issuers/borrowers (and any direct obligors in connection therewith) in
connection with any Permitted Bridge Refinancing or Takeout Margin Loan of the
Margin Bridge Facility, whether such entities are formed before or after the
Effective Date, which such entities may be contributed the Pledged VMware Shares
and up to 43,025,308 shares of Class A common stock of VMware, (c) SecureWorks
Corp. and Boomi Inc., (d) Pivotal Labs and any joint venture or other entity
into which Pivotal Labs and related assets are contributed or which is a
successor to Pivotal Labs and (e) Virtustream and any joint venture or other
entity into which Virtustream and related assets are contributed or which is a
successor to Virtustream.

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agents, substantially in the form of Exhibit C.

“Guarantors” means collectively, (a) Holdings, each Intermediate Parent, the
Company and the Subsidiary Loan Parties and (b) with respect to the Secured
Obligations of Holdings, each Intermediate Parent, the Company, the Borrowers
and the Subsidiary Loan Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning specified in Section
2.11(a)(ii)(D).

 

-31-



--------------------------------------------------------------------------------

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

“Incremental Cap” means, as of any date of determination (a) the greater of (i)
$10,000,000,000 and (ii) 100% of Consolidated EBITDA for the Test Period then
last ended plus (b) the aggregate principal amount of all voluntary prepayments
of the Loans pursuant to Section 2.11(a) (other than in respect of Revolving
Loans or Swingline Loans unless there is an equivalent permanent reduction in
commitments) or purchases of Term Loans pursuant to Section 9.04(g) made prior
to such date (other than, in each case, any such prepayments with the proceeds
of long-term Indebtedness); provided, however, that in the case of any
prepayment made pursuant to Section 9.04(g), the amount included in the
calculation of the Incremental Cap pursuant to this clause (b) shall be limited
to the amount actually paid in cash in order to consummate such prepayment, plus
(c) the maximum aggregate principal amount that can be incurred without causing
the First Lien Leverage Ratio, after giving effect to the incurrence or
establishment, as applicable, of any Incremental Facilities or Incremental
Equivalent Debt (which shall assume that all such Indebtedness is Consolidated
First Lien Debt and the full amounts of any Incremental Revolving Commitment
Increase and Additional/Replacement Revolving Commitments established at such
time are fully drawn and netting only cash proceeds thereof against Consolidated
First Lien Indebtedness to the extent not promptly applied to the transaction
financed in connection therewith) and the use of proceeds thereof, on a Pro
Forma Basis (but without giving effect to any substantially simultaneous
incurrence of any Incremental Facility or Incremental Equivalent Debt made
pursuant to the foregoing clauses (a) and (b) in connection therewith), to
exceed 3.25:1.0 for the most recent Test Period then ended.

“Incremental Equivalent Debt” means Indebtedness incurred pursuant to Section
6.01(a)(xxiii).

“Incremental Facilities” has the meaning assigned to such term in Section
2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(f).

“Incremental Maturity Carveout Amount” means up to $5,000,000,000 of Incremental
Term Loans and/or Incremental Equivalent Debt.

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

“Incremental Revolving Loan” means Revolving Loans made pursuant to
Additional/Replacement Revolving Commitments.

“Incremental Term A Loan” has the meaning assigned to such term in Section
2.20(b).

“Incremental Term B Loan” has the meaning assigned to such term in Section
2.20(b).

“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by

 

-32-



--------------------------------------------------------------------------------

such Person, (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding trade accounts or similar
obligations payable in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and if not paid within 60 days after being
due and payable), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include (i)
deferred or prepaid revenue, (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller, (iii) any obligations attributable to the
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (iv)
Indebtedness of any Parent Entity appearing on the balance sheet of the Company
solely by reason of push down accounting under GAAP, (v) accrued expenses and
royalties and (vi) asset retirement obligations and other pension related
obligations (including pensions and retiree medical care) that are not overdue
by more than 60 days. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of Indebtedness of any Person for purposes of
clause (e) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the Fair Market Value of the property encumbered
thereby as determined by such Person in good faith. For all purposes hereof, the
Indebtedness of the Company, the Borrowers and the Restricted Subsidiaries shall
exclude intercompany liabilities arising from their cash management and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated May
24, 2016 relating to the Loan Parties and the Term B Facility.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and any
Second Lien Intercreditor Agreement.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the Test Period as
of such date.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the fifteenth
day of each January, April, July and October and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

-33-



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter as selected by a Borrower in its Borrowing Request (or, if agreed to
by each Lender participating therein, twelve months or such other period less
than one month thereafter as such Borrower may elect), provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period; provided, further, that the
Interest Period for the initial Eurocurrency Borrowings made on the Effective
Date shall be the period commencing on the date of such Borrowing and ending on
September 30, 2016. For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Parent” means any subsidiary of Holdings of which the Company is a
subsidiary.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Company, the Borrowers and the Restricted Subsidiaries, intercompany
loans, advances, or Indebtedness having a term not exceeding 364 days (inclusive
of any rollover or extensions of terms) and made in the ordinary course of
business) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. The amount, as of any date of
determination, of (i) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date, minus any cash
payments actually received by such investor representing interest in respect of
such Investment (to the extent any such payment to be deducted does not exceed
the remaining principal amount of such Investment and without duplication of
amounts increasing the Available Amount or the Available Equity Amount), but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (ii) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (iii) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the Fair Market Value of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment, and (iv) any Investment (other than any
Investment referred to in clause (i), (ii) or (iii) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (A) the cost of all additions thereto and
minus (B) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in this clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 

-34-



--------------------------------------------------------------------------------

“Investor” means a holder of Equity Interests in Parent (or any direct or
indirect parent thereof).

“IPCos” means, individually and collectively, (a) EMC IPCo and (b) VCE IPCo.

“IPCo Distribution” means the distribution of Intellectual Property to the IPCos
pursuant to the IPCo Distribution Agreements on the Effective Date, which shall
occur prior to the consummation of the Merger.

“IPCo Distribution Agreement” and “IPCo Distribution Agreements” means,
individually and collectively, (a) the Patent Assignment Agreement between
Target and EMC IPCo dated on or about September 6, 2016 providing for, amongst
other things the assignment of certain Intellectual Property by Target to EMC
IPCo, (b) the Interest Purchase Agreement between Target and Holdings dated on
or about September 7, 2016 providing for, amongst other things, the sale of all
membership interests in EMC IPCo from Target to Holdings, (c) the Patent
Assignment Agreement between VCE and VCE IPCo dated on or about September 6,
2016 providing for, amongst other things the assignment of certain Intellectual
Property by VCE to VCE IPCo and (d) the Interest Purchase Agreement between VCE
and Holdings dated on or about September 7, 2016 providing for, amongst other
things, the sale of all membership interests in VCE IPCo from Target to
Holdings.

“IPCo License Agreement” and “IPCo License Agreements” means, individually and
collectively, (a) the License Agreement between Target and EMC IPCo dated on or
about September 6, 2016 providing for, amongst other things, the licensing of
certain Intellectual Property by EMC IPCo to Target and (b) the License
Agreement between VCE and VCE IPCo dated on or about September 6, 2016 providing
for, amongst other things, the licensing of certain Intellectual Property by VCE
IPCo to VCE.

“IPO” means an offering after the Effective Date in an underwritten public
offering (other than a public offering pursuant to a registration statement on
Form S-8) of common Equity Interests of Parent other than any such offering of
Class V Common Stock.

“ISP98” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).

“Issuing Bank” means (a) each Person listed on Schedule 1.01(d) with respect to
such Person’s Letter of Credit Commitment only and (b) each Revolving Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.05(k)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit (including, for the avoidance of doubt, Existing Letters of
Credit) to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate and for all purposes of the Loan Documents. In
the event that there is more than one Issuing Bank at any time, references
herein and in the other Loan Documents to the Issuing Bank shall be deemed to
refer to the Issuing Bank in respect of the applicable Letter of Credit or to
all Issuing Banks, as the context requires.

“Joint Bookrunners” means (i) in respect of the Term B Facility, Credit Suisse
Securities (USA) LLC, JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays
Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc. and RBC Capital Markets1 and (ii) in respect of the Term A
Facility, the Revolving Facility and the Term Cash Flow Facility, JPMorgan Chase
Bank, N.A., Credit Suisse Securities (USA) LLC, Bank of America, N.A., Barclays
Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc. and RBC Capital Markets.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Junior Financing” means any Material Indebtedness (other than any permitted
intercompany Indebtedness owing to Holdings, the Company, any Borrower or any
Restricted Subsidiary) that is subordinated in right of payment to the Loan
Document Obligations.

 

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

-35-



--------------------------------------------------------------------------------

“JV Preferred Equity Interests” has the meaning assigned to such term in Section
6.01(c).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LC Application” has the meaning set forth in Section 2.05(b).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate amount of all Letters of Credit that remains available for drawing at
such time (including, without limitation, any and all Letters of Credit for
which documents have been presented that have not been honored or dishonored)
and (b) the Dollar Equivalent of the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrowers at such
time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.13 or Rule 3.14 of the ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“LCA Election” has the meaning provided in Section 1.07.

“LCA Test Date” has the meaning provided in Section 1.07.

“Lead Arrangers” means (i) in respect of the Term B Facility, Credit Suisse
Securities (USA) LLC, JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays
Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc. and RBC Capital Markets and (ii) in respect of the Term A
Facility, the Revolving Facility and the Term Cash Flow Facility, JPMorgan Chase
Bank, N.A., Credit Suisse Securities (USA) LLC, Bank of America, N.A., Barclays
Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc. and RBC Capital Markets.

“Lenders” means the Term A-1 Lenders, the Term A-2 Lenders, the Term B Lenders,
the Term Cash Flow Lenders, Term A-3 Lenders, the Revolving Lenders and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment, a Loan Modification Agreement or
a Refinancing Amendment, in each case, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders and each
Issuing Bank.

“Letter of Credit” means any letter of credit, including any Existing Letter of
Credit, or bank guarantees issued pursuant to this Agreement other than any such
letter of credit or bank guarantee that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Letter of Credit Commitments” means, with respect to any Person, the amount set
forth opposite the name of such Person on Schedule 1.01(d). As of the Effective
Date, the aggregate amount of the Letter of Credit Commitments of all such
Persons is $500,000,000.

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Company and its
Subsidiaries taken as a whole, as of the Effective Date after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

-36-



--------------------------------------------------------------------------------

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Borrowing, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the applicable Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing quotations of LIBOR as may be designated
by the applicable Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for dollar or euro deposits, as applicable, (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an ABR Borrowing on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for U.S. dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
applicable Administrative Agent in connection herewith, the approved rate shall
be applied to the applicable Interest Period in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the applicable Administrative Agent, such approved
rate shall be applied to the applicable Interest Period as otherwise reasonably
determined by the applicable Administrative Agent.

Notwithstanding the foregoing, and solely with respect to the Term B Facility,
the LIBO Rate in respect of any applicable Interest Period will be deemed to be
0.75% per annum if the LIBO Rate for such Interest Period calculated pursuant to
the foregoing provisions would otherwise be less than 0.75% per annum. Further,
with respect to each of the other Borrowings, the Adjusted LIBO Rate will be
deemed to be 0% per annum if the Adjusted LIBO Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0% per annum.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Limited Condition Transaction” means any Acquisition Transaction or any other
acquisition or Investment permitted by this Agreement, in each case whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Company and the Borrowers of (i) the principal of and interest at the applicable
rate or rates provided in this Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans including all obligations in respect of the L/C Exposure, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Company
and the Borrowers under or pursuant to this Agreement and each of the other Loan
Documents, including obligations to reimburse LC Disbursements and pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Company and the Borrowers under or pursuant to
each of the Loan Documents and (c) the due and punctual payment and performance
of all the obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents (including interest and monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

 

-37-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Refinancing Amendment, any Loan
Modification Agreement, the Guarantee Agreement, the Collateral Agreement, the
Intercreditor Agreements, the other Security Documents, and except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agents, among the Company, the
Borrowers, the Administrative Agents and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

“Loan Parties” means Holdings, the Company, the Borrowers, the Subsidiary Loan
Parties and any other Guarantor.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank market.

“Management Investors” means current and/or former directors, officers and
employees of Holdings, the Company, the Borrowers and/or any of their respective
subsidiaries who are (directly or indirectly through one or more investment
vehicles) Investors on the Effective Date.

“Margin Bridge Facility” means the facility pursuant to that certain Margin
Bridge Credit Agreement, dated as of the date hereof, by and among the Target,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, the
lenders party thereto and the other agents party thereto, in an aggregate
principal amount not to exceed $2,500,000,000.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on (a)
the business or financial condition of the Company, the Borrowers and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Borrowers and
the Guarantors, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agents and
the Lenders under the Loan Documents.

“Material Indebtedness” means any Indebtedness for borrowed money (other than
the Loan Document Obligations), Capital Lease Obligations, purchase money
Indebtedness, unreimbursed drawings under letters of credit, third party
Indebtedness obligations evidenced by notes or similar instruments or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings, the Company, the Borrowers and the Restricted Subsidiaries in an
aggregate principal amount exceeding $500,000,000; provided that in no event
shall any Permitted Receivables Financing be considered Material Indebtedness
for any purpose. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Company, the Borrowers or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Material Subsidiary” means (a) each wholly-owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Company most recently ended for
which financial statements are available, had revenues or total assets for such
quarter in excess of 2.5% of the consolidated revenues or total assets, as
applicable, of the Company for such quarter or that is designated by the Company
as a Material Subsidiary and (b) any group comprising wholly-owned Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(a) but that, taken together, as of the last day of the fiscal quarter of the
Company most recently ended for which financial statements are available, had
revenues or total assets for such quarter in excess of 10.0% of the consolidated
revenues or total assets, as applicable, of the Company for such quarter.

 

-38-



--------------------------------------------------------------------------------

“Merger Co” has the meaning provided in the preamble hereto.

“Merger Sub” Universal Acquisition Co., a wholly-owned subsidiary of the
Company, a Delaware corporation and direct wholly-owned subsidiary of the
Company.

“Merger” means the merger of Merger Sub with and into Target as of the Effective
Date, with Target surviving as a wholly-owned subsidiary of the Company.

“Merger 2” means the merger of Dell International L.L.C. with and into Merger Co
on or about the Business Day following the Effective Date, with Merger Co
surviving as a wholly-owned subsidiary of the Company and immediately changing
its name to Dell International L.L.C.

“MFN Protection” has the meaning assigned to such term in Section 2.20(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations, provided, however, in the event any
Mortgaged Property is located in a jurisdiction which imposes mortgage recording
taxes or similar fees, the applicable Mortgage shall not secure an amount in
excess of 100% of the Fair Market Value of such Mortgaged Property. Each
Mortgage shall be in a form reasonably agreed between the Borrowers and the
Collateral Agent.

“Mortgaged Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 4.01(f) (if any) or Section 5.11, Section 5.12 and Section
5.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds, including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, the Company, the Borrowers and the
Restricted Subsidiaries in connection with such event (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary fees), (ii) in the case of
a Disposition of an asset (including pursuant to a Sale Leaseback or Casualty
Event or similar proceeding), (A) any funded escrow established pursuant to the
documents evidencing any Disposition to secure any indemnification obligations
or adjustments to the purchase price associated with any such sale or
disposition; provided that the amount of any subsequent reduction of such escrow
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds occurring on the date of such reduction solely to
the extent that Holdings, the Company, the Borrowers and/or any Restricted
Subsidiaries receives cash in an amount equal to the amount of such reduction,
(B) the amount of all payments that are permitted hereunder and are made by
Holdings, the Company, the Borrowers and the Restricted Subsidiaries as a result
of such event to repay Indebtedness (other than the Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event, (C) the
pro rata portion of net cash proceeds thereof (calculated without regard to this
clause (C)) attributable to minority interests and not available for
distribution to or for the account of Holdings, the Company, the Borrowers and
the Restricted Subsidiaries as a result thereof and (D) the amount of any
liabilities directly associated with such asset and retained by Holdings, the
Company, the Borrowers or the Restricted Subsidiaries and (iii) the amount of
all taxes paid (or reasonably estimated to be payable, including any withholding
taxes estimated to be payable in connection with the repatriation of such Net
Proceeds), and the amount of any reserves established by Holdings, the Company,
the Borrowers and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are associated with such event,
provided that any reduction at any time in the amount of any such reserves
(other than as a result of payments made in respect thereof) shall be deemed to
constitute the receipt by the Borrowers at such time of Net Proceeds in the
amount of such reduction.

 

-39-



--------------------------------------------------------------------------------

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to Holdings,
the Company, the Borrowers and the Restricted Subsidiaries (except for (a) any
customary limited recourse that is no more expansive in any material respect
than the recourse under the ABS Facilities or (b) any performance undertaking or
Guarantee that is no more extensive in any material respect than the
“Performance Undertakings” (as defined in the ABS Facilities) provided by the
Company (as in effect on the Effective Date) in connection with the ABS
Facilities, and in each case, reasonable extensions thereof).

“Not Otherwise Applied” means, with reference to the Available Amount, the
Starter Basket or the Available Equity Amount, as applicable, that was not
previously applied pursuant to Section 6.04(n), Section 6.08(a)(viii) or Section
6.08(b)(iv).

“Notes” means, collectively, the First Lien Notes and the Unsecured Notes.

“OFAC” has the meaning assigned to such term in Section 3.18(c).

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“OID” has the meaning assigned to such term in Section 2.20(b).

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Transactions” has the meaning assigned to the term “Transactions” in
the Existing Term Loan Credit Agreement.

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment or a Loan Modification Agreement.

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment or a Loan Modification Agreement.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment or a Loan Modification Agreement.

 

-40-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or Loan Modification Agreement.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or Loan Modification
Agreement.

“Parent” means Denali Holding.

“Parent Entity” means any Person that is a direct or indirect parent of the
Company.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(iii).

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition Transaction; provided that (a) with
respect to each such Acquisition Transaction, all actions required to be taken
with respect to any such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Collateral Agent) (unless such newly created or acquired Subsidiary is
designated as an Unrestricted Subsidiary pursuant to Section 5.15 or is
otherwise an Excluded Subsidiary) and (b) after giving effect to any such
purchase or other acquisition, no Event of Default under clause (a), (b), (h) or
(i) of Section 7.01 shall have occurred and be continuing.

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to all, or any portion of, the Loans and/or Commitments of any Class
of the Accepting Lenders and, in connection therewith, (a) a change in the
Applicable Rate with respect to the Loans and/or Commitments of such Accepting
Lenders and/or (b) a change in the fees payable to, or the inclusion of new fees
to be payable to, such Accepting Lenders and/or (c) additional covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such Loan Modification Offer (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any such
Loans and/or Commitments, no consent shall be required by the Administrative
Agents or any of the Lenders if such financial maintenance covenant is either
(i) also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Loans and/or Commitments or (ii) only
applicable after the Latest Maturity Date at the time of such Loan Modification
Offer).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Permitted Investments between Holdings, the Company, the Borrowers or a
Restricted Subsidiary and another Person.

“Permitted Bridge Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of all or any portion
of Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
incurred, in connection with

 

-41-



--------------------------------------------------------------------------------

such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) the Liens securing
such Permitted Bridge Refinancing do not extend to additional property, other
than, in the case of any Permitted Bridge Refinancing of the Margin Bridge
Facility, up to 43,025,308 shares of class A common stock of VMware, (c) the
Indebtedness resulting from such modification, refinancing, refunding, renewal,
or extension (i) has a final maturity date of, and has a Weighted Average Life
to Maturity equal to or greater than the Weighted Average Life to Maturity of,
the Indebtedness being modified, refinanced, refunded, renewed or extended and
(ii) has terms and conditions (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums, prepayment or redemption, subject to clause
(b), collateral provisions (including any covenants or other restrictions
related specifically thereto) and other provisions set forth in the Margin
Bridge Facility and the VMware Note Facility, in each case as in effect on the
Effective Date) that are not materially more favorable (when taken as a whole)
to the lenders or investors providing such Indebtedness than the terms and
conditions of this Agreement (when taken as a whole) and (d) the obligors in
respect of the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the obligors in respect of the Indebtedness
being modified, refinancing, refunded, renewed or extended. For the avoidance of
doubt, it is understood that a Permitted Bridge Refinancing may constitute a
portion of an issuance of Indebtedness in excess of the amount of such Permitted
Bridge Refinancing; provided that such excess amount is otherwise permitted to
be incurred under Section 6.01. For the avoidance of doubt, it is understood and
agreed that a Permitted Bridge Refinancing includes successive Permitted Bridge
Refinancings of the same Indebtedness.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges that are not
overdue for a period of more than 60 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 30 days or, if more than 60 days overdue, are unfiled
and no other action has been taken to enforce such Liens or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings, any
Intermediate Parent, the Company, any Borrower or any Restricted Subsidiary or
otherwise supporting the payment of items set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers acceptance facilities
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) and obligations in respect of letters of credit,
bank guarantees or similar instruments that have been posted to support the
same, incurred in the ordinary course of business or consistent with past
practices;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects affecting
real property that, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of Holdings, the Company, the
Borrowers and the Restricted Subsidiaries, taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

 

-42-



--------------------------------------------------------------------------------

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Company or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments,
provided that such Lien secures only the obligations of the Company or such
subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01;

(h) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments; and

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases entered
into by the Company or any of its subsidiaries.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Company, any Borrowers or any Loan Party in the form of one or
more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on an equal priority basis (but
without regard to control of remedies) with the Loan Document Obligations and is
not secured by any property or assets of the Company, a Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (iii) such Indebtedness does not have
mandatory redemption features (other than customary asset sale, insurance and
condemnation proceeds events, excess cash flow sweeps, change of control offers
or events of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt and (iv) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the First Lien Intercreditor Agreement and any Second Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Holder” means (a) the Sponsors, (b) the Management Investors and
their Permitted Transferees and (c) any group of which the Persons described in
clauses (a) and/or (b) are members and any other member of such group; provided
that the Persons described in clauses (a) and (b), without giving effect to the
existence of such group or any other group, collectively own, directly or
indirectly, Voting Equity Interests in Parent representing a majority of the
aggregate votes entitled to vote for the election of directors of Parent having
a majority of the aggregate votes on the Board of Directors of Parent owned by
such group.

“Permitted Holdings Debt” has the meaning assigned to such term in Section
6.01(a)(xviii).

“Permitted Investments” means any of the following, to the extent owned by the
Company, any Borrower or any Restricted Subsidiary:

(a) dollars, euro, pounds, Australian dollars, Canadian dollars, Yuan or such
other currencies held by it from time to time in the ordinary course of
business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause (i)
or (ii) above being an “Approved Bank”), in each case with average maturities of
not more than 12 months from the date of acquisition thereof;

 

-43-



--------------------------------------------------------------------------------

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (i) $250,000,000
in the case of U.S. banks and (ii) $100,000,000 (or the dollar equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union rated A (or the equivalent thereof) or better by S&P and
A2 (or the equivalent thereof) or better by Moody’s, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a Fair Market Value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of (x) $250,000,000 in the case of U.S. banks or
other U.S. financial institutions and (y) $100,000,000 (or the dollar equivalent
as of the date of determination) in the case of non-U.S. banks or other non-U.S.
financial institutions or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 24 months or less from the date of
acquisition in mutual funds rated A (or the equivalent thereof) or better by S&P
or A2 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

(k) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business, provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 24 months from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank; and

 

-44-



--------------------------------------------------------------------------------

(l) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (k) above.

“Permitted Receivables Financing” means, collectively, (a)(i) with respect to
receivables of the type supporting the ABS Facilities or otherwise constituting
DFS Financing Assets, any term securitizations, receivables securitizations or
other financing transactions with respect to DFS Financing Assets (including any
factoring program), and (ii) with respect to receivables (including, without
limitation, trade and lease receivables) not of the type supporting the ABS
Facilities and not otherwise constituting DFS Financing Assets, term
securitizations, other receivables securitizations or other similar financings
(including any factoring program) in an aggregate outstanding amount under this
clause (a)(ii) not to exceed the greater of $4,000,000,000 and 40% of
Consolidated EBITDA for the last Test Period (the “Permitted Receivables
Financing Cap”) (provided that with respect to Permitted Receivables Financings
incurred in the form of a factoring program under this clause (a)(ii), the
outstanding amount of such Permitted Receivables Financing for the purposes of
this definition shall be deemed to be equal to the Permitted Receivables Net
Investment for the last Test Period) so long as, in the case of each of clause
(a)(i) and (a)(ii), such financings are non-recourse to Holdings, the Company
and their Restricted Subsidiaries (except for (A) recourse to any Foreign
Subsidiaries, (B) any customary limited recourse that is no more expansive in
any material respect than the recourse under the ABS Facilities (as in effect on
the Effective Date) , (C) any performance undertaking or Guarantee that is no
more extensive in any material respect than the “Performance Undertakings” (as
defined in the ABS Facilities as of the Effective Date) provided by the Company
(as in effect on the Effective Date) in connection with the ABS Facilities, (D)
an unsecured parent Guarantee by Holdings, any Intermediate Parent, the Company
or the Borrowers or (E) an unsecured parent Guarantee by a Restricted Subsidiary
that is a parent company of the Foreign Subsidiary referred to in the foregoing
clause (A) (other than a Borrower or any other Domestic Subsidiary) of
obligations of Foreign Subsidiaries, and in each case , reasonable extensions
thereof) (any parent guarantee pursuant to clause (D) or (E), a “Receivables
Guarantee”), (b)(i) the ABS Facilities and (ii) any modifications, refinancings,
renewals, replacements or extension thereof; provided that, in the case of this
clause (b)(ii), the terms of the applicable ABS Facility, after giving effect to
any modifications, refinancings, renewals, replacements or extension thereof
would satisfy the requirements set forth in clause (a)(i) above and (c) the
financings and factoring facilities described on Schedule 1.01(c) hereto and any
modifications, refinancings, renewals, replacements or extensions thereof;
provided that any recourse to Holdings, the Company and the Restricted
Subsidiaries is not expanded in any material respect by any such modification,
refinancing, renewal, replacement or extension and the aggregate outstanding
amount of such facilities is not increased in excess of the amount set forth on
Schedule 1.01(c) hereto, in each case, except to the extent such recourse or
increase would otherwise be permitted by clause (a) above (and is deemed a usage
thereof).

“Permitted Receivables Financing Cap” has the meaning assigned to such term in
the definition of the term “Permitted Receivables Financing.”

“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than the Company, a Borrower or a
Restricted Subsidiary).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of all or any portion of
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing revolving commitments unutilized
thereunder to the extent that the portion of any existing and unutilized
revolving commitment

 

-45-



--------------------------------------------------------------------------------

being refinanced was permitted to be drawn under Section 6.01 and Section 6.02
of this Agreement immediately prior to such refinancing (other than by reference
to a Permitted Refinancing) and such drawing shall be deemed to have been made,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to clauses (v), (vii) and (xxvii) of Section
6.01(a), Indebtedness resulting from such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Loan Document Obligations, Indebtedness resulting from
such modification, refinancing, refunding, renewal or extension is subordinated
in right of payment to the Loan Document Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (d)
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing, (e) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is permitted pursuant to Section 6.01(a)(ii), (xxi), (xxii)
or (xxiii), (i) the terms and conditions (excluding as to subordination,
interest rate (including whether such interest is payable in cash or in kind),
rate floors, fees, discounts and premiums) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are, taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (except for covenants or other
provisions applicable to periods after the Latest Maturity Date at the time such
Indebtedness is incurred) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any such Permitted
Refinancing, the terms shall not be considered materially more favorable if such
financial maintenance covenant is either (A) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Permitted Refinancing or (B) only applicable after the Latest Maturity Date
at the time of such refinancing); provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to such modification, refinancing, refunding, renewal or extension, together
with a reasonably detailed description of the material terms and conditions of
such resulting Indebtedness or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (ii) the primary obligor in respect of,
and/or the Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended and (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(xix) or (xxvi), (i) the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
shall be on market terms at the time of issuance; provided that no financial
maintenance covenant shall be added for the benefit of any such Permitted
Refinancing unless such financial maintenance covenant is either (A) also added
for the benefit of any Loans remaining outstanding after the issuance or
incurrence of such Permitted Refinancing or (B) only applicable after the Latest
Maturity Date at the time of such refinancing) and (ii) the primary obligor in
respect of, and/or the Persons (if any) that Guarantee, the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are the primary obligor in respect of, and/or Persons (if any) that Guaranteed
the Indebtedness being modified, refinanced, refunded, renewed or extended. For
the avoidance of doubt, it is understood that a Permitted Refinancing may
constitute a portion of an issuance of Indebtedness in excess of the amount of
such Permitted Refinancing; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01. For the avoidance of doubt, it is
understood and agreed that a Permitted Refinancing includes successive Permitted
Refinancings of the same Indebtedness.

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by the Company, any Borrower or any Loan Party in the form of one or
more series of junior lien secured notes or junior lien secured loans; provided
that (i) such Indebtedness is secured by the Collateral on a junior basis with
the Loan Document Obligations and is not secured by any property or assets of
the Borrowers or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Loans (including portions of Classes of Loans or Other Loans), (iii) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance and condemnation proceeds events, excess cash flow sweeps,
change of control offers or events of default) that could result in redemptions
of such Indebtedness prior to the maturity of the Refinanced Debt and (iv) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to the First Lien Intercreditor Agreement and any Second Lien
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

 

-46-



--------------------------------------------------------------------------------

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
Immediate Family Members, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants and (b) without
duplication with any of the foregoing, such Person’s heirs, executors and/or
administrators upon the death of such Person and any other Person who was an
Affiliate of such Person upon the death of such Person and who, upon such death,
directly or indirectly owned Equity Interests in Holdings or Parent.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Company, any Borrower or any Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Loans (including
portions of Classes of Loans or Other Loans), (ii) such Indebtedness does not
have mandatory redemption features (other than customary asset sale, insurance
and condemnation proceeds events, change of control offers or events of default)
that could result in redemptions of such Indebtedness prior to the maturity of
the Refinanced Debt and (iii) such Indebtedness is not secured by any Lien on
any property or assets of Holdings, Intermediate Parent, any Borrower or any
Restricted Subsidiary. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of the term “Excess Cash Flow.”

“Platform” has the meaning specified in Section 5.01.

“Pledged VMware Share Return” has the meaning assigned to such term in Section
5.15.

“Pledged VMware Shares” means those certain 77,033,442 shares of Class B common
stock of VMware pledged as collateral for the VMware Note Facility or any
Permitted Bridge Refinancing thereof.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Company immediately following the date on which such Specified Transaction is
consummated.

“Prepayment Event” means:

(a) any sale, transfer or other Disposition of any property or asset of the
Company, any Borrower or any of the Restricted Subsidiaries pursuant to clauses
(k), (l) and (o) of Section 6.05 other than Dispositions (i) resulting in
aggregate Net Proceeds not exceeding $150,000,000 in the case of any single
transaction or series of related transactions or (ii) of any or all of the
Equity Interests in VMware); or

(b) the incurrence by the Company, any Borrower or any of the Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt and Other
Term Loans resulting from a Refinancing Amendment) or permitted by the Required
Lenders pursuant to Section 9.02.

 

-47-



--------------------------------------------------------------------------------

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Company and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Prime Rate” means (a) with respect to Revolving Loans and Term A Loans, the
rate of interest per annum publicly announced from time to time by the Term Loan
A/Revolver Administrative Agent as its “prime rate” in effect at its principal
office in New York City and (b) with respect to Term B Loans, the rate of
interest per annum publicly announced from time to time by the Term Loan B
Administrative Agent as its “prime rate” at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Property” has the meaning assigned to such term in each of the
indentures governing the Existing Notes (as in effect on the date hereof and
after giving effect to any supplements prior to the Effective Date (including by
officer’s certificates)).

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test, financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any subsidiary
of Holdings or any division, product line, or facility used for operations of
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries, shall
be excluded, and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (ii)
any retirement of Indebtedness, (iii) any Indebtedness incurred or assumed by
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries in
connection therewith (but without giving effect to any simultaneous incurrence
of any Indebtedness pursuant to any fixed dollar basket or Consolidated EBITDA
grower basket) and if such Indebtedness has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and (iv)
Available Cash shall be calculated on the date of the consummation of the
Specified Transaction after giving pro forma effect to such Specified
Transaction (other than, for the avoidance of doubt, the cash proceeds of any
Indebtedness the incurrence of which is a Specified Transaction or that is
incurred to finance such Specified Transaction); provided that, without limiting
the application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test, financial ratio
or covenant solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” (and subject to the provisions set forth in
clause (b) thereof) and give effect to events (including cost savings, operating
expense reductions and synergies) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Company,
any Borrower and any of the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of “Pro Forma
Adjustment.”

“Pro Forma Disposal Adjustment” means, for any four-quarter period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Company in good faith as a result of
contractual arrangements between the Company or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.

 

-48-



--------------------------------------------------------------------------------

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Pro Rata Acceleration” has the meaning assigned to such term in Section 7.01.

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning specified in Section 5.01.

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

“Qualified Equity Interests” means Equity Interests in Holdings or any parent of
Holdings other than Disqualified Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Rating” has the meaning assigned to such term in the definition of the term
“Applicable Rate.”

“Ratings Condition” means that, at the time of determination, the Company (or
its successor) has received and maintains corporate family/corporate credit
ratings of at least BBB- (stable) and at least Baa3 (stable) from S&P and
Moody’s, respectively.

“Ratio Debt Non-Guarantor Sublimit” has the meaning assigned to such term in
Section 6.01(a)(xix).

“Receivables Guarantee” has the meaning assigned to such term in the definition
of “Permitted Receivables Financing.”

“Receivables Subsidiary” means (a) Dell Asset Revolving Trust-B, Dell Revolving
Transferor L.L.C. and Dell Conduit Funding-B L.L.C and (b) any other Special
Purpose Entity established in connection with a Permitted Receivables Financing.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Company, the Borrowers and Holdings, (b) each Administrative Agent and
(c) each Additional Lender and Lender that agrees to provide all or any portion
of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having substantially the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Reinvestment Trigger” means (x) the receipt by Holdings, the Company, the
Borrowers and their Subsidiaries after the Effective Date of $7,700,000,000 in
Net Proceeds for Dispositions described in clause (a) of the definition of the
term “Prepayment Event” and (y) the repayment of Loans pursuant to Section
2.11(c) with such Net Proceeds.

“Related Business Assets” means assets (other than cash or Permitted
Investments) used or useful in a Similar Business; provided that any assets
received by Holdings, the Company, the Borrowers or the Restricted Subsidiaries
in exchange for assets transferred by Holdings, the Company, the Borrowers or
the Restricted Subsidiaries shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon receipt of the securities of
such Person, such Person would become a Restricted Subsidiary.

 

-49-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) and including the environment within any building or other
structure.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Repricing Transaction” means (a) the incurrence by a Borrower of any
Indebtedness in the form of a term B loan that is broadly marketed or syndicated
to banks and other institutional investors (i) having an Effective Yield for the
respective Type of such Indebtedness that is less than the Effective Yield for
the Term B Loans of the respective equivalent Type, but excluding Indebtedness
incurred in connection with an IPO, Change of Control, Transformative
Acquisition or Transformative Disposition, and (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Term B Loans or (b) any effective
reduction in the Effective Yield for the Term B Loans (e.g., by way of
amendment, waiver or otherwise), except for a reduction in connection with an
IPO, Change of Control, Transformative Acquisition or Transformative
Disposition. Any determination by the Term Loan B Administrative Agent with
respect to whether a Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding the Term B Loans.

“Required Additional Debt Terms” means with respect to any Indebtedness, (a)
except with respect to the Incremental Maturity Carveout Amount, such
Indebtedness does not mature earlier than the Latest Maturity Date (except in
the case of customary bridge loans which subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date), (b)
such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or excess cash flow prepayments applicable
to periods before the Latest Maturity Date) that could result in redemptions of
such Indebtedness prior to the Latest Maturity Date, (c) such Indebtedness is
not guaranteed by any entity that is not a Loan Party, (d) such Indebtedness
that is secured (i) is not secured by any assets not securing the Secured
Obligations, (ii) is subject to the relevant Intercreditor Agreement(s) and
(iii) is subject to security agreements relating to such Indebtedness that are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Collateral Agent) and (e) the terms and
conditions of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) are
not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
such time) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any Indebtedness, no consent
shall be required by the Administrative Agents or any of the Lenders if such
financial maintenance covenant is either (i) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
any such Indebtedness in connection therewith or (ii) only applicable after the
Latest Maturity Date at such time); provided that a certificate of a Responsible
Officer delivered to the Administrative Agents at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such resulting Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless an Administrative Agent notifies the Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (exclusive of Swingline Commitments) representing
more than 50.0% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (exclusive of Swingline Commitments) at such time; provided
that (a) the Revolving Exposures, Term Loans and unused Commitments of the
Borrowers or any Affiliate

 

-50-



--------------------------------------------------------------------------------

thereof (other than an Affiliated Debt Fund) and (b) whenever there are one or
more Defaulting Lenders, the total outstanding Term Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender,
shall, in each case of clauses (a) and (b), be excluded for purposes of making a
determination of Required Lenders.

“Required Pro Rata Lenders” means, at any time, Lenders having Revolving
Exposures, Term A Loans and unused Revolving Commitments (exclusive of Swingline
Commitments) representing more than 50.0% of the aggregate Revolving Exposures,
outstanding Term A Loans and unused Revolving Commitments (exclusive of
Swingline Commitments) at such time; provided that (a) the Revolving Exposures,
Term A Loans and unused Revolving Commitments of the Borrowers or any Affiliate
thereof (other than an Affiliated Debt Fund) and (b) whenever there are one or
more Defaulting Lenders, the total outstanding Term A Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender,
shall, in each case of clauses (a) and (b), be excluded for purposes of making a
determination of Required Lenders and Required Pro Rata Lenders.

“Required Term B Loan Lenders” means, at any time, Lenders having Term B Loans
representing more than 50% of the aggregate outstanding Term B Loans at such
time; provided that (a) the Term B Loans of the Borrowers or any Affiliate
thereof (other than an Affiliated Debt Fund) and (b) whenever there are one or
more Defaulting Lenders, the total outstanding Term B Loans of each Defaulting
Lender, shall, in each case of clauses (a) and (b), be excluded purposes of
making a determination of Required Lenders and Required Term B Loan Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Cash Award” means the cash award received upon exchange of
Restricted Stock Units in the Restricted Stock Unit Exchange Offer that will pay
an amount equal to the per share merger consideration set forth in the
Acquisition Agreement upon vesting.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
any Borrower, any other Restricted Subsidiary, the Company or any Intermediate
Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Holdings, the Company, any Intermediate Parent, any Borrower or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests.

“Restricted Stock Unit” means any restricted stock unit or performance based
unit of the Target awarded pursuant to a Target Stock Plan that is outstanding
immediately prior to the consummation of the Acquisition.

“Restricted Stock Unit Exchange Offer” means the exchange offer by the Target
pursuant to Schedule TO under the Exchange Act to exchange for Restricted Stock
Units granted and outstanding under the Target Stock Plans for (a) Restricted
Cash Awards that will pay an amount equal to the per share merger consideration
set forth in the Acquisition Agreement upon vesting and (b) options to purchase
common stock of Parent.

 

-51-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any IPCo and any Subsidiary other than an
Unrestricted Subsidiary.

“Retained Asset Sale Proceeds” means that portion of Net Proceeds of a Repayment
Event not required to prepay Loans pursuant to Section 2.11(c) due to the
Disposition Percentage being less than 100%.

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).

“Retained Proceeds” means, collectively, the Retained Declined Proceeds and the
Retained Asset Sale Proceeds.

“Reversion Date” has the meaning specified in Section 6.11.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Loan Modification Agreement. The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01(g),
or in the Assignment and Assumption, Loan Modification Agreement or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be. The initial amount of the Lenders’ Revolving
Commitments as of the Effective Date is $3,150,000,000.

“Revolving/Consumer Receivables Facility” means the transactions contemplated
from time to time in the “Transaction Documents” as defined in that certain Note
Purchase Agreement, dated as of the October 29, 2013, by and among, DFS, as the
servicer and administrator, Dell Asset Revolving Trust-B, as the issuer, Dell
Revolving Transferor L.L.C., as the transferor, Dell Revolver Company L.P., as
the seller, Bank of America, N.A., as administrative agent, the financial
institutions party thereto and the other agents party thereto.

“Revolving Credit Facility” means the Revolving Commitments and the provisions
herein related to the Revolving Loans, Swingline Loans and Letters of Credit.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the Dollar Equivalent of the outstanding principal amount of such
Revolving Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at
such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (g) of Section 2.01.

“Revolving Maturity Date” means September 7, 2021 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to a
Permitted Amendment, the extended maturity date, set forth in any such Loan
Modification Agreement).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company, any Borrower or any other Restricted Subsidiary
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

 

-52-



--------------------------------------------------------------------------------

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement, substantially in the form of Exhibit F, entered into among the
Collateral Agent, the First Lien Notes Agent, the Loan Parties and one or more
Senior Representatives for holders of Indebtedness secured by Liens on the
Collateral that rank junior to the Liens securing the Secured Obligations, with
such modifications thereto as the Administrative Agents and the Company may
reasonably agree.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Company, the Borrowers and the
Restricted Subsidiaries in respect of any overdraft and related liabilities
arising from treasury, depository, cash pooling arrangements and cash management
services, corporate credit and purchasing cards and related programs or any
automated clearing house transfers of funds (collectively, “Cash Management
Services”) provided to Holdings, the Company, any Borrower or any Subsidiary
(whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) that are (a) owed to an Administrative
Agent or any of its Affiliates, (b) owed on the Effective Date to a Person that
is a Lender or an Affiliate of a Lender as of the Effective Date or (c) owed to
a Person that is an Agent, a Lender or an Affiliate of an Agent or Lender at the
time such obligations are incurred.

“Secured Letter of Credit Obligations” means the obligations of any of Holdings,
the Company, the Borrowers and the Restricted Subsidiaries in respect of letters
of credit, bank guarantees or similar instruments that, when issued, are
incurred pursuant to Section 6.01(a)(xvi)(B) and that are (a) owed to the
Administrative Agent or any of its Affiliates, (b) owed on the Effective Date to
a Person that is a Lender or an Affiliate of a Lender as of the Effective Date
or (c) owed to a Person that is an Agent, a Lender or an Affiliate of an Agent
or Lender at the time any such letter of credit, bank guarantee or similar
instrument is issued.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations, (c) the Secured Swap Obligations (excluding with
respect to any Loan Party, Excluded Swap Obligations of such Loan Party) and (d)
Secured Letter of Credit Obligations.

“Secured Parties” means (a) each Lender and Issuing Bank, (b) the Administrative
Agents and the Collateral Agent, (c) each Joint Bookrunner, (d) each Person to
whom any Secured Cash Management Obligations are owed, (e) each counterparty to
any Swap Agreement the obligations under which constitute Secured Swap
Obligations, (f) each Person to whom any Secured Letter of Credit Obligations
are owed and (g) the permitted successors and assigns of each of the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Company, the Borrowers, and the Restricted
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
an Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender, an Agent or an Affiliate of
a Lender or an Agent as of the Effective Date, (c) is entered into after the
Effective Date with any counterparty that is a Lender, an Agent or an Affiliate
of a Lender or an Agent at the time such Swap Agreement is entered into or (d)
until the 180th day after the Effective Date (or such later date as agreed to by
the Collateral Agent in its reasonable discretion), are owed to any other Person
set forth on Schedule 1.01(b).

 

-53-



--------------------------------------------------------------------------------

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 4.01(f), Section 5.11, Section
5.12 or Section 5.14 to secure any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the fiscal
quarter of Holdings most recently ended for which financial statements are
available, had revenues or total assets for such quarter in excess of 10.0% of
the consolidated revenues or total assets, as applicable, of Holdings for such
quarter; provided that solely for purposes of Section 7.01(h) and (i), each
Restricted Subsidiary forming part of such group is subject to an Event of
Default under one or more of such Sections.

“Similar Business” means any business conducted or proposed to be conducted by
Holdings, the Company, the Borrowers and the Restricted Subsidiaries on the
Effective Date or any business that is similar, reasonably related, synergistic,
incidental, or ancillary thereto.

“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit M.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit N, submitted following an
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvent” means (a) the Fair Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(b) the Present Fair Saleable Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(c) the Company and its Subsidiaries on a consolidated basis taken as a whole
after consummation of the Transactions is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for the
period from the date hereof through the Latest Maturity Date taking into account
the nature of, and the needs and anticipated needs for capital of, the
particular business or businesses conducted or to be conducted by the Company
and its Subsidiaries on a consolidated basis as reflected in the projected
financial statements and in light of the anticipated credit capacity and (d) for
the period from the date hereof through the Latest Maturity Date, the Company
and its Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Company and
its Subsidiaries as reflected in the projected financial statements and in light
of the anticipated credit capacity.

“Special Purpose Entity” means a direct or indirect subsidiary of Holdings,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
Holdings and/or one or more Subsidiaries of Holdings.

 

-54-



--------------------------------------------------------------------------------

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit I.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit J, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Representations” means the following: (a) the representations made by
the Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or its Affiliates) has the right
(taking into account applicable cure provisions) to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Acquisition (in
each case, in accordance with the terms of the Acquisition Agreement), in each
case, as a result of a breach of such representations in the Acquisition
Agreement and (b) the representations and warranties of Holdings, the Company,
the Target and the Borrowers set forth in Section 3.01 (with respect to
Holdings, the Company, the Target and the Borrowers), Section 3.02 (with respect
to the entering into, borrowing under, guaranteeing under, and performance of
the Loan Documents and the granting of Liens in the Collateral), Section
3.03(b)(i) (with respect to the entering into, borrowing under, guaranteeing
under, and performance of the Loan Documents and the granting of Liens in the
Collateral), Section 3.07(a), Section 3.08, Section 3.14, Section 3.16, Section
3.18(a), Section 3.18(b) and Section 3.02(c) of the Security Agreement.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis.”

“Sponsor” means each of (a) Michael S. Dell and his Affiliates (other than
portfolio companies), related estate planning and charitable trusts and vehicles
and his family members, and upon Michael S. Dell’s death, (i) any Person who was
an Affiliate of Michael S. Dell upon his death, and that upon his death directly
or indirectly owned Equity Interest in Holdings or Parent and (ii) Michael S.
Dell’s heirs, executors and/or administrators, (b) MSD Partners, L.P., its
Affiliates and any funds, partnerships or other co-investment vehicles managed,
advised or controlled by the foregoing or their respective Affiliates (other
than Holdings and its subsidiaries or any portfolio company) and (c) Silver Lake
Partners III, L.P., its Affiliates and any funds, partnerships or other
co-investment vehicles managed, advised or controlled by the foregoing or their
respective Affiliates (other than Holdings and its Subsidiaries or any portfolio
company).

“Spot Rate” for a currency means the rate determined by the applicable
Administrative Agent or Issuing Bank, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the Business Day prior to
the date as of which the foreign exchange computation is made; provided that the
applicable Administrative Agent or Issuing Bank may obtain such spot rate from
another financial institution designated by such Administrative Agent or Issuing
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in currency other than dollars.

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

-55-



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit or a bank guarantee.

“Standstill Period” has the meaning assigned to such term in Section 7.01(d).

“Start Date” has the meaning set forth in Section 2.12(e).

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply with the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central
Bank. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful money of the United Kingdom.

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Loan Party” means (a) each Subsidiary (other than a Borrower) that
is a party to the Guarantee Agreement, (b) EMC IPCo and (c) any other Domestic
Subsidiary of a Borrower that may be designated by such Borrower (by way of
delivering to the Collateral Agent a supplement to the Collateral Agreement and
a supplement to the Guarantee Agreement, in each case, duly executed by such
Subsidiary) in its sole discretion from time to time to be a guarantor in
respect of the Secured Obligations, whereupon such Subsidiary shall be obligated
to comply with the other requirements of Section 5.11 as if it were newly
acquired; provided that, after giving effect to such designation such subsidiary
cannot be subsequently designated as a non-Guarantor unless such designation is
permitted by Article VI of this Agreement (including without limitation,
compliance with any limitations on the incurrence of Indebtedness by
non-Guarantor Restricted Subsidiaries).

“Successor Borrower” has the meaning assigned to such term in Section 6.03(d).

“Successor Holdings” has the meaning assigned to such term in Section 6.03(e).

 

-56-



--------------------------------------------------------------------------------

“Suspension Covenant” has the meaning specified in Section 6.11.

“Suspension Period” means the period of time between the date of a Covenant
Suspension Event and the Reversion Date.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swingline Commitment” means the commitment of each Swingline Lender to make
Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means (a) JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder and (b) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $400,000,000.

“Takeout Margin Loan” means any margin loan at an Unrestricted Subsidiary
secured solely by the Pledged VMware Shares, up to 43,025,308 shares of class A
common stock of VMware (plus any additional Equity Interests of VMware
contributed to the relevant Unrestricted Subsidiary pursuant to Section 6.04(n),
(t) or (aa)) and other collateral related thereto or customary for similar
facilities (excluding for the avoidance of doubt, any Collateral) which
refinanced the Margin Bridge Facility or any Permitted Bridge Refinancing
thereof.

“Target” has the meaning assigned to such term in the preamble hereto.

“Target Stock Plans” means, collectively, the EMC Corporation 1985 Stock Option
Plan (as amended June 7, 2002), the 1992 EMC Corporation Stock Option Plan for
Directors (as amended January 27, 2005), the EMC Corporation 1993 Stock Option
Plan (as amended June 7, 2002), the EMC Corporation 2001 Stock Option Plan (as
amended April 29, 2010), the EMC Corporation Amended and Restated 2003 Stock
Plan (as amended and restated as of April 30, 2015), the Avamar Technologies,
Inc. 2000 Equity Incentive Plan (as amended and restated as of February 20,
2002, and further amended as of April 1, 2003, July 21, 2004, May 6, 2005 and
February 9, 2006), the Aveksa, Inc. 2005 Equity Incentive Plan, the BusinessEdge
Solutions, Inc. Amended and Restated 1999 Stock Incentive Plan, the Fundamental
Software, Inc. 2000 Stock Option / Stock Issuance Plan, the Data Domain, Inc.
2002 Stock Plan, the Data Domain, Inc. 2007 Equity Incentive Plan, the DSSD,
Inc. 2013 Equity Incentive Plan (as

 

-57-



--------------------------------------------------------------------------------

amended), the FastScale Technology, Inc. 2006 Stock Incentive Plan, the
Greenplum, Inc. 2006 Stock Plan (as amended November 26, 2007), the Iomega
Corporation 1997 Stock Incentive Plan, the Iomega Corporation 2007 Stock
Incentive Plan, the Isilon Systems, Inc. 2006 Equity Incentive Plan (as amended
and restated April 12, 2010), the Kashya Israel Ltd. 2003 Stock Plan, the Kazeon
Systems, Inc. 2003 Stock Plan (as amended September 20, 2006, December 13, 2006
and November 14, 2007), the Likewise Software, Inc. 2004 Stock Plan (as amended
April 15, 2010), the Maginatics, Inc. 2010 Stock Incentive Plan, the NetWitness
Acquisition Corp. 2006 Equity Incentive Plan, the nLayers Ltd. 2003 Share Option
Plan, the nLayers Ltd. US Appendix to the 2003 Share Option Plan, the Pi
Corporation 2006 Stock Plan, the PassMark Security, Inc. 2004 Stock Plan, the
ScaleIO, Inc. 2011 Stock Incentive Plan, the Silver Tail Systems, Inc. 2008
Stock Plan, the Spanning Cloud Apps, Inc. Amended and Restated 2011 Stock Plan,
the Tablus, Inc. 2006 Stock Plan, the TwinStrata, Inc. 2008 Stock Option and
Purchase Plan, the Virtustream Group Holdings, Inc. 2009 Equity Incentive Plan
(as amended December 15, 2009, January 15, 2010, December 14, 2011, March 14,
2012 and April 21, 2014), the SysDm, Inc. 2003 Stock Option/Stock Issuance Plan,
the Amended and Restated Stock Option Plan for Xtreme Labs Inc., the XtremIO
Ltd. Amended and Restated 2010 US Share Option Plan and the XtremIO Ltd. 2010
Israeli Share Option Plan.

“Tax Group” has the meaning assigned to such term in Section 6.08(a)(vii)(A).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term A Facilities” means, collectively, the Term A-1 Facility, the Term A-2
Facility and Term A-3 Facility.

“Term A Loans” means, collectively, the Term A-1 Loans, the Term A-2 Loans and
Term A-3 Loans.

“Term A-1 Commitment” means, with respect to each Term A-1 Lender, the
commitment of such Term A-1 Lender to make a Term A-1 Loan hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Term A-1 Loan to be made by such Term A-1 Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Term A-1 Lender pursuant to an Assignment and Assumption. The initial amount of
each Term A-1 Lender’s Term A-1 Commitment is set forth on Schedule 2.01(a) or
in the Assignment and Assumption pursuant to which such Term A-1 Lender shall
have assumed its Term A-1 Commitment, as the case may be. As of the date hereof,
the total Term A-1 Commitment is $3,700,000,000.

“Term A-1 Facility” means the Term A-1 Loans and any Incremental Term A-1 Loans
or any refinancing thereof.

“Term A-1 Lenders” means the Persons listed on Schedule 2.01(a) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment in respect of any Term A-1 Loans,
Loan Modification Agreement or a Refinancing Amendment in respect of any Term
A-1 Loans, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Term A-1 Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term A-1 Maturity Date” means December 31, 2018.

“Term A-2 Commitment” means, with respect to each Term A-2 Lender, the
commitment of such Term A-2 Lender to make a Term A-2 Loan hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Term A-2 Loan to be made by such Term A-2 Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Term A-2 Lender pursuant to an Assignment and Assumption. The initial amount of
each Term A-2 Lender’s Term A-2 Commitment is set forth on Schedule 2.01(b) or
in the Assignment and Assumption pursuant to which such Term A-2 Lender shall
have assumed its Term A-2 Commitment, as the case may be. As of the date hereof,
the total Term A-2 Commitment is $3,925,000,000.

 

-58-



--------------------------------------------------------------------------------

“Term A-2 Facility” means the Term A-2 Loans and any Incremental Term A-2 Loans
or any refinancing thereof.

“Term A-2 Lenders” means the Persons listed on Schedule 2.01(b) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment in respect of any Term A-2 Loans,
Loan Modification Agreement or a Refinancing Amendment in respect of any Term
A-2 Loans, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Term A-2 Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Term A-2 Maturity Date” means September 7, 2021.

“Term A-3 Commitment” means, with respect to each Term A-3 Lender, the
commitment of such Term A-3 Lender to make a Term A-3 Loan hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Term A-3 Loan to be made by such Term A-3 Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Term A-3 Lender pursuant to an Assignment and Assumption. The initial amount of
each Term A-3 Lender’s Term A-3 Commitment is set forth on Schedule 2.01(e) or
in the Assignment and Assumption pursuant to which such Term A-3 Lender shall
have assumed its Term A-3 Commitment, as the case may be. As of the date hereof,
the total Term A-3 Commitment is $1,800,000,000.

“Term A-3 Facility” means the Term A-3 Loans and any refinancing thereof.

“Term A-3 Lenders” means the Persons listed on Schedule 2.01(e) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, Loan Modification Agreement or a Refinancing Amendment in respect of
any Term A-3 Loans, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Term A-3 Loans” means the Loans made pursuant to clause (e) of Section 2.01.

“Term A-3 Maturity Date” means December 31, 2018.

“Term B Commitment” means, with respect to each Term B Lender, the commitment of
such Term B Lender to make a Term B Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term B
Loan to be made by such Term B Lender hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to such Term B Lender pursuant
to an Assignment and Assumption. The initial amount of each Term B Lender’s Term
B Commitment is set forth on Schedule 2.01(c) or in the Assignment and
Assumption pursuant to which such Term B Lender shall have assumed its Term B
Commitment, as the case may be. As of the date hereof, the total Term B
Commitment is $5,000,000,000.

“Term B Facility” means the Term B Loans and any Incremental Term B Loans or any
refinancing thereof.

“Term B Lenders” means the Persons listed on Schedule 2.01(c) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment in respect of any Term B Loans,
Loan Modification Agreement or a Refinancing Amendment in respect of any Term B
Loans, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption.

“Term B Loan” means a Loan made pursuant to clause (c) of Section 2.01.

“Term B Maturity Date” means September 7, 2023.

“Term Cash Flow Commitment” means, with respect to each Term Cash Flow Lender,
the commitment of such Term Cash Flow Lender to make a Term Cash Flow Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
principal amount of the Term Cash Flow Loan to be made by such Term Cash

 

-59-



--------------------------------------------------------------------------------

Flow Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Term Cash Flow Lender pursuant to an Assignment and
Assumption. The initial amount of each Term Cash Flow Lender’s Term Cash Flow
Commitment is set forth on Schedule 2.01(d) or in the Assignment and Assumption
pursuant to which such Term Cash Flow Lender shall have assumed its Term Cash
Flow Commitment, as the case may be. As of the date hereof, the total Term Cash
Flow Commitment is $2,500,000,000.

“Term Cash Flow Facility” means the Term Cash Flow Loans and any refinancing
thereof.

“Term Cash Flow Lenders” means the Persons listed on Schedule 2.01(d) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, Loan Modification Agreement or a Refinancing Amendment in respect of
any Term Cash Flow Loans, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Term Cash Flow Loans” means the Loans made pursuant to clause (d) of Section
2.01; provided that, on the Effective Date, no Borrowings of Term Cash Flow
Loans will be made. The Term Cash Flow Commitment shall be terminated on the
Effective Date, and no fees (other than the structuring fees previously agreed
to be paid by Holdings) shall be owed or accrue at any time with respect to the
Term Cash Flow Commitment.

“Term Cash Flow Maturity Date” means September 7, 2017.

“Term/Commercial Receivables Facility” means the transactions contemplated from
time to time in the “Transaction Documents” as defined in that certain Loan and
Servicing Agreement, dated as of October 29, 2013, by and among, Dell Conduit
Funding–B L.L.C., as the borrower, Bank of America, N.A., as administrative
agent, DFS, as the servicer, the financial institutions party thereto and the
other agents party thereto.

“Term Commitment” means, collectively, the Term A-1 Commitment, the Term A-2
Commitment, the Term B Commitment and the Term A-3 Commitment.

“Term Facilities” means, collectively, the Term A-1 Facility, the Term A-2
Facility, the Term B Facility, and the Term A-3 Facility.

“Term Lenders” means, collectively, the Term A-1 Lenders, the Term A-2 Lenders,
the Term B Lenders and the Term A-3 Lenders.

“Term Loan A/Revolver Administrative Agent” means JPMorgan Chase Bank, N.A., in
its capacity as administrative agent for the Lenders in respect of the Term A
Facilities, the Term Cash Flow Facilities and the Revolving Facility.

“Term Loan B Administrative Agent” means Credit Suisse AG, Cayman Islands Branch
(acting through such of its branches or affiliates as it deems appropriate), in
its capacity as administrative agent for the Lenders in respect of the Term B
Facility.

“Term Loans” means, collectively, the Term A-1 Loans, the Term A-2 Loans, the
Term B Loans, the Term Cash Flow Loans and the Term A-3 Loans.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) all Loan Document Obligations (other than in respect of
contingent indemnification and contingent expense reimbursement claims not then
due) have been paid in full and (c) all Letters of Credit (other than those that
have been 100% Cash Collateralized) have been cancelled or have expired (without
any drawing having been made thereunder that has not been rejected or honored)
and all amounts drawn or paid thereunder have been reimbursed in full.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Company ending on or prior to such date
for which financial statements have been (or were required to have been)
delivered pursuant to Section 5.01(a) or 5.01(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b), the Test Period in effect shall be the period of four consecutive
fiscal quarters of the Company ended April 29, 2016.

 

-60-



--------------------------------------------------------------------------------

“Ticking Fee” has the meaning set forth in Section 2.12(e).

“Ticking Fee Trigger Date” means July 15, 2016.

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the Test Period as of such
date.

“Transactions” means, collectively, (a) the Equity Financing, (b) the
Acquisition, the Merger and Merger 2 (c) the funding of the Term Loans on the
Effective Date and the consummation of the other transactions contemplated by
this Agreement, (d) the funding of the Notes, (e) the Effective Date
Refinancing, (f) the Restricted Stock Unit Exchange Offer, (g) the consummation
of any other transactions (including the issuance of the Class V Common Stock)
in connection with the foregoing (including in connection with the Acquisition
Documents), (h) the funding of the Asset Sale Bridge Facility, Margin Bridge
Facility and the VMware Note Facility and any refinancing or repayment thereof,
(i) the IPCo Distribution, (j) the transactions contemplated by the IPCo
Distribution Agreements and IPCo License Agreements, (k) the designation of the
Grandfathered Unrestricted Subsidiaries and (l) the payment of the fees and
expenses incurred in connection with any of the foregoing (including the
Transaction Costs).

“Transaction Costs” means any fees or expenses incurred or paid by the Sponsors,
Merger Sub, Parent, Holdings, the Company, any Borrower, any Subsidiary or the
Target or any of its subsidiaries in connection with the Transactions (and the
Original Transactions), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Transformative Acquisition” means any acquisition by the Company, any Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, but would not provide the Company and its Restricted
Subsidiaries with adequate flexibility under the this Agreement for the
continuation and/or expansion of the combined operations following such
consummation, as determined by the Company acting in good faith.

“Transformative Disposition” means any Disposition by the Company, any Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such Disposition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such Disposition, but would not provide the Company and its Restricted
Subsidiaries with a durable capital structure following such consummation, as
determined by the Company acting in good faith.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral (as defined in the Collateral Agreement) is
governed by the Uniform Commercial Code as in effect in a U.S. jurisdiction
other than the State of New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and
for purposes of definitions relating to such provisions.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version as may be in effect at the time of issuance).

“Unaudited Financial Statements” means the financial statements referenced in
Section 3.04(b).

 

-61-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Grandfathered Unrestricted Subsidiary
(unless designated as a Restricted Subsidiary by the Company), (b) any
Subsidiary (other than the Company or a Borrower) designated by the Company as
an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the Effective
Date and (c) any Subsidiary of any such Unrestricted Subsidiary.

“Unsecured Notes” means, collectively, (a) $1,625,000,000 aggregate principal
amount of senior unsecured notes due 2021 and (b) $1,625,000,000 aggregate
principal amount of senior unsecured notes due 2024.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).

“VCE” means VCE Company, LLC, a Delaware limited liability company.

“VCE IPCo” means VCE IP Holding Company LLC, a Delaware limited liability
company and wholly owned direct subsidiary of Holdings.

“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.

“VMware” means VMware, Inc., a Delaware corporation.

“VMware Note Facility” means the facility pursuant to that certain VMware Note
Credit Agreement, dated as of the date hereof, by and among the Target, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, the lenders
party thereto and the other agents party thereto, in an aggregate principal
amount not to exceed $1,500,000,000.

“VMware Notes” means each of (a) the $680,000,000 Promissory Note due May 1,
2018, issued by VMware in favor of Target, (b) the $550,000,000 Promissory Note,
due May 1, 2020, issued by VMware in favor of Target and (c) the $270,000,000
Promissory Note due December 1, 2022, issued by VMware in favor of Target.

“Voting Equity Interests” means Equity Interests that are entitled to vote
generally for the election of directors to the Board of Directors of the issuer
thereof. Shares of preferred stock that have the right to elect one or more
directors to the Board of Directors of the issuer thereof only upon the
occurrence of a breach or default by such issuer thereunder shall not be
considered Voting Equity Interests as long as the directors that may be elected
to the Board of Directors of the issuer upon the occurrence of such a breach or
default represent a minority of the aggregate voting power of all directors of
Board of Directors of the issuer. The percentage of Voting Equity Interests of
any issuer thereof beneficially owned by a Person shall be determined by
reference to the percentage of the aggregate voting power of all Voting Equity
Interests of such issuer that are represented by the Voting Equity Interests
beneficially owned by such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.

 

-62-



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agents and, in the
case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Leverage Ratio,
the First Lien Leverage Ratio and the Interest Coverage Ratio shall be
calculated on a Pro Forma Basis to give effect to all Specified Transactions
(including the Transactions) that have been made during the applicable period of
measurement or subsequent to such period and prior to or simultaneously with the
event for which the calculation is made.

(c) Where reference is made to “the Company, the Borrowers and the Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Company other than the Borrowers and
the Restricted Subsidiaries; provided that so long as Holdings holds the Equity
Interests of the Company and the IPCos, any calculations or measure shall be
determined hereunder with respect to Holdings (including, without limitation,
Consolidated EBITDA, Consolidated Interest Expense, Consolidated Net Income,
Consolidated Total Assets, Consolidated Total Debt, Consolidated Working
Capital, Excess Cash Flow, Permitted Receivables Financing, Total Leverage
Ratio, the First Lien Leverage Ratio and the Interest Coverage Ratio) on a
consolidated basis, which consolidation shall only include the Company, the
Borrowers and the Restricted Subsidiaries (including the IPCos so long as they
are Restricted Subsidiaries).

 

-63-



--------------------------------------------------------------------------------

(d) In the event that the Company elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Company and the Administrative
Agents agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the First Lien Leverage Ratio and the
Interest Coverage Ratio) so as to reflect equitably the Accounting Changes with
the desired result that the criteria for evaluating the Company’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Company, the Administrative Agents and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed in accordance with GAAP (as determined in
good faith by a Responsible Officer of the Company) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred.

SECTION 1.05 Effectuation of Transactions. All references herein to Holdings,
the Company, the Borrowers and their subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of
Holdings, the Company, the Borrowers and the other Loan Parties contained in
this Agreement and the other Loan Documents shall be deemed made, in each case,
after giving effect to the Acquisition and the other Transactions to occur on
the Effective Date, unless the context otherwise requires.

SECTION 1.06 Currency Translation; Rates.

(a) The Term Loan A/Revolver Administrative Agent shall determine the Dollar
Equivalent of any Letter of Credit denominated in a currency other than dollars
as of (i) a date on or about the date on which the applicable Issuing Bank
receives a request from a Borrower for the issuance of such Letter of Credit,
(ii) each subsequent date on which such Letter of Credit shall be renewed or
extended or the stated amount of such Letter of Credit shall be increased, (iii)
March 31 and September 30 in each year and (iv) during the continuance of an
Event of Default, as reasonably requested by the Term Loan A/Revolver
Administrative Agent, in each case using the Exchange Rate for such currency in
relation to dollars in effect on the date of determination.

(b) Each amount determined pursuant to clause (a) of this Section 1.06 shall be
the Dollar Equivalent of the applicable Letter of Credit until the next required
calculation thereof pursuant to the preceding sentence of this paragraph. The
Term Loan A/Revolver Administrative Agent shall notify the Borrowers and the
applicable Lenders of each calculation of the Dollar Equivalent of each Letter
of Credit denominated in a currency other than dollars.

(c) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in dollars, but such Letter of Credit is
denominated in euro or Sterling, such amount shall be the relevant Dollar
Equivalent (rounded to the nearest unit of such currency, with 0.5 of a unit
being rounded upward).

(d) Notwithstanding the foregoing, for purposes of any determination under
Article V, Article VI (other than Section 6.10) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at the Spot Rate (rounded to the nearest currency unit,
with 0.5 or more of a currency unit being rounded upward); provided, however,
that for purposes of determining compliance with Article VI with respect to the
amount of any Indebtedness, Investment, Disposition or Restricted Payment in a
currency other than dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred or Disposition or
Restricted Payment made; provided, further, that, for the avoidance of doubt,
the foregoing provisions of this Section 1.06 shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt, amounts in currencies other than dollars shall be translated into dollars
at the currency exchange rates used in preparing the most recently delivered
financial statements pursuant to Section 5.01(a) or (b). Each provision of this
Agreement shall be subject to such reasonable changes of construction as the
applicable Administrative Agent may from time to time specify with the Company’s
consent (such consent not to be unreasonably withheld) to appropriately reflect
a change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

 

-64-



--------------------------------------------------------------------------------

(e) The Administrative Agents do not warrant, nor accept responsibility, nor
shall the Administrative Agents have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

SECTION 1.07 Limited Condition Transactions.

In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement (other than
Section 6.10) which requires the calculation of the Interest Coverage Ratio, the
Total Leverage Ratio or the First Lien Leverage Ratio;

(ii) determining the accuracy of representations and warranties and/or whether a
Default or Event of Default shall have occurred and be continuing (or any subset
of Defaults or Events of Default); or

(iii) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA or Consolidated Total
Assets or by reference to the Available Amount or the Available Equity Amount);

in each case, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCA
Election”), with such option to be exercised on or prior to the date of
execution of the definitive agreements related to such Limited Condition
Transaction, the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness or Liens and the use of proceeds thereof) as if they
had occurred at the beginning of the most recent Test Period ending prior to the
LCA Test Date, the Company could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

For the avoidance of doubt, if the Company has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA of the Company or
the Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations; however,
if any ratios improve or baskets increase as a result of such fluctuations, such
improved ratios or baskets may be utilized. If the Company has made an LCA
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of the incurrence ratios subject to the LCA Election on
or following the relevant LCA Test Date and prior to the earlier of (i) the date
on which such Limited Condition Transaction is consummated or (ii) the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness or Liens and the use of proceeds thereof) have
been consummated.

SECTION 1.08 Administrative Agents. Each Lender, Agent, Issuing Bank, Swingline
Lender and any other party hereto agrees that (i) the Term Loan B Administrative
Agent shall be the administrative agent with respect to the Term B Loans and the
Term B Lenders and shall exercise such duties, rights and responsibilities set
forth herein applicable to the Term B Loans and the Term B Lenders and (ii) the
Term Loan A/Revolver Administrative Agent shall be the administrative agent with
respect to the Term A Loans, the Revolving Loans, the Revolving Commitments, the
Term A-1 Lenders, the Term A-2 Lenders, the Term A-3 Lenders, the Revolving
Lenders,

 

-65-



--------------------------------------------------------------------------------

Swingline Loans, Swingline Lenders, Letters of Credit, LC Disbursements and
Issuing Banks and shall exercise such duties, rights and responsibilities set
forth herein applicable to the Term A Loans, the Revolving Loans, the Revolving
Commitments, the Term A-1 Lenders, the Term A-2 Lenders, the Term A-3 Lenders,
the Revolving Lenders, the Swingline Loans, the Swingline Lenders, the Letters
of Credit, the LC Disbursements and the Issuing Banks. References to
“applicable” Administrative Agent shall mean, when referring to a Term B Loan or
Term B Lender, the Term Loan B Administrative Agent and when referring to the
Term A Loans, the Revolving Loans, the Revolving Commitments, the Term A-1
Lenders, the Term A-2 Lenders, the Term A-3 Lenders, the Revolving Lenders,
Swingline Loans, Swingline Lenders, Letters of Credit, LC Disbursements and
Issuing Banks, the Term Loan A/Revolver Administrative Agent.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Term A-1 Lender agrees to make a Term A-1 Loan to the Borrowers on the
Effective Date denominated in dollars in a principal amount not exceeding its
Term A-1 Commitment, (b) each Term A-2 Lender agrees to make a Term A-2 Loan to
the Borrowers on the Effective Date denominated in dollars in a principal amount
not exceeding its Term A-2 Commitment, (c) each Term B Lender agrees to make a
Term B Loan to the Borrowers on the Effective Date denominated in dollars in a
principal amount not exceeding its Term B Commitment, (d) each Term Cash Flow
Lender agrees to make a Term Cash Flow Loan to the Borrowers on the Effective
Date denominated in dollars in a principal amount not exceeding its Term Cash
Flow Commitment (e) each Term A-3 Lender agrees to make a Term A-3 Loan to the
Borrowers on the Effective Date denominated in dollars in a principal amount not
exceeding its Term A-3 Commitment, (f) [reserved] and (g) each Revolving Lender
agrees to make Revolving Loans to the Borrowers denominated in dollars from time
to time during the Revolving Availability Period in an aggregate principal
amount which will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment. Each Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and, other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Loan Borrowing and Term Loan
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as a Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
unless such Borrower shall have given the notice required for a Eurocurrency
Borrowing under Section 2.03 and provided an indemnity letter extending the
benefits of Section 2.16 to Lenders in respect of such Borrowings. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and Class
may be outstanding at the same time.

 

-66-



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Borrowings. To request a Revolving Loan Borrowing or
Term Loan Borrowing, the applicable Borrower shall notify the applicable
Administrative Agent of such request by telephone (a)(x) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Effective Date, such shorter period of
time as may be agreed to by the applicable Administrative Agent) or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Loan Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given no later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable and shall be delivered by hand delivery, facsimile or other
electronic transmission to the Administrative Agent and shall be signed by the
applicable Borrower. Each such Borrowing Request shall specify the following
information:

(i) whether the requested Borrowing is to be a Term A-1 Loan Borrowing, Term A-2
Loan Borrowing, Term B Loan Borrowing, a Term Cash Flow Loan Borrowing, a Term
A-3 Loan Borrowing, a Revolving Loan Borrowing or a Borrowing of any other Class
(specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 or, in the
case of any ABR Revolving Loan Borrowing or Swingline Loan requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that made such LC Disbursement, and

(vii) except on the Effective Date, that, as of the date of such Borrowing, the
conditions set forth in Section 4.02(a) and Section 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein (including Section
2.22), in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Revolving Availability Period denominated
in dollars in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments or (ii) the aggregate amount of Swingline Loans
outstanding exceeding Swingline Sublimit; provided that the Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrowers shall notify the Term Loan
A/Revolver Administrative Agent and the Swingline Lender of such request (i) by
telephone (confirmed in writing) or by facsimile or electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank
(confirmed by telephone), not later than 11:00 a.m., New York City time, or, if
agreed by the Swingline Lender, 3:00 p.m.

 

-67-



--------------------------------------------------------------------------------

New York City time on the day of such proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day), the amount of the requested Swingline Loan and in the case of any
ABR Revolving Loan Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement. The Swingline Lender shall
make each Swingline Loan available to such Borrower by means of a credit to any
accounts of such Borrower maintained with the Swingline Lender for the Swingline
Loan (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), by remittance to the
applicable Issuing Bank) by 3:00 p.m., New York City time, on the requested date
of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Term Loan A/Revolver
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Term Loan A/Revolver
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice the Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Term Loan A/Revolver Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Term Loan A/Revolver Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Term Loan A/Revolver Administrative Agent shall
notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Term Loan A/Revolver Administrative Agent and not to
the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other Person on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Swingline Lender to the
Term Loan A/Revolver Administrative Agent; any such amounts received by the Term
Loan A/Revolver Administrative Agent shall be promptly remitted by the Term Loan
A/Revolver Administrative Agent to the Revolving Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Term Loan A/Revolver Administrative Agent, as the
case may be, and thereafter to the Borrowers, if and to the extent such payment
is required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

(d) The Borrowers may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the Term Loan
A/Revolver Administrative Agent and the Borrowers, executed by the Borrowers,
the Term Loan A/Revolver Administrative Agent and such designated Swingline
Lender, and, from and after the effective date of such agreement, (i) such
Revolving Lender shall have all the rights and obligations of a Swingline Lender
under this Agreement and (ii) references herein to the term “Swingline Lender”
shall be deemed to include such Revolving Lender in its capacity as a lender of
Swingline Loans hereunder.

(e) The Borrowers may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Term Loan A/Revolver Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Swingline Lender’s acknowledging receipt of such notice and (ii) the fifth
Business Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the Swingline Exposure of
such Swingline Lender shall have been reduced to zero. Notwithstanding the
effectiveness of any such termination, the terminated Swingline Lender shall
remain a party hereto and shall continue to have all the rights of a Swingline
Lender under this Agreement with respect to Swingline Loans made by it prior to
such termination, but shall not make any additional Swingline Loans.

 

-68-



--------------------------------------------------------------------------------

(f) Any Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Term A/Revolver Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender. The Term A/Revolver Administrative
Agent shall notify the Lenders of any such replacement of a Swingline Lender. At
the time any such replacement shall become effective, the Borrowers shall pay
all unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.13(a). From and after the effective date of any such
replacement, (x) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (y) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.

(g) Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon 30 days’
prior written notice to the Term A/Revolver Administrative Agent, the Borrower
and the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(f) above.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank that is so requested by a Borrower agrees, in
reliance upon the agreement of the Revolving Lenders set forth in this Section
2.05, to issue Letters of Credit denominated in dollars, euro or Sterling for
any Borrower’s own account (or for the account of any Subsidiary so long as a
Borrower and such other Subsidiary are co-applicants and jointly and severally
liable in respect of such Letter of Credit), in a form reasonably acceptable to
the Term Loan A/Revolver Administrative Agent and the applicable Issuing Bank,
which shall reflect the standard operating procedures of such Issuing Bank, at
any time and from time to time during the Revolving Availability Period and
prior to the fifth Business Day prior to the Revolving Maturity Date, provided
that, each Existing Letter of Credit shall be deemed to be issued hereunder;
provided, further, that if applicable Issuing Bank’s standard operating
procedures do not provide for the issuance of electronic Letters of Credit, it
shall only be required to issue paper Letters of Credit hereunder. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
any Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired (without any drawing
having been made thereunder that has not been rejected or honored) or that have
been drawn upon and reimbursed.

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), a Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Term Loan A/Revolver Administrative Agent (at least five Business Days
before the requested date of issuance, amendment, renewal or extension or such
shorter period as the applicable Issuing Bank and the Term Loan A/Revolver
Administrative Agent may agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section 2.05), the currency and
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, such
Borrower also shall submit a letter of credit or bank guarantee application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit (an “LC Application”). Other than with respect to the deemed issuance
hereunder of each Existing Letter of Credit on the Effective Date, a Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of any Letter of Credit

 

-69-



--------------------------------------------------------------------------------

the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) subject to Section
9.04(b)(ii), the Applicable Fronting Exposure of each Issuing Bank shall not
exceed its Letter of Credit Commitment or its Revolving Commitment (other than
to the extent of any Existing Letters of Credit issued thereby), (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments, (iii) the Revolving Exposure of the applicable Issuing Bank shall
not exceed its Revolving Commitment, (iv) the aggregate LC Exposure shall not
exceed the aggregate Letter of Credit Commitments and (v) the LC Exposure of the
applicable Issuing Bank shall not exceed its Letter of Credit Commitment. No
Issuing Bank shall be under any obligation to issue (or amend) any Letter of
Credit that is not a Standby Letter of Credit, unless otherwise agreed by such
Issuing Bank, or to issue (or amend) any Letter of Credit if (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall enjoin or
restrain such Issuing Bank from issuing (or amending) the Letter of Credit, or
any law applicable to such Issuing Bank any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance (or amendment) of letters of credit
generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, (ii) the issuance of such Letter of Credit would violate one or more
policies of general application of such Issuing Bank now or hereafter applicable
to letters of credit generally, (iii) except as otherwise agreed by such Issuing
Bank, the Letter of Credit is in an initial stated amount less than $500,000 or
(iv) any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of Cash Collateral, reasonably satisfactory to such Issuing Bank
with such Borrower or such Lender to eliminate such Issuing Bank’s Defaulting
Lender Fronting Exposure arising from either the Letter of Credit then proposed
to be issued (or amended) or such Letter of Credit and all other LC Exposure as
to which such Issuing Bank has Defaulting Lender Fronting Exposure.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Term Loan A/Revolver Administrative Agent any written notice
thereof required under paragraph (m) of this Section and each Issuing Bank
hereby agrees to give such notice.

(d) Expiration Date. Each Letter of Credit (other than each Existing Letter of
Credit) shall expire at or prior to the close of business on the earlier of (i)
the date that is one year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided that if such expiry date is not a Business
Day, such Letter of Credit shall expire at or prior to close of business on the
next succeeding Business Day; provided, however, that any Letter of Credit may,
upon the request of a Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of one
year or less (but not beyond the date that is five Business Days prior to the
Revolving Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof within the time period specified in such Letter of Credit
or, if no such time period is specified, at least 30 days prior to the
then-applicable expiration date, that such Letter of Credit will not be renewed;
provided, further, that with respect to any Existing Letter of Credit that
expires later than the date that is five Business Days prior to the Revolving
Maturity Date, (A) no Revolving Lender (other than the Issuing Bank in respect
of such Existing Letter of Credit) shall have any liabilities or obligations in
respect of such Existing Letter of Credit after the Revolving Maturity Date and
(B) on or prior to the date that is five Business Days prior to the Revolving
Maturity Date, the Borrowers shall pledge and deposit with or deliver to each
Issuing Bank that issued any such Existing Letter of Credit cash or deposit
account balances under the sole dominion and control of such Issuing Bank or, if
such Issuing Bank shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to such Issuing Bank and in an amount equal to the amount available
to be drawn under each such Existing Letter of Credit.

(e) Participations. By the issuance of a Letter of Credit or an amendment to a
Letter of Credit increasing the amount thereof (or, in the case of any Existing
Letter of Credit, on the Effective Date), and without any further action on the
part of the Issuing Bank that is the issuer thereof or the Lenders, such Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
irrevocably and unconditionally acquires from such Issuing Bank without recourse
or warranty (regardless of whether the conditions set forth in Section 4.02
shall have

 

-70-



--------------------------------------------------------------------------------

been satisfied), a participation in such Letter of Credit equal to such
Revolving Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Term Loan A/Revolver Administrative Agent, for the account of such
Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (f) of this Section 2.05 in dollars, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit (including, for the avoidance of doubt, any Existing
Letter of Credit), the Borrowers shall reimburse such LC Disbursement by paying
to the Issuing Bank, with notice of such payment given to the Term Loan
A/Revolver Administrative Agent, an amount equal to such LC Disbursement in the
same currency as the LC Disbursement not later than 4:00 p.m., New York City
time, on the Business Day immediately following the day that the Borrowers
receive notice of such LC Disbursement; provided that, if such LC Disbursement
is not less than the Dollar Equivalent of $1,000,000, the Borrowers may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04 that such payment be financed with an ABR Revolving
Loan Borrowing or a Swingline Loan, in each case in an equivalent amount, and,
to the extent so financed, the Borrowers’ obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Loan Borrowing or
Swingline Loan. If the Borrowers fail to make such payment when due, the Term
Loan A/Revolver Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement (expressed in dollars in the amount of Dollar
Equivalent thereof in the case of a Letter of Credit denominated in a currency
other than dollars), the payment then due from the Borrowers in respect thereof
and such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Term Loan
A/Revolver Administrative Agent its Applicable Percentage of the payment then
due from the Borrowers, in dollars and in the same manner as provided in Section
2.06 with respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Term Loan A/Revolver Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Term Loan A/Revolver
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Term Loan A/Revolver Administrative Agent shall distribute such
payment to the applicable Issuing Bank in dollars or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (f) of this Section 2.05 and
the obligations of the Revolving Lenders as provided in paragraph (e) of this
Section 2.05 is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement or any of the other
Loan Documents, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) the occurrence of any Default or Event of Default,
(v) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower may have at any time against any beneficiary, the Issuing
Bank or any other person, or (vi) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrowers’ obligations hereunder. None
of the Administrative Agents, the Lenders, the Issuing Banks or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error,

 

-71-



--------------------------------------------------------------------------------

omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Banks; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential, exemplary or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.

(h) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Term Loan A/Revolver Administrative Agent and the Borrowers by
telephone (confirmed by hand delivery, facsimile or electronic communication (if
arrangements for doing so have been approved by the applicable Issuing Bank) of
such demand for payment and whether such Issuing Bank has made an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement in accordance with paragraph (f) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to (x) in the case of an LC Disbursement
denominated in dollars, ABR Revolving Loans and (y) in the case of an LC
Disbursement that is not denominated in dollars, Eurocurrency Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be paid to the Term
Loan A/Revolver Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section 2.05 to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment and shall be payable within two Business Days of demand or, if no demand
has been made, within two Business Days of the date on which the Borrowers
reimburse the applicable LC Disbursement in full. If any Revolving Lender shall
not have made its Applicable Percentage of such LC Disbursement available to the
Term Loan A/Revolver Administrative Agent as provided in clause (f) above, such
Revolving Lender shall agree to pay interest on such amount, for each day from
and including the date such amount is required to be paid at a rate determined
by the Term Loan A/Revolver Administrative Agent in accordance with banking
industry rules or practices on interbank compensation.

(j) Cash Collateralization. If any Event of Default under clause (a), (b), (h)
or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Term Loan A/Revolver Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with LC Exposure representing more than 50.0% of
the aggregate LC Exposure of all Revolving Lenders) demanding the deposit of
Cash Collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Term Loan A/Revolver Administrative Agent, in the name of the
Term Loan A/Revolver Administrative Agent and for the benefit of the Issuing
Banks and the Lenders, an amount of cash in dollars equal to the Dollar
Equivalent of the portions of the LC Exposure attributable to Letters of Credit,
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrowers described in clause (h) or (i) of Section

 

-72-



--------------------------------------------------------------------------------

7.01. The Borrowers also shall deposit Cash Collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Each such deposit
shall be held by the Term Loan A/Revolver Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement. At any time that there shall exist a Defaulting Lender, if any
Defaulting Lender Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Term Loan A/Revolver
Administrative Agent, any Issuing Bank or the Swingline Lender, the Borrowers
shall deliver to the Term Loan A/Revolver Administrative Agent Cash Collateral
in an amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any Cash Collateral provided by the Defaulting Lender). The
Term Loan A/Revolver Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Term Loan A/Revolver
Administrative Agent in Permitted Investments and at the Borrowers risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Term Loan A/Revolver Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing more than 50.0% of the aggregate
LC Exposure of all the Revolving Lenders), be applied to satisfy other
obligations of the Borrowers under this Agreement in accordance with the terms
of the Loan Documents. If the Borrowers are required to provide an amount of
Cash Collateral hereunder as a result of the occurrence of an Event of Default
or the existence of a Defaulting Lender, such amount (to the extent not applied
as aforesaid) shall be returned to the Borrowers within three Business Days
after all Events of Default have been cured or waived or after the termination
of Defaulting Lender status, as applicable. If the Borrowers are required to
provide an amount of Cash Collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers as and to the extent that, after giving effect to such return, the
Borrowers would remain in compliance with Section 2.11(b) and no Event of
Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrowers may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Term Loan A/Revolver Administrative Agent and the Borrowers,
executed by the Borrowers, the Term Loan A/Revolver Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

(l) Termination of an Issuing Bank. The Borrowers may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Term Loan A/Revolver
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank’s acknowledging receipt of such notice and (ii)
the fifth Business Day following the date of the delivery thereof; provided that
no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero. At the time any such termination
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section
2.12(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Term Loan A/Revolver Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Term Loan A/Revolver Administrative Agent (i) periodic
activity (for such period or recurrent periods as shall be reasonably requested
by the Term Loan A/Revolver Administrative Agent) in respect of Letters of
Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the currency and face amount
of the Letters of Credit issued,

 

-73-



--------------------------------------------------------------------------------

amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), (iii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date, currency and amount of such LC Disbursement, (iv) on
any Business Day on which a Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and currency and amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Term Loan A/Revolver Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank; provided that Bank of America, N.A. shall not be required to
produce such reports in its capacity as an Issuing Bank.

(n) Existing Letters of Credit. The Existing Letters of Credit will be deemed to
be Letters of Credit issued under this Agreement on the Effective Date.

(o) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower, when a Letter of Credit is issued, (i) the rules
of the ISP98 shall apply to each Standby Letter of Credit, and (ii) the rules of
UCP shall apply to each Commercial Letter of Credit, and as to all matters not
governed thereby, the laws of the State of New York.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by 2:00
p.m., New York City time, to the Applicable Account of the applicable
Administrative Agent most-recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The applicable Administrative Agent will make such Loans available
to the Borrowers by promptly crediting the amounts so received, in like funds,
to an account of the Borrowers designated by the Borrowers in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Term Loan A/Revolver Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.

(b) Unless the applicable Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the applicable Administrative Agent such Lender’s share of
such Borrowing, the applicable Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption and in its sole discretion,
make available to a Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
applicable Administrative Agent, then the applicable Lender agrees to pay to the
applicable Administrative Agent an amount equal to such share on demand of the
applicable Administrative Agent. If such Lender does not pay such corresponding
amount forthwith upon demand of the applicable Administrative Agent therefor,
the applicable Administrative Agent shall promptly notify the applicable
Borrower, and the applicable Borrower agrees to pay such corresponding amount to
the applicable Administrative Agent forthwith on demand. The applicable
Administrative Agent shall also be entitled to recover from such Lender or
applicable Borrower interest on such corresponding amount, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the applicable Administrative Agent, at (i)
in the case of such Lender, if such Borrowing is denominated in dollars, the
greater of the Federal Funds Effective Rate and a rate determined by the
applicable Administrative Agent in accordance with banking industry rules on
interbank compensation, the rate reasonably determined by the Administrative
Agent to be its cost of funding such amount, or (ii) in the case of such
Borrower, the interest rate applicable to such Borrowing in accordance with
Section 2.13. If such Lender pays such amount to the applicable Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

(c) Obligations of the Lenders hereunder to make Term Loans and Revolving Loans,
to fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to Section 9.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and,
other than as expressly provided herein with respect to a Defaulting Lender, no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
9.03(c).

 

-74-



--------------------------------------------------------------------------------

SECTION 2.07 Interest Elections.

(a) Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or designated by Section
2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, each Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section. Each Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the applicable Administrative Agent of such election by telephone by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and confirmed promptly by hand delivery,
facsimile or other electronic transmission to the applicable Administrative
Agent of a written Interest Election Request signed by the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (solely to the
extent such Borrowing is denominated in dollars) or a Eurocurrency Borrowing;
and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the applicable Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

 

-75-



--------------------------------------------------------------------------------

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Term A-1 Commitments, Term A-2
Commitments, Term B Commitments, the Term Cash Flow Commitment and the Term A-3
Commitments shall terminate upon the earlier of (i) 5:00 p.m., New York City
time, on the Effective Date and (ii) 11:59 p.m., New York City time, on December
16, 2016. The Revolving Commitments shall terminate on the Revolving Maturity
Date.

(b) Each Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) each Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.

(c) Each Borrower shall notify the applicable Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the applicable
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by such Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
such Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice may be revoked by the such Borrower (by
notice to the applicable Administrative Agent on or prior to the specified
effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) Each Borrower, jointly and severally, hereby unconditionally promises to pay
(i) to the Term Loan A/Revolver Administrative Agent for the account of each
Lender the then unpaid principal amount of each Revolving Loan of such Lender on
the Revolving Maturity Date, (ii) to the applicable Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made by the Swingline Lender
on the earlier to occur of (A) the date that is 10 Business Days after such Loan
is made and (B) the Revolving Maturity Date; provided that on each date that a
Revolving Loan Borrowing is made, such Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) Each Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by such Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agents to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agents pursuant to
paragraph (c) of this Section shall control.

 

-76-



--------------------------------------------------------------------------------

(e) Any Lender may request through the applicable Administrative Agent that
Loans of any Class made by it be evidenced by a promissory note. In such event,
the Borrowers shall execute and deliver to such Lender a promissory note payable
to the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form provided by the applicable Administrative
Agent and approved by the Borrowers.

SECTION 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrowers shall repay Term A-2 Loan Borrowings and Term B Loan Borrowings on the
dates and in the amounts set forth on Annex I, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment; provided that if any such date is not a Business Day,
such payment shall be due on the preceding Business Day.

(b) To the extent not previously paid, (i) all Term A-1 Loans shall be due and
payable on the Term A-1 Maturity Date, (ii) all Term A-2 Loans shall be due and
payable on the Term A-2 Maturity Date, (iii) all Term B Loans shall be due and
payable on the Term B Maturity Date, (iv) all Term Cash Flow Loans shall be due
and payable on the Term Cash Flow Maturity Date and (v) all Term A-3 Loans shall
be due and payable on the Term A-3 Maturity Date.

(c) Any prepayment of a Term Loan Borrowing of any Class (i) pursuant to Section
2.11(a)(i) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Loan Borrowings of such Class to be made pursuant to this
Section as directed by the Borrowers (and absent such direction in direct order
of maturity) and (ii) pursuant to Section 2.11(c) or Section 2.11(d) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Loan Borrowings of such Class to be made pursuant to this Section, or,
except as otherwise provided in any Refinancing Amendment or Loan Modification
Offer, pursuant to the corresponding section of such Refinancing Amendment or
Loan Modification Offer, as applicable, in direct order of maturity.

(d) Prior to any repayment of any Term Loan Borrowings of any Class hereunder,
the Borrowers shall select the Borrowing or Borrowings of the applicable Class
to be repaid and shall notify the applicable Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such election not later than
2:00 p.m., New York City time, two Business Day before the scheduled date of
such repayment. In the absence of a designation by the Borrowers as described in
the preceding sentence, the applicable Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.16. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Loan Borrowings shall be accompanied by accrued
interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (subject to
the immediately succeeding proviso); provided that in the event that, on or
prior to the six month anniversary of the Effective Date, the Borrowers (i)
makes any prepayment of Term B Loans in connection with any Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
such Term B Loans or (ii) effects any amendment of this Agreement resulting in a
Repricing Transaction the primary purpose of which is to decrease the Effective
Yield on the Term B Loans, the Borrowers shall pay to the Term Loan B
Administrative Agent, for the ratable account of each of the applicable Lenders,
(x) in the case of clause (i), a prepayment premium of 1% of the principal
amount of the Term B Loans being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), an amount equal to 1% of the
aggregate amount of the applicable Term B Loans outstanding immediately prior to
such amendment that are subject to an effective pricing reduction pursuant to
such Repricing Transaction.

 

-77-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, a Borrower may
prepay the outstanding Term Loans on the following basis:

(A) Each Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrowers shall not make
any Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and
(y) the Borrowers shall not initiate any action under this Section 2.11(a)(ii)
in order to make a Discounted Term Loan Prepayment with respect to any Class
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment with respect to
such Class as a result of a prepayment made by the Borrowers on the applicable
Discounted Prepayment Effective Date; or (II) at least three (3) Business Days
shall have passed since the date the Borrowers were notified that no Term Lender
was willing to accept any prepayment of any Term Loan and/or Other Term Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the applicable Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, a Borrower may from time
to time offer to make a Discounted Term Loan Prepayment by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Borrowers, to each Term Lender and/or each Lender
with respect to any Class of Term Loans on an individual tranche basis, (II) any
such offer shall specify the aggregate principal amount offered to be prepaid
(the “Specified Discount Prepayment Amount”) with respect to each applicable
tranche, the tranche or tranches of Term Loans subject to such offer and the
specific percentage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $1,000,000 in excess thereof and (IV)
each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Specified Discount Prepayment Notice and a form
of the Specified Discount Prepayment Response to be completed and returned by
each such Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time, on the third Business Day after the date of delivery
of such notice to the relevant Term Lenders (the “Specified Discount Prepayment
Response Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Term Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrowers
will make prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Term Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrowers and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three (3)
Business Days following the Specified Discount

 

-78-



--------------------------------------------------------------------------------

Prepayment Response Date, notify (I) the Borrowers of the respective Term
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Loans of such
Term Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrowers and Term Lenders shall be conclusive and binding for
all purposes absent manifest error. The payment amount specified in such notice
to the Borrowers shall be due and payable by the Borrowers on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, a Borrower may from time
to time solicit Discount Range Prepayment Offers by providing the Auction Agent
with three (3) Business Days’ notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrowers, to each Term Lender and/or each Lender with respect
to any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by a Borrower (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by the Borrowers
shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each relevant Term Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Discount Range Prepayment Response Date”). Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Term Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrowers and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrowers agree to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

 

-79-



--------------------------------------------------------------------------------

(3) If there is at least one Participating Lender, the Borrowers will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Term Lender’s Discount
Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrowers and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrowers of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrowers and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower shall be due and payable by such Borrower
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrowers may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrowers, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate dollar amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the applicable Borrower is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by such Borrower
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each relevant Term Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time on the
third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount to
par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the Borrowers with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrowers shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrowers (the
“Acceptable Discount”), if any. If the Borrowers elect to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of

 

-80-



--------------------------------------------------------------------------------

receipt by the Borrowers from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this subsection
(2) (the “Acceptance Date”), the Borrowers shall submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the Borrowers by the Acceptance Date, the Borrowers shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrowers and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrowers at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D)). If the Borrowers elect to accept
any Acceptable Discount, then the Borrowers agree to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Term Lender, a
“Qualifying Lender”). The Borrowers will prepay outstanding Term Loans pursuant
to this subsection (D) to each Qualifying Lender in the aggregate principal
amount and of the tranches specified in such Term Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro rata
among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Auction Agent (in consultation
with the Borrowers and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”). On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the Borrowers of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Term Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to each Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to each Borrower shall be due and payable by the applicable Borrower
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrowers and
the Term Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrowers in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, the applicable Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. Such Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the applicable
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m., New York City time, on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans on a pro rata basis across such installments.
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so

 

-81-



--------------------------------------------------------------------------------

prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.11(a)(ii)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable. The aggregate principal amount of
the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
or Borrowers.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrowers and the Term Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrowers shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to this
subclause (J), any failure by the Borrowers to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

Notwithstanding anything to contrary, the provisions of this Section 2.11(a)(ii)
shall permit any transaction permitted by such section to be conducted on a
Class by Class basis and on a non-pro rata basis across Classes (but not within
a single Class), in each case, as selected by the Company.

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments (including as a result of a
determination with respect to the Dollar Equivalent of any Letter of Credit made
by the Term Loan A/Revolver Administrative Agent pursuant to Section 1.06), the
Borrowers shall prepay Revolving Loan Borrowings or Swingline Loans (or, if no
such Borrowings are outstanding, deposit Cash Collateral in an account with the
Term Loan A/Revolver Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Company, any Borrower or any of its Restricted
Subsidiaries in respect of any Prepayment Event, the Borrowers shall, within ten
Business Days after such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Term Loan
Borrowings in an aggregate amount equal to the Disposition Percentage of the
amount of such Net Proceeds; provided that, in the case of any event described
in clause (a) of the definition of the term “Prepayment Event,” after the
Company and the Borrowers have met the Reinvestment Trigger, if the Company, the
Borrowers and the Restricted Subsidiaries invest (or commit to invest) the Net
Proceeds from such event (or a portion thereof) within 450 days after receipt of
such Net Proceeds in the business of the Company and the other Subsidiaries
(including any acquisitions or other Investment permitted under Section 6.04),
then no prepayment shall be required

 

-82-



--------------------------------------------------------------------------------

pursuant to this paragraph in respect of such Net Proceeds in respect of such
event (or the applicable portion of such Net Proceeds, if applicable) except to
the extent of any such Net Proceeds therefrom that have not been so invested (or
committed to be invested) by the end of such 450 day period (or if committed to
be so invested within such 450 day period, have not been so invested within 630
days after receipt thereof), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so invested (or committed
to be invested); provided, further, that after the Company and the Borrowers
have met the Reinvestment Trigger, the Borrowers may use a portion of such Net
Proceeds to prepay or repurchase any other Indebtedness that is secured by the
Collateral on a pari passu basis with the Borrowings to the extent such other
Indebtedness and the Liens securing the same are permitted hereunder and the
documentation governing such other Indebtedness requires such a prepayment or
repurchase thereof with the proceeds of such Prepayment Event, in each case in
an amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, the numerator of which is the outstanding principal amount of
such other Indebtedness and the denominator of which is the aggregate
outstanding principal amount of Term Loans and such other Indebtedness.

(d) Following the end of each fiscal year of the Company, commencing with the
fiscal year ending February 2, 2018, the Borrowers shall prepay Term Loan
Borrowings in an aggregate amount equal to the ECF Percentage of Excess Cash
Flow for such fiscal year; provided that (A) such amount shall be reduced by the
aggregate amount of prepayments of (i) Term Loans (and, to the extent the
Revolving Commitments are reduced in a corresponding amount pursuant to Section
2.08, Revolving Loans) made pursuant to Section 2.11(a) during such fiscal year
or after such fiscal year and prior to the time such prepayment is due as
provided below (provided that such reduction as a result of prepayments pursuant
to clause (ii) thereof shall be limited to the actual amount of such cash
prepayment) and (ii) other Consolidated First Lien Debt (provided that in the
case of the prepayment of any revolving commitments, there is a corresponding
reduction in commitments), excluding, in each case, all such prepayments funded
with the proceeds of other long-term Indebtedness or the issuance of Equity
Interests and (B) no prepayment shall be required under this Section 2.11(d)
unless the amount thereof (after giving effect to the foregoing clause (A))
would equal or exceed $25,000,000. Each prepayment pursuant to this paragraph
shall be made on or before the date that is eight Business Days after the date
on which financial statements are required to be delivered pursuant to Section
5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated.

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of Term
Loan Borrowings made at a time when Term Loan Borrowings of more than one Class
remain outstanding, the Borrowers shall select which Class (or Classes) of Term
Loan Borrowings to be prepaid in their sole discretion; provided that the
aggregate amount of such prepayment is allocated pro rata among the Term Loan
Borrowings of each such Class; provided, further, that (i) while there are any
amounts outstanding under the Asset Sale Bridge Facility, Term A-1 Facility or
Term A-3 Facility, all mandatory prepayments required pursuant to clause (c)
above shall be applied (A) first, to the Asset Sale Bridge Facility until there
are no amounts outstanding thereunder, (B) second, to the Term A-1 Facility
until there are no amounts outstanding thereunder and (C) third, to the Term A-3
Facility until there are no amounts outstanding thereunder and (ii) any Term
Lender (and, to the extent provided in the Refinancing Amendment or Loan
Modification Offer for any Class of Other Term Loans, any Lender that holds
Other Term Loans of such Class) may elect, by notice to the applicable
Administrative Agent by telephone (confirmed by facsimile) at least one Business
Day prior to the prepayment date, to decline all or any portion of any
prepayment of its Term Loans or Other Term Loans of any such Class pursuant to
this Section (other than an optional prepayment pursuant to paragraph (a)(i) of
this Section or a mandatory prepayment as a result of the Prepayment Event set
forth in clause (b) of the definition thereof, which may not be declined), in
which case the aggregate amount of the prepayment that would have been applied
to prepay Term Loans or Other Term Loans of any such Class but was so declined
shall be retained by the Company, the Borrowers and the Restricted Subsidiaries
(such amounts, “Retained Declined Proceeds”). Optional prepayments of Term Loan
Borrowings shall be allocated among the Classes of Term Loan Borrowings as
directed by the Borrowers. In the absence of a designation by the Borrowers as
described in the preceding provisions of this paragraph of the Type of Borrowing
of any Class, the applicable Administrative Agent shall make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.16.

 

-83-



--------------------------------------------------------------------------------

(f) The Borrowers shall notify the applicable Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrowers (by notice to the applicable Administrative
Agent on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the applicable Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. At the Borrowers’ election in connection with
any prepayment pursuant to this Section 2.11, such prepayment shall not be
applied to any Term Loan or Revolving Loan of a Defaulting Lender and shall be
allocated ratably among the relevant non-Defaulting Lenders.

(g) Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to the
extent that any of or all the Net Proceeds of any Prepayment Event set forth in
clause (a) of the definition thereof by a Foreign Subsidiary giving rise to a
prepayment pursuant to Section 2.11(c) (a “Foreign Prepayment Event”) or Excess
Cash Flow are prohibited or delayed by any Requirement of Law from being
repatriated to a Borrower, the portion of such Net Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(c) or (d), as the case may be, and such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable Requirement of Law will not permit repatriation to a Borrower (the
Borrowers hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable Requirement of Law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable Requirement
of Law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to Section 2.11(c) or (d), as applicable, and (B) to the extent
that and for so long as a Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
or Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Proceeds or Excess Cash Flow, the
Net Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by the applicable Foreign Subsidiary;
provided that when such Borrower determines in good faith that repatriation of
any of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow would no longer have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Proceeds or Excess Cash Flow, such
Net Proceeds or Excess Cash Flow shall be promptly (and in any event not later
than three Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.11(c) or (d), as applicable.

SECTION 2.12 Fees.

(a) Each Borrower agrees to pay to the Term Loan A/Revolver Administrative Agent
in dollars for the account of each Revolving Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of each of the Company’s fiscal quarters and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

 

-84-



--------------------------------------------------------------------------------

(b) Each Borrower agrees to pay to the Term Loan A/Revolver Administrative Agent
for the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate, in each case, used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the daily amount of
such Revolving Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements), during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure. In addition, each Borrower agrees to pay
to each Issuing Bank, for its own account, a fronting fee, in respect of each
Letter of Credit issued by such Issuing Bank to such Borrower for the period
from the date of issuance of such Letter of Credit through the expiration date
of such Letter of Credit (or if terminated on an earlier date to the termination
date of such Letter of Credit), computed at a rate equal to 0.125% per annum or
such other percentage per annum to be agreed upon between the Borrower Agent and
such Issuing Bank of the daily outstanding amount of such Letter of Credit, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each January, April, July and October shall be payable
in accordance with clause (c) below; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand until the expiration or cancellation of all outstanding
Letters of Credit. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the applicable Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.

(d) The Company agrees to pay to each Administrative Agent, for its own account,
an agency fee payable in the amount and at the times separately agreed upon
between Company and such Administrative Agent.

(e) The Company agrees to pay to the Term Loan B Administrative Agent on the
Effective Date (and subject to the occurrence of the Effective Date) for the
account of each Term B Lender a non-refundable ticking fee (the “Ticking Fee”),
which shall accrue from and after June 3, 2016 (the “Start Date”) to the
Effective Date, in an amount equal to (A) for the period from the Start Date to
the Ticking Fee Trigger Date, zero percent (0%), (B) for the 30-day period
commencing on the Ticking Fee Trigger Date a rate per annum calculated on the
basis of a year of 360 days and the actual number of days elapsed during such
period, equal to 50% of the Applicable Rate applicable to Term B Loans that are
Eurocurrency Loans (assuming that the Term B Facility was effective on such
dates) (excluding the Adjusted LIBO Rate and associated floor) and (C)
thereafter, a rate per annum calculated on the basis of a year of 360 days and
the actual number of days elapsed during such period, equal to 100% of the
Applicable Rate applicable to Term B Loans that are Eurocurrency Loans (assuming
that the Term B Facility was effective on such dates) (excluding the Adjusted
LIBO Rate and associated floor), in each case, calculated in respect of the
aggregate principal amount of Term B Loans allocated to such Term B Lenders
during such period. At the option of the Company, the Ticking Fee may be netted
against the proceeds of the Term B Loans on the Effective Date.

(f) Notwithstanding the foregoing, and subject to Section 2.22, no Borrower
shall be obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 2.12; provided that such amounts shall be payable to any non-Defaulting
Lender which assumes the obligations of a Defaulting Lender pursuant to Section
2.22(a)(iv).

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

-85-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, during the
continuance of an Event of Default under clauses (a), (b), (h) or (i) of Section
7.01, such overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender; provided,
further, that such amounts shall be payable to any non-Defaulting Lender which
assumes the obligations of a Defaulting Lender pursuant to Section 2.22(a)(iv).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All computations of interest for ABR Loans (including ABR Loans determined
by reference to the Adjusted LIBO Rate) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.18, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the applicable Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the applicable Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”),

(c) the applicable Administrative Agent shall give notice thereof to the
Borrowers and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the applicable Administrative Agent notifies the Borrowers
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing then such Borrowing shall be made as an ABR Borrowing and the
utilization of the LIBO Rate component in determining the Alternate Base Rate
shall be suspended; provided, however, that, in each case, the Borrowers may
revoke any Borrowing Request that is pending when such notice is received.

 

-86-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the applicable Administrative Agent has made
the determination described in clause (a) of this Section 2.14 and/or is advised
by the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrowers shall so request, the applicable
Administrative Agent, the Required Lenders and the Borrowers shall negotiate in
good faith to amend the definition of “LIBO Rate” and other applicable
provisions to preserve the original intent thereof in light of such change;
provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than with respect to Taxes) affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein; or

(iii) subject any Lender to any Taxes on its Loans, letters of credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurocurrency Loan (or of maintaining
its obligation to make any such Loan) or to increase the actual cost to such
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or issue any Letter
of Credit) or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered, provided that to the extent any such costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives enacted or promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and Basel III after the Effective Date, then
such Lender shall be compensated pursuant to this Section 2.15(a) only to the
extent such Lender is imposing such charges on similarly situated borrowers
under the other syndicated credit facilities that such Lender is a lender
under. Notwithstanding the foregoing, this paragraph (a) will not apply to (A)
Indemnified Taxes or Other Taxes or (B) Excluded Taxes.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity requirements), then, from time to time upon request of such Lender
or Issuing Bank, the Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrowers shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 Business Days
after receipt thereof.

 

-87-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrowers shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the actual loss, cost and expense
attributable to such event. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurocurrency Loan made by it at the Adjusted LIBO Rate for such
Loan by a matching deposit or other borrowing for a comparable amount and for a
comparable period, whether or not such Eurocurrency Loan was in fact so
funded. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 15 Business
Days after receipt of such demand. Notwithstanding the foregoing, this Section
2.16 will not apply to losses, costs or expenses resulting from Taxes, as to
which Section 2.17 shall govern.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the applicable Withholding Agent shall be
required by applicable Requirements of Law to deduct any Taxes from such
payments, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional amounts payable under this Section 2.17)
an Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrowers shall indemnify each Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by such Administrative Agent or such Lender, as the case
may be, and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrowers by a Lender or by an Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrowers shall deliver to each Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agents.

 

-88-



--------------------------------------------------------------------------------

(e) Each Lender shall deliver to the Borrowers and the applicable Administrative
Agent at the time or times prescribed by law and reasonably requested by the
Borrowers or the applicable Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law and such
other documentation reasonably requested by the Borrowers or the applicable
Administrative Agent (i) as will permit such payments to be made without, or at
a reduced rate of, withholding or (ii) as will enable the Borrowers or the
applicable Administrative Agent to determine whether or not such Lender is
subject to withholding or information reporting requirements. Each Lender shall,
whenever a lapse or time or change in circumstances renders such documentation
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Borrowers and the applicable Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrowers or the applicable Administrative Agent) or promptly notify the
Borrowers and the applicable Administrative Agent in writing of its inability to
do so.

Without limiting the foregoing:

(1) Each Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrowers and the applicable
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the applicable Administrative Agent) two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding.

(2) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
applicable Administrative Agent on or before the date on which it becomes a
party to this Agreement (and from time to time thereafter upon the request of
the Borrowers or the applicable Administrative Agent) whichever of the following
is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two properly
completed and duly signed certificates substantially in the form of Exhibit P-1,
P-2, P-3 and P-4, as applicable, (any such certificate, a “U.S. Tax Compliance
Certificate”) and (y) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two properly completed and
duly signed original copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.17(e) if such beneficial owner were a Lender, as
applicable (provided that, if the Lender is a partnership for U.S. federal
income tax purposes (and not a participating Lender) and one or more direct or
indirect partners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)), or

 

-89-



--------------------------------------------------------------------------------

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the applicable Administrative Agent to determine the withholding or
deduction required to be made.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the applicable Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or any Borrower or the applicable Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or a Borrower or the applicable Administrative Agent as
may be necessary for the Borrowers and the applicable Administrative Agent to
comply with their obligations under FATCA , to determine whether such Lender has
or has not complied with such Lender’s obligations under FATCA and, if
necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (3), “FATCA” shall include any
amendments made to FATCA after the date hereof.

Notwithstanding any other provisions of this clause (e), a Lender shall not be
required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

(f) If a Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
applicable Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with such Borrower in a reasonable
challenge of such Taxes if so requested by a Borrower; provided that (a) the
applicable Administrative Agent or such Lender determines in its reasonable
discretion that it would not be subject to any unreimbursed third party cost or
expense or otherwise be prejudiced by cooperating in such challenge, (b) such
Borrower pays all related expenses of the applicable Administrative Agent or
such Lender, as applicable and (c) such Borrower indemnifies the applicable
Administrative Agent or such Lender, as applicable, for any liabilities or other
costs incurred by such party in connection with such challenge. The applicable
Administrative Agent or a Lender shall claim any refund that it determines is
reasonably available to it, unless it concludes in its reasonable discretion
that it would be adversely affected by making such a claim. If the applicable
Administrative Agent or a Lender receives a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the applicable
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the applicable
Administrative Agent or such Lender, agrees promptly to repay the amount paid
over to the such Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the applicable Administrative Agent
or such Lender in the event the applicable Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. The applicable
Administrative Agent or such Lender, as the case may be, shall, at a Borrower’s
request, provide such Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that the applicable Administrative Agent or such
Lender may delete any information therein that the applicable Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary, this Section 2.17(f) shall not be construed to require any
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential to any Loan
Party or any other Person).

(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank and the Swingline Lender.

 

-90-



--------------------------------------------------------------------------------

(i) In addition, if applicable, each Administrative Agent shall deliver to the
Borrowers (x)(I) in the case of the Term Loan B Administrative Agent, prior to
the date on which the first payment by the Borrowers is due hereunder or (II) in
the case of any successor Administrative Agent appointed pursuant to Article
VIII that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, prior to the first date on or after the date on which
such Administrative Agent becomes a successor Administrative Agent pursuant to
Article VIII on which payment by the Borrowers is due hereunder, as applicable,
two copies of a properly completed and executed IRS Form W-8IMY certifying that
such Administrative Agent is a U.S. branch and intends to be treated as a U.S.
person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-1(b)(2)(iv) or Section 1.441-1T(b)(2)(iv), as applicable, of the
United States Treasury Regulations, and (y) on or before the date on which any
such previously delivered documentation expires or becomes obsolete or invalid,
after the occurrence of any event requiring a change in the most recent
documentation previously delivered by it to the Borrowers, and from time to time
if reasonably requested by the Borrowers, two further copies of such
documentation.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, or reimbursement of LC
Disbursement or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the applicable Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to such account
as may be specified by the applicable Administrative Agent, except payments to
be made directly to any Issuing Bank or Swingline Lender shall be made as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The applicable Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment (other than payments on the
Eurocurrency Loans) under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
payment of principal pursuant to the preceding two sentences, interest thereon
shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan shall be made in the currency
in which such Loan is denominated, all reimbursements of any LC Disbursements
shall be made in dollars, all payments of accrued interest payable on a Loan or
LC Disbursement shall be made in dollars, and all other payments under each Loan
Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
applicable Administrative Agent to pay fully all applicable amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of applicable interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the applicable amounts of interest and fees then due to such
parties, and (ii) second, towards payment of applicable principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender with outstanding Loans of the same Class
or participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class or participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans of such
Class or participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment

 

-91-



--------------------------------------------------------------------------------

giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Company or the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant
(including a Purchasing Borrower Party) or (C) any disproportionate payment
obtained by a Lender of any Class as a result of the extension by Lenders of the
maturity date or expiration date of some but not all Loans or Commitments of
that Class or any increase in the Applicable Rate in respect of Loans of Lenders
that have consented to any such extension. The Company and the Borrowers consent
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company or the Borrowers rights
of setoff and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Company or the Borrowers, as
applicable, in the amount of such participation.

(d) Unless the applicable Administrative Agent shall have received notice from
the Company or the Borrowers prior to the date on which any payment is due to
the such Administrative Agent for the account of the Lenders or the Issuing
Banks hereunder that the Company or the Borrowers will not make such payment,
such Administrative Agent may assume that the Company or the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Company or the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the applicable
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to such Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by such Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e), Section 2.05(f), Section 2.06(a),
Section 2.06(b), Section 2.06(c), Section 2.18(d) or Section 9.03(c), then the
applicable Administrative Agent may, in its discretion and in the order
determined by such Administrative Agent (notwithstanding any contrary provision
hereof), (i) apply any amounts thereafter received by such Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as Cash Collateral for, and to be
applied to, any future funding obligations of such Lender under any such
Section.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17 or
mitigate the applicability of Section 2.23, as the case may be, and (ii) would
not subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Company or the Borrowers are required to pay any
additional amount to any Lender or to any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the applicable Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender or an Affiliated Lender, if a Lender accepts such assignment and
delegation), provided that (A) the Company shall have received the prior written
consent of the applicable Administrative Agent to the extent such consent would
be

 

-92-



--------------------------------------------------------------------------------

required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank and each Swingline Lender), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the then market value of the outstanding principal of its
Loans and unreimbursed participations in LC Disbursements and Swingline Loans,
accrued but unpaid interest thereon, accrued but unpaid fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
Borrowers (in the case of all other amounts), (C) the Borrowers or such assignee
shall have paid (unless waived) to the applicable Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, payment required to be made pursuant to Section 2.17 or a notice
given under Section 2.23, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Company to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the applicable Administrative
Agent and the assignee and that the Lender required to make such assignment need
not be a party thereto.

SECTION 2.20 Incremental Credit Extension.

(a) The Company or the Borrowers may at any time and from time to time after the
Effective Date, subject to the terms and conditions set forth herein, by notice
to the applicable Administrative Agent request (i) one or more additional
Classes of term loans or additional term loans of the same Class of any existing
Class of term loans (the “Incremental Term Loans”), (ii) one or more increases
in the amount of the Revolving Commitments of any Class (each such increase, an
“Incremental Revolving Commitment Increase”) or (iii) one or more additional
Classes of Revolving Commitments (the “Additional/Replacement Revolving
Commitments,” and, together with the Incremental Term Loans and the Incremental
Revolving Commitment Increases, the “Incremental Facilities”); provided that,
subject to Section 1.07, after giving effect to the effectiveness of any
Incremental Facility Amendment referred to below and at the time that any such
Incremental Term Loan, Incremental Revolving Commitment Increase or
Additional/Replacement Revolving Commitment is made or effected, no Event of
Default shall have occurred and be continuing or would result therefrom (except,
in the case of the incurrence or provision of any Incremental Facility in
connection with a Permitted Acquisition or other Investment not prohibited by
the terms of this Agreement, which shall be subject to no Event of Default under
clause (a), (b), (h) or (i) of Section 7.01). Notwithstanding anything to
contrary herein, the sum of (i) the aggregate principal amount of the
Incremental Facilities, and (ii) the aggregate outstanding principal amount of
Incremental Equivalent Debt shall not at the time of incurrence of any such
Incremental Facilities or Incremental Equivalent Debt (and after giving effect
to such incurrence) exceed the Incremental Cap at such time (calculated in a
manner consistent with the definition of “Incremental Cap”).

(b) Each Incremental Term Loan shall comply with the following clauses (A)
through (F): (A) except with respect to the Incremental Maturity Carveout
Amount, (i) the maturity date of any Incremental Term B Loans shall not be
earlier than the Term B Maturity Date and the Weighted Average Life to Maturity
of the Incremental Term B Loans shall not be shorter than the remaining Weighted
Average Life to Maturity of the Term B Loans and (ii) the maturity date of any
Incremental Term A Loans shall not be earlier than the Term A-2 Maturity Date
and the Weighted Average Life to Maturity of the Incremental Term A Loans shall
not be shorter than the remaining Weighted Average Life to Maturity of the Term
A-2 Loans, (B) the pricing (including any “MFN” or other pricing terms),
interest rate margins, rate floors, fees, premiums (including prepayment
premiums), funding discounts and, subject to clause (A), the maturity and
amortization schedule for any Incremental Term Loans shall be determined by the
Company and the applicable Additional Lenders, (C)(i) the Incremental Term Loans
shall be secured solely by the Collateral on an equal and ratable basis (or a
junior basis, subject to a Second Lien Intercreditor Agreement) with the Secured
Obligations and (ii) no Incremental Term Loans shall be guaranteed by entities
other than the Guarantors, (D) any Incremental Term Loan that has terms and
conditions consistent with the Term B Loans in the reasonable determination of
the applicable Borrower or that otherwise does not constitute an Incremental
Term A Loan (an “Incremental Term B Loan”) shall be on terms and pursuant to
documentation to be determined by the Company and the applicable Additional
Lenders; provided, that to the extent such terms and documentation are not
consistent with the Term B Loans (except to the extent permitted by clause (A)
or (B) above), they shall be reasonably satisfactory to the Term Loan B
Administrative Agent (it being understood that, to the extent that any financial

 

-93-



--------------------------------------------------------------------------------

maintenance covenant is added for the benefit of any Incremental Term Loan, no
consent shall be required from the Term Loan B Administrative Agent or any of
the Term B Lenders to the extent that such financial maintenance covenant is (1)
also added for the benefit of any existing Loans or (2) only applicable after
the Latest Maturity Date), (E) any Incremental Term Loan that has terms and
conditions consistent with the Term A Loans in the reasonable determination of
the applicable Borrower (an “Incremental Term A Loan”) shall be on terms and
pursuant to documentation to be determined by the Company and the applicable
Additional Lenders; provided, that to the extent such terms and documentation
are not consistent with the Term A Loans (except to the extent permitted by
clause (A) or (B) above), they shall be reasonably satisfactory to the Term Loan
A/Revolver Administrative Agent (it being understood that, to the extent that
any financial maintenance covenant is added for the benefit of any Incremental
Term Loan, no consent shall be required from the Term Loan A/Revolver
Administrative Agent or any of the Term A Lenders to the extent that such
financial maintenance covenant is (1) also added for the benefit of any existing
Loans or (2) only applicable after the Latest Maturity Date), and (F) such
Incremental Term Loans may be provided in any currency as mutually agreed among
the applicable Administrative Agent, the Company and the applicable Additional
Lenders. Each Incremental Term Loan shall be in a minimum principal amount of
$10,000,000 and integral multiples of $1,000,000 in excess thereof (unless the
applicable Borrower and the applicable Administrative Agent otherwise agree);
provided that such amount may be less than $10,000,000, if such amount
represents all the remaining availability under the aggregate principal amount
of Incremental Term Loans set forth above; provided that, prior to September 7,
2017, with respect to any Incremental Term Loans incurred pursuant to clause (a)
of the definition of “Incremental Cap” and which have a maturity date less than
two years after the Term B Maturity Date or Term A-2 Maturity Date, as
applicable, in the event that the Applicable Rates for any (i) Incremental Term
B Loan are greater than the Applicable Rates for the Term B Loans by more than
0.50% per annum, then the Applicable Rates for the Term B Loans shall be
increased to the extent necessary so that the Applicable Rates for the Term B
Loans are equal to the Applicable Rates for the Incremental Term B Loans minus
0.50% per annum, or (ii) Incremental Term A Loan are greater than the Applicable
Rates for the Term A-2 Loans and/or Term A-1 Loans by more than 0.50% per annum,
then the Applicable Rates for the Term A Loans shall be increased to the extent
necessary so that the Applicable Rates for the Term A-2 Loans and/or Term A-1
Loans are equal to the Applicable Rates for the Incremental Term A Loans minus
0.50% per annum (this proviso, collectively, the “MFN Protection”); provided,
further, that with respect to any Incremental Term Loans that do not bear
interest at a rate determined by reference to the Adjusted LIBO Rate, for
purposes of calculating the applicable increase (if any) in the Applicable Rates
for the Term B Loans or Term A Loans in the preceding provisos, the Applicable
Rate for such Incremental Term Loans shall be deemed to be the interest rate
(calculated after giving effect to any increases required pursuant to the
immediately succeeding proviso) of such Incremental Term Loans less the then
applicable LIBO Rate; provided, further, that in determining the Applicable
Rates applicable to the Term B Loans, the Incremental Term B Loans, the Term A
Loans and the Incremental Term A Loans (x) original issue discount (“OID”) or
upfront fees (which shall be deemed, solely for purposes of this clause (x), to
constitute like amounts of OID) payable by the Borrowers to the Lenders of the
Term B Loans, the Incremental Term B Loans, the Term A Loans and the Incremental
Term A Loans in the initial primary syndication thereof shall be included (with
OID or upfront fees being equated to interest based on an assumed four-year life
to maturity), (y) (1) with respect to the Term B Loans, to the extent that the
LIBO Rate on the closing date of the Incremental Facility Amendment is less than
the “LIBOR floor”, the amount of such difference shall be deemed added to the
Applicable Rate for the Term B Loans solely for the purpose of determining
whether an increase in the Applicable Rate for the Term B Loans shall be
required, (2) with respect to the Incremental Term B Loans, to the extent that
the LIBO Rate on the closing date of the Incremental Facility Amendment is less
than the interest rate floor, if any, applicable to the Incremental Term B
Loans, the amount of such difference shall be deemed added to the Applicable
Rate for the Incremental Term B Loans solely for the purpose of determining
whether an increase in the Applicable Rate for the Term B Loans shall be
required), (3) with respect to the Term A Loans, to the extent that the LIBO
Rate on the closing date of the Incremental Facility Amendment is less than the
“LIBOR floor”, the amount of such difference shall be deemed added to the
Applicable Rate for the Term A Loans solely for the purpose of determining
whether an increase in the Applicable Rate for the Term A Loans shall be
required and (4) with respect to the Incremental Term A Loans, to the extent
that the LIBO Rate on the closing date of the Incremental Facility Amendment is
less than the interest rate floor, if any, applicable to the Incremental Term A
Loans, the amount of such difference shall be deemed added to the Applicable
Rate for the Incremental Term A Loans solely for the purpose of determining
whether an increase in the Applicable Rate for the Term A Loans shall be
required) and (z) the Ticking Fee payable to Term B Lenders hereunder, customary
arrangement, commitment fees, other ticking fees or other similar fees payable
to the Lead Arrangers (or their respective Affiliates) in connection with the
Term B Loans, the Term A Loans or the Revolving Loans as applicable, or to one
or more arrangers (or their Affiliates) of the Incremental Term B Loans,
Incremental Term A Loans or Revolving Loans, as applicable, shall be
excluded. Each Incremental Term Loan may otherwise have terms and conditions
different from those of the Term A Loans, Term B Loans, the Term Cash Flow
Loans, the Term A-3 Loans or Revolving Loans, as applicable.

 

-94-



--------------------------------------------------------------------------------

(c) The Incremental Revolving Commitment Increase shall be treated the same as
the Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Commitments being increased may be increased and additional upfront or
similar fees may be payable to the lenders providing the Incremental Revolving
Commitment Increase (without any requirement to pay such fees to any existing
Revolving Lenders)).

(d) The Additional/Replacement Revolving Commitments (i) shall rank equal in
right of payment with the Revolving Loans, shall be secured only by the
Collateral securing the Secured Obligations and shall only be guaranteed by the
Loan Parties, (ii) shall not mature earlier than the Revolving Maturity Date and
shall require no mandatory commitment reduction prior to the Revolving Maturity
Date, (iii) subject to clause (vii) below, shall have interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
undrawn commitment fees, funding discounts, original issue discounts, prepayment
terms and premiums and commitment reduction and termination terms as determined
by the borrowers and the lenders of such commitments, (iv) shall contain
borrowing, repayment and termination of Commitment procedures as determined by
the Borrowers and the lenders of such commitments, (v) subject to clause (iv) if
the Ratings Condition is not satisfied at the time such Additional/Replacement
Revolving Commitments are established, may include provisions relating to
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the letter of
credit issuer, as applicable, which shall be determined by the Borrowers, the
lenders of such commitments and the applicable letter of credit issuers and
borrowing, repayment and termination of commitment procedures with respect
thereto, in each case which shall be specified in the applicable Incremental
Facility Amendment) to the terms relating to the Letters of Credit with respect
to the applicable Class of Revolving Commitments or otherwise reasonably
acceptable to the Administrative Agent, (vi) prior to September 7, 2017, with
respect to any Incremental Revolving Loans incurred pursuant to clause (a) of
the definition of “Incremental Cap” which have a maturity date less than two
years after the Revolving Maturity Date, in the event that the Applicable Rate
for any Incremental Revolving Loans are greater than the Applicable Rates for
the Revolving Loans by more than 0.50% per annum, then the Applicable Rates for
the Revolving Loans shall be increased to the extent necessary so that the
Applicable Rates for the Revolving Loans are equal to the Applicable Rates for
the Incremental Revolving Loans minus 0.50% per annum and (vii) may otherwise
have terms and conditions different from those of the Revolving Credit Facility
(including currency denomination); provided that (x) except with respect to
matters contemplated by clauses (i), (ii) (iii), (iv) and (vi) above, any
differences shall be reasonably satisfactory to the Term Loan A/Revolver
Administrative Agent (except for covenants and other provisions applicable only
to the periods after the Latest Maturity Date) and (y) the documentation
governing any Additional/Replacement Revolving Commitments may include financial
maintenance covenant so long as the Term Loan A/Revolver Administrative Agent
shall have been given prompt written notice thereof and this Agreement is
amended to include such financial maintenance covenant for the benefit of each
facility (provided, further, however, that, if the applicable new financial
maintenance covenant is a “springing” financial maintenance covenant for the
benefit of such revolving credit facility or covenant only applicable to, or for
the benefit of, a revolving credit facility, such financial maintenance covenant
shall be automatically included in this Agreement only for the benefit of each
revolving credit facility hereunder (and not for the benefit of any term loan
facility hereunder)).

(e) Each notice from the Company or the Borrowers pursuant to this Section 2.20
shall set forth the requested amount of the relevant Incremental Term Loans,
Incremental Revolving Commitment Increases or Additional/Replacement Revolving
Commitments.

(f) Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitment Increases and Additional/Replacement Revolving Commitments shall
become Commitments (or in the case of an Incremental Revolving Commitment
Increase to be provided by an existing Lender with a Revolving Commitment, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by

 

-95-



--------------------------------------------------------------------------------

the Company, the Borrowers, each Lender agreeing to provide such Commitment
(provided that no Lender shall be obligated to provide any loans or commitments
under any Incremental Facility unless it so agrees), if any, each Additional
Lender, if any, the applicable Administrative Agent and, in the case of
Incremental Revolving Commitment Increases, each Issuing Bank and the Swingline
Lender. Incremental Term Loans and loans under Incremental Revolving Commitment
Increases and Additional/Replacement Revolving Commitments shall be a “Loan” for
all purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary,
appropriate or advisable (including changing the amortization schedule of
existing Term Loans in a manner required to make the Incremental Term Loans
fungible with such Term Loans), in the reasonable opinion of the applicable
Administrative Agent and the Borrowers, to effect the provisions of this Section
2.20 (including, in connection with an Incremental Revolving Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders). The Company may use the proceeds of the Incremental
Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments for any purpose not prohibited by
this Agreement.

(g) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrowers may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of any Class of Term Loans then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans) or (b) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement (which
for purposes of this clause (b) will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that the Net Proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
Revolving Commitments being so refinanced, as the case may be; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrowers and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 in the case of
Other Term Loans or $10,000,000 in the case of Other Revolving Loans and (y) an
integral multiple of $1,000,000 in excess thereof (in each case unless the
applicable Borrower and the applicable Administrate Agent otherwise agree). Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrowers, or the provision to the Borrowers of Swingline Loans,
pursuant to any Other Revolving Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments and reasonably satisfactory to
the Issuing Banks and the Swingline Lender. The applicable Administrative Agent
shall promptly notify each applicable Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agents and the Borrowers, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

 

-96-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, this Section 2.21 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) General. Notwithstanding anything to the contrary contained in this
Agreement (except as set forth in Section 9.19), if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(f),
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to an Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the applicable Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the applicable Administrative Agent hereunder; second, in the case of a
Revolving Lender, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to each Issuing Bank and the Swingline Lender hereunder;
third, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the applicable Administrative Agent; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, in the case of a Revolving Lender, if so determined by the Term Loan
A/Revolver Administrative Agent and the Borrowers, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, such Issuing Bank or the Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans and Letters of Credit pursuant to Section
2.04 and Section 2.05, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Revolving Commitment of that
Defaulting Lender; provided that the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
principal amount of the Revolving Loans of that Lender.

 

-97-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the applicable Administrative
Agent, Swingline Lender and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, such Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the applicable Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company or the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrowers through the applicable Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Loans or to convert ABR Loans to
Eurocurrency Loans shall be suspended until such Lender notifies the applicable
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon three Business Days’ notice from such Lender (with a copy
to the applicable Administrative Agent), in the case of Eurocurrency Loans,
prepay or, if applicable, convert all Eurocurrency Loans of such Lender to ABR
Loans either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
applicable Administrative Agent shall, during the period of such suspension,
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the applicable Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO
Rate. Each Lender agrees to notify the applicable Administrative Agent and the
Borrowers in writing promptly upon becoming aware that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Adjusted
LIBO Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrowers may on one or more
occasions, by written notice to the applicable Administrative Agent, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the applicable
Administrative Agent and reasonably acceptable to the Borrowers (including
mechanics to permit conversions, cashless rollovers and exchanges by Lenders and
other repayments and reborrowings of Loans of Accepting Lenders or Non-Accepting
Lenders replaced in accordance with this Section 2.24). Such notice shall set
forth (i) the terms and conditions of the requested Permitted Amendment and
(ii) the date on which such Permitted Amendment is requested to become
effective. Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Affected Class as to which such Lender’s acceptance has
been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Company, each Borrower, each
applicable Accepting Lender and the applicable Administrative Agent; provided
that no Permitted Amendment shall become effective unless Holdings, the Company
and the Borrowers shall have delivered to the applicable Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall be reasonably requested by such
Administrative Agent in connection therewith. The applicable Administrative
Agent shall promptly notify each

 

-98-



--------------------------------------------------------------------------------

Lender as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
applicable Administrative Agent, to give effect to the provisions of this
Section 2.24, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrowers may, on notice to the applicable
Administrative Agent and the Non-Accepting Lender, replace such Non-Accepting
Lender in whole or in part by causing such Lender to (and such Lender shall be
obligated to) assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04) all or any part of its
interests, rights and obligations under this Agreement in respect of the Loans
and Commitments of the Affected Class to one or more Eligible Assignees (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that neither the Administrative Agents nor any Lender shall have any
obligation to the Borrowers to find a replacement Lender; provided, further,
that (a) the applicable assignee shall have agreed to provide Loans and/or
Commitments on the terms set forth in the applicable Permitted Amendment, (b)
such Non-Accepting Lender shall have received payment of an amount equal to the
outstanding principal of the Loans of the Affected Class assigned by it pursuant
to this Section 2.24(c), accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) and (c) unless waived,
the Company or such Eligible Assignee shall have paid to the applicable
Administrative Agent the processing and recordation fee specified in Section
9.04(b).

(d) No rollover, conversion or exchange (or other repayment or termination) of
Loans or Commitments pursuant to any Loan Modification Agreement in accordance
with this Section 2.24 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(e) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings, the Company and each Borrower represents and warrants to the
Lenders as of the Effective Date that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Company, each Borrower
and each Restricted Subsidiary is (a) duly organized, validly existing and in
good standing (to the extent such concept exists in the relevant jurisdictions)
under the laws of the jurisdiction of its organization, (b) has the corporate or
other organizational power and authority to carry on its business as now
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except in the case of clause (a) (other than with respect to any Loan Party),
clause (b) (other than with respect to Holdings, the Company and the Borrowers)
and clause (c), where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of Holdings, the Company and the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Company,
the Borrowers or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

-99-



--------------------------------------------------------------------------------

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of Holdings, the Company or any other Loan Party, or (ii) any
Requirements of Law applicable to Holdings, the Company or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon Holdings, the Company or any other
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Company, any Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, termination, cancellation or acceleration of any
obligation thereunder, and (d) will not result in the creation or imposition of
any Lien on any asset of Holdings, the Company, any Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents, except (in the case
of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, default or right as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly indicated therein, including the notes thereto, and (ii) fairly
present in all material respects the financial condition of the Target and its
consolidated subsidiaries and the Company and its consolidated subsidiaries, as
applicable, as of the respective dates thereof and the consolidated results of
their operations for the respective periods then ended in accordance with GAAP
consistently applied during the periods referred to therein, except as otherwise
expressly indicated therein, including the notes thereto.

(b) The unaudited consolidated statements of financial position of (i) the
Target and its subsidiaries at March 31, 2016 and the unaudited consolidated
statements of income, comprehensive income and cash flows for the three month
period ended March 31, 2016 and (ii) the Company and its consolidated
subsidiaries, at April 29, 2016 and the unaudited consolidated statements of
income, comprehensive income and cash flows for the three month period ended
April 29, 2016, in each case, (A) were prepared in accordance with GAAP
consistently applied during the periods referred to therein, except as otherwise
expressly indicated therein, including the notes thereto, and (B) fairly present
in all material respects the financial condition of the Target and its
subsidiaries and the Company and its consolidated subsidiaries, as applicable,
as of the date thereof and for such three month periods, subject, in the case of
clauses (A) and (B), to the absence of footnotes and to normal year-end audit
adjustments and to any other adjustments described therein.

(c) Holdings has heretofore furnished to the Lead Arrangers the pro forma
consolidated balance sheet as of April 29, 2016 and the pro forma consolidated
statements of operations for year ended January 29, 2016, in each case of the
Company and its Subsidiaries (such pro forma balance sheet and statements of
operations, the “Pro Forma Financial Statements”), which have been prepared
giving effect to the Transactions as if such transactions had occurred on such
date or at the beginning of such period, as the case may be. The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by Holdings to be reasonable as of the date of delivery thereof.

(d) Since the Effective Date, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of Holdings, the Company, each Borrower and each Restricted Subsidiary
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, if any (including the Mortgaged Properties),
(i) free and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

-100-



--------------------------------------------------------------------------------

(b) As of the Effective Date after giving effect to the Transactions, Schedule
3.05 contains a true and complete list of each fee owned parcel of real property
owned by a Loan Party having a book value equal to or in excess of $150,000,000.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings, the
Company or any Borrower, threatened in writing against or affecting Holdings,
the Company, any Borrower or any Restricted Subsidiary that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Company, any Borrower or any Restricted Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of Holdings, the Company or any
Borrower, become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or (iv)
has, to the knowledge of Holdings, the Company or any Borrower, any basis to
reasonably expect that Holdings, the Company, any Borrower or any Restricted
Subsidiary will become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings, the Company,
each Borrower and each Restricted Subsidiary is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings, the Company, any
Borrower or any other Loan Party is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended from
time to time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings, the Company,
each Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns required to have been filed and (b) have paid or caused
to be paid all Taxes required to have been paid (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
(i) that are not overdue by more than 30 days or (ii) that are being contested
in good faith by appropriate proceedings, provided that Holdings, the Company,
such Borrower or such Restricted Subsidiary, as the case may be, has set aside
on its books adequate reserves therefor in accordance with GAAP.

SECTION 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, (ii)
no Plan has failed to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived, (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA), (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

-101-



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure. As of the Effective Date, neither (a) the Information
Memorandum nor (b) any of the other reports, financial statements, certificates
or other written information furnished by or on behalf of any Loan Party to any
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading, provided that, with respect to projected
financial information, Holdings, the Company and the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
by them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information may vary from
actual results and such variations could be material.

SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of Holdings, the Company and each
Subsidiary in, each Subsidiary (and with respect to Holdings, each IPCo).

SECTION 3.13 Intellectual Property; Licenses, Etc. Each of Holdings, the
Company, each Borrower and each Restricted Subsidiary owns, licenses or
possesses the right to use, all of the rights to Intellectual Property that are
reasonably necessary for the operation of its business as currently conducted,
and, without conflict with the rights of any Person, except to the extent such
conflicts, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Holdings, the Company, any Borrower or any
Restricted Subsidiary do not, in the operation of their businesses as currently
conducted, infringe upon any Intellectual Property rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the Intellectual Property owned by Holdings, the Company, any
Borrower or any of the Restricted Subsidiaries is pending or, to the knowledge
of Holdings and any Borrower, threatened in writing against Holdings, the
Company, any Borrower or any Restricted Subsidiary, which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. On the Effective Date, immediately after the consummation
of the Transactions to occur on the Effective Date, the Company and its
Subsidiaries are, on a consolidated basis after giving effect to the
Transactions, Solvent.

SECTION 3.15 Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Junior Financing.

SECTION 3.16 Federal Reserve Regulations. None of Holdings, the Company, the
Borrower or any Restricted Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of the provisions of Regulations U or X of the Board
of Governors.

SECTION 3.17 Use of Proceeds. The Borrowers will use the proceeds of (a) the
Term Loans made on the Effective Date to finance the Transactions and pay
Transaction Costs and (b) the Revolving Loans and Swingline Loans on the
Effective Date to pay a portion of the Transaction Costs and after the Effective
Date for general corporate purposes (including any purpose not prohibited by
this Agreement).

SECTION 3.18 PATRIOT Act, OFAC and FCPA.

(a) The Company will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, for the purpose of
funding (i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

 

-102-



--------------------------------------------------------------------------------

(b) The Company, the Borrowers and the Restricted Subsidiaries will not use the
proceeds of the Loans directly, or, to the knowledge of the Company, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”).

(c) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Company, none of Holdings, the Company, the Borrowers or the Restricted
Subsidiaries has, in the past three years, committed a violation of applicable
regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), Title III of the USA Patriot Act or the FCPA.

(d) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Company,
the Borrowers, the Restricted Subsidiaries, or, to the knowledge of the Company,
no director, officer, employee or agent thereof is an individual or entity
currently on OFAC’s list of Specially Designated Nationals and Blocked Persons,
nor is Holdings, the Company, any Borrower or any Restricted Subsidiary located,
organized or resident in a country or territory that is the subject of
Sanctions.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agents (or their counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agents (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agents shall have received a written opinion (addressed
to the Administrative Agents and the Lenders and dated the Effective Date) of
(i) Simpson Thacher & Bartlett LLP, New York, Delaware, Texas and California
counsel for the Loan Parties and (ii) Skadden, Arps, Slate, Meagher & Flom LLP,
Massachusetts counsel for the Loan Parties. The Company hereby requests such
counsel to deliver such opinions.

(c) The Administrative Agents shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit G with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agents shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(e) The Administrative Agents shall have received all fees and other amounts
previously agreed in writing by the Joint Bookrunners and Holdings to be due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least three Business Days prior to the Effective Date (except as

 

-103-



--------------------------------------------------------------------------------

otherwise reasonably agreed by the Company), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by Holdings, the Company and the Borrowers of
commercially reasonable efforts to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (a) the execution and delivery of the Guarantee Agreement and the
Collateral Agreement by the Loan Parties, (b) creation of and perfection of
security interests in the certificated Equity Interests of (i) the Company, the
Borrowers and Material Subsidiaries (other than Foreign Subsidiaries) of the
Borrowers; provided that any such certificated Equity Interests of the Target
and its Subsidiaries shall only be required to be delivered to the extent
received from the Target after the Borrowers’ use of commercially reasonable
efforts, and (c) delivery of Uniform Commercial Code financing statements with
respect to perfection of security interests in other assets of the Loan Parties
that may be perfected by the filing of a financing statement under the Uniform
Commercial Code) are not satisfied as of the Effective Date, the satisfaction of
such requirements shall not be a condition to the availability of the initial
Loans on the Effective Date (but shall be required to be satisfied as promptly
as practicable after the Effective Date and in any event within the period
specified therefor in Schedule 5.14 or such later date as the Administrative
Agents may reasonably agree).

(g) Since October 12, 2015, there shall not have been any event, development,
circumstance, change, effect or occurrence that, individually or in the
aggregate, has, or would reasonably be expected to have, a Material Adverse
Effect (as defined in the Acquisition Agreement).

(h) The Joint Bookrunners shall have received the (i) Pro Forma Financial
Statements, (ii) Audited Financial Statements and (iii) Unaudited Financial
Statements.

(i) The Specified Representations shall be accurate in all material respects on
and as of the Effective Date.

(j) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date, shall be consummated,
in all material respects in accordance with the Acquisition Agreement (without
giving effect to any amendments, supplements, waivers or other modifications to
or of the Acquisition Agreement that are materially adverse to the interests of
the Lenders or the Joint Bookrunners in their capacities as such, except to the
extent that the Joint Bookrunners have consented thereto).

(k) The Equity Financing shall have been made, or substantially simultaneously
with the initial Borrowings under the Term Facilities, shall be made.

(l) Substantially simultaneously with the initial Borrowing under the Term
Facilities and the consummation of the Acquisition, the Effective Date
Refinancing shall be consummated.

(m) The Administrative Agents shall have received a certificate from the chief
financial officer of the Company certifying that the Company and its
Subsidiaries on a consolidated basis after giving effect to the Transactions are
Solvent.

(n) The Administrative Agents and the Joint Bookrunners shall have received all
documentation at least three Business Days prior to the Effective Date and other
information about the Loan Parties that shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date and that the
Administrative Agents or the Joint Bookrunners have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

 

-104-



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, in each case other than on the Effective Date or
in connection with any Incremental Facility, Loan Modification Offer or
Permitted Amendment, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be (in each case, unless such date is
the Effective Date); provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be (unless such Borrowing is on the Effective Date), no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

(c) To the extent this Section 4.02 is applicable, each Borrowing (provided that
a conversion or a continuation of a Borrowing shall not constitute a “Borrowing”
for purposes of this Section) and each issuance, amendment, renewal or extension
of a Letter of Credit shall be deemed to constitute a representation and
warranty by Holdings and each Borrower on the date thereof as to the matters
specified in clauses (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings, the Company
and each Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information.

(a) The Company will furnish to the Administrative Agents, on behalf of each
Lender, beginning with the fiscal year ending February 3, 2017 and thereafter,
on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 90 days (or,
120 days for the fiscal year ending February 3, 2017) after the end of each such
fiscal year of the Company), audited consolidated statements of financial
position and audited consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows of the Company as of the end of and for such
year, and related notes thereto, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP, Deloitte LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit (other than any exception or explanatory paragraph, but not a
qualification, that is expressly solely with respect to, or expressly resulting
solely from, (A) an upcoming maturity date of any Indebtedness occurring within
one year from the time such opinion is delivered or (B) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period)) to the effect that such consolidated financial statements present
fairly in all material respects the financial position and results of operations
and cash flows of the Company and its Subsidiaries as of the end of and for such
year on a consolidated basis in accordance with GAAP consistently applied;

(b) commencing with the financial statements for the fiscal quarter ending July
29, 2016, on or before the date on which such financial statements are required
or permitted to be filed with the SEC with respect to each of the first three
fiscal quarters of each fiscal year of the Company (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such fiscal quarter (or, in the case of

 

-105-



--------------------------------------------------------------------------------

financial statements for the fiscal quarters ending on July 29, 2016, October
28, 2016 and May 5, 2017, on or before the date that is 60 days after the end of
such fiscal quarter)), unaudited consolidated statements of financial position
and unaudited consolidated statements of income, comprehensive income and cash
flows of the Company as of the end of and for such fiscal quarter (except in the
case of cash flows) and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the statement of financial position, as of the
end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial position and results of
operations and cash flows of the Company and the Subsidiaries as of the end of
and for such fiscal quarter (except in the case of cash flows) and such portion
of the fiscal year on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above, the related
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements;

(d) not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth (x) the First Lien Leverage Ratio as of the most
recently ended Test Period; (y) unless the ECF Percentage is zero percent (0%),
reasonably detailed calculations in the case of financial statements delivered
under paragraph (a) above, beginning with the financial statements for the
fiscal year of the Company ending February 2, 2018, of Excess Cash Flow for such
fiscal year and (z) prior to the Reinvestment Trigger, in the case of financial
statements delivered under paragraph (a) above, a reasonably detailed
calculation of the Net Proceeds received during the applicable period by or on
behalf of the Company or any Subsidiary or any IPCo in respect of any event
described in clause (a) of the definition of “Prepayment Event”;

(e) prior to an IPO, not later than 90 days after the commencement of each
fiscal year of the Borrower, a detailed consolidated budget for the Company and
its Subsidiaries for such fiscal year (including a projected consolidated
statement of financial position and consolidated statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the material assumptions used for purposes of preparing such budget);
provided that if the Ratings Conditions is satisfied at such time, the Borrowers
shall only be required to deliver a consolidated statement of income pursuant to
this Section 5.01(e);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agents), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings, any IPCo, the Company or
any Subsidiary (or, after an IPO, Parent) with the SEC or with any national
securities exchange;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as any Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request in writing; and

(h) to the extent provided in connection with the Notes, the management’s
discussion and analysis in the form provided to the holders of the Notes
promptly after the same is delivered to the holders thereof.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Company (or a parent company thereof) filed
with the SEC or with a similar regulatory authority in a foreign jurisdiction or
(B) the applicable financial statements of Holdings (or any Intermediate Parent
or any direct or indirect parent of Holdings); provided that to the extent such
information relates to a parent of the Company, such information is accompanied
by consolidating information, which may be unaudited, that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Company and its
Subsidiaries on a stand-alone basis, on the other hand, and to the extent such
information is in lieu of information required to be provided under Section
5.01(a), such materials

 

-106-



--------------------------------------------------------------------------------

are accompanied by a report and opinion of PricewaterhouseCoopers LLP, Deloitte
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than any exception or explanatory
paragraph, but not a qualification, that is expressly solely with respect to, or
expressly resulting solely from, (i) an upcoming maturity date of any
Indebtedness occurring within one year from the time such opinion is delivered
or (ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period).

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earlier of the date (A) on which the Company posts
such documents, or provides a link thereto, on the Company’s website on the
Internet or (B) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agents have access (whether a commercial, third-party website or
whether sponsored by an Administrative Agents); provided that: (i) the Company
shall deliver such documents to each Administrative Agent upon its reasonable
request until a written notice to cease delivering such documents is given by
the Administrative Agents and (ii) the Company shall notify the Administrative
Agents (by telecopier or electronic mail) of the posting of any such documents
and upon its reasonable request, provide to the Administrative Agents by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agents shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

Each of the Company and the Borrowers hereby acknowledges that (a) the
Administrative Agents and/or the Joint Bookrunners will make available to the
Lenders materials and/or information provided by or on behalf of the Company and
the Borrowers hereunder (collectively, “Company Materials”) by posting the
Company Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Company and the
Borrowers hereby agree that they will, upon an Administrative Agent’s reasonable
request, identify that portion of the Company Materials that may be distributed
to the Public Lenders and that (i) all such Company Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Company Materials “PUBLIC,” the Company and the Borrowers shall be deemed to
have authorized the Administrative Agents, the Joint Bookrunners and the Lenders
to treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company, the Borrowers or their respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Company Materials constitute Information, they shall be treated as set
forth in Section 9.12); (iii) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agents and the Joint
Bookrunners shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Other than as set forth in the immediately
preceding sentence, the Borrowers shall be under no obligation to mark any
Borrower Materials “PUBLIC.”

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of Holdings, the Company or any Borrower obtains actual knowledge thereof,
Holdings, the Company or such Borrower will furnish to the Administrative Agents
(for distribution to each Lender through the applicable Administrative Agent)
written notice of the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of Holdings, the Company, any
Borrower or any of its Subsidiaries, affecting the Company, any Borrower or any
of its Subsidiaries or the receipt of a written notice of an Environmental
Liability or the occurrence of an ERISA Event, in each case, that could
reasonably be expected to result in a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Company or a Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) Holdings, the Company or a Borrower will furnish to each Administrative
Agent promptly (and in any event within 60 days or such longer period as
reasonably agreed to by the Collateral Agent) written notice of any change (i)
in any Loan Party’s legal name (as set forth in its certificate of organization
or like document) or (ii) in the jurisdiction of incorporation or organization
of any Loan Party or in the form of its organization.

(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a), Holdings, the Company or the Borrowers shall deliver to each
Administrative Agent a certificate executed by a Responsible Officer of
Holdings, the Company or the Borrowers (i) setting forth the information
required pursuant to Schedules I through IV of the Collateral Agreement or
confirming that there has been no change in such information since the Effective
Date or the date of the most recent certificate delivered pursuant to this
Section, (ii) identifying any wholly-owned Subsidiary that has become, or ceased
to be, a Material Subsidiary during the most recently ended fiscal quarter and
(iii) certifying that all notices required to be given prior to the date of such
certificate by this Section 5.03 and 5.12 have been given.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings, the Company and
each Borrower will, and will cause each Restricted Subsidiary to, do or cause to
be done all things necessary to obtain, preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises and Intellectual Property material to the conduct of its business, in
each case (other than the preservation of the existence of Holdings, the Company
and each Borrower) to the extent that the failure to do so could reasonably be
expected to have a Material Adverse Effect, provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, Etc. Each of Holdings, the Company and each
Borrower will, and will cause each Restricted Subsidiary to, pay its obligations
in respect of Taxes before the same shall become delinquent or in default,
except where the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. Each of Holdings, the Company and each
Borrower will, and will cause each Restricted Subsidiary to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.07 Insurance.

(a) Each of Holdings, the Company and each Borrower will, and will cause each
Restricted Subsidiary to, maintain, with insurance companies that Holdings, the
Company and each Borrower believe (in the good faith judgment of the management
of Holdings, the Company and such Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which Holdings,
the Company and such Borrower believes (in the good faith judgment of management
of Holdings, the Company and such Borrower) is reasonable and prudent in light
of the size and nature of its business) and against at least such risks (and
with such risk retentions) as Holdings, the Company and such Borrower believe
(in the good faith judgment of the management of Holdings, the Company and such
Borrower) are reasonable and prudent in light of the size and nature of its
business; and will furnish to the Lenders, upon written request from an
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Each such policy of insurance maintained by a Loan Party
shall (i) name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a loss payable/mortgagee clause or
endorsement that names Collateral Agent, on behalf of the Secured Parties as the
loss payee/mortgagee thereunder.

 

-108-



--------------------------------------------------------------------------------

(b) If any portion of any Mortgaged Property subject to FEMA rules and
regulations is at any time located in an area identified by FEMA (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto, the “Flood Insurance
Laws”), then the Company shall, or shall cause the relevant Loan Party to, (i)
maintain or cause to be maintained, flood insurance sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agents evidence of such compliance,
which evidence complies with applicable Flood Insurance Laws and rules and
regulations promulgated pursuant thereto.

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of Holdings,
the Company and each Borrower will, and will cause each Restricted Subsidiary
to, maintain proper books of record and account in which entries that are full,
true and correct in all material respects and are in conformity with GAAP (or
applicable local standards) consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Company, the Borrowers or the Restricted Subsidiaries, as the case
may be. Each of Holdings, the Company and each Borrower will, and will cause the
Restricted Subsidiaries to, permit any representatives designated by an
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agents (acting
jointly) on behalf of the Lenders may exercise visitation and inspection rights
of the Administrative Agents and the Lenders under this Section 5.08 and any
Administrative Agents shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default, which
visitation and inspection shall be at the reasonable expense of the Borrower;
provided, further that (a) when an Event of Default exists, the Administrative
Agents or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice and (b) the
Administrative Agents and the Lenders shall give Holdings, the Company and the
Borrowers the opportunity to participate in any discussions with Holdings’, the
Company’s or the Borrowers’ independent public accountants.

SECTION 5.09 Compliance with Laws. Each of Holdings, the Company and each
Borrower will, and will cause each Restricted Subsidiary to, comply with its
Organizational Documents and all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10 Use of Proceeds and Letters of Credit. The Borrowers will use the
proceeds of the Term Loans and any Revolving Loans drawn on the Effective Date,
together with cash on hand of the Company and its Subsidiaries, on the Effective
Date to, directly or indirectly finance a portion of the Transactions. The
Company and its subsidiaries will use the proceeds of the Revolving Loans and
Swingline Loans drawn after the Effective Date and Letters of Credit for (i) any
for working capital or any other purpose not prohibited by this Agreement
(including Permitted Acquisitions) and (ii) any Credit Agreement Refinancing
Indebtedness, applied among the Loans and any Incremental Term Loans in
accordance with the terms of this Agreement. The proceeds of the Incremental
Term Loans will be used for working capital and general corporate purposes
(including Permitted Acquisitions and any other purpose not prohibited by this
Agreement).

SECTION 5.11 Additional Subsidiaries. If any additional Restricted Subsidiary or
Intermediate Parent is formed or acquired after the Effective Date, Holdings or
the Borrowers will, within 90 days after such newly formed or acquired
Restricted Subsidiary is formed or acquired (unless such Restricted Subsidiary
is an Excluded Subsidiary), notify the Collateral Agent thereof, and all actions
(if any) required to be taken with respect to such newly formed or acquired
Restricted Subsidiary or Intermediate Parent in order to satisfy the Collateral
and Guarantee Requirement shall have been taken with respect to such Restricted
Subsidiary or Intermediate Parent and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary or Intermediate Parent owned by or on
behalf of any Loan Party within 90 days after such notice (or such longer period
as the Collateral Agent shall reasonably agree).

 

-109-



--------------------------------------------------------------------------------

SECTION 5.12 Further Assurances.

(a) Each of Holdings, the Company and each Borrower will, and will cause each
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the Collateral Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

(b) If, after the Effective Date, any material assets (including any owned (but
not leased) real property or improvements thereto or any interest therein) with
a book value in excess of $150,000,000, are acquired by the Company, any
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrowers will notify the Collateral Agent thereof, and,
if requested by the Collateral Agent, the Borrowers will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take and cause the
other Loan Parties to take, such actions as shall be necessary and reasonably
requested by the Collateral Agent and consistent with the Collateral and
Guarantee Requirement to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties and subject to last paragraph of the definition of the term “Collateral
and Guarantee Requirement.”

SECTION 5.13 Ratings. Each of Holdings, the Company and the Borrowers will use
commercially reasonable efforts to cause (a) the Company to continuously have a
Rating from each of S&P and Moody’s (but not to maintain a specific Rating) and
(b) the credit facilities made available under this Agreement to be continuously
rated by each of S&P and Moody’s (but not to maintain a specific rating).

SECTION 5.14 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Collateral Agent reasonably agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, Holdings, the Company, each Borrower and each other Loan Party
shall deliver the documents or take the actions specified on Schedule 5.14 that
would have been required to be delivered or taken on the Effective Date but for
the proviso to Section 4.01(f), in each case except to the extent otherwise
agreed by the Collateral Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement”.

SECTION 5.15 Designation of Subsidiaries. Any Borrower or the Company may at any
time after the Effective Date designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that immediately before and after such
designation on a Pro Forma Basis as of the end of the most recent Test Period,
no Event of Default under clauses (a), (b), (h) or (i) of Section 7.01 shall
have occurred and be continuing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Company therein at the date of designation in an amount equal to the Fair
Market Value of the Company’s or its Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Company in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the Fair Market Value
at the date of such designation of the Company’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

To the extent that each of the Margin Bridge Facility and any Permitted Bridge
Refinancing thereof and any Takeout Margin Loan have been repaid in full and the
collateral theretofore released, the Company shall cause the Pledged VMware
Shares and any class A common stock of VMware pledged to secure the Permitted
Bridge Refinancing of the Margin Bridge Facility or the Takeout Margin Loan, as
applicable, to be distributed to the Company or one of its Restricted
Subsidiaries or the Subsidiary holding such shares is re-designated, or merges
with, a Restricted Subsidiary of the Company (the “Pledged VMware Share
Return”).

SECTION 5.16 Change in Business. Holdings, the Company, the Borrowers and the
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by them on the Effective Date and other business activities
which are extensions thereof or otherwise incidental, complementary, reasonably
related or ancillary to any of the foregoing.

 

-110-



--------------------------------------------------------------------------------

SECTION 5.17 Changes in Fiscal Periods. The Company shall not make any change in
its fiscal year; provided, however, that the Company may, upon written notice to
each Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agents, in which case, the Company
and the Administrative Agents will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings, the Company
and each Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) Holdings, any Intermediate Parent, the Company and the Borrowers will not,
and will not permit any Restricted Subsidiary or Intermediate Parent to, create,
incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness of Holdings, the Company, the Borrowers and the Restricted
Subsidiaries under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.20, 2.21 or 2.24);

(ii) Indebtedness (A) outstanding on the date hereof and listed on Schedule 6.01
and any Permitted Refinancing thereof, (B) that is intercompany Indebtedness
outstanding on the date hereof, (C) under the Notes and any Permitted
Refinancing thereof, (D) under the Margin Bridge Facility, and any Permitted
Bridge Refinancing thereof, (E) under the VMware Note Facility and any Permitted
Bridge Refinancing thereof and (F) under the Asset Sale Bridge Facility and any
Permitted Refinancing thereof;

(iii) Guarantees by Holdings, any Intermediate Parent, the Company, the
Borrowers and the Restricted Subsidiaries in respect of Indebtedness of the
Company, any Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by Section
6.04, (B) no Guarantee by any Restricted Subsidiary of any Junior Financing
shall be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Loan Document Obligations pursuant to the Guarantee Agreement
and (C) if the Indebtedness being Guaranteed is subordinated to the Loan
Document Obligations, such Guarantee shall be subordinated to the Guarantee of
the Loan Document Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(iv) Indebtedness of any Intermediate Parent, the Company, any Borrower or of
any Restricted Subsidiary owing to any other Restricted Subsidiary, the Company,
any Borrower, Holdings or any Intermediate Parent to the extent permitted by
Section 6.04; provided that all such Indebtedness of any Loan Party owing to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the Loan
Document Obligations (to the extent any such Indebtedness is outstanding at any
time after the date that is 30 days after the Effective Date or such later date
as the Administrative Agents may reasonably agree) (but only to the extent
permitted by applicable law and not giving rise to material adverse Tax
consequences) on terms (A) at least as favorable to the Lenders as those set
forth in the form of intercompany note attached as Exhibit H or (B) otherwise
reasonably satisfactory to the Administrative Agents;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Company, any
Borrower or any of the Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(whether through the direct purchase of property or any Person owning such
property); provided that such Indebtedness is incurred concurrently with or
within 270 days after the

 

-111-



--------------------------------------------------------------------------------

applicable acquisition, construction, repair, replacement or improvement, and
(B) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding subclause (A); provided further that, at the time of any such
incurrence of Indebtedness and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of
$2,250,000,000 and 22.5% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

(vi) Indebtedness in respect of Swap Agreements (other than Swap Agreement
entered into for speculative purposes);

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Company, a Borrower or a Restricted Subsidiary) after the date
hereof as a result of a Permitted Acquisition, or Indebtedness of any Person
that is assumed by the Company, any Borrower or any Restricted Subsidiary in
connection with an acquisition of assets by the Company, a Borrower or such
Restricted Subsidiary in a Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition;
provided further that either (1) the Interest Coverage Ratio after giving Pro
Forma Effect to the assumption of such Indebtedness and such Permitted
Acquisition is either (x) equal to or greater than 2.0 to 1.0 or (y) equal to or
greater than the Interest Coverage Ratio immediately prior to the incurrence of
such Indebtedness and such Permitted Acquisition for the most recently ended
Test Period as of such time or (2) the Total Leverage Ratio after giving Pro
Forma Effect to the assumption of such Indebtedness and such Permitted
Acquisition is either (x) equal to or less than 5.0 to 1.0 or (y) equal to or
less than the Total Leverage Ratio immediately prior to the incurrence of such
Indebtedness and such Permitted Acquisition for the most recently ended Test
Period as of such time and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A);

(viii) Indebtedness in respect of Permitted Receivables Financings;

(ix) Indebtedness representing deferred compensation to employees of Holdings,
any Intermediate Parent, the Company, the Borrowers and the Restricted
Subsidiaries incurred in the ordinary course of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests in Holdings (or any direct or indirect parent thereof)
permitted by Section 6.08(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments (including earnout or
similar obligations) incurred in connection with the Transactions or any
Permitted Acquisition, any other Investment or any Disposition, in each case
permitted under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions, the
Original Transactions or any Permitted Acquisition or other Investment permitted
hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds, (including
Indebtedness owed on a short term basis of no longer than 30 days to banks and
other financial institutions incurred in the ordinary course of business of the
Company, the Borrowers and their Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Company, the Borrowers and their
Restricted Subsidiaries);

 

-112-



--------------------------------------------------------------------------------

(xiv) Indebtedness of the Company, the Borrowers and the Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of
$3,250,000,000 and 32.5% of Consolidated EBITDA for the most recently ended Test
Period as of such time; provided, further, that the aggregate principal amount
of Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause (xiv)
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the greater of $1,250,000,000 and 12.5% of Consolidated EBITDA
for the most recently ended Test Period as of such time;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case in the
ordinary course of business;

(xvi) (A) Indebtedness incurred by the Company, any Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations regarding workers compensation claims
and (B) Indebtedness of Holdings, the Company, any Borrower or any of the
Restricted Subsidiaries as an account party in respect of letters of credit,
bank guarantees or similar instruments in favor of suppliers, customers or other
creditors issued in the ordinary course of business; provided that the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (B)
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the sum of (x) the greater of $1,000,000,000 and 10.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time and
(y) the amount of any Letter of Credit Debt Basket Increase pursuant to Section
9.04(b)(ii);

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance, bankers acceptance facilities and completion guarantees and similar
obligations provided by the Company, the Borrowers or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

(xviii) unsecured Indebtedness of Holdings or any Intermediate Parent
(“Permitted Holdings Debt”) (A) that is not subject to any Guarantee by any
subsidiary thereof, (B) that will not mature prior to the date that is 91 days
after the Latest Maturity Date in effect on the date of issuance or incurrence
thereof, (C) that has no scheduled amortization or payments, repurchases or
redemptions of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of subclause (E) below), (D) that permits payments of interest or
other amounts in respect of the principal thereof to be paid in kind rather than
in cash, (E) that has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior or senior subordinated
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive (taken as a whole) than those set
forth in this Agreement (other than provisions customary for senior or senior
subordinated discount notes of a holding company); provided that a certificate
of a Responsible Officer delivered to each Administrative Agent at least five
Business Days prior to the issuance or incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the applicable Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless an
Administrative Agent notifies such Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (F) that any such Indebtedness of
Holdings is subordinated in right of payment to its Guarantee under the
Guarantee Agreement; provided further that any such Indebtedness shall
constitute Permitted Holdings Debt only if immediately after giving effect to
the issuance or incurrence thereof, no Event of Default shall have occurred and
be continuing;

 

-113-



--------------------------------------------------------------------------------

(xix) (A) Indebtedness of the Company, any Borrower or any of the Restricted
Subsidiaries; provided that after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis, either (i) the Interest Coverage Ratio is
greater than or equal to 2.0 to 1.0 or (ii) the Total Leverage Ratio is less
than or equal to 5.0 to 1.0, and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A); provided, further, that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xix), together with Indebtedness incurred in reliance
on the Acquisition Debt Non-Guarantor Sublimit, shall not exceed, at the time of
incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$1,250,000,000 and 12.5% of Consolidated EBITDA for the most recently ended Test
Period as of such time (the “Ratio Debt Non-Guarantor Sublimit”);

(xx) Indebtedness supported by a letter of credit issued pursuant to this
Agreement or any other letter of credit, bank guarantee or similar instrument
permitted by this Section 6.01(a), in a principal amount not to exceed the face
amount of such letter of credit, bank guarantee or such other instrument;

(xxi) Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof;

(xxii) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof;

(xxiii) (A) Indebtedness of the Company, any Borrower or any Subsidiary
Guarantor issued in lieu of Incremental Term Loans consisting of (i) secured or
unsecured bonds, notes or debentures (which bonds, notes or debentures, if
secured, may be secured either by Liens having equal priority with the Liens on
the Collateral securing the Secured Obligations (but without regard to control
of remedies) or by Liens having a junior priority relative to the Liens on the
Collateral securing the Secured Obligations) or (ii) secured (which must be
secured by Liens having equal priority with the Liens on the Collateral securing
the Secured Obligations (but without regard to control of remedies) or by Liens
having a junior priority relative to the Liens on the Collateral securing the
Secured Obligations) or unsecured loans (which loans, if secured by Liens having
an equal priority relative to the Liens on the Collateral securing the Secured
Obligations, shall be subject to the MFN Protection); provided that (i) the
aggregate outstanding principal amount of all such Indebtedness issued pursuant
to this clause shall not exceed at the time of incurrence thereof (x) the
Incremental Cap less (y) the amount of all Incremental Facilities, (ii) such
Indebtedness shall be considered Consolidated First Lien Debt for purposes of
this clause and Section 2.20, (iii) such Indebtedness complies with the Required
Additional Debt Terms and (iv) the condition set forth in the proviso in Section
2.20(a) shall have been complied with as if such Indebtedness was an Incremental
Facility and (B) any Permitted Refinancing of Indebtedness incurred pursuant to
the foregoing clause (A);

(xxiv) additional Indebtedness in an aggregate principal amount, measured at the
time of incurrence and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, not to exceed 100% of the aggregate amount of direct or
indirect equity investments in cash or Permitted Investments in the form of
common Equity Interests or Qualified Equity Interests (excluding, for the
avoidance of doubt, any Cure Amounts) received by the Company or any Parent
Entity (to the extent contributed to the Company in the form of common Equity
Interests or Qualified Equity Interests) to the extent not included within the
Available Equity Amount or applied to increase any other basket hereunder;

(xxv) (A) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xxv) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$1,000,000,000 and 10% of Consolidated EBITDA for the most recently ended Test
Period as of such time and (B) Indebtedness that is secured solely by, has a
full right of set-off with respect to, or is otherwise fully supported by
Foreign Cash in an aggregate principal amount not to exceed such amount of
Foreign Cash;

(xxvi) (A) Indebtedness incurred to finance a Permitted Acquisition; provided
that either (i) the Interest Coverage Ratio after giving Pro Forma Effect to the
incurrence of such Indebtedness and such Permitted Acquisition is either (x)
equal to or greater than 2.0 to 1.0 or (y) equal to or greater than the

 

-114-



--------------------------------------------------------------------------------

Interest Coverage Ratio immediately prior to the incurrence of such Indebtedness
and such Permitted Acquisition for the most recently ended Test Period as of
such time or (ii) the Total Leverage Ratio after giving Pro Forma Effect to the
incurrence of such Indebtedness and such Permitted Acquisition is either (x)
equal to or less than 5.0 to 1.0 or (y) equal to or less than the Total Leverage
Ratio immediately prior to the incurrence of such Indebtedness and such
Permitted Acquisition for the most recently ended Test Period as of such time
and (B) any Permitted Refinancing of Indebtedness incurred pursuant to the
foregoing clause (A); provided, further, that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(xxvi), together with Indebtedness incurred in reliance on the Ratio Debt
Non-Guarantor Sublimit, shall not exceed, at the time of incurrence thereof and
after giving Pro Forma Effect thereto, the greater of $1,250,000,000 and 12.5%
of Consolidated EBITDA for the most recently ended Test Period as of such time
(the “Acquisition Debt Non-Guarantor Sublimit”).

(xxvii) Indebtedness in the form of Capital Lease Obligations arising out of any
Sale Leaseback and any Permitted Refinancing thereof;

(xxviii) additional unsecured Indebtedness of any Foreign Subsidiary in respect
of financing the purchase or origination of DFS Financing Assets; provided that
the aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xxviii) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $500,000,000 and 5% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(xxix) Indebtedness arising from the taking of deposits by a Restricted
Subsidiary that constitutes a regulated bank; and

(xxx) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxix) above.

(b) Holdings and each Intermediate Parent will not create, incur, assume or
permit to exist any Indebtedness except Indebtedness created under Section
6.01(a)(i), (iii), (iv), (vi), (ix), (x), (xi), (xii), (xiii) and (xviii) and
all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses.

(c) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, issue any preferred Equity
Interests or any Disqualified Equity Interests, except (A) in the case of
Holdings, preferred Equity Interests that are Qualified Equity Interests and (B)
in the case of the Company, any Borrower or any Restricted Subsidiary or
Intermediate Parent, (x) preferred Equity Interests or Disqualified Equity
Interests issued to and held by Holdings, the Company, any Borrower or any
Restricted Subsidiary and (y) in the case of the Borrowers and Restricted
Subsidiaries only, preferred Equity Interests (other than Disqualified Equity
Interests) issued to and held by joint venture partners after the Effective Date
(“JV Preferred Equity Interests”); provided that in the case of this clause (y),
any such issuance of JV Preferred Equity Interests shall be deemed to be an
incurrence of Indebtedness and subject to the provisions set forth in Section
6.01(a) and (b).

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a)(i)through (a)(xxx) above or from clause
(a) or (b) of the definition of Incremental Cap to clause (c) of the definition
of Incremental Cap, the Company shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (a)(i).

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Equity
Interests will not be deemed to be an incurrence of Indebtedness or Disqualified
Equity Interests for purposes of this covenant.

 

-115-



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Neither Holdings, the Company nor any Borrower will, nor
will they permit any Restricted Subsidiary or Intermediate Parent to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $5,000,000 individually shall
only be permitted if set forth on Schedule 6.02, and any modifications,
replacements, renewals or extensions thereof; provided that (A) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (i) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (ii) proceeds and products thereof,
and (B) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v) or (xxvii);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to such property and the proceeds and the
products thereof, and any lease of such property (including accessions thereto)
and the proceeds and products thereof and (C) with respect to Capital Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for accessions to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided, further, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(v) leases, licenses, subleases or sublicenses granted to others that do not (A)
interfere in any material respect with the business of Holdings, the Company,
the Borrowers and the Restricted Subsidiaries, taken as a whole or (B) secure
any Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01;

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party, Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of Restricted Subsidiary that is not a Loan Party and Liens
granted by a Loan Party in favor of any other Loan Party;

 

-116-



--------------------------------------------------------------------------------

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (including by the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), in each case after the date hereof (other than Liens on
the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (A) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (B) such Lien does not extend
to or cover any other assets or property (other than, with respect to such
Person, any replacements of such property or assets and additions and
accessions, proceeds and products thereto, after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property of such Person, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(v) or (vii);

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Company, any
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of the Company, any
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, any Intermediate Parent, the Company,
the Borrowers and the Restricted Subsidiaries or (C) relating to purchase orders
and other agreements entered into with customers of the Company, any Borrower or
any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Company, any Borrower or any of the Restricted Subsidiaries are
located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) (i) Liens on the Collateral (A) securing Permitted First Priority
Refinancing Debt, (B) securing Permitted Second Priority Refinancing Debt, (C)
securing Incremental Equivalent Debt, (D) securing Indebtedness permitted
pursuant to Section 6.01(a)(xix); provided that (in the case of clauses (B) and
(D), such Liens do not secure Consolidated First Lien Debt and the applicable
holders of such Indebtedness (or a representative thereof on behalf of such
holders) shall have entered into with the Collateral Agent the Second Lien
Intercreditor Agreement which agreement shall provide that the Liens on the
Collateral shall rank junior to the Liens on the Collateral securing the Secured
Obligations or (E) securing Indebtedness permitted pursuant to Section
6.01(a)(ii)(C) (with respect to First Lien Notes only), (ii) Liens on the
Pledged VMware Shares and any proceeds thereof securing the Margin Bridge
Facility, Liens on the VMware Notes or any proceeds thereof securing the VMware
Note Facility or any Permitted Bridge Refinancing thereof and (iii) Liens on
Foreign Cash securing Indebtedness permitted pursuant to Section
6.01(a)(xxv)(B);

 

-117-



--------------------------------------------------------------------------------

(xx) other Liens; provided that at the time of incurrence of the obligations
secured thereby (after giving Pro Forma Effect to any such obligations) the
aggregate outstanding face amount of obligations secured by Liens existing in
reliance on this clause (xx) shall not exceed the greater of $1,500,000,000 and
15% of Consolidated EBITDA for the Test Period then last ended; provided that if
such Liens are on Collateral, then the Company may elect that the holders of the
Indebtedness or other obligations secured thereby (or a representative or
trustee on their behalf) shall have entered into with the Collateral Agent the
Second Lien Intercreditor Agreement or the First Lien Intercreditor Agreement
providing that the Liens on the Collateral securing such Indebtedness or other
obligations shall rank equal or junior to the Liens on the Collateral securing
the Loan Document Obligations;

(xxi) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(xxii) Liens on DFS Financing Assets, other receivables and related assets
incurred in connection with Permitted Receivables Financings;

(xxiii) (A) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof and (B) Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment, or storage of such inventory or other
goods in the ordinary course of business;

(xxiv) Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business in accordance with applicable Requirements of Law;

(xxv) Liens on deposits taken by a Restricted Subsidiary that constitutes a
regulated bank incurred in connection with the taking of such deposits;

(xxvi) Liens on equipment of the Company, the Borrowers or any Restricted
Subsidiary granted in the ordinary course of business to the Company’s, the
Borrowers’ or such Restricted Subsidiary’s client at which such equipment is
located;

(xxvii) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of such Person in the ordinary course of business; and

(xxviii) (A) Liens on Equity Interests in joint ventures; provided that any such
Lien is in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and (B) purchase options, call,
and similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by Holdings or any Restricted Subsidiary in
joint ventures.

SECTION 6.03 Fundamental Changes; Holding Companies. Neither Holdings, the
Company nor any Borrower will, nor will they permit any Restricted Subsidiary or
Intermediate Parent to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

(a) any Restricted Subsidiary (other than a Borrower) may merge, consolidate or
amalgamate with (i) a Borrower; provided that a Borrower shall be the continuing
or surviving Person, (ii) the Company; provided that (A) the Company shall be
the continuing or surviving Person and (B) the Company shall have less than or
equal to $2,000,000,000 of Consolidated Total Debt for which it is the direct
obligor after giving effect to such merger, amalgamation or consolidation or
(iii) one or more other Restricted Subsidiaries of the Company (other than a
Borrower); provided that when any Subsidiary Loan Party is merging or
amalgamating with another Restricted Subsidiary either (A) the continuing or
surviving Person shall be a Subsidiary Loan Party or (B) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is permitted under
Section 6.04;

 

-118-



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary (other than a Borrower) may liquidate or dissolve
or change its legal form if the Company determines in good faith that such
action is in the best interests of Holdings, the Company, the Borrowers and the
Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

(c) the Company or any Restricted Subsidiary (other than a Borrower) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then either (A) the transferee
must be a Loan Party, (B) to the extent constituting an Investment, such
Investment must be an Investment in a Restricted Subsidiary that is not a Loan
Party permitted by Section 6.04 or (C) to the extent constituting a Disposition
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
Fair Market Value and any promissory note or other non-cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.04;

(d) a Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) a Borrower shall be the continuing or surviving Person or (B)
if the Person formed by or surviving any such merger, amalgamation or
consolidation is not a Borrower (any such Person, the “Successor Borrower”), (1)
a Successor Borrower shall be an entity organized or existing under the laws of
the United States or any political subdivision thereof, (2) a Successor Borrower
shall expressly assume all the obligations of such Borrower under this Agreement
and the other Loan Documents to which such Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agents, (3) each Loan Party other than such Borrower, unless
it is the other party to such merger or consolidation, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agents, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to a Successor Borrower’s obligations under this Agreement and (4)
such Borrower shall have delivered to each Administrative Agent a certificate of
a Responsible Officer and an opinion of counsel, each stating that such merger,
amalgamation or consolidation complies with this Agreement; provided, further,
that (x) if such Person is not a Loan Party, no Event of Default exists after
giving effect to such merger or consolidation, (y) if such Person is the
Company, the Company shall have less than or equal to $2,000,000,000 of
Consolidated Total Debt for which it is the direct obligor prior to giving
effect to such merger, amalgamation or consolidation and (z) if the foregoing
requirements are satisfied, a Successor Borrower will succeed to, and be
substituted for, such Borrower under this Agreement and the other Loan
Documents; provided, further, that such Borrower agrees to provide any
documentation and other information about such Successor Borrower as shall have
been reasonably requested in writing by any Lender through an Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act;

(e) Holdings or any Intermediate Parent may merge, amalgamate or consolidate
with any other Person (other than the Company or a Borrower), so long as no
Event of Default exists after giving effect to such merger, amalgamation or
consolidation; provided that (A) Holdings or Intermediate Parent, as applicable,
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any such merger, amalgamation or consolidation is not Holdings or
Intermediate Parent, as applicable, or is a Person into which Holdings or
Intermediate Parent, as applicable, has been liquidated (any such Person, the
“Successor Holdings”), (1) the Successor Holdings shall expressly assume all the
obligations of Holdings or Intermediate Parent, as applicable, under this
Agreement and the other Loan Documents to which Holdings or Intermediate Parent,
as applicable, is a party pursuant to a supplement hereto or thereto in form and
substance reasonably satisfactory to the Administrative Agents, (2) each Loan
Party other than Holdings or Intermediate Parent, as applicable, unless it is
the other party to such merger, amalgamation or consolidation, shall have
reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agents, that its Guarantee of and grant of
any Liens as security for the Secured Obligations shall apply to the Successor
Holdings’ obligations under this Agreement, (3) the Successor Holdings shall,
immediately following such merger, amalgamation or consolidation, directly or
indirectly own all Subsidiaries

 

-119-



--------------------------------------------------------------------------------

owned by Holdings or Intermediate Parent, as applicable, immediately prior to
such transaction, (4) Holdings or Intermediate Parent, as applicable, shall have
delivered to each Administrative Agent a certificate of a Responsible Officer
and an opinion of counsel, each stating that such merger or consolidation
complies with this Agreement and (5) Holdings or Intermediate Parent, as
applicable, may not merge, amalgamate or consolidate with any Subsidiary
Guarantor if any Permitted Holdings Debt is then outstanding unless the Interest
Coverage Ratio is greater than or equal to 2.0 to 1.00 on a Pro Forma Basis;
provided, further, that if the foregoing requirements are satisfied, the
Successor Holdings will succeed to, and be substituted for, Holdings or
Intermediate Parent, as applicable, under this Agreement and the other Loan
Documents; provided, further, that the Company and each Borrower agree to
provide any documentation and other information about the Successor Holdings as
shall have been reasonably requested in writing by any the Lender through an
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including Title III of the USA
Patriot Act;

(f) any Restricted Subsidiary (other than a Borrower) may merge, consolidate or
amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which together with each of the Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12;

(g) Holdings, the Company, the Borrowers and the Restricted Subsidiaries may
consummate the Transactions;

(h) any Restricted Subsidiary (other than a Borrower) may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings, the Company nor any Borrower will, nor will they permit any Restricted
Subsidiary or Intermediate Parent to, make or hold any Investment, except:

(a) Permitted Investments at the time such Permitted Investment is made;

(b) loans or advances to officers, directors and employees of Holdings, the
Company, the Borrowers and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests in Holdings (or any direct or indirect parent thereof)
(provided that the amount of such loans and advances made in cash to such Person
shall be contributed to the Company or a Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii); provided that at the time of incurrence thereof
and after giving Pro Forma Effect thereto, the aggregate principal amount
outstanding in reliance on this clause (iii) shall not exceed $250,000,000;

(c) Investments by Holdings, any Intermediate Parent, the Company, any Borrower
or any Restricted Subsidiary in any of Holdings, any Intermediate Parent, the
Company, any Borrower or any Restricted Subsidiary; provided that, in the case
of any Investment by a Loan Party in a Restricted Subsidiary that is not a Loan
Party, no Event of Default shall have occurred and be continuing or would result
therefrom;

(d) Investments consisting of prepayments to suppliers in the ordinary course of
business;

(e) Investments consisting of extensions of trade credit in the ordinary course
of business;

(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 6.04(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by Holdings,
the Company, any Borrower or any Restricted Subsidiary in the Company, any
Borrower or any Restricted Subsidiary and any modification, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment to the extent as set forth on Schedule
6.04(f) or as otherwise permitted by this Section 6.04;

 

-120-



--------------------------------------------------------------------------------

(g) Investments in Swap Agreements permitted under Section 6.01;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(i) Permitted Acquisitions;

(j) the Transactions (including, without limitation, (i) the designation of the
Grandfathered Unrestricted Subsidiaries and (ii) the contribution of VMware
common stock contemplated in the definition of “Grandfathered Unrestricted
Subsidiaries”) and the Original Transactions;

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) or
any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such parent) or such Intermediate Parent in accordance with Section 6.08(a);

(n) other Investments and other acquisitions; provided that at the time any such
Investment or other acquisition is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (n) together with the aggregate
amount of all consideration paid in connection with all other acquisitions made
in reliance on this clause (n) (including the aggregate principal amount of all
Indebtedness assumed in connection with any such other acquisition), shall not
exceed the sum of (A) the greater of $3,750,000,000 and 37.5% of Consolidated
EBITDA for the most recently ended Test Period after giving Pro Forma Effect to
the making of such Investment or other acquisition, plus (B) so long as
immediately after giving effect to any such Investment no Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, the Available
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment, plus (C) the Available Equity Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests (excluding Cure Amounts) of
Holdings (or any direct or indirect parent thereof); provided that (i) such
amounts used pursuant to this clause (p) shall not increase the Available Equity
Amount or be applied to increase any other basket hereunder and (ii) any amounts
used for such an Investment or other acquisition that are not Qualified Equity
Interests of Holdings (or any direct or indirect parent thereof) shall otherwise
be permitted pursuant to this Section 6.04;

(q) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

-121-



--------------------------------------------------------------------------------

(r) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(s) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(s)) under Section 6.01, 6.02, 6.03, 6.05 and 6.08, respectively, in
each case, other than by reference to this Section 6.04(s);

(t) additional Investments; provided that after giving effect to such Investment
(A) on a Pro Forma Basis, the Total Leverage Ratio is less than or equal to 4.50
to 1.0 and (B) there is no continuing Event of Default;

(u) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the Company
or a Borrower;

(v) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, intellectual property, or other rights, in
each case in the ordinary course of business;

(w) Investments in Subsidiaries in the form of DFS Financing Assets, other
receivables and related assets required in connection with a Permitted
Receivables Financing (including the contribution or lending of cash and cash
equivalents to Subsidiaries to finance the purchase of such assets from the
Company, any Borrower or other Restricted Subsidiaries or to otherwise fund
required reserves);

(x) DFS Financing Assets originated by the Company, any Borrower and/or the
Subsidiaries;

(y) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”;

(z) any Investment in a Similar Business; provided that at the time any such
Investment is made, the aggregate outstanding amount of all Investments made in
reliance on this clause (z) together with the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (z), shall not exceed the greater of (A) $2,500,000,000 and (B) 25%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment; and

(aa) Investments in Unrestricted Subsidiaries; provided that at the time any
such Investment is made, the aggregate outstanding amount of all Investments
made in reliance on this clause (aa) together with the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (aa), shall not exceed the greater of (A) $1,250,000,000 and (B)
12.5% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment.

For purposes of determining compliance with this Section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses (a)
through (aa) above, the Borrowers will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Investment (or portion thereof) between such clauses (a)
through (aa), in a manner that otherwise complies with this Section 6.04.

SECTION 6.05 Asset Sales.

(a) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent, to, (i) sell, transfer, lease,
license or otherwise dispose of any asset, including any Equity Interest owned
by it or (ii) permit any Restricted Subsidiary to issue any additional Equity
Interest in such

 

-122-



--------------------------------------------------------------------------------

Restricted Subsidiary (other than issuing directors’ qualifying shares, nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to Holdings, the
Company, a Borrower or a Restricted Subsidiary in compliance with Section
6.04(c)) (each, a “Disposition”), except:

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful, or economically practicable to maintain, in
the conduct of the business of Holdings, any Intermediate Parent, the Company,
the Borrowers and the Restricted Subsidiaries (including allowing any
registration or application for registration of any Intellectual Property that
is no longer used or useful, or economically practicable to maintain, to lapse
or go abandoned or be invalidated);

(c) Dispositions of inventory and other assets in the ordinary course of
business;

(d) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property, (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property or (iii) such Disposition is
allowable under Section 1031 of the Code, or any comparable or successor
provision is for like property (and any boot thereon) and for use in a Similar
Business;

(e) Dispositions of property to the Company, a Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for Fair Market Value and any
promissory note or other non-cash consideration received in respect thereof is
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;

(f) Dispositions permitted by Section 6.03, Investments permitted by Section
6.04, Restricted Payments permitted by Section 6.08, Liens permitted by Section
6.02, in each case, other than by reference to this Section 6.05(f);

(g) any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary (other than VMware);

(h) Dispositions of Permitted Investments;

(i) Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof (including sales to factors or other third parties) and (B)
receivables, DFS Financing Assets and related assets pursuant to any Permitted
Receivables Financing;

(j) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings, the
Company, the Borrowers and the Restricted Subsidiaries, taken as a whole;

(k) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(l) Dispositions of property to Persons other than Holdings, the Company, any
Borrower or any of the Restricted Subsidiaries (including (x) the sale or
issuance of Equity Interests in a Restricted Subsidiary and (y) any Sale
Leaseback) not otherwise permitted under this Section 6.05; provided that (i)
such Disposition is made for Fair Market Value and (ii) except in the case of a
Permitted Asset Swap, with respect to any Disposition or series of related
Dispositions pursuant to this clause (l) for a purchase price in excess of the
greater of $100,000,000 and 1% of Consolidated EBITDA for the most recently
ended Test Period, for all transactions permitted pursuant to this clause (l)
since the Effective Date, the Company, a Borrower or a Restricted Subsidiary
shall receive not less than 75% of

 

-123-



--------------------------------------------------------------------------------

such consideration in the form of cash or Permitted Investments; provided,
however, that for the purposes of this clause (ii), (A) the greater of the
principal amount and carrying value of any liabilities (as reflected on the most
recent balance sheet of the Company (or a Parent Entity) provided hereunder or
in the footnotes thereto), or if incurred, accrued or increased subsequent to
the date of such balance sheet, such liabilities that would have been reflected
on the balance sheet of the Company (or Parent Entity) or in the footnotes
thereto if such incurrence, accrual or increase had taken place on or prior to
the date of such balance sheet, as determined in good faith by the Company) of
the Company, such Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the Loan Document Obligations, that are
assumed by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Disposition) pursuant to a
written agreement which releases the Company, such Borrower or such Restricted
Subsidiary from such liabilities, (B) any securities received by Holdings, any
Intermediate Parent, the Company, such Borrower or such Restricted Subsidiary
from such transferee that are converted by the Company, such Borrower or such
Restricted Subsidiary into cash or Permitted Investments (to the extent of the
cash or Permitted Investments received) within 180 days following the closing of
the applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by Holdings, any Intermediate Parent, the
Company, such Borrower or such Restricted Subsidiary in respect of such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (k) that is
at that time outstanding, not in excess (at the time of receipt of such
Designated Non-Cash Consideration) of 5% of Consolidated Total Assets for the
most recently ended Test Period as of the time of receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of the Company, the Borrowers and the Restricted Subsidiaries and (B) made to
obtain the approval of any applicable antitrust authority in connection with a
Permitted Acquisition;

(o) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

(p) Dispositions of property for Fair Market Value not otherwise permitted under
this Section 6.05 having an aggregate purchase price not to exceed
$2,500,000,000;

(q) the sale or discount (with or without recourse) (including by way of
assignment or participation) of DFS Financing Assets or other receivables
(including, without limitation, trade and lease receivables) and related assets
in connection with a Permitted Receivables Financing; and

(r) the unwinding of any Swap Obligations or Cash Management Obligations.

SECTION 6.06 Holdings Covenant. Holdings and any Intermediate Parent will not
conduct, transact or otherwise engage in any business or operations other than
(i) the ownership and/or acquisition of the Equity Interests of the Company, any
Intermediate Parent, any IPCo and any wholly-owned subsidiary of Holdings formed
in contemplation of an IPO to become the entity which consummates an IPO, (ii)
the maintenance of its legal existence, including the ability to incur fees,
costs and expenses relating to such maintenance, (iii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, the Company and the Borrowers, (iv) the performance of its
obligations under and in connection with the Loan Documents, any documentation
governing any Indebtedness or Guarantee permitted to be incurred or made by it
under Article VI, the Acquisition Agreement, the Transactions, the other
agreements contemplated by the Acquisition Agreement and the other agreements
contemplated hereby and thereby, (v) equity financing activities, including any
public offering of its common stock or any other issuance or registration of its
Equity Interests for sale or resale not prohibited by this

 

-124-



--------------------------------------------------------------------------------

Agreement, including the costs, fees and expenses related thereto including the
formation of one or more “shell” companies to facilitate any such offering or
issuance, (vi) any transaction that Holdings or any Intermediate Parent is
permitted to enter into or consummate under Article VI (including, but not
limited to, the making of any Restricted Payment permitted by Section 6.08 or
holding of any cash or Permitted Investments received in connection with
Restricted Payments made in accordance with Section 6.08 pending application
thereof in the manner contemplated by Section 6.04, the incurrence of any
Indebtedness permitted to be incurred by it under Section 6.01 and the making of
(and activities as necessary to consummate) any Investment permitted to be made
by it under Section 6.04), (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (viii) providing indemnification to officers
and directors and as otherwise permitted in Section 6.09, (ix) activities
incidental to the consummation of the Transactions, (x) activities incidental to
the ownership of any IPCo and (xi) activities incidental to the businesses or
activities described in clauses (i) to (x) of this paragraph.

No IPCo will conduct, transact or otherwise engage in any business or operations
other than (i) the ownership of Intellectual Property, (ii) the maintenance of
its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings, the
Company and the Borrowers, (iv) the performance of its obligations under and in
connection with the Loan Documents, any documentation governing any Indebtedness
or Guarantee permitted to be incurred or made by it under Article VI as a
Restricted Subsidiary, the Acquisition Agreement, the Transactions, the other
agreements contemplated by the Acquisition Agreement, the other agreements
contemplated hereby and thereby, the IPCo Distribution Agreements and the IPCo
License Agreements, (v) any transaction that IPCo is permitted to enter into or
consummate under Article VI as a Restricted Subsidiary, (vi) incurring fees,
costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (vii)
activities incidental to the consummation of the Transactions and (viii)
activities incidental to the businesses or activities described in clauses (i)
to (vii) of this paragraph. For the avoidance of doubt, nothing in this
Agreement or any other Loan Document shall prohibit any IPCo, Target, Holdings
or any other Loan Party or Restricted Subsidiary party thereto from engaging in
or consummating any transactions or performing any obligations under the IPCo
Distribution Agreements or IPCo License Agreements.

SECTION 6.07 Negative Pledge. Holdings, the Company and the Borrowers will not,
and will not permit any Restricted Subsidiary or Intermediate Parent to enter
into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to restrictions and conditions imposed by:

(a) (i) Requirements of Law, (ii) any Loan Document, (iii) the Existing Notes,
(iv) the Notes, (v) the Asset Sale Bridge Facility, the Margin Bridge Facility
and the VMware Note Facility, (vi) any documentation relating to any Permitted
Receivables Financing, (vii) any documentation governing Incremental Equivalent
Debt, (viii) any documentation governing Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt and (ix) any documentation governing any Permitted Refinancing
or any Permitted Bridge Refinancing incurred to refinance any such Indebtedness
referenced in clauses (i) through (viii) above; provided that with respect to
Indebtedness referenced in (A) clauses (viii) and (ix) above, such restrictions
shall be no more restrictive in any material respect than the restrictions and
conditions in the Loan Documents or, in the case of Junior Financing, are market
terms at the time of issuance and (B) clause (viii) above, such restrictions
shall not expand the scope in any material respect of any such restriction or
condition contained in the Indebtedness being refinanced;

(b) customary restrictions and conditions existing on the Effective Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the sale of
a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

 

-125-



--------------------------------------------------------------------------------

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing by such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Company, any Borrower or any Restricted
Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to Section
6.01 that is incurred or assumed by Restricted Subsidiaries that are not Loan
Parties to the extent such restrictions or conditions are no more restrictive in
any material respect than the restrictions and conditions in the Loan Documents
or, in the case of Junior Financing, are market terms at the time of issuance
and are imposed solely on such Restricted Subsidiary and its Subsidiaries;

(h) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.02 and applicable
solely to such joint venture and entered into in the ordinary course of
business; and

(k) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Company has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Company and its Subsidiaries to meet their ongoing obligations.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary, to pay or make, directly or indirectly, any
Restricted Payment, except:

(i) Each Borrower and each Restricted Subsidiary may make Restricted Payments to
the Company, a Borrower or any other Restricted Subsidiary; provided that in the
case of any such Restricted Payment by a Restricted Subsidiary that is not a
wholly-owned Subsidiary of a Borrower, such Restricted Payment is made to the
Company, such Borrower, any Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

(ii) payments or distributions to satisfy dissenters’ or appraisal rights,
pursuant to or in connection with a consolidation, amalgamation, merger or
transfer of assets that complies with Section 6.03;

(iii) Holdings, any Intermediate Parent and the Company may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person;

 

-126-



--------------------------------------------------------------------------------

(iv) Restricted Payments made in connection with or in order to consummate (a)
the Transactions (including, without limitation, (A) cash payments to holders of
Equity Interests under Target Stock Plans as provided by the Acquisition
Agreement, (B) cash payments to holders of Restricted Cash Awards upon vesting,
(C) Restricted Payments (x) to direct and indirect parent companies of the
Company to finance a portion of the consideration for the Acquisition and (y) to
holders of Equity Interests of the Target (immediately prior to giving effect to
the Acquisition) in connection with, or as a result of, their exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, in each case, with respect to the
Transactions and (D) other dividends by the Target that have a record date
before the Effective Date, but a payment date on or after the Effective Date, to
the extent contemplated by the Acquisition Agreement) and/or (b) the Original
Transactions (including those transactions set forth in clauses (A) through (D)
of Section 6.08(a)(iv) of the Existing Term Loan Credit Agreement);

(v) repurchases of Equity Interests in Holdings (or Restricted Payments by
Holdings to allow repurchases of Equity Interest in any direct or indirect
parent of Holdings) or the Company deemed to occur upon exercise of stock
options or warrants or other incentive interests if such Equity Interests
represent a portion of the exercise price of such stock options or warrants or
other incentive interest;

(vi) Restricted Payments to Holdings which Holdings may use to redeem, acquire,
retire or repurchase its Equity Interests (or any options, warrants, restricted
stock units or stock appreciation rights issued with respect to any of such
Equity Interests) (or make Restricted Payments to allow any of Holdings’ direct
or indirect parent companies to so redeem, retire, acquire or repurchase their
Equity Interests) held by current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of
Holdings (or any direct or indirect parent thereof), the Company, the Borrowers
and the Restricted Subsidiaries, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
stock option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that the aggregate amount of Restricted Payments permitted
by this clause (vi) after the Effective Date, together with the aggregate amount
of loans and advances to Holdings made pursuant to Section 6.04(m) in lieu
thereof, shall not exceed the sum of (A)the greater of $250,000,000 and 2.5% of
Consolidated EBITDA for the most recently ended Test Period in any fiscal year
of the Company, (B) the amount in any fiscal year equal to the cash proceeds of
key man life insurance policies received by the Company, the Borrowers or the
Restricted Subsidiaries after the Effective Date and (C) the cash proceeds from
the sale of Equity Interests (other than Disqualified Equity Interests) of the
Company or Holdings (to the extent contributed to the Company in the form of
common Equity Interests or Qualified Equity Interests) and, to the extent
contributed to the Company, the cash proceeds from the sale of Equity Interests
of any direct or indirect Parent Entity or management investment vehicle, in
each case to any future, present or former employees, directors, managers or
consultants of Holdings, any of its Subsidiaries or any direct or indirect
Parent Entity or management investment vehicle that occurs after the Effective
Date, to the extent the cash proceeds from the sale of such Equity Interests are
contributed to the Company in the form of common Equity Interests or Qualified
Equity Interests and are not Cure Amounts and have not otherwise been applied to
the payment of Restricted Payments by virtue of the Available Equity Amount or
are otherwise applied to increase any other basket hereunder; provided that any
unused portion of the preceding basket calculated pursuant to clauses (A) and
(B) above for any fiscal year may be carried forward to succeeding fiscal years;

(vii) any Intermediate Parent or the Company may make Restricted Payments in
cash to Holdings and any Intermediate Parent and, where applicable, Holdings and
such Intermediate Parent may make Restricted Payments in cash:

(A) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay), for any taxable period for which the Company and/or any of its
Subsidiaries are members of a consolidated, combined or unitary tax group for
U.S. federal and/or applicable state, local or foreign income Tax purposes of
which a direct or indirect parent of the Company is the common parent (a “Tax
Group”), the portion of any U.S. federal, state, local or foreign Taxes (as
applicable) of such Tax Group for such taxable period that are attributable to
the income of the Company and/or its

 

-127-



--------------------------------------------------------------------------------

Subsidiaries; provided that Restricted Payments made pursuant to this clause
(a)(vii)(A) shall not exceed the Tax liability that the Company and/or its
Subsidiaries (as applicable) would have incurred were such Taxes determined as
if such entity(ies) were a stand-alone taxpayer or a stand-alone group; and
provided, further, that Restricted Payments under this subclause (A) in respect
of any Taxes attributable to the income of any Unrestricted Subsidiaries of the
Company may be made only to the extent that such Unrestricted Subsidiaries have
made cash payments for such purpose to Company or its Restricted Subsidiaries;

(B) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting, tax reporting and similar expenses payable to
third parties) that are reasonable and customary and incurred in the ordinary
course of business, (2) any reasonable and customary indemnification claims made
by directors or officers of Holdings (or any parent thereof or any Intermediate
Parent) attributable to the ownership or operations of Holdings, the Company,
the Borrowers and the Restricted Subsidiaries, (3) fees and expenses (x) due and
payable by any of the Company, the Borrowers and the Restricted Subsidiaries and
(y) otherwise permitted to be paid by the Company, the Borrowers and the
Restricted Subsidiaries under this Agreement and (4) payments that would
otherwise be permitted to be paid directly by the Company, the Borrowers or the
Restricted Subsidiaries pursuant to Section 6.09(iii) or (x);

(C) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) franchise and similar Taxes, and other fees and expenses,
required to maintain its organizational existence;

(D) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 6.08(a)(iv) or Section 6.08(a)(vi);

(E) to finance any Investment permitted to be made pursuant to Section 6.04
other than Section 6.04(m); provided that (1) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (2)
Holdings or any Intermediate Parent shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Company, the Borrowers or the Restricted Subsidiaries or (y)
the Person formed or acquired to merge into or consolidate with the Company, the
Borrowers or any of the Restricted Subsidiaries to the extent such merger,
amalgamation or consolidation is permitted in Section 6.03) in order to
consummate such Investment, in each case in accordance with the requirements of
Sections 5.11 and 5.12;

(F) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Company, the
Borrowers and the Restricted Subsidiaries; and

(G) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent
thereof to pay) fees and expenses related to any equity offering, debt offering
or other non-ordinary course transaction not prohibited by this Agreement
(whether or not such offering or other transaction is successful);

(viii) in addition to the foregoing Restricted Payments, the Borrowers and any
Intermediate Parent may make additional Restricted Payments to any Intermediate
Parent and Holdings, the proceeds of which may be utilized by Holdings to make
additional Restricted Payments or by Holdings or by any Intermediate Parent to
make any payments in respect of any Permitted Holdings Debt, in an aggregate
amount, when taken together with the aggregate amount of (1) prepayments,
redemptions, purchases,

 

-128-



--------------------------------------------------------------------------------

defeasances and other payments in respect of Junior Financings made pursuant to
Section 6.08(b)(iv) and (2) loans and advances to Holdings made pursuant to
Section 6.04(m) in lieu of Restricted Payments permitted by this clause (viii),
not to exceed the sum of (A) an amount at the time of making any such Restricted
Payment and together with any other Restricted Payment made utilizing this
clause (A) not to exceed the greater of $1,000,000,000 and 10% of Consolidated
EBITDA for the most recently ended Test Period after giving Pro Forma Effect to
the making of such Restricted Payment plus (B) so long as no Event of Default
shall have occurred and be continuing (or, in the case of the use of the Starter
Basket that is Not Otherwise Applied, no Event of Default under Section 7.01(a),
(b), (h) or (i)), the Available Amount that is Not Otherwise Applied plus (C)
the Available Equity Amount that is Not Otherwise Applied;

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions at least as advantageous to
the Lenders in all respects material to their interests as those contained in
the Equity Interests redeemed thereby;

(x) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options, the vesting of restricted stock and restricted stock units, and the
payment of Restricted Cash Awards;

(xi) Holdings or the Company may (a) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition (or other similar Investment) and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(xii) the declaration and payment of Restricted Payment on Holdings’ or the
Company’s common stock (or the payment of Restricted Payments to any direct or
indirect parent company of Holdings to fund a payment of dividends on such
company’s common stock), following consummation of an IPO, of up to sum of (a)
6.0% per annum of the net cash proceeds of such IPO received by or contributed
to Parent, other than public offerings with respect to Parent’s common stock
registered on Form S-8 and (b) 7.0% of the market capitalization of Parent at
the time of such IPO;

(xiii) payments made or expected to be made by Holdings, the Company, any
Borrower or any Restricted Subsidiary in respect of withholding or similar taxes
payable upon exercise of Equity Interests by any future, present or former
employee, director, officer, manager or consultant (or their respective
controlled Affiliates, Immediate Family Members or Permitted Transferees) and
any repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants or required withholding or similar taxes;

(xiv) additional Restricted Payments; provided that after giving effect to such
Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio is less
than or equal to 3.75 to 1.0 and (B) there is no continuing Event of Default;

(xv) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings, the Company, a Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than (A) Unrestricted
Subsidiaries, the primary assets of which are Permitted Investments or (B)
Equity Interests of VMware); and

(xvi) the declaration and payment of dividends in respect of JV Preferred Equity
Interests issued in accordance with Section 6.01 to the extent such dividends
are included in the calculation of Consolidated Interest Expense.

 

-129-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.08(a), in the event
that a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (i) through (xvi) above, the Borrowers will be entitled to classify or
later reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) between such
clauses (i) through (xv), in a manner that otherwise complies with this Section
6.08(a).

(b) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary to, make or pay, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing,
except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Junior Financing prohibited by the subordination provisions
thereof;

(ii) refinancings of Junior Indebtedness with proceeds of other Junior
Indebtedness permitted to be incurred under Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent;

(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, when taken together with the aggregate amount of (1) Restricted Payments
made pursuant to Section 6.08(a)(viii)(A) and (2) loans and advances to Holdings
made pursuant to Section 6.04(m) in lieu of Restricted Payments permitted by
this clause (iv) not to exceed the sum of (A) an amount at the time of making
any such Restricted Payment and together with any other Restricted Payment made
utilizing this subclause (A) not to exceed the greater of $1,000,000,000 and 10%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such prepayment, redemption, purchase, defeasance
or other payment plus (B) so long as no Event of Default shall have occurred and
be continuing or would result therefrom (or, in the case of the use of the
Starter Basket that is Not Otherwise Applied, no Event of Default under Section
7.01(a), (b), (h) or (i)), the Available Amount that is Not Otherwise Applied
plus (C) the Available Equity Amount that is Not Otherwise Applied; and

(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity; provided that
after giving effect to such Restricted Payment (A) on a Pro Forma Basis, the
Total Leverage Ratio is less than or equal to 3.75 to 1.0 and (B) there is no
continuing Event of Default.

For purposes of determining compliance with this Section 6.08(b), in the event
that any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing (or a portion thereof) meets the criteria of clauses (i)
through (v) above, the Borrowers will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such payment (or portion thereof) between such clauses (i)
through (v), in a manner that otherwise complies with this Section 6.08(b).

(c) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, amend or modify any
documentation governing any Junior Financing, in each case if the effect of such
amendment or modification (when taken as a whole) is materially adverse to the
Lenders.

 

-130-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement.

SECTION 6.09 Transactions with Affiliates. Neither Holdings, the Company, nor
any Borrower will, nor will they permit any Restricted Subsidiary or
Intermediate Parent to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions respect thereto with, any of its
Affiliates, except:

(i) (A) transactions with Holdings, the Company, any Borrower, any Intermediate
Parent or any Restricted Subsidiary and (B) transactions involving aggregate
payments or consideration of less than the greater of $250,000,000 and 2.5% of
Consolidated EBITDA for the most recently ended Test Period prior to such
transaction;

(ii) on terms substantially as favorable to Holdings, the Company, such
Borrower, such Intermediate Parent or such Restricted Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;

(iii) the Transactions, the Original Transactions and the payment of fees and
expenses related to the Transactions (including loans and advances pursuant to
Sections 6.04(b) and 6.04(o)) and/or the Original Transactions;

(iv) issuances of Equity Interests of Holdings, the Company or a Borrower to the
extent otherwise permitted by this Agreement;

(v) employment and severance arrangements (including salary or guaranteed
payments and bonuses) between Holdings, the Company, any Borrower, any
Intermediate Parent and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business or otherwise in
connection with the Transactions or the Original Transactions;

(vi) payments by Holdings (and any direct or indirect parent thereof), the
Company, the Borrowers and the Restricted Subsidiaries pursuant to tax sharing
agreements among Holdings (and any such parent thereof), any Intermediate
Parent, the Company, any Borrowers and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of the Company,
the Borrowers and the Restricted Subsidiaries, to the extent payments are
permitted by Section 6.08;

(vii) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of Holdings
(or any direct or indirect parent company thereof), the Company, any Borrowers,
any Intermediate Parent and the Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of
Holdings, any Intermediate Parent, the Company, the Borrowers and the Restricted
Subsidiaries;

(viii) transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect;

(ix) Restricted Payments permitted under Section 6.08;

(x) customary payments by Holdings, any Intermediate Parent, the Company, the
Borrowers and any of the Restricted Subsidiaries made for any financial
advisory, consulting, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions, divestitures or financings), which payments are approved by the
majority of the members of the Board of Directors or a majority of the
disinterested members of the Board of Directors of such Person in good faith;

 

-131-



--------------------------------------------------------------------------------

(xi) the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (or any Affiliate
of any of the foregoing) of the Company, any Borrower, any of the Subsidiaries
or any direct or indirect parent thereof;

(xii) transactions in connection with any Permitted Receivables Financing.

SECTION 6.10 Financial Covenant. Solely with respect to the Term A Facilities
and the Revolving Facility, the Company will not permit the First Lien Leverage
Ratio to exceed 5.50 to 1.00 as of the last day of such Test Period.

SECTION 6.11 Covenant Suspension. Notwithstanding anything in this Agreement to
the contrary, during any period of time that (A) the Ratings Condition has been
satisfied, and (B) the Term B Loans (including any Incremental Term B Loans) and
any Permitted Unsecured Refinancing Debt (other than Permitted Unsecured
Refinancing Debt which has terms and conditions (excluding pricing, interest
rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions) that are not materially more favorable (when taken as a
whole) to the lenders or investors providing such Indebtedness than the terms
and conditions of this Agreement (when taken as a whole and after giving effect
to the effectiveness of the Suspension Covenants) are to the Lenders (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of such refinancing) under this Agreement (after
giving effect to the Suspension Covenants)), Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt in respect
thereof have been repaid in full (the occurrence of both of the events described
in the foregoing clauses (A) and (B) being collectively referred to as a
“Covenant Suspension Event”), Holdings, the Company, the Borrowers and the
Restricted Subsidiaries will not be required to comply with the terms of Section
6.01, the Permitted Receivables Financing Cap, Section 6.04, Section 6.06,
Section 6.07. Section 6.08 and Section 6.09 (the covenants in such Sections, the
“Suspension Covenants”); provided that (x) for purposes of compliance with
Section 6.02, if Section 6.02 references any portion of Section 6.01, such
limitation or restriction included in Section 6.01 will continue to apply under
Section 6.02 as if Section 6.01 was in effect and any failure to comply with
such limitations or restrictions shall be a default under Section 7.01(d) and
(y) the 75% cash consideration requirement set forth in Section 6.05(l) shall be
calculated on an aggregate basis with respect to all Dispositions made under
such covenant from and after the Effective Date and until the Reversion Date. In
the event that Holdings, the Company, the Borrowers and the Restricted
Subsidiaries are not required to comply with the Suspension Covenants for any
period of time as a result of the foregoing, and on any subsequent date (the
“Reversion Date”) the Ratings Condition is not satisfied, then Holdings, the
Company, the Borrowers and the Restricted Subsidiaries will thereafter again be
required to comply with the Suspension Covenants with respect to any future
events or transactions. Notwithstanding that the Suspension Covenants may be
reinstated, no Default, Event of Default or breach of any kind shall be deemed
to exist under any Loan Document with respect to the Suspension Covenants and
none of Holdings, the Company, the Borrowers and the Restricted Subsidiaries
shall bear any liability for any actions taken or events occurring during the
Suspension Period, or any actions taken at any time pursuant to any contractual
obligation arising prior to the Reversion Date, as a result of a failure to
comply with the Suspension Covenants during the Suspension Period (or upon
termination of the Suspension Period or after that time based solely on events
that occurred during the Suspension Period).

It is understood and agreed that (a) with respect to Restricted Payments or
payments of Junior Financing made on or after the Reversion Date, the amount of
Restricted Payments and Junior Financing made will be calculated as though the
covenant in Section 6.08(a) or Section 6.08(b) had been in effect prior to, but
not during the Suspension Period, (b) all Indebtedness incurred or issued during
the Suspension Period will be classified to have been incurred or issued
pursuant to Section 6.01(a)(ii), (c) all Investments completed during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 6.04(f), (d) any transaction prohibited pursuant to Section 6.07 entered
into after the Reversion Date pursuant to an agreement entered into during any
Suspension Period shall be deemed to be permitted pursuant to clause (a)(i) of
Section 6.07 and (e) any transaction with an Affiliate entered into after the
Reversion Date pursuant to an agreement entered into during any Suspension
Period shall be deemed to be permitted pursuant to clause (viii) of Section
6.09. No subsidiary may be designated as an Unrestricted Subsidiary during the
continuance of a Covenant Suspension Event, unless such designation would have
complied with Section 6.04 of this Agreement as if such Section 6.04 would have
been in effect for the purposes of designating Unrestricted Subsidiaries from
the Effective Date to the date of such designation.

 

-132-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable and in the currency required hereunder,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan, or any
reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries in or
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made, and such incorrect
representation or warranty (if curable, including by a restatement of any
relevant financial statements) shall remain incorrect for a period of 30 days
after notice thereof from an Administrative Agent to the Borrower;

(d) Holdings, the Company, any Borrower or any of the Restricted Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in Sections 5.02(a), 5.04 (with respect to the existence of the Company or a
Borrower) or in Article VI (other than Section 6.11); provided that (i) any
Event of Default under Section 6.10 is subject to cure as provided in Section
7.02 and an Event of Default with respect to such Section shall not occur until
the expiration of the 10th Business Day subsequent to the date on which the
financial statements with respect to the applicable fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable;
provided, further, that in the event the Company and its Restricted Subsidiaries
fail to comply with Section 6.10, the Lenders shall not be required to make any
credit extension in respect of a Borrowing or issue any Letter of Credit unless
and until the Borrower has received the Cure Amount required to cause the
Borrower to be in compliance with Section 6.10 and (ii) a default under Section
6.10 shall not constitute an Event of Default with respect to the Term B Loans
and Term Cash Flow Loans unless and until the Required Pro Rata Lenders shall
have terminated their Revolving Commitments and declared all amounts under the
Revolving Loans and Term A Loans to be due and payable, respectively (such
period commencing with a default under Section 6.10 and ending on the date on
which the Required Lenders with respect to the Revolving Credit Facility
terminate and accelerate the Revolving Loans and the Required Lenders with
respect to the Term A Facilities terminate and accelerate the Term A Loans, the
“Standstill Period”);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from an Administrative
Agent to the Company;

(f) Holdings, the Company, any Borrower or any of the Restricted Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

 

-133-



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event) or (iii) any breach or default that is (I) remedied by
Holdings, the Company, the Borrowers or the applicable Restricted Subsidiary or
(II) waived (including in the form of amendment) by the required holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
Loans and Commitments pursuant to this Article VII;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Company, any Borrower or any
Significant Subsidiary or its debts, or of a material part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
the Company, any Borrower or any Significant Subsidiary or for a material part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 60 days or an order or decree approving or ordering
any of the foregoing shall be entered;

(i) Holdings, the Company, any Borrower or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
court protection, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
Holdings, the Company, any Borrower or any Significant Subsidiary or for a
material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $750,000,000 (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied its obligation) shall be rendered against Holdings, the Company, any
Borrower, any of the Restricted Subsidiaries or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any judgment creditor shall
legally attach or levy upon assets of such Loan Party that are material to the
businesses and operations of Holdings, the Company, the Borrowers and the
Restricted Subsidiaries, taken as a whole, to enforce any such judgment;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect;

(l) to the extent unremedied for a period of 10 Business Days (in respect of a
default under clause (x) only), any Lien purported to be created under any
Security Document (x) shall cease to be, or (y) shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any material portion of the
Collateral, except (i) as a result of the sale or other disposition of the
applicable Collateral to a Person that is not a Loan Party in a transaction
permitted under the Loan Documents, (ii) as a result of the Collateral Agent’s
failure to (A) maintain possession of any stock certificates, promissory notes
or other instruments

 

-134-



--------------------------------------------------------------------------------

delivered to it under the Security Documents or (B) file Uniform Commercial Code
continuation statements, (iii) as to Collateral consisting of real property, to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage or (iv) as a result of acts or omissions of
the Collateral Agent, any Administrative Agent or any Lender;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by Holdings, the Company,
the Borrower or Subsidiary Loan Party pursuant to the Guarantee Agreement shall
cease to be in full force and effect (in each case, other than in accordance
with the terms of the Loan Documents);

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings, the
Company or a Borrower described in paragraph (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the applicable
Administrative Agent may, and at the request of the Required Lenders (or, if an
Event of Default resulting from a breach of the Financial Performance Covenant
occurs and is continuing and prior to the expiration of the Standstill Period,
(x) at the request of the Required Pro Rata Lenders (in such case only with
respect to the Term A Loans, Revolving Commitments, Revolving Loans, Swingline
Commitments, and any Letters of Credit) only (a “Pro Rata Acceleration”) and (y)
after a Pro Rata Acceleration, at the request of the Required Term B Lenders),
shall, by notice to the Company, take either or both of the following actions,
at the same or different times: (i) terminate the applicable Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the
applicable Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company or any Borrower accrued hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(j), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company and the Borrowers; and in case of any
event with respect to Holdings or a Borrower described in paragraph (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company and the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company and
the Borrowers.

SECTION 7.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Company and its Restricted Subsidiaries
fail to comply with the requirements of the Financial Performance Covenant as of
the last day of any fiscal quarter of the Company, at any time after the
beginning of such fiscal quarter until the expiration of the 10th Business Day
following the date on which the financial statements with respect to such fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 5.01(a) or Section 5.01(b), the
Company or any Parent Entity thereof shall have the right to issue common Equity
Interests or other Equity Interests (provided such other Equity Interests are
reasonably satisfactory to the Term Loan A/Revolver Administrative Agent) for
cash or otherwise receive cash contributions to the capital of the Company as
cash common Equity Interests or other Equity Interests (provided such other
Equity Interests are reasonably satisfactory to the Term Loan A/Revolver
Administrative Agent) (collectively, the “Cure Right”), and upon the receipt by
the Company of the Net Proceeds of such issuance that are not otherwise applied
(the “Cure Amount”) pursuant to the exercise by the Company of such Cure Right
such Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustment:

(a) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount;

 

-135-



--------------------------------------------------------------------------------

(b) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any portion of the Cure Amount on the balance sheet of the
Company and its Restricted Subsidiaries with respect to such fiscal quarter only
but with giving pro forma effect to any portion of the Cure Amount applied to
any repayment of any Indebtedness), the Company and its Restricted Subsidiaries
shall then be in compliance with the requirements of the Financial Performance
Covenants, the Company and its Restricted Subsidiaries shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for the purposes of this Agreement; and

(c) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Company there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant and any amounts in
excess thereof shall not be deemed to be a Cure Amount. Notwithstanding any
other provision in this Agreement to the contrary, the Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining the Available Amount, the Available Equity Amount, any financial
ratio-based conditions or tests, pricing or any available basket under Article
VI of this Agreement.

SECTION 7.03 Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Secured Obligations
shall be applied by the Collateral Agent in accordance with Section 4.02 of the
Collateral Agreement and/or the similar provisions in the other Security
Documents. Notwithstanding the foregoing, Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth in Section 4.02 of the Collateral Agreement and/or the
similar provisions in the other Security Documents.

ARTICLE VIII

THE ADMINISTRATIVE AGENTS AND COLLATERAL AGENT

Each of the Term B Lenders hereby irrevocably appoints Credit Suisse AG, Cayman
Islands Branch to serve as the Term Loan B Administrative Agent under the Loan
Documents and authorizes the Term Loan B Administrative Agent to take such
actions and exercise such powers as are delegated to such Term Loan B
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Each of the Term A
Lenders, the Revolving Lenders and the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A. to serve as the Term Loan A/Revolver Administrative
Agent under the Loan Documents and authorizes the Term Loan A/Revolver
Administrative Agent to take such actions and exercise such powers as are
delegated to such Term Loan A/Revolver Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental hereto. In furtherance of the foregoing, each Lender and each of the
Issuing Banks hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender or Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental hereto, and acknowledges that the Collateral Agent
is the beneficiary of the parallel debt referred to in the relevant Security
Documents and the Collateral Agent will accept the parallel debt arrangements
reflected in the relevant Security Documents on its behalf and will enter into
the relevant Security Documents as pledgee in its own name. In this connection,
the Collateral Agent (and any sub-agents appointed by the Collateral Agent
pursuant hereto for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article VIII as though the Collateral
Agent (and any such sub-agents) were an “Agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

Each Person serving as an Administrative Agent or Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender or an Issuing
Bank as any other Lender or Issuing Bank and may exercise the same as though it
were not an Administrative Agent or Collateral Agent, and such Person and its
Affiliates may

 

-136-



--------------------------------------------------------------------------------

accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Company, any Borrower or any other Subsidiary or other Affiliate
thereof as if such Person were not an Administrative Agent or Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

No Administrative Agent or Collateral Agent shall have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) no Administrative Agent or Collateral Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Administrative Agent or
Collateral Agent shall have any duty to take any discretionary action or to
exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Administrative Agent or
Collateral Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in the Loan Documents); provided that no
Administrative Agent or Collateral Agent shall be required to take any action
that, in its opinion, may expose such Administrative Agent or Collateral Agent
to liability or that is contrary to any Loan Document or applicable law, and (c)
except as expressly set forth in the Loan Documents, no Administrative Agent or
Collateral Agent shall have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Holdings, the Company, any
Borrower, any other Subsidiary or any other Affiliate of any of the foregoing
that is communicated to or obtained by the Person serving as Administrative
Agent, Collateral Agent or any of its Affiliates in any capacity. No
Administrative Agent or Collateral Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Administrative Agent or Collateral Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. No Administrative
Agent or Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Administrative Agent or
Collateral Agent by Holdings, the Company, any Borrower, a Lender or Issuing
Bank and no Administrative Agent or Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Administrative Agent or
Collateral Agent or satisfaction of any condition that expressly refers to the
matters described therein being acceptable or satisfactory to such
Administrative Agent or Collateral Agent, or (vi) the value or the sufficiency
of any Collateral or creation, perfection or priority of any Lien purported to
be created by the Security Documents. Notwithstanding anything herein to the
contrary, no Administrative Agent or Collateral Agent shall have any liability
arising from any confirmation of the Revolving Exposure or the component amounts
thereof.

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is an Eligible Assignee. No Agent
shall be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, no
Agent shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
to, any Disqualified Lender.

Each Administrative Agent and Collateral Agent shall be entitled to rely, and
shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (including, if applicable, a
Responsible Officer or Financial Officer of such Person). Each Administrative
Agent and Collateral Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
or a Responsible Officer of such Person). Each Administrative Agent and
Collateral Agent may consult with legal counsel (who may be counsel for the
Company or a Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

-137-



--------------------------------------------------------------------------------

Each Administrative Agent and Collateral Agent may perform any of and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such
Administrative Agent or Collateral Agent. Each Administrative Agent and
Collateral Agent and any such sub-agent may perform any of and all their duties
and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each Administrative Agent and Collateral
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and Collateral Agent.

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable, as provided in this paragraph, an
Administrative Agent or the Collateral Agent may resign upon 30 days’ notice to
the applicable Lenders, Issuing Banks and the Company. If an Administrative
Agent becomes a Defaulting Lender and is not performing its role hereunder as
Administrative Agent, such Administrative Agent may be removed as an
Administrative Agent hereunder at the request of Holdings and the Required Pro
Rata Lenders or the Required Term Loan B Lenders, as applicable and the
Company. Upon receipt of any such notice of resignation, the Required Pro Rata
Lenders or the Required Term Loan B Lenders, as applicable shall have the right,
with the Company’s consent (unless an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Pro Rata Lenders or the Required Term Loan B
Lenders, as applicable and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation, then such retiring Administrative Agent or
Collateral Agent may (but shall not be obligated to) on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent or Collateral
Agent, as applicable, which shall be an Approved Bank with an office in New
York, New York, or an Affiliate of any such Approved Bank (the date upon which
the retiring Administrative Agent or Collateral Agent is replaced, the
“Resignation Effective Date”). In the event that a Class of Loans or Commitments
is repaid in full or terminated, as applicable, the Administrative Agent with
respect to such Class of Loans or Commitments shall automatically resign as
Administrative Agent under such Class of Loans or Commitments without any
further action on its part and no successor agent shall be required to be
appointed hereunder.

If a Person serving as Administrative Agent is a Defaulting Lender, the Required
Pro Rata Lenders or the Required Term Loan B Lenders, as applicable and the
Company may, to the extent permitted by applicable law, by notice in writing to
such Person remove such Person as an Administrative Agent and, with the consent
of the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Pro Rata Lenders or the Required Term Loan B Lenders,
as applicable and shall have accepted such appointment within 30 days (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent or Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except (i) that in the case of any collateral security
held by such Administrative Agent or Collateral Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent or
Collateral Agent shall continue to hold such collateral security until such time
as a successor Administrative Agent or Collateral Agent is appointed and (ii)
with respect to any outstanding payment obligations) and (2) except for any
indemnity payments or other amounts then owed to such retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through such Administrative Agent
or Collateral Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Pro Rata Lenders or the Required Term Loan B
Lenders, as applicable appoint a successor Administrative Agent or Collateral
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or removed) Administrative Agent or Collateral Agent (other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent or Collateral Agent as of the Resignation Effective
Date or the Removal Effective Date, as

 

-138-



--------------------------------------------------------------------------------

applicable), and the retiring or removed Administrative Agent or Collateral
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents as set forth in this Section. The fees payable by
the Borrowers to a successor Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s or Collateral Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent or Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent or Collateral Agent was acting as
Administrative Agent or Collateral Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Administrative Agent, any Joint Bookrunner or any
other Lender or any Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Administrative Agent, any Joint
Bookrunner or any other Lender or any Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment, Refinancing Amendment or Loan
Modification Agreement pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agents or the Lenders on the
Effective Date.

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the applicable Administrative Agent and
Collateral Agent on behalf of the Lenders in accordance with the terms
thereof. In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, an
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and any such
Administrative Agent, as agent for and representative of the applicable Lenders
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Secured Obligations as a credit on account of the purchase
price for any collateral payable by such Administrative Agent on behalf of the
Lenders at such sale or other disposition. Each Lender, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations, to have agreed to the foregoing
provisions.

Notwithstanding anything herein to the contrary, neither any Joint Bookrunner
nor any Person named on the cover page of this Agreement as a Lead Arranger
shall have any duties or obligations under this Agreement or any other Loan
Document (except in its capacity, as applicable, as a Lender or an Issuing
Bank), but all such Persons shall have the benefit of the indemnities provided
for hereunder, including under Section 9.03, fully as if named as an indemnitee
or indemnified person therein and irrespective of whether the indemnified
losses, claims, damages, liabilities and/or related expenses arise out of, in
connection with or as a result of matters arising prior to, on or after the
effective date of any Loan Document.

To the extent required by any applicable Requirements of Law, the Administrative
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall, and does hereby, indemnify each Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for an Administrative Agent) incurred by or asserted against the
Administrative Agent by the U.S. Internal Revenue Service or any other
Governmental Authority as a result of the failure of an Administrative Agent to
properly

 

-139-



--------------------------------------------------------------------------------

withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify an
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by an Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the applicable Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due such Administrative Agent under this paragraph. The
agreements in this paragraph shall survive the resignation and/or replacement of
any Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other obligations
under any Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, e-mail or other electronic transmission, as follows:

(a) If to Holdings, to [                ]

(b) If to the Company or a Borrower, to [                ]

(c) If to the Term Loan B Administrative Agent, to Credit Suisse AG, Cayman
Islands Branch, [                ]; Attention: Agency Manager;

(d) If to the Term Loan; A/Revolver Administrative Agent, to JPMorgan Chase
Bank, N.A., [                ]

(e) If to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, Holdings, the Company and the Borrowers (or, in the
absence of any such notice, to the address (or fax number or email address) set
forth in the Administrative Questionnaire of the Lender that is serving as such
Issuing Bank or is an Affiliate thereof);

(f) If to any Swingline Lenders, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, Holdings, the Company and the Borrowers (or, in the
absence of any such notice, to the address (or fax number or email address) set
forth in the Administrative Questionnaire of the Lender that is serving as such
Swingline Lender or is an Affiliate thereof); and

(g) If to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

Holdings, the Company and the Borrowers may change their address, email or
facsimile number for notices and other communications hereunder by notice to
each Administrative Agent, an Administrative Agent may change its address, email
or facsimile number for notices and other communications hereunder by notice to
Holdings, the Company and the Borrower and the Lenders may change their address,
email or facsimile number for notices and other communications hereunder by
notice to each Administrative Agent. Notices and other communications to the

 

-140-



--------------------------------------------------------------------------------

Lenders and the Issuing Banks hereunder may also be delivered or furnished by
electronic transmission (including email and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agents,
provided that the foregoing shall not apply to notices to any Lender or Issuing
Bank pursuant to Article II if such Lender or Issuing Bank, as applicable, has
notified the applicable Administrative Agent that it is incapable of receiving
notices under such Article by electronic transmission.

Each Borrower hereby appoints the Company as its agent for all purposes relevant
to this Agreement and each of the other Loan Documents, including the giving and
receipt of notices, it being understood that the Borrowers will receive the
proceeds of the initial Loans on the Effective Date. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by a Borrower shall be valid and effective
if given or taken by the Company, whether or not any Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Borrowers.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by either Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender in exercising any right or power under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agents, the Collateral Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Administrative
Agent, the Collateral Agent, or any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time. No notice or demand on any
Borrower or Holdings in any case shall entitle the Company, any Borrower or
Holdings to any other or further notice or demand in similar or other
circumstances.

(b) Except as expressly provided herein, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Company, the Borrowers, the Administrative Agents (to the extent
that such waiver, amendment or modification does not affect the rights, duties,
privileges or obligations of the Administrative Agents under this Agreement, the
Administrative Agents shall execute such waiver, amendment or other modification
to the extent approved by the Required Lenders) and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agents and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent set forth in Section 4.02 or the waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender), (ii) reduce the principal amount of any Loan or LC Disbursement
(it being understood that a waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute a
reduction or forgiveness in principal) or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby (it being understood that any change to
the definition of “First Lien Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction of interest or fees), provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrowers to pay default interest pursuant to Section 2.13(c),
(iii) postpone the maturity of any Loan (it being understood that a waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension of any maturity date), or the
date of any scheduled amortization payment of the principal amount of any Loan
under Section 2.10 or the applicable Refinancing Amendment or Loan Modification
Agreement, or the reimbursement date with respect to any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby), (iv) change any of the

 

-141-



--------------------------------------------------------------------------------

provisions of this Section without the written consent of each Lender directly
and adversely affected thereby, provided that any such change which is in favor
of a Class of Lenders holding Loans maturing after the maturity of other Classes
of Lenders (and only takes effect after the maturity of such other Classes of
Loans or Commitments) will require the written consent of the Required Lenders
with respect to each Class directly and adversely affected thereby, (v) lower
the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release all or substantially all the value of the Guarantees under
the Guarantee Agreement (except as expressly provided in the Loan Documents)
without the written consent of each Lender (other than a Defaulting Lender),
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (other than a
Defaulting Lender) (except as expressly provided in the Loan Documents) or
(viii) change the currency in which any Loan is denominated, without the written
consent of each Lender directly affected thereby; provided, further, that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Administrative Agent, the Collateral Agent, any Issuing Bank or any
Swingline Lender without the prior written consent of the applicable
Administrative Agent, Collateral Agent, Issuing Bank or Swingline Lender, as the
case may be, including, without limitation, any amendment of this Section, (B)
any provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by Holdings, the Company, the Borrowers and
the Administrative Agents to cure any ambiguity, omission, mistake, error,
defect or inconsistency and (C) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into solely by Holdings, Intermediate Parent,
the Borrowers, the applicable Administrative Agent and the requisite percentage
in interest of the affected Class of Lenders stating that would be required to
consent thereto under this Section if such Class of Lenders were the only Class
of Lenders hereunder at the time. Notwithstanding the foregoing, (a) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agents, Holdings, the Company and the
Borrowers (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion, (b) this Agreement and other Loan Documents may be amended or
supplemented by an agreement or agreements in writing entered into by the
Administrative Agents and Holdings, the Company, the Borrowers or any Loan Party
as to which such agreement or agreements is to apply, without the need to obtain
the consent of any Lender, to include “parallel debt” or similar provisions, and
any authorizations or granting of powers by the Lenders and the other Secured
Parties in favor of the Collateral Agent, in each case required to create in
favor of the Collateral Agent any security interest contemplated to be created
under this Agreement, or to perfect any such security interest, where an
Administrative Agent shall have been advised by its counsel that such provisions
are necessary or advisable under local law for such purpose (with Holdings, the
Company and the Borrowers hereby agreeing to, and to cause their subsidiaries
to, enter into any such agreement or agreements upon reasonable request of an
Administrative Agent promptly upon such request) and (c) upon notice thereof by
the Company to the Administrative Agents with respect to the inclusion of any
previously absent financial maintenance covenant, this Agreement shall be
amended by an agreement in writing entered into by the Borrowers and the
Administrative Agents without the need to obtain the consent of any Lender to
include such covenant on the date of the incurrence of the applicable
Indebtedness to the extent required by the terms of such definition or section.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as any Lender that is
acting as an Administrative Agent is not a Non-Consenting Lender, the Company
may, at its sole expense and effort, upon notice to such Non-Consenting Lender
and the applicable Administrative Agent, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that (a) the Company shall have received the prior
written consent of the applicable Administrative Agent to the extent such

 

-142-



--------------------------------------------------------------------------------

consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts (including any amounts under Section 2.11(a)(i)), payable to
it hereunder from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (c) unless waived, the Company or such Eligible Assignee
shall have paid to the applicable Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, Revolving Commitments, Revolving Exposure and Term Loans of any
Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class) or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (i) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (ii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law shall be commenced by or against any Borrower or any other Loan Party at a
time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the applicable Administrative Agent to vote
on behalf of such Affiliated Lender with respect to the Loans held by such
Affiliated Lender in any manner in such Administrative Agent’s sole discretion,
unless such Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as such Administrative Agent directs; provided that such Affiliated Lender
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of such Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Secured Obligations held by such Affiliated Lender in a
manner that is less favorable in any material respect to such Affiliated Lender
than the proposed treatment of similar Secured Obligations held by Lenders that
are not Affiliates of the Borrowers.

(f) Without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to negotiate, execute and deliver on behalf
of the Secured Parties any Intercreditor Agreement in a form substantially
consistent with Exhibit E or Exhibit F hereto.

(g) Notwithstanding the foregoing, only the Required Pro Rata Lenders shall have
the ability to waive, amend, supplement or modify the covenant set forth in (x)
Section 6.10, Article VII (solely as it relates to Section 6.10) or any
component definition of the covenant set forth in Section 6.10 (solely as it
relates to Section 6.10) or (y) Section 6.11 only to the extent such amendment,
supplement or modification does not directly or indirectly affect Lenders (in
their capacity as such) holding Loans other than Revolving Commitments and Term
A Loans.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Company or the Borrowers shall pay, if the Effective Date occurs, (i)
all reasonable and documented or invoiced out of pocket expenses incurred by the
Administrative Agents, the Collateral Agent and their Affiliates (without
duplication), including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP and to the extent reasonably determined by the
Administrative Agents to be necessary one local counsel in each applicable
jurisdiction or otherwise retained with the Borrowers’ consent, in each case for
the Administrative Agents and the Collateral Agent, and to the extent retained
with the Borrowers’ consent, consultants, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof and (ii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agents and the Collateral Agent, each
Issuing Bank or any Lender, including the fees, charges and disbursements of
counsel for the Administrative Agents

 

-143-



--------------------------------------------------------------------------------

and the Collateral Agent, the Issuing Banks and the Lenders, in connection with
the enforcement or protection of their respective rights in connection with the
Loan Documents, including their respective rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and one local counsel in each
applicable jurisdiction and, in the case of a conflict of interest, one
additional counsel per affected party.

(b) The Company and the Borrowers shall indemnify each Agent, each Issuing Bank,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
documented or invoiced out-of-pocket fees and expenses of one counsel and one
local counsel in each applicable jurisdiction (and, in the case of a conflict of
interest, where the Indemnitee affected by such conflict notifies the Company of
the existence of such conflict and thereafter retains its own counsel, one
additional counsel) for all Indemnitees (which may include a single special
counsel acting in multiple jurisdictions), incurred by or asserted against any
Indemnitee by any third party or by Holdings, the Company, a Borrower, any IPCo
or any Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) to the extent in any way arising from
or relating to any of the foregoing, any actual or alleged presence or Release
of Hazardous Materials on, at or from any Mortgaged Property or any other
property currently or formerly owned or operated by Holdings, the Company, any
Borrower or any Restricted Subsidiary, or any other Environmental Liability, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Holdings, the Company, a
Borrower, any IPCo or any Subsidiary and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of, or a material breach of the Loan Documents by,
such Indemnitee or its Related Parties or (ii) any dispute between and among
indemnified persons that does not involve an act or omission by Holdings, the
Company, any Borrower or any of the Restricted Subsidiaries except that each
Agent, the Lead Arrangers, the Joint Bookrunners and the Issuing Banks shall be
indemnified in their capacities as such to the extent that none of the
exceptions set forth in clause (i) applies to such Person at such time.

(c) To the extent that the Company or any Borrower fails to pay any amount
required to be paid by it to an Administrative Agent, the Collateral Agent, any
Swingline Lender or any Issuing Bank under paragraph (a) or (b) of this Section,
and without limiting the Company’s and any Borrower’s obligation to do so, each
Lender severally agrees to pay to the applicable Administrative Agent,
Collateral Agent, Swingline Lender or Issuing Bank, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the applicable Administrative Agent, Collateral Agent, Swingline Lender
or Issuing Bank, in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the aggregate Revolving
Exposure, outstanding Loans and unused Commitments at the time. The obligations
of the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02 (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

(d) To the fullest extent permitted by applicable law, none of Holdings, the
Company or any Borrower shall assert, and each hereby waives, any claim against
any Indemnitee (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach of the Loan Documents by, such Indemnitee or its
Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

-144-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void), (ii) no assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Persons who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) and (iii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issued any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g) below,
any Lender may assign to one or more Eligible Assignees (provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Company) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of (A) the Company (such
consent (except with respect to assignments to competitors of the Company) not
to be unreasonably withheld or delayed), provided that no consent of the Company
shall be required for an assignment (1) by a Term Lender to any Lender or an
Affiliate of any Lender, (2) by a Term Lender to an Approved Fund, (3) by a
Revolving Lender to a Revolving Lender, or (4) if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, by a Term
Lender or a Revolving Lender to any other assignee; and provided, further, that
the Company shall have the right to withhold its consent to any assignment if,
in order for such assignment to comply with applicable law, the Company would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority, (B) the applicable Administrative Agent (such consent
not to be unreasonably withheld or delayed), provided that no consent of the
applicable Administrative Agent shall be required for an assignment of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or to the Company
or any Affiliate thereof and (C) solely in the case of Revolving Loans and
Revolving Commitments, each Issuing Bank and Swingline Lender (such consent not
to be unreasonably withheld or delayed), provided that no consent of any Issuing
Bank or Swingline Lender shall be required for an assignment of all or any
portion of a Term Loan or Term Commitment. Notwithstanding anything in this
Section 9.04 to the contrary, if any Person the consent of which is required by
this paragraph with respect to any assignment of Term Loans has not given the
applicable Administrative Agent written notice of its objection to such
assignment within 10 Business Days after written notice to such Person, such
Person shall be deemed to have consented to such assignment.

(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Assumption with respect to such
assignment or, if no trade date is so specified, as of the date the Assignment
and Assumption with respect to such assignment is delivered to the applicable
Administrative Agent) shall not be less than, in the case of a Revolving Loan or
Revolving Commitment, $5,000,000 or, in the case of a Term Loan, $1,000,000,
unless the Company and the applicable Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed), provided that no such
consent of the Company shall be required if an Event of

 

-145-



--------------------------------------------------------------------------------

Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this subclause (B) shall not be construed to prohibit assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the applicable Administrative Agent an Assignment
and Assumption (which shall include a representation by the assignee that it
meets all the requirements to be an Eligible Assignee), together (unless waived
by the applicable Administrative Agent) with a processing and recordation fee of
$3,500, provided that assignments made pursuant to Section 2.19(b) or Section
9.02(c) shall not require the signature of the assigning Lender to become
effective; provided further that such recordation fee shall not be payable in
the case of assignments by any Affiliate of the Joint Bookrunners and (D) the
assignee, if it shall not be a Lender, shall deliver to the applicable
Administrative Agent any tax forms required by Section 2.17(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

Assignments of all or any portion of the Revolving Commitment of a Lender that
is also an Issuing Bank may be made; provided that (1) the assignee (or any
Lender with a Revolving Commitment who agrees to act in such capacity) shall be
or become an Issuing Bank and assume a ratable portion of such assignor’s Letter
of Credit Commitment and its rights and obligations in its capacity as Issuing
Bank, (2) the assignor agrees, in its discretion, to retain all of its rights
with respect to and obligations to make or issue Letters of Credit hereunder in
which case the Applicable Fronting Exposure of such assignor may exceed such
assignor’s Revolving Commitment for purposes of Section 2.05(b) by an amount not
to exceed the difference between the assignor’s Revolving Commitment prior to
such assignment and the assignor’s Revolving Commitment following such
assignment and (3) if an assignment is not made in compliance with clauses (1)
and (2) above, a ratable portion of such assignor’s Letter of Credit Commitment
shall be permanently reduced (and the aggregate Letter of Credit Commitments
shall be permanently reduced); provided that any such reduction of Letter of
Credit Commitments pursuant to clause (3) shall increase the amount available
under Section 6.01(a)(xvi)(B) on a dollar-for-dollar basis (any such increase, a
“Letter of Credit Debt Basket Increase”).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c)(i) of this Section.

(iv) Each Administrative Agent, acting for this purpose as an agent of the
Company and the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Company, the
Borrowers, the Administrative Agents, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the applicable Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Company at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding the foregoing, in no event
shall any Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any Lender is an Affiliated Lender, nor shall any Administrative
Agent be obligated to monitor the aggregate amount of the Loans or Incremental
Term Loans held by Affiliated Lenders.

 

-146-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the applicable
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (b).

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Company or the applicable
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee; provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Company) (a “Participant”), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Holdings, the Company, the Borrowers, the applicable
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(b) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower’s prior consent (not to be unreasonably withheld or delayed).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments,
Loans or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and each Person whose name is recorded in the Participant
Register pursuant to the terms hereof shall be treated as a Participant for all
purposes of this Agreement, notwithstanding notice to the contrary

 

-147-



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Company, the Borrowers or the
applicable Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
applicable Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrowers
and the applicable Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrowers and
applicable Administrative Agent) providing liquidity or credit support to or for
the account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to the Affiliated Lenders, subject to the
following limitations:

(1) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agents or any Lender and will not be permitted to attend
or participate in meetings attended solely by the Lenders and the Administrative
Agents, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(2) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to Section
9.02(d), any plan of reorganization pursuant to the U.S. Bankruptcy Code, that
in either case does not require the consent of each Lender or each affected
Lender or does not adversely affect such Affiliated Lender in any material
respect as compared to other Lenders, Affiliated Lenders will be deemed to have
voted in the same proportion as the Lenders that are not Affiliated Lenders
voting on such matter; and each Affiliated Lender hereby acknowledges, agrees
and consents that if, for any reason, its vote to accept or reject any plan
pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted, then
such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code;
provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

(3) the aggregate principal amount of Loans purchased by assignment pursuant to
this Section 9.04 and held at any one time by Affiliated Lenders (other than
Affiliated Debt Funds) may not exceed 30% of the outstanding principal amount of
all Loans plus the outstanding principal amount of all term loans made pursuant
to any Incremental Term Loan calculated at the time such Loans are purchased
(such percentage, the “Affiliated Lender Cap”); provided that to the extent any
assignment to an Affiliated Lender would result in the aggregate principal
amount of all Loans held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;

 

-148-



--------------------------------------------------------------------------------

(4) Affiliated Lenders may not purchase Revolving Loans; and

(5) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the applicable Administrative Agent an
assignment agreement substantially in the form of Exhibit B hereto (an
“Affiliated Lender Assignment and Assumption”); provided that each Affiliated
Lender agrees to notify the applicable Administrative Agent and the Borrower
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the applicable
Administrative Agent and the Borrower promptly (and in any event within 10
Business Days) if it becomes an Affiliated Lender.

Notwithstanding anything in Section 9.02 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required any Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, the aggregate
amount of Loans held by any Affiliated Debt Funds shall be deemed to be not
outstanding to the extent in excess of 49.9% of the amount required for all
purposes of calculating whether the Required Lenders have taken any actions.

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against any Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that any
Administrative Agent shall have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

(g) Assignments of Term Loans to any Purchasing Borrower Party shall be
permitted through open market purchases and/or “Dutch auctions”, so long as any
offer to purchase or take by assignment (other than through open market
purchases) by such Purchasing Borrower Party shall have been made to all Term
Lenders, so long as (i) no Event of Default has occurred and is continuing, (ii)
the Term Loans purchased are immediately cancelled and (iii) no proceeds from
any loan under the Revolving Credit Facility shall be used to fund such
assignments. Purchasing Borrower Parties may not purchase Revolving Loans.

(h) Upon any contribution of Loans to a Borrower or any Restricted Subsidiary
and upon any purchase of Loans by a Purchasing Borrower Party, (A) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrowers on the date of such
contribution or purchase (and, if requested by the applicable Administrative
Agent, with respect to a contribution of Loans, any applicable contributing
Lender shall execute and deliver to the applicable Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the applicable Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in such Loans to the Borrowers for
immediate cancellation) and (B) the applicable Administrative Agent shall record
such cancellation or retirement in the Register.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letter of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that any
Administrative Agent, Issuing Bank, or Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the

 

-149-



--------------------------------------------------------------------------------

Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision
hereof. Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Term Loan A/Revolver Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of any Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under Section
2.05(e) or Section 2.05(f).

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agents and the Collateral Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by each Administrative Agent and when each Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing, each Lender and each Issuing
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of a Borrower
against any of and all the obligations of the Borrowers then due and owing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations are owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. The applicable Lender and applicable Issuing
Bank shall notify the Company and the applicable Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. The rights of each Lender and each Issuing Bank under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or such Issuing Bank may have. Notwithstanding the
foregoing, no amount set off from any Guarantor shall be applied to any Excluded
Swap Obligation of such Guarantor.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate

 

-150-



--------------------------------------------------------------------------------

court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Loan Document shall affect any right that any Agent or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against Holdings, the Company, the Borrowers or their respective
properties in the courts of any jurisdiction.

(c) Each of parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agents, the Collateral Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to their and
their Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons to comply with this Section 9.12
shall constitute a breach of this Section 9.12 by the relevant Administrative
Agent, the Collateral Agent, the relevant Issuing Bank, or the relevant Lender,
as applicable), (b) (x) to the extent requested by any regulatory authority,
required by applicable law or by any subpoena or similar legal process or (y)
necessary in connection with the exercise of remedies; provided that, (i) in
each case, unless specifically prohibited by applicable law or court order, each
Lender and each Administrative Agent shall notify the Company of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender by
such governmental agency or other routine examinations of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information and (ii) in the case of clause (y) only, each
Lender and each Administrative Agent shall use its reasonable best efforts to
ensure that such Information is kept confidential in connection with the
exercise of such remedies, and provided, further, that in no event shall any
Lender or any Administrative Agent be obligated or required to return any
materials furnished by Holdings, the Company, any Borrower or any of their
Subsidiaries, (c) to any other party to this Agreement, (d) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective

 

-151-



--------------------------------------------------------------------------------

counterparty (or its advisors) to any Swap Agreement relating to any Loan Party
or their Subsidiaries and its obligations under the Loan Documents, (e) with the
consent of the Company, in the case of Information provided by Holdings, the
Company, any Borrower, any IPCo or any other Subsidiary, (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to either Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than Holdings, the Company or any Borrower or (g) to any
ratings agency or the CUSIP Service Bureau on a confidential basis. In addition,
each of the Administrative Agents, the Collateral Agent and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments and the Borrowings hereunder. For the purposes
of this Section, “Information” means all information received from Holdings, the
Company, any IPCo or any Borrower relating to Holdings, the Company, any
Borrower, any IPCo, any Subsidiary or their business, other than any such
information that is available to either Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by Holdings, the Company or any Borrower. Notwithstanding the
foregoing, any Lender may provide the list of Disqualified Lenders to any
potential assignee or participant on a confidential basis for the purpose of
verifying whether such Person is a Disqualified Lender. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWERS, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWERS OR EITHER ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENTS THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender and each Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or such Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Title III of the
USA Patriot Act.

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

-152-



--------------------------------------------------------------------------------

(b) The obligations of the Company and the Borrowers in respect of any sum due
to any party hereto or any holder of any obligation owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company and the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees. A Loan Party shall automatically
be released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by (and, in the
case of clause (1) and, upon the request of the Borrowers, clause (2) below, the
Equity Interests of) such Subsidiary Loan Party shall be automatically released,
(1) upon the consummation of any transaction permitted by this Agreement as a
result of which such Subsidiary Loan Party ceases to be a Restricted Subsidiary
(including pursuant to a merger with a Subsidiary that is not a Loan Party or a
designation as an Unrestricted Subsidiary) or (2) upon the request of the
Borrowers, in connection with a transaction permitted under this Agreement, as a
result of which such Subsidiary Loan party ceases to be a wholly-owned
Subsidiary. Upon (i) any sale or other transfer by any Loan Party (other than to
Holdings, the Company, any Borrower or any other Loan Party) of any Collateral
in a transaction permitted under this Agreement or (ii) the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of any Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such guarantee
shall be automatically released. Upon the occurrence of the Termination Date,
all obligations under the Loan Documents and all security interests created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agents shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by either Administrative
Agent. The Lenders irrevocably authorize the Administrative Agents to release or
subordinate any Lien on any property granted to or held by the Administrative
Agents or the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 6.02(iv), (viii) or (xxii) to the
extent required by the terms of the obligations secured by such Liens pursuant
to documents reasonably acceptable to the Administrative Agents).

SECTION 9.16 No Fiduciary Relationship. Each of Holdings, the Company and each
Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, Holdings, the Company, the Borrowers, the other
Subsidiaries and their Affiliates, on the one hand, and the Agents, the Lenders
and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders or their respective Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.

SECTION 9.17 Effectiveness of the Mergers.

(a) The Target shall have no rights or obligations hereunder until the
consummation of the Acquisition and the Merger, and any representations and
warranties of the Target hereunder shall not become effective until such
time. Upon consummation of the Acquisition, the Target shall succeed to all the
rights and obligations of Merger Sub under this Agreement and the other Loan
Documents to which it is a party and all representations and warranties of the
Target shall become effective as of the date hereof, without any further action
by any Person.

(b) Merger Co. shall have no rights or obligations hereunder until the
consummation of Merger 2, and any representations and warranties of the Merger
Co. hereunder shall not become effective until such time. Upon consummation of
Merger 2, the Merger Co. shall succeed to all the rights and obligations of Dell
International under this Agreement and the other Loan Documents to which it is a
party and all representations and warranties of Merger Co. shall become
effective as of such time, without any further action by any Person.

 

-153-



--------------------------------------------------------------------------------

SECTION 9.18 Obligations Joint and Several. Notwithstanding anything herein or
in any Loan Document to the contrary, prior to the consummation of the Merger,
the Borrowers shall be severally but not jointly liable for their respective
portions of any and all Loan Document Obligations. Immediately after the
consummation of each Merger, the Borrowers shall have joint and several
liability in respect of all Loan Document Obligations, without regard to any
defense (other than the defense that payment in full has been made), setoff or
counterclaim which may at any time be available to or be asserted by any other
Loan Party against the Lenders, or by any other circumstance whatsoever (with or
without notice to or knowledge of the Borrowers) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers’
liability hereunder, in bankruptcy or in any other instance, and the Loan
Document Obligations of the Borrowers hereunder shall not be conditioned or
contingent upon the pursuit by the Lenders or any other person at any time of
any right or remedy against the Borrowers or against any other person which may
be or become liable in respect of all or any part of the Loan Document
Obligations or against any Collateral or Guarantee therefor or right of offset
with respect thereto. The Borrowers hereby acknowledge that this Agreement is
the independent and several obligation of each Borrower (regardless of which
Borrower shall have delivered a request for borrowings under Section 2.03) and
may be enforced against each Borrower separately, whether or not enforcement of
any right or remedy hereunder has been sought against any other Borrower. Each
Borrower hereby expressly waives, with respect to any of the Loans made to any
other Borrower hereunder and any of the amounts owing hereunder by such other
Loan Parties in respect of such Loans, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agents, the Collateral Agent or any Lender exhaust any right,
power or remedy or proceed against such other Loan Parties under this Agreement
or any other agreement or instrument referred to herein or against any other
person under any other guarantee of, or security for, any of such amounts owing
hereunder.

SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-154-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DENALI INTERMEDIATE INC.

By:  

/s/ Janet B. Wright

Name:   Janet. B. Wright Title:   Vice President and Assistant Secretary DELL
INC. By:  

/s/ Janet B. Wright

Name:   Janet. B. Wright Title:   Vice President and Assistant Secretary DELL
INTERNATIONAL LLC By:  

/s/ Janet B. Wright

Name:   Janet. B. Wright Title:   Vice President and Assistant Secretary
UNIVERSAL ACQUISITION CO By:  

/s/ Janet B. Wright

Name:   Janet. B. Wright Title:   Vice President and Assistant Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby confirms that, upon and as a result of the merger of Dell
International LLC with the undersigned, it will assume all of the rights and
obligations of Dell International LLC under this Agreement (in furtherance of,
and not in lieu of, any assumption or deemed assumption as a matter of law) and
will be joined to this Agreement as a Borrower. NEW DELL INTERNATIONAL LLC By:
DELL INC., its sole member By:  

/s/ Janet B. Wright

Name:   Janet. B. Wright Title:   Vice President and Assistant Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby confirms that, as the result of the merger of Universal
Acquisition Co. with the undersigned, it hereby assumes all of the rights and
obligations of Universal Acquisition Co. under this Agreement (in furtherance
of, and not in lieu of, any assumption or deemed assumption as a matter of law)
and hereby is joined to this Agreement as a Borrower. EMC CORPORATION By:  

/s/ Janet B. Wright

Name:   Janet B. Wright Title:   Senior Vice President and Assistant Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Loan B Administrative Agent and
Collateral Agent By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Issuing Bank By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Term Loan A/Revolver Administrative Agent

By:  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank and Swingline Lender,

By:  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:

 

/s/ Bruce S. Borden

Name:

 

Bruce S. Borden

Title:

 

Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Issuing Bank,

By:

 

/s/ Craig J. Malloy

Name:

 

Craig J. Malloy

Title:

 

Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Lender

By:

 

/s/ James M. Walsh

Name:

 

James M. Walsh

Title:

 

Managing Director & Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ James M. Walsh

Name:   James M. Walsh Title:   Managing Director & Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Issuing Bank

By:  

/s/ Thomas Cole

Name:   Thomas Cole Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender,

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory GOLDMAN SACHS LENDING
PARTNERS LLC, as Lender, By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as an Issuing Bank,

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender,

By:  

/s/ Justin D. Smiley

Name:   Justin D. Smiley Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuing Bank,

By:  

/s/ Justin D. Smiley

Name:   Justin D. Smiley Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender, By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Issuing Bank, By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender,

By:  

/s/ J. Christian Gutierrez

Name:   J. Christian Gutierrez Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Issuing Bank, By:  

/s/ J. Christian Gutierrez

Name:   J. Christian Gutierrez Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender, By:  

/s/ Robert Grillo

Name:   Robert Grillo Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as a Lender, By:  

/s/ Xaifeng Xu

Name:   Xaifeng Xu Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

as a Lender,

By:  

/s/ Cristina Cignoli

Name:   Cristina Cignoli Title:   Director By:  

/s/ Cara Younger

Name:   Cara Younger Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender, By:  

/s/ Julien Pecoud-Bouvet

Name:   Julien Pecoud-Bouvet Title:   Vice President By:  

/s/ Karim Remtoula

Name:   Karim Remtoula Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender, By:  

/s/ Charles T. Bender

Name:   Charles T. Bender Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH, as a Lender, By:  

/s/ Tom H.S. Kang

Name:   Tom H.S. Kang Title:   Corporates North America By:  

/s/ Ryan Flohre

Name:   Ryan Flohre Title:   Head of DCM Loans North America

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender, By:  

/s/ Colin Murphy

Name:   Colin Murphy Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender, By:  

/s/ Todd T. Nitta

Name:   Todd T. Nitta Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender, By:  

/s/ Michael Bieber

Name:   Michael Bieber Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender, By:  

/s/ William Denton

Name:   William Denton Title:   Global Relationship Manager By:  

/s/ Francesco Di Mario

Name:   Francesco Di Mario Title:   FVP & Head of Credit

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender,

By:  

/s/ Daniel Guevara

Name:   Daniel Guevara Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.,

as a Lender,

By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender,

By:

 

/s/ Lillian Kim

Name:

 

Lillian Kim

Title:

 

Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender, By:  

/s/ Lee Olive

Name:   Lee Olive Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender,

By:  

/s/ Christopher Keenan

Name:   Christopher Keenan Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A.,

as a Lender,

By:  

/s/ Federico Robin

Name:   Federico Robin Title:   Executive Director By:  

/s/ Paula Garcia Castro

Name:   Paula Garcia Castro Title:   Associate

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Lender,

By:  

/s/ William Maag

Name:   William Maag Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender,

By:  

/s/ Eugene Dempsey

Name:   Eugene Dempsey Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender,

By:

 

/s/ Alexandre Huet

Name:

 

Alexandre Huet

Title:

 

Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SG AMERICAS SECURITIES, LLC,

as a Lender,

By:  

/s/ Richard Knowlton

Name:   Richard Knowlton Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Lender,

By:

 

/s/ Steven Aloupis

Name:

 

Steven Aloupis

Title:

 

Managing Director, Loan Syndications

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender,

By:  

/s/ Shreya Shah

Name:   Shreya Shah Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender, By:  

/s/ Savo Bozic

Name:   Savo Bozic Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender, By:  

/s/ Kimberly Sousa

Name:   Kimberly Sousa Title:   Managing Director By:  

/s/ Mathias Eichwald

Name:   Mathias Eichwald Title:   Associate Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender, By:  

/s/ Jerry C.S. Liu

Name:   Jerry C.S. Liu Title:   AVP & Assistant General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CHINA MERCHANTS BANK, CO., LTD. NEW YORK BRANCH, as a Lender, By:  

/s/ Xu Xu

Name:   Xu Xu Title:   Vice President, Corporate Banking China Group By:  

/s/ Joseph M. Loffredo

Name:   Joseph M. Loffredo Title:   Assistant General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL, LLC,

as a Lender,

By:  

/s/ Stephen Nettler

Name:   Stephen Nettler Title:   Managing Director By:  

/s/ Pim Rothweiler

Name:   Pim Rothweiler Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LIBERTY BANK,

as a Lender,

By:

 

/s/ Carla Balesano

Name:

 

Carla Balesano

Title:

 

Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender, By:  

/s/ Ming-Che Yang

Name:   Ming-Che Yang Title:   AVP & AGM

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

STATE BANK OF INDIA, CHICAGO BRANCH, as a Lender, By:  

/s/ Manoranjan Panda

Name:   Manoranjan Panda Title:   VP & Head, Credit Management Cell

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CHINA CITIC BANK INTERNATIONAL LIMITED, NEW YORK BRANCH, as a Lender, By:  

/s/ Wayne Kramer

Name:   Wayne Kramer Title:  

Deputy General Manager, Financial

Controller and Compliance

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA,

as a Lender,

By:  

/s/ Luke Copley

Name:   Luke Copley Title:   Associate Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Annex I

Amortization Table

 

Date

   Term A-2 Loan
Amount  

January 31, 2017

   $ 49,062,500   

April 30, 2017

   $ 49,062,500   

July 31, 2017

   $ 49,062,500   

October 31, 2017

   $ 49,062,500   

January 31, 2018

   $ 49,062,500   

April 30, 2018

   $ 49,062,500   

July 31, 2018

   $ 49,062,500   

October 31, 2018

   $ 49,062,500   

January 31, 2019

   $ 98,125,000   

April 30, 2019

   $ 98,125,000   

July 31, 2019

   $ 98,125,000   

October 31, 2019

   $ 98,125,000   

January 31, 2020

   $ 98,125,000   

April 30, 2020

   $ 98,125,000   

July 31, 2020

   $ 98,125,000   

October 31, 2020

   $ 98,125,000   

January 31, 2021

   $ 686,875,000   

April 30, 2021

   $ 686,875,000   

July 31, 2021

   $ 686,875,000   

 

I-1



--------------------------------------------------------------------------------

Date

   Term B Loan
Amount  

January 31, 2017

   $ 12,500,000   

April 30, 2017

   $ 12,500,000   

July 31, 2017

   $ 12,500,000   

October 31, 2017

   $ 12,500,000   

January 31, 2018

   $ 12,500,000   

April 30, 2018

   $ 12,500,000   

July 31, 2018

   $ 12,500,000   

October 31, 2018

   $ 12,500,000   

January 31, 2019

   $ 12,500,000   

April 30, 2019

   $ 12,500,000   

July 31, 2019

   $ 12,500,000   

October 31, 2019

   $ 12,500,000   

January 31, 2020

   $ 12,500,000   

April 30, 2020

   $ 12,500,000   

July 31, 2020

   $ 12,500,000   

October 31, 2020

   $ 12,500,000   

January 31, 2021

   $ 12,500,000   

April 30, 2021

   $ 12,500,000   

July 31, 2021

   $ 12,500,000   

October 31, 2021

   $ 12,500,000   

January 31, 2022

   $ 12,500,000   

April 30, 2022

   $ 12,500,000   

July 31, 2022

   $ 12,500,000   

October 31, 2022

   $ 12,500,000   

January 31, 2023

   $ 12,500,000   

April 30, 2023

   $ 12,500,000   

July 31, 2023

   $ 12,500,000   

 

I-2



--------------------------------------------------------------------------------

Schedule 1.01(a)

Excluded Subsidiaries

None



--------------------------------------------------------------------------------

Schedule 1.01(b)

Existing Swap Counterparties

Morgan Stanley and its affiliates

UBS and its affiliates

U.S. Bank and its affiliates



--------------------------------------------------------------------------------

Schedule 1.01(c)

Existing Receivables Financing

Factoring with Wells Fargo:

 

  •   Financing Agreement, dated November 10, 2006, among Dell Marketing, LP,
Dell Federal Systems LP, and Castle Pines Capital, LLC, as amended

 

  •   Dell Vendor Agreement (Canada) between Dell Canada Inc. and Wells Fargo
Capital Finance Corporation Canada

Factoring of Best Buy Receivables:

 

  •   Supplier Agreement, dated June 26, 2012, between Dell Marketing LP and
Citibank NA.

Factoring with IBM Global Finance:

 

  •   Strategic Distribution Channel Financing Services Agreement, dated as of
July 8, 2008, between Dell Inc. and International Business Machines Corporation.

 

  •   IGF Participation Agreement , dated July 8, 2008, between Dell Inc. and
and International Business Machines Corporation.

Factoring with GE:

 

  •   General Agreement for Purchase, Sale and Servicing of Accounts, by and
between Dell Global BV, Singapore Branch and GE Capital Bank Limited, as
amended.

 

  •   Receivables Purchase Agreement, dated September 24, 2015, between Dell
(China) Company Limited and GE Commercial Factoring Company Limited.

Monetary obligations under the above agreements are as follows:

 

Channel Finance
Initiatives  

USD $

   N Amer      EMEA      APJ      Latam      Global     Wells Fargo (WF)    $
75,547,812.20       $  —        $  —        $  —        $ 75,547,812.20      GE
   $  —        $ 162,599,770.72       $ 68,961,258.01       $  —        $
231,561,028.73      IGM Global Finance (IGF)    $ 31,689,055.21       $
368,598,434.82       $ 230,870,298.56       $ 35,583,038.35       $
666,740,826.94      Total    $ 107,236,867.41       $ 531,198,205.54       $
299,831,556.57       $ 35,583,038.35       $ 973,849,667.87    Retail
Initiatives   Best Buy    $ 75,000,000.00                $ 75,000,000.00   
Trade A/R   IGF    $ 50,000,000.00                $ 50,000,000.00        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

  PRF Total    $ 232,236,867       $ 531,198,206       $ 299,831,557       $
35,583,038       $ 1,098,849,668        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(d)

Letter of Credit Commitments

 

Lender

 

Letter of Credit Commitment

Credit Suisse AG, Cayman Islands Branch   $80,000,000.00 JPMorgan Chase Bank,
N.A.   $71,250,000.00 Bank of America, N.A.   $71,250,000.00 Barclays Bank PLC  
$71,250,000.00 Citibank, N.A.   $71,250,000.00 Goldman Sachs Bank USA  
$71,250,000.00 Deutsche Bank AG New York Branch   $35,000,000.00 Royal Bank of
Canada   $28,750,000.00  

 

Total   $500,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2.01(a)

Term A-1 Commitments

 

Lender

 

Term A-1 Facility Commitment

Credit Suisse AG, Cayman Islands Branch   $276,590,909.09 JPMorgan Chase Bank,
N.A.   $238,338,778.42 Bank of America, N.A.   $246,338,778.41 Barclays Bank PLC
  $246,338,778.41 Citicorp North America, Inc.   $246,338,778.41 Goldman Sachs
Bank USA   $246,338,778.41 Deutsche Bank AG New York Branch   $121,008,522.73
Royal Bank of Canada   $99,399,857.95 HSBC Bank USA, National Association  
$172,869,318.18 BNP Paribas   $172,869,318.18 The Bank of Tokyo – Mitsubishi
UFJ, Ltd.   $172,869,318.18 The Bank of Nova Scotia   $172,869,318.18 Societe
Generale   $110,000,000.00 Mizuho Bank, Ltd.   $121,008,522.73 Standard
Chartered Bank   $121,008,522.73 Australia and New Zealand Bank Group Limited  
$86,434,659.09 Banco Bilbao Vizcaya Argentaria, S.A. New York Branch  
$86,434,659.09 Nomura Corporate Funding Americas, LLC   $17,286,931.82 Fifth
Third Bank   $51,860,795.45 Citizens Bank, National Association   $51,860,795.45
Santander Bank, N.A.   $34,573,863.64 PNC Bank, National Association  
$51,860,795.45 Intesa Sanpaolo S.p.A. – New York Branch   $172,500,000.00



--------------------------------------------------------------------------------

Commerzbank AG, New York Branch   $87,500,000.00 Bank of China, New York Branch
  $87,500,000.00 Unicredit Bank AG, New York Branch   $87,500,000.00 TD Bank,
N.A.   $87,500,000.00 Commonwealth Bank of Australia   $20,000,000.00 China
CITIC Bank International Limited, New York Branch   $13,000,000.00  

 

Total   $3,700,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2.01(b)

Term A-2 Commitments

 

Lender

 

Term A-2 Facility Commitment

Credit Suisse AG, Cayman Islands Branch   $276,590,909.09 JPMorgan Chase Bank,
N.A.   $254,338,778.42 Bank of America, N.A.   $246,338,778.41 Barclays Bank PLC
  $246,338,778.41 Citicorp North America, Inc.   $246,338,778.41 Goldman Sachs
Bank USA   $246,338,778.41 Deutsche Bank AG New York Branch   $121,008,522.73
Royal Bank of Canada   $99,399,857.95 HSBC Bank USA, National Association  
$172,869,318.18 BNP Paribas   $160,369,318.18 First Hawaiian Bank  
$12,500,000.00 MUFG Union Bank, N.A.   $172,869,318.18 The Bank of Nova Scotia  
$172,869,318.18 Societe Generale   $110,000,000.00 Mizuho Bank, Ltd.  
$121,008,522.73 Standard Chartered Bank   $121,008,522.73 Australia and New
Zealand Bank Group Limited   $86,434,659.09 Banco Bilbao Vizcaya Argentaria,
S.A. New York Branch   $86,434,659.09 Nomura Corporate Funding Americas, LLC  
$17,286,931.82 Fifth Third Bank   $51,860,795.45 Citizens Bank, National
Association   $51,860,795.45 Santander Bank, N.A.   $34,573,863.64 PNC Bank,
National Association   $51,860,795.45



--------------------------------------------------------------------------------

Intesa Sanpaolo S.p.A. – New York Branch   $172,500,000.00 Commerzbank AG, New
York Branch   $87,500,000.00 Bank of China, New York Branch   $87,500,000.00
Unicredit Bank AG, New York Branch   $87,500,000.00 TD Bank, N.A.  
$105,000,000.00 Commonwealth Bank of Australia   $30,000,000.00 ING Capital, LLC
  $50,000,000.00 State Bank of India, Chicago Branch   $50,000,000.00 China
CITIC Bank International Limited, New York Branch   $17,500,000.00 China
Merchants Bank, Co., Ltd. New York Branch   $30,000,000.00 Chang Hwa Commercial
Bank, Ltd., New York Branch   $20,000,000.00 Mega International Commercial Bank
Co., Ltd. New York Branch   $17,000,000.00 Liberty Bank   $10,000,000.00  

 

Total   $3,925,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2.01(c)

Term B Commitments

 

Lender

 

Term B Facility Commitment

Credit Suisse AG, Cayman Islands Branch   $5,000,000,000.00  

 

Total   $5,000,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2.01(d)

Term Cash Flow Commitments

 

Lender

 

Term Cash Flow Facility Commitment

Credit Suisse AG, Cayman Islands Branch   $400,000,000.00 JPMorgan Chase Bank,
N.A.   $356,250,000.00 Bank of America, N.A.   $356,250,000.00 Barclays Bank PLC
  $356,250,000.00 Citibank, N.A.   $356,250,000.00 Goldman Sachs Bank USA  
$185,000,000.00 Goldman Sachs Lending Partners   $171,250,000.00 Deutsche Bank
AG New York Branch   $175,000,000.00 Royal Bank of Canada   $143,750,000.00  

 

Total   $2,500,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2.01(e)

Term A-3 Commitments

 

Lender

 

Term A-3 Facility Commitment

Credit Suisse AG, Cayman Islands Branch   $246,381,192.16 JPMorgan Chase Bank,
N.A.   $219,433,249.27 Bank of America, N.A.   $219,433,249.26 Barclays Bank PLC
  $219,433,249.26 Citicorp North America, Inc.   $219,433,249.26 Goldman Sachs
Lending Partners   $219,433,249.26 Deutsche Bank AG New York Branch  
$107,791,771.57 Royal Bank of Canada   $88,543,240.93 HSBC Bank USA, National
Association   $55,227,272.73 BNP Paribas   $32,500,000.00 First Hawaiian Bank  
$12,500,000.00 The Bank of Tokyo – Mitsubishi UFJ, Ltd.   $32,500,000.00 The
Bank of Nova Scotia   $22,500,000.00 Societe Generale   $21,200,000.00 Mizuho
Bank, Ltd.   $15,356,168.49 Standard Chartered Bank   $11,090,566.13 Australia
and New Zealand Bank Group Limited   $8,531,204.71 Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch   $8,531,204.71 Nomura Corporate Funding
Americas, LLC   $13,649,927.54 Fifth Third Bank   $5,118,722.83 Santander Bank,
N.A.   $3,412,481.89 Commerzbank AG, New York Branch   $9,000,000.00 Bank of
China, New York Branch   $9,000,000.00  

 

Total   $1,800,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2.01(f)

[Reserved]



--------------------------------------------------------------------------------

Schedule 2.01(g)

Revolving Commitments

 

Lender

 

Revolving Facility Commitment

Credit Suisse AG, Cayman Islands Branch   $240,000,000.00 JPMorgan Chase Bank,
N.A.   $213,750,000.00 Bank of America, N.A.   $213,750,000.00 Barclays Bank PLC
  $213,750,000.00 Citibank, N.A.   $213,750,000.00 Goldman Sachs Bank USA  
$213,750,000.00 Deutsche Bank AG New York Branch   $105,000,000.00 Royal Bank of
Canada   $86,250,000.00 HSBC Bank USA, National Association   $150,000,000.00
BNP Paribas   $150,000,000.00 The Bank of Tokyo – Mitsubishi UFJ, Ltd.  
$150,000,000.00 The Bank of Nova Scotia   $150,000,000.00 Societe Generale  
$105,000,000.00 Mizuho Bank, Ltd.   $105,000,000.00 Standard Chartered Bank  
$105,000,000.00 Australia and New Zealand Bank Group Limited   $75,000,000.00
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch   $75,000,000.00 Nomura
Corporate Funding Americas, LLC   $15,000,000.00 Fifth Third Bank  
$45,000,000.00 Citizens Bank, National Association   $45,000,000.00 Banco
Santander, S.A.   $30,000,000.00 PNC Bank, National Association   $45,000,000.00
Intesa Sanpaolo S.p.A. – New York Branch   $105,000,000.00



--------------------------------------------------------------------------------

Commerzbank AG, New York Branch   $75,000,000.00 Bank of China, New York Branch
  $75,000,000.00 Unicredit Bank AG, New York Branch   $65,000,000.00 Toronto
Dominion Bank, NY Branch   $75,000,000.00 China CITIC Bank International
Limited, New York Branch   $10,000,000.00  

 

Total   $3,150,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 3.05

Effective Date Real Property

None



--------------------------------------------------------------------------------

Schedule 3.12

 

Name

  

Jurisdiction

  

Parent(s)

  

Ownership Interest

  Denali Intermediate Inc.    Delaware    Denali Holding Inc.      100 % 

U.S. Subsidiaries:

 

Name

  

Jurisdiction

  

Parent(s)

  

Ownership Interest

  Aelita Software Corporation    Delaware    Dell Software Inc.      100 %  ASAP
Software Express, Inc.    Illinois    Dell International L.L.C.      100 % 
Aventail LLC    Delaware    Dell Software Inc.      100 %  BakBone Software Inc.
   California    Dell Software Inc.      100 %  Boomi, Inc.    Delaware    Dell
Marketing L.P.      100 %  Bracknell Boulevard (Block C) LLC    Delaware    Dell
Asia B.V.      100 %  Bracknell Boulevard (Block D) LLC    Delaware    Dell Asia
B.V.      100 %  Credant Technologies, Inc.    Delaware    Dell Marketing L.P.
     100 %  Credant Technologies International, Inc.    Delaware    Credant
Technologies, Inc.      100 %  DCC Executive Security Inc.    Delaware    Dell
Systems Corporation      100 %  Dell America Latina Corp.    Delaware    Dell
International L.L.C.      100 %  Dell Asset Revolving Trust-B    Delaware   
Dell Revolving Transferor L.L.C.      100 %  Dell Asset Syndication L.L.C.   
Delaware    Dell Equipment Funding LP      100 %  Dell Colombia Inc.    Delaware
   Dell International L.L.C.      100 %  Dell Computer Holdings L.P.    Texas   

Dell International L.L.C.

Dell DFS Corporation

    


 

99


1

% 


% 

Dell Conduit Funding-B LLC    Delaware    Dell Equipment Funding L.P.      100
%  Dell Depositor L.L.C    Delaware    Dell Equipment Funding L.P.      100 % 
Dell DFS Corporation    Delaware    Dell International L.L.C.      100 %  Dell
DFS Holdings L.L.C.    Delaware    Dell DFS Holdings Kft.      100 %  Dell
Equipment Finance Trust 2014-1    Delaware    Dell Depositor L.L.C.      100 % 
Dell Equipment Finance Trust 2015-1    Delaware    Dell Depositor L.L.C.     
100 %  Dell Equipment Finance Trust 2015-2    Delaware       Dell Equipment
Finance Trust 2016-1    Delaware    Dell Depositor L.L.C.      100 %  Dell
Equipment Funding L.P.    Delaware   

Dell Equipment GP L.L.C.

Dell Funding L.L.C.

    


 

1


99

% 


% 

Dell Equipment GP L.L.C.    Delaware    Dell Funding L.L.C.      100 %  Dell
Federal Systems Corporation    Delaware    Dell International L.L.C.      100 % 



--------------------------------------------------------------------------------

Dell Federal Systems GP L.L.C.    Delaware    Dell Federal Systems Corporation
     100 %  Dell Federal Systems L.P.    Texas    Dell Federal Systems GP L.L.C.
Dell Federal Systems LP L.L.C.     


 

1


99

% 


% 

Dell Federal Systems LP L.L.C.    Delaware    Dell Federal Systems Corporation
     100 %  Dell Financial Services L.L.C.    Delaware    Dell DFS Corporation
Dell DFS Holdings L.L.C.     


 

51


49

% 


% 

Dell Funding L.L.C.    Nevada    Dell DFS Corporation      100 %  Dell Global
Holdings IV L.L.C.    Delaware    DIH VII C.V.      100 %  Dell Global Holdings
L.L.C.    Delaware    Dell Inc.      100 %  Dell Global Holdings VII L.L.C.   
Delaware    Dell International L.L.C.      100 %  Dell Global Holdings X L.L.C.
   Delaware    Dell International L.L.C.      100 %  Dell Inc.    Delaware   
Denali Intermediate Inc.      100 % 

Dell International L.L.C.

[Note: Following the Effective Date will be merged into New Dell International
LLC and cease to exist]

   Delaware   

Dell Inc.

Dell Marketing L.P.

Dell Software Inc.

    


 

 

96.19


2.31

1.49

% 


% 

% 

Dell Marketing Corporation    Delaware    Dell International L.L.C.      100 % 
Dell Marketing GP L.L.C.    Delaware    Dell Marketing Corporation      100 % 
Dell Marketing L.P.    Texas    Dell Marketing GP L.L.C.      1 %        Dell
Marketing LP L.L.C.      99 %  Dell Marketing LP L.L.C.    Delaware    Dell
Marketing Corporation      100 % 

Dell Product and Process Innovation

Services Corp.

   Delaware    Dell Systems Corporation      100 %  Dell Products Corporation   
Delaware    Dell International L.L.C.      100 %  Dell Products GP L.L.C.   
Delaware    Dell Products Corporation      100 %  Dell Products L.P.    Texas   

Dell Products GP L.L.C.

Dell Products LP L.L.C.

    


 

1


99

% 


% 

Dell Products LP L.L.C.    Delaware    Dell Products Corporation      100 % 



--------------------------------------------------------------------------------

Dell Protective Services Inc.    Delaware    Dell International L.L.C.      100
%  Dell Receivables Corporation    Delaware    Dell International L.L.C.     
100 %  Dell Receivables GP L.L.C.    Delaware    Dell Receivables Corporation   
  100 %  Dell Receivables L.P.    Texas    Dell Receivables GP L.L.C.      1 % 
      Dell Receivables LP L.L.C.      99 %  Dell Receivables LP L.L.C.   
Delaware    Dell Receivables Corporation      100 %  Dell Revolver Company L.P.
   Delaware    Dell Revolver Funding L.L.C.      99.99 %        Dell Revolver GP
L.L.C.      0.01 %  Dell Revolver Funding L.L.C.    Nevada    Dell DFS
Corporation      100 %  Dell Revolver GP L.L.C.    Delaware    Dell Revolver
Funding L.L.C.      100 %  Dell Revolving Transferor L.L.C.    Delaware    Dell
Revolver Company L.P.      100 %  Dell Services Federal Government, Inc.   
Virginia    Dell Systems Corporation      100 %  Dell Software Inc.    Delaware
   Dell Inc.      100 %  Dell Systems Applications Solutions, Inc.    Delaware
   Dell Systems TSI (Hungary)      100 %  Dell Systems Communicatios Services,
Inc.    Delaware    Dell Systems Corporation      100 %  Dell Systems
Corporation    Texas    Dell International L.L.C.      100 %  Dell USA
Corporation    Delaware    Dell International L.L.C.      100 %  Dell USA GP
L.L.C.    Delaware    Dell USA Corporation      100 %  Dell USA L.P.    Texas   
Dell USA GP L.L.C.      1 %        Dell USA LP L.L.C.      99 %  Dell USA LP
L.L.C.    Delaware    Dell USA Corporation      100 %  Dell World Trade
Corporation    Delaware    Dell International L.L.C.      100 %  Dell World
Trade GP L.L.C.    Delaware    Dell World Trade Corporation      100 % 



--------------------------------------------------------------------------------

Dell World Trade L.P.    Texas   

Dell World Trade GP L.L.C.

Dell World Trade LP L.L.C.

    


 

1


99

% 


% 

Dell World Trade LP L.L.C.    Delaware    Dell World Trade Corporation      100
%  Denali Finance Corp.    Delaware    Dell International L.L.C.      100 % 
Denali Holding Inc.    Delaware       Diamond 1 Finance Corporation    Delaware
   Dell International LLC      100 %  Diamond 2 Finance Corporation    Delaware
   Dell International LLC      100 %  EMC IP Holding Company LLC    Delaware   
Denali Intermediate Inc.      100 %  Enstratius, Inc.    Delaware    Dell
Software Inc.      100 %  Force10 Networks Global, Inc.    Delaware    Force10
Networks, Inc.      100 %  Force10 Networks International, Inc.    Delaware   
Force10 Networks Global, Inc.      100 %  Force10 Networks, Inc.    Delaware   
Dell Marketing L.P.      100 %  License Technologies Group, Inc.    Delaware   
ASAP Software Express, Inc.      100 %  New Dell International LLC1    Delaware
   Dell Inc.      100 %  PrSM Corporation    Tennessee    Dell Services Federal
Government, Inc.      100 %  PSC GP Corporation    Delaware    Dell Systems
Corporation      100 %  PSC Healthcare Software, Inc.    Delaware    Dell
Systems Corporation      100 %  PSC LP Corporation    Delaware    Dell Systems
Corporation      100 %  PSC Management Limited Partnership    Texas   

PSC GP Corporation

PSC LP Corporation

    


 

1


99

% 


% 

QTZ L.L.C.    Delaware    Dell Products L.P.      100 %  Quest Holding Company,
LLC    California    Dell Software Inc.      100 %  Quest Software Public
Sector, Inc.    Delaware    Dell Software Inc.      100 %  ScriptLogic
Corporation    Delaware    Dell Software Inc.      100 %  SecureWorks Corp.   
Delaware   

Dell Marketing L.P.

Other Individual Stockholders

    


 

98.49


1.5

% 


% 

SecureWorks, Inc.    Georgia    SecureWorks Corp.      100 %  StatSoft Holdings,
Inc.    Delaware    StatSoft, Inc.      100 % 

 

1  Entity to change name to “Dell International L.L.C.” following Effective
Date.



--------------------------------------------------------------------------------

StatSoft, Inc.    Delaware    Dell Software Inc.      100%    Transaction
Applications Group, Inc.    Nebraska    Dell Systems Corporation      100%   
U.S. Services L.L.C.    Delaware    Dell Marketing LP      100%    VCE IP
Holding Company LLC    Delaware    Denali Intermediate Inc.      100%    Wyse
International L.L.C.    Delaware    Dell Global B.V.      100%    Wyse
Technology L.L.C.    Delaware    Dell Marketing L.P.      100%   

Universal Acquisition Co.

[Note: on Effective Date will be merged into EMC Corporation and cease to exist]

   Delaware    Denali Holding Inc.      100%    EMC Corporation    Massachussets
   Dell Inc.     


 
 
 

100%


[Note: Assumes
completion of
Merger]

  


  
  
  

900 West Park Drive LLC    Delaware    EMC Corporation      100%   
Configuresoft International Holdings, Inc.    Delaware    EMC Corporation     
100%    Data Domain Bermuda L.L.C.    Delaware    EMC International Company     
100%    Data Domain International III LLC    Delaware    EMC International
Company      100%    Data Domain LLC    Delaware    EMC International U.S.
Holdings, Inc.      100%    Data General International, Inc.    Delaware    EMC
Corporation      100%    EMC Cloud Services LLC    Delaware    EMC Corporation
     100%    EMC Corporation of Canada    Canada   

EMC Corporation

EMC (Benelux) B.V.

    


 

56.103631%


43.896369%

  


  

EMC Global Holdings Inc.    Massachusetts    EMC Australia Pty Limited      100%
   EMC International U.S. Holdings, Inc.    Delaware    EMC International
Company      100%    EMC Investment Corporation    Delaware    EMC Corporation
     100%    EMC Puerto Rico, Inc.    Delaware    EMC Corporation      100%   
EMC South Street Investments LLC    Delaware    EMC Corporation      100%   
Evolutionary Corporation    Delaware    EMC Corporation      100%    Flanders
Road Holdings LLC    Delaware    EMC Corporation      100%    Iomega Latin
America, Inc.    Delaware    Iomega LLC      100%    Iomega LLC    Delaware   
EMC Corporation      100%    Isilon Systems International LLC    Delaware    EMC
Ireland Holdings      100%    Isilon Systems LLC    Delaware    EMC
International U.S. Holdings, Inc.      100%    iWave Software LLC    Texas   
EMC Corporation      100%    Likewise Software LLC    Delaware    Isilon Systems
LLC      100%    Maginatics LLC    Delaware    EMC Corporation      100%   
Mozy, Inc.    Delaware    EMC Corporation      100%    NBT Investment Partners
LLC    Delaware    EMC Corporation      100%    NetWitness International LLC   
Delaware    EMC Ireland Holdings      100%    Newfound Investment Partners LLC
   Delaware    EMC Corporation      100%    Pivotal Software, Inc.    Delaware
   EMC Corporation      90%    RSA Federal LLC    Delaware    RSA Security LLC
     100%    RSA Security LLC    Delaware    EMC International U.S. Holdings,
Inc.      100%   



--------------------------------------------------------------------------------

RSA Ventures I, L.P.    Delaware    RSA Partners I, L.P.      100 %  ScaleIO LLC
   Delaware    EMC Corporation      100 %  Slice of Lime, LLC    Delaware   
Pivotal Software, Inc.      100 %  Spanning Cloud Apps LLC    Delaware    Mozy,
Inc.      100 %  VCE Company, LLC    Delaware   

EMC Corporation

Evolutionary Corporation

Vmware Inc.

Cisco Systems, Inc.

    


 

 

 

69.23


17.77

3

10

% 


  

% 

% 

Virtustream Canada Holdings, Inc.    Canada    Virtustream Limited   
Virtustream DCS, LLC    Delaware    Virtustream, Inc.      100 %  Virtustream
Group Holdings, Inc.    Delaware    EMC Corporation      100 %  Virtustream,
Inc.    Delaware    Virtustream Group Holdings, Inc.      100 %  Virtustream
Security Solutions, LLC    Delaware    Virtustream Group Holdings, Inc.      100
%  Vmware Inc.    Delaware    EMC Corporation      80 %  Woodland Street
Partners, Inc.    Delaware    EMC Corporation      100 % 

Non-U.S. Subsidiaries:

Americas International:

 

Name

  

Jurisdiction

  

Parent(s)

  

Ownership

  Dell Canada Inc.    Ontario, Canada    Dell International L.L.C.      100 % 
Dell Computadores do Brasil Ltda.    Brazil    Dell Global International B.V.
Dell Global B.V.     


 

99.9995


0.0005

% 


% 

Dell Computer de Chile Ltda.    Chile    Dell Inc.      0.1 % 

Dell Computer Services de Mexico S.A. de

C.V.

   Mexico   

Dell International L.L.C.

Dell Systems Corporation

Dell Inc.

    


 

 

93.933


5.93

0.009

% 


% 

% 

      Dell (PS) Investment B.V.      0.002 %        Force10 Networks Global,
Inc.     


 

0.002


0.147

% 


% 

      Force10 Networks, Inc.      0.11 % 

Dell Costa Rica S.A. (fka Alienware Latin

America, S.A.)

   Costa Rica    Dell Marketing L.P. (Alienware Corporation)      100 % 



--------------------------------------------------------------------------------

Dell El Salvador Ltda.    El Salvador   

Dell International L.L.C.

Dell Inc.

    


 

99


1

% 


% 

SonicWALL Mexico, S de R.L. de C.V.    Mexico    SonicWALL B.V.      99 %       
SonicWALL AG      1 %  Werner Colombia S.A.S.    Colombia    Dell Software Inc.
     100 %  EMC Computer Systems Argentina S.A.    Argentina   

EMC Benelux B.V.

EMC Ireland Holdings

    


 

95


5

% 


% 

EMC Group 1 Limited (“New Bermuda Co1”)    Bermuda    EMC Corporation      100
%  EMC Group 2 (“New Bermuda Co2”)    Bermuda    EMC Group 1 Limited      100 % 
EMC Group 3 (“Bermuda Co3”)    Bermuda    EMC International Company      100 % 
EMC Group 4 (“Bermuda Co4”)    Bermuda    EMC Group 1 Limited      100 %  EMC
Group 5 Limited (“Bermuda Co5”)    Bermuda    EMC Group 1 Limited      100 % 
Pivotal Group 1 Limited    Bermuda    Pivotal Software, Inc.      100 %  Pivotal
Group 2    Bermuda    Pivotal Group 1 Limited      100 %  EMC BRASIL SERVIÇOS DE
TI LTDA.    Brazil   

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

10


90

% 


% 

EMC Computer-Systems Brasil Ltda.    Brazil   

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

86.07


13.93

% 


% 

Pivotal Brasil Consultoria em Tecnologia da Informação Ltda.    Brazil   

Pivotal Software International

GoPivotal (UK) Limited

    


 

99.98


0.02

% 


% 

EMC Chile S.A.    Chile   

Data General International, Inc.

EMC Ireland Holdings

    


 

99.7663


0.2336

% 


% 

EMC Information Systems Colombia Ltda.    Colombia   

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

99.9


0.01

% 


% 

EMC Computer Systems Mexico, S.A. de CV    Mexico   

EMC Corporation

EMC Investment Corporation

    


 

99.99


0.01

% 


% 

EMC Mexico Servicios, SA de CV    Mexico    EMC Computer Systems Mexico, SA de
CV EMC Investment Corporation     


 

99.99


.01

% 


% 

EMC del Peru, S.A.    Peru    EMC Ireland Holdings      100 %  Dell Financial
Services Canada Limited    Alberta, Canada    Dell Canada Inc.      100 %  Dell
Guatemala Ltda.    Guatemala    Dell International L.L.C.      99 %        Dell
World Trade L.P.      1 %  Dell Latinoamerica, S. de R.L.    Panama   

Dell lnc.

Dell International L.L.C.

    


 

1


99

% 


% 

Dell Leasing Mexico S. de RL de C.V.    Mexico   

Dell Global B.V.

Dell International Holdings VIII B.V.

    


 

99.99


0.0000017

% 


% 



--------------------------------------------------------------------------------

Dell Leasing Mexico Services S. de RL de C.V.    Mexico   

Dell Global B.V.

Dell International Holdings VIII B.V.

    


 

99


1

% 


% 

Dell Mexico, S.A. de C.V.    Mexico    Dell International L.L.C.      9996 %    
   Dell USA L.P.      0.010 %        Dell Products L.P.      0.010 %        Dell
Marketing L.P.      0.020 %  Dell Panama S. de R.L.    Panama    Dell
International L.L.C.      99 %        Dell Inc.      1 %  Dell Perú S.A.C.   
Peru   

Dell International L.L.C.

Dell Inc.

    


 

0.1


99.9

% 


% 

Dell Puerto Rico Corp.    Puerto Rico    Dell International L.L.C.      100 % 
Dell Software Canada Inc.    Canada    Dell Canada Inc.      100 %  Dell
Software Ltda.    Brazil    Dell Software Inc.      99.99 %        Quest Holding
Company, LLC      0.009 %  Dell Technology Services Inc. S.R.L.    Costa Rica   
Dell International L.L.C.      100 %2  Elbert Mx, S. de R.L. de C.V.    Mexico
  

Dell Software Inc.

Juan Francisco Aguilar de la Vega

    


 

99.96


0.033

% 


% 

Elbert S.A.    Argentina   

Dell America Latina Corp.

Dell Software Inc.

    


 

5


95

% 


% 

Elbert Software S.A.    Panama    Dell Software Inc.      100 %  Elbert Software
Chile SpA    Chile    Dell Software Inc.      100 % 

 

2  In Liquidation



--------------------------------------------------------------------------------

Europe, Middle East & Africa

 

Name

  

Jurisdiction

  

Parent(s)

  

Ownership

 

BakBone Software

GmbH

   Germany    BakBone Software Limited      100 %3 

BakBone Software

Limited

   United Kingdom    Dell Software (UK) Ltd.      100 % 

Bracknell Boulevard

Management Company

Limited

   United Kingdom   

Dell Corporation Limited

The Prudential Assurance Company Ltd.

    


 

70.88


29.11

% 


% 

Charonware s.r.o.    Czech Republic    Dell Software Inc.      100 % 

Credant Technologies

GmbH

   Germany    Credant Technologies International, Inc.      100 %  Dell (PS)
Limited    Ireland    Dell Systems (UK) Ltd.      100 % 

Dell (Switzerland)

GmbH

   Switzerland    Dell International Holdings Kft      100 %  Dell A.B.   
Sweden    Dell International L.L.C.      100 %  Dell A.S.    Norway    Dell
International Holdings IX B.V.      100 %  Dell A/S    Denmark    Dell
International L.L.C.      100 %  Dell Asia B.V.    Netherlands    Dell Global
Holdings III B.V.      100 % 

Dell Bank International

Designated Activity

Company

   Spain    No Shareholders Listed in Blueprint    Dell B.V.    Netherlands   
Dell International Holdings VIII B.V.      100 %  Dell Computer (Proprietary)
Ltd    South Africa    Dell International Holdings VIII B.V.      100 %  Dell
Computer EEIG    United Kingdom   

Dell Corporation Limited

Dell Products

Dell Direct

Dell B.V.

Dell N.V.

Dell A/S

Dell A.B.

Dell S.A. (France)

Dell Computer S.A.

Dell S.p.A.

Dell GmbH

Dell Sp.z o.o

    


 

 

 

 

 

 

 

 

 

 

 

N/A


N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

  


  

  

  

  

  

  

  

  

  

  

  

Dell Computer S.A.    Spain    Dell International L.L.C.      99.99 %       
Dell Corporation Limited      0.01 % 

 

3  In Liquidation



--------------------------------------------------------------------------------

Dell Computer spol.

S.r.o.

   Czech Republic   

Dell Global Holdings II B.V.

Dell International L.L.C.

    


 

98.6302


1.3698

% 


% 

Dell Corporation

Limited

   United Kingdom   

Dell International

Holdings IX B.V.

     100 %  Dell DFS Holdings Kft.    Hungary    Dell DFS Corporation      100
%  Dell Direct    Ireland   

Dell Products (Europe) B.V.

Dell International Holdings VIII B.V.

    


 

99.99991693


0.00008307

% 


% 

Dell Distribution Maroc

(Succ)

   Morocco   

Dell Emerging Markets

(EMEA) Limited

     100 % 

Dell Emerging Markets

(EMEA) Limited

   United Kingdom   

Dell International

Holdings IX B.V.

     100 %  Dell FZ–LLC    U.A.E.    Dell International L.L.C.      100 %  Dell
FZ–Dubai Branch -    U.A.E.    No Shareholders Listed in Blueprint    Dell
Gesellschaft m.b.H    Austria    Dell International L.L.C.      100 %  Dell
Global B.V.    Netherlands   

Dell Products (Europe)

B.V.

     100 %  Dell Global Holdings II B.V.    Netherlands    Dell Products
(Europe)      100 % 

Dell Global Holdings

III B.V.

   Netherlands    Dell Global B.V.      100 % 

Dell Global

International B.V.

   Netherlands    Dell Asia B.V.      100 %  Dell GmbH    Germany   

Dell International

Holdings IX B.V.

     100 %  Dell Halle GmbH    Germany   

Dell International

Holdings IX B.V.

     100 % 

Dell Hungary

Technology Solutions

Trade LLC

   Hungary   

Dell Global Holdings II

B.V.

     100 % 

Dell III – Comercio de

Computadores, Unipessoal LDA

   Portugal    Dell International L.L.C.      100 % 

Dell International

Holdings IX B.V.

   Netherlands   

Dell International

Holdings VIII B.V.

     100 % 

Dell International

Holdings Kft.

   Hungary   

Dell Global Holdings VII LLC

Dell International L.L.C.

    


 

4.6


95.4

% 


% 

Dell International

Holdings SAS

   France   

Dell International

Holdings X B.V.

     100 % 

Dell International

Holdings VIII B.V.

   Netherlands   

Dell International

Holdings XII Coöperatief U.A

     100 % 



--------------------------------------------------------------------------------

Dell International

Holdings X B.V.

   Netherlands   

Dell International

Holdings VIII B.V.

     100 % 

Dell International

Holdings XII Coöperatief U.A.

   Netherlands   

DIH VII C.V.

Dell Global Holdings IV L.L.C.

    


 

90


10

% 


% 

Dell International

Services SRL

   Romania   

Dell (PS) Systems

Investments B.V.

     100 %  Dell LLC    Russia   

Dell Global Holdings II B.V.

Dell Global Holdings III B.V.

    


 

99


1

% 


% 

Dell Morocco SAS    Morocco   

Dell Global B.V.

Dell Technology Products and Services S.A.

    


 

99


1

% 


% 

Dell N.V.    Belgium   

Dell International Holdings VIII B.V.

Dell B.V.

    


 

99.95968


0.04032

% 


% 

Dell Products    Ireland   

Dell Global B.V.

Dell International Holdings VIII B.V.

    


 

99


1

% 


% 

Dell Products (Europe)

B.V.

   Netherlands   

Dell International

Holdings VIII B.V.

     100 % 

Dell Products (Poland)

Sp. z o.o

   Poland   

Dell Global B.V.

Dell International Holdings VIII B.V.

    


 

99.99


0.01

% 


% 

Dell Products

Manufacturing Ltd.

   Ireland    Dell Global B.V.      100 %  Dell S.A.    Switzerland    Dell
International L.L.C.      100 %  Dell S.A.    France   

Dell B.V.

Dell Corporation Limited

Dell Direct

Dell Global B.V.

Dell International Holdings SAS

Dell N.V.

Dell Products

    


 

 

 

 

 

 

0.00085512


0.00085512

0.00085512

0.00085512

99.99486925

0.00085512

0.00085512

% 


% 

% 

% 

% 

% 

% 

Dell S.p.A.    Italy   

Dell Global Holdings II

B.V.

     100 %  Dell s.r.o.    Slovakia   

Dell Global Holdings III

B.V.

Dell International L.L.C.

    


 

99.98605


0.01395

% 


% 

Dell S.a.r.l.    Luxembourg   

Dell International

Holdings IX B.V.

Dell International Holdings VIII B.V.

    


 

99.99596774


0.00403226

% 


% 



--------------------------------------------------------------------------------

Dell SAS    Morocco   

Dell Products (Europe) B.V.

Dell Direct

    


 

99


1

% 


% 

Dell Services GmbH    Germany    Dell Global B.V.      100 %  Dell Software AB
   Sweden   

Dell Software

International Limited

     100 %  Dell Software ApS    Denmark   

Dell Software

International Limited

     100 %  Dell Software AS    Norway   

Dell Software

International Limited

     100 %  Dell Software B.V.    Netherlands   

Dell Software

International Limited

     100 %  Dell Software BVBA    Belgium   

Dell Software International Limited

Dell Software Company Limited

    


 

99.94


0.053

% 


% 

Dell Software Company

Limited

   Jersey (Non-resident Irish)    Dell International L.L.C.      100 %  Dell
Software Europe Limited    United Kingdom    Dell Software International Limited
     100 %  Dell Software Europe Limited    Ireland    Dell Software
International Limited      100 %  Dell Software Gmbh    Germany   

Dell Software

International Limited Limited

     100 % 

Dell Software

International Limited

   Ireland   

Dell Software Company

Limited

     100 %  Dell Software LLC    Russia   

Dell Software

International Limited

Dell Software (UK) Ltd.

    


 

99.9


0.1

% 


% 

Dell Software (Pty) Limited    South Africa    Dell Software Company Limited   
  100 % 



--------------------------------------------------------------------------------

Dell Software Sarl    France   

Dell Software

International Limited

     100 %  Dell Software SL    Spain   

Dell Software

International Limited

     100 %  Dell Software sp. z.o.o.    Poland    Dell Software Company Limited
     100 % 

Dell Software SRL

Unipersonale

   Italy   

Dell Software

International Limited

(fka QS Ireland Ltd.)

     100 %  Dell Software s.r.o.    Slovakia   

Dell Software Company Limited

Dell Software International Limited

    


 

85


15

% 


% 

Dell Software

Switzerland Gmbh

   Switzerland   

Dell Software

International Limited

     100 % 

Dell Software (UK)

Ltd.

   United Kingdom   

Dell Software

International Limited

     100 % 

Dell Solutions (UK)

Limited

   United Kingdom   

Dell Corporation

Limited

     100 %  Dell Sp.z o.o.    Poland    Dell Global Holdings II B.V.      100 % 
Dell Systems TSI (Hungary)    Hungary    Dell International Services India
Private Limited      100 %  Dell Systems (TSI) Mauritius Private Limited   
Mauritius    Dell (PS) TSI (Netherlands) B.V.      100 %  Dell Taiwan B.V.   
Netherlands    Dell B.V.      100 %  Dell Technology S.R.L.    Romania   

Dell Global B.V.

Dell Products (Europe) B.V.

    


 

95


5

% 


% 

Dell Technology &

Solutions (Nigeria) Limited

   Nigeria   

Dell Global Holdings II B.V.

Dell Global Holdings III B.V.

    


 

99


1

% 


% 

Dell Technology &

Solutions Israel Ltd.

   Israel    Dell Global Holdings II B.V.      100 % 

Dell Technology &

Solutions Ltd. (fka Original Solutions Limited)

   Ireland    Dell Global B.V.      100 % 

Dell Technology

Products and Services

S.A

   Greece   

Dell Global Holdings III B.V.

Dell Corporation Limited

    


 

99.99826087


0.00173913

% 


% 



--------------------------------------------------------------------------------

Dell Teknoloji Limited

Sirketi

   Turkey   

Dell Global Holdings II B.V.

Dell Global Holdings III B.V.

    


 

99.5


0.50

% 


% 

DFS B.V.    Netherlands    Dell Global B.V.      100 %  DIH VII C.V.   
Netherlands   

Dell Global Holdings VII L.L.C.

Dell International, LLC

    


 

0.78766667


99.21233333

% 


% 

DIH VIII C.V.    Netherlands   

Dell Global Holdings L.L.C.

Dell Inc.

    


 

19.9


80.1

% 


% 

DIH X C.V.    Netherlands   

Dell International LLC

Dell Global Holdings X L.L.C.

    


 

64.3


35.7

% 


% LP 

LLC Dell Ukraine    Ukraine   

Dell Global Holdings II B.V.

Dell Global Holdings III B.V.

    


 

99


1

% 


% 

OptiGrowth Capital

Sarl (fka Quest Capital

Sarl)

   Luxemburg   

Dell Software Company

Limited

     100 %  Oy Dell A.B.    Finland    Dell International L.L.C.      100 % 

PassGo Technologies

Ltd

   United Kingdom   

Dell Software

International Limited

(fka QS Ireland Ltd.)

     100 % 

Dell Systems (UK)

Ltd.

   United Kingdom    Dell Global B.V.      100 % 

Dell Systems Europe

Limited

   United Kingdom    Dell Global B.V.      100 % 

Dell (PS)

Investments B.V.

   Netherlands   

Dell Systems Corporation

Dell Products (Europe) B.V.

    


 

99.80


0.20

% 


% 

Dell Systems TSI

(Hungary) LLC

   Hungary   

Dell International

Services India Private

Limited

     100 % 

DellSystems TSI

(Mauritius) Pvt. Ltd.

   Mauritius   

Dell Systems TSI

(Netherlands) B.V.

     100 % 

Dell (PS) TSI

(Netherlands) B.V.

   Netherlands   

Dell (PS)

Investments B.V.

     100 % 

Q.S.I. Quest Software

Israel Limited

   Israel   

Dell Software

International Limited

(fka QS Ireland Ltd.)

     100 %  Quest Holdings Sarl    Luxemburg   

Dell Software Company

Limited

     100 %  SecureWorks Europe Limited    United Kingdom    Secureworks Inc.   
  100 % 



--------------------------------------------------------------------------------

SecureWorks Europe S.R.L.    Romania   

Secureworks Inc.

Secureworks Corp.

    


 

95


5

% 


% 

SecureWorks SAS    France    SecureWorks Inc.      100 %  SonicWALL AG   
Switzerland    Dell Software Inc.      100 %  SonicWALL B.V.    Netherlands   
Dell Software Inc.      100 %  StatSoft CR s.r.o.    Czech Republic    Statsoft,
Inc.      100 % 

Symlabs

Desenvolvimento de

Software, S.A.

   Portugal   

Dell Software

International Limited

     100 % 

Wyse Technology

(UK), LTD

   United Kingdom   

Wyse Technology

International B.V.

     100 % 

Wyse Technology

Gmbh

   Germany   

Wyse Technology

International B.V.

     100 % 

Wyse Technology

International B.V.

   Netherlands    Wyse International L.L.C.      100 %  EMC Computer Systems
Austria GmbH    Austria    EMC Information Systems International      100 %  EMC
Information Systems N.V.    Belgium    EMC Computer Systems Benelux B.V.     
100 %  Virtustream Bulgaria EOOD    Bulgaria    Virtustream Limited      100 % 
ECM Software Group Limited    Cyprus   

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

99.9


.01

% 


% 

EMC Czech Republic s.r.o.    Czech Republic   

EMC Ireland Holdings

EMC (Benelux) B.V.

    


 

50


50

% 


% 

EMC Computer Systems Danmark A/S    Denmark    EMC Ireland Holdings      100 % 
EMC Egypt Service Center Limited    Egypt   

EMC International Company

EMC Group 4

    


 

99.07


0.93

% 


% 

EMC Computer-Systems OY    Finland    EMC Ireland Holdings      100 %  EMC
Computer Systems France    France    EMC (Benelux) B.V.      100 %  Pivotal
France    France    Pivotal Software International      100 %  VCE Solutions
S.A.S.    France    VCE Technology Solutions Limited      100 %  EMC Deutschland
GmbH    Germany    EMC Ireland Holdings      100 %  GoPivotal Deutschland GmbH
   Germany    Pivotal Software International      100 % 



--------------------------------------------------------------------------------

VCE Technology Solutions GmbH    Germany    VCE Technology Solutions Limited   
  100 %  Virtustream Germany GmbH    Germany    Virtustream Limited      100 % 
Information Systems EMC Greece S.A.    Greece   

EMC (Benelux) B.V

Juergen Weimann

    


 

99.5


0.05

% 


% 

EMC Hungary Trading and Servicing Ltd.    Hungary    EMC (Benelux) B.V.      100
%  Adstebe Limited (formerly Network IE, Limited) (Virtustream)    Ireland   
Network I, Ltd. UK      100 %  EMC (Benelux) B.V    Netherlands    EMC Ireland
Holdings      100 %  EMC Information Systems International (“OpCo”)    Ireland
  

EMC International Company

EMC Group 3

    


 

99.99


0.01

% 


% 

EMC Information Systems Management Limited    Ireland    EMC (Benelux) B.V.     
100 %  EMC International Company (“New IRNR”)    Ireland   

EMC Group 1

EMC Group 2

EMC Group 1 Limited

    


 

 

17.32


80.26

2.42

% 


% 

% 

EMC Ireland Holdings    Ireland   

EMC International Company

EMC Group 3

    


 

99.99


0.01

% 


% 

Mozy Holdings Limited (FNA Decho Technology Holding Limited)    Ireland    Mozy,
Inc.      100 %  Mozy International Limited (FNA Decho Technology International
Limited)    Ireland    Mozy Holdings Limited      100 %  Pivotal Software
International    Ireland   

Pivotal Software International Holdings

Pivotal Group 2

    


 

99


1.0

% 


% 

Pivotal Software International Holdings    Ireland   

Pivotal Group 1 Limited

Pivotal Group 2

    


 

99


1.0

% 


% 

VCE Technology Solutions Limited    Ireland    EMC Information Systems
International      1.0 %  Virtustream Cloud Services Ireland Unlimited Company
   Ireland    Virtustream Ireland Limited      100 %  Virtustream Ireland
Limited    Ireland    Virtustream Limited      100 % 



--------------------------------------------------------------------------------

EMC Computer Storage Systems (Sales & Services) Ltd    Israel    EMC Ireland
Holdings      100 %  EMC Israel Advanced Information Technologies Ltd. (FNA RSA
Security Israel Limited)    Israel    EMC International Company      100 %  EMC
Israel Development Center, Ltd.    Israel   

EMC Corporation

EMC (Benelux) B.V.

    


 

99.80


0.20

  


% 

GoPivotal Israel Ltd.    Israel    Pivotal Software International      100 % 
More I.T. Resources Ltd.    Israel    EMC Israel Advanced Information
Technologies Ltd.      100 %  nLayers Ltd.    Israel    EMC (Benelux) B.V.     
100 %  ScaleIO, Ltd. (Formerly named: Scale I.O. Ltd.)    Israel    ScaleIO LLC
     100 %  XtremIO Ltd.    Israel    EMC Israel Advanced Information
Technologies Ltd.      100 %  GoPivotal Italia S.r.l.    Italy    Pivotal
Software International      100 %  EMC Computer Systems Italia S.p.A.    Italy
   EMC Ireland Holdings      100 %  Virtustream Limited    Jersey (Channel
Islands)    Virtustream, Inc.      100 %  EMC Information Systems Kazakhstan LLP
   Kazakhstan    EMC Software Group Limited      100 %  Virtustream LT UAB   
Lithuania    Virtustream, Inc.      100 %  EMC Luxembourg PSF S.à r.l.   
Luxembourg    EMC Ireland Holdings      100 %  EMC Information Systems Malta
Limited    Malta   

EMC Information Systems International

EMC International Company

    


 

52.61


47.39

% 


% 

EMC Information Systems Morocco Limited    Morocco    EMC Ireland Holdings     
100 %  EMC Computer Systems (Benelux) B.V.    Netherlands    EMC (Benelux) B.V.
     100 %  GoPivotal Netherlands B.V.    Netherlands    Pivotal Software
International      100 % 



--------------------------------------------------------------------------------

VCE Solutions B.V.    Netherlands    VCE Technology Solutions Limited      100
%  X-Hive Corporation B.V.    Netherlands    EMC (Benelux) B.V.      100 %  EMC
Information Systems Nigeria Limited    Nigeria   

EMC (Benelux) B.V.

Mohammed Amin

    


 

99.99


0.01

% 


% 

EMC Computer-Systems AS    Norway    EMC Information Systems Management Limited
     100 %  EMC Information Systems Nigeria Limited    Nigeria   

EMC (Benelux) B.V.

Mohammed Amin

    


 

99.99


0.01

% 


% 

EMC Computer-Systems AS    Norway    EMC Information Systems Management Limited
     100 %  EMC Computer Systems Poland Sp. Z.o.o.    Poland   

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

98.75


1.25

% 


% 

Documentum Services Russia

Limited

   Russia    EMC Software Group Limited      100 %  EMC Information Systems CIS
   Russia    EMC Ireland Holdings      100 %  EMC Research and Development
Centre    Russia   

EMC Ireland Holdings

EMC St. Petersburg Development Centre.

    


 

99


1

% 


% 

EMC St. Petersburg Development Centre    Russia    EMC Corporation      100 % 
EMC Computer Systems (S A) (Pty) Ltd    South Africa    EMC (Benelux) B.V.     
100 %  EMC Computer Systems Spain, S.A.U.    Spain    EMC Ireland Holdings     
100 %  GoPivotal Spain, S.L.    Spain    Pivotal Software International      100
%  EMC Information Systems Sweden AB    Sweden    EMC Ireland Holdings      100
%  EMC Computer Systems AG    Switzerland    EMC Ireland Holdings      100 % 



--------------------------------------------------------------------------------

Virtustream Switzerland Sàrl    Switzerland    Virtustream Limited      100 % 
EMC Computer Systems Bilgisayar Sistemleri Ticaret A.S.    Turkey   

EMC (Benelux) B.V.

Denis G. Cashman

William J. Teuber, Jr.

Paul T. Dacier

David I. Goulden

    


 

 

 

 

99.996


0.001

0.001

0.001

0.001

% 


% 

% 

% 

% 

VCE Technology Solutions Limited Dubai (Branch)    UAE    VCE Technology
Solutions Limited      100 % 

GoPivotal (UK) Limited

(FNA Pivotal Labs (UK) Limited)

   UK    Pivotal Software International      100 %  EMC Information Systems
Ukraine    Ukraine    EMC Software Group Limited      100 %  Virtustream FZ LLC
   United Arab Emirates    Virtustream UK Limited      100 %  Cloud Credo
Limited (Pivotal acquired)    United Kingdom    Cohpack Limited      100 % 
Cohpack Limited (Pivotal acquired)    United Kingdom    GoPivotal (UK) Limited
     100 %  Conchango (Holdings) Limited    United Kingdom    Cochango Limited
     100 %  Conchango Limited    United Kingdom    EMC Computer Systems (UK)
Limited      100 %  EMC Computer Systems (UK) Limited    United Kingdom    EMC
Ireland Holdings      100 %  EMC Consulting (UK) Limited    United Kingdom   
Conchango (Holdings) Limited      100 %  EMC Europe Limited    United Kingdom   
EMC (Benelux) B.V.      100 %  Network I Limited (Virtustream)    United Kingdom
   Virtustream UK Limited      100 %  Stayup.io Limited (Pivotal acquired)   
United Kingdom   

GoPivotal (UK) Limited

Cloud Credo Limited

    


 

50


50

% 


% 

VCE Solutions Ltd.    United Kingdom    VCE Technology Solutions Limited     
100 % 



--------------------------------------------------------------------------------

Virtustream Finance Holdings Limited    United Kingdom    Virtustream Finance
Limited      100 %  Virtustream Finance Limited    United Kingdom   
Virtustream, Inc.      100 %  Virtustream UK Limited    United Kingdom   
Virtustream Limited      100 % 

Virtustream UK Technologies

Limited

   United Kingdom    Virtustream UK Limited      100 % 



--------------------------------------------------------------------------------

Asia-Pacific & Japan:

 

Name

  

Jurisdiction

  

Parent(s)

   Ownership
Interest   BakBone Software India Pvt. Ltd.    India   

BakBone Software Inc.

Dell Software Japan, Ltd.

    


 

0.01


99.9

% 


% 

BearingPoint Management

Consulting (Shanghai) Ltd.

   China   

Dell Systems TSI (Mauritius)

Pvt. Ltd.

     100 %  Dell (Chengdu) Company Limited    China    Dell Asia Holdings Pte.
Ltd.      100 %  Dell (China) Company Limited    China    Dell Asia Holdings
Pte. Ltd.      100 %  Dell (Xiamen) Company Limited    China    Dell Asia
Holdings Pte. Ltd.      100 %  Dell Asia Holdings Pte. Ltd.    Singapore    Dell
Global Holdings III B.V.      100 %  Dell Asia Pacific Sdn. Bhd.    Malaysia   
Dell Global B.V.      100 %  Dell Australia Pty. Limited    Australia   

Dell Inc.

Dell International L.L.C.

    


 

33.333


66.667

% 


% 

Dell Corporation (Thailand) Co.,

Ltd.

   Thailand   

Dell International L.L.C.

Janet Bawcom Wright

Jesse Michael Bruff

    


 

 

100


0.0062

0.0062

% 


% 

% 

Dell Global Business Center Sdn.

Bhd.

   Malaysia    Dell Global B.V.      100 %  Dell Hong Kong Limited    Hong Kong
  

Dell International L.L.C.

Dell Inc.

    


 

99


1

% 


% 

Dell Business Process Solutions India

Private Limited

   India   

Dell International Holdings VIII B.V.

Dell (PS) Investments B.V.

Dell Systems (TSI) Mauritius Private Limited

    


 

 

0.000015


13.33

86.66985

% 


% 

% 

Dell Information Technology

(Kunshan) Company Limited

   China    Dell Asia Holdings Pte. Ltd      100 %  Dell International Inc.   
Korea    Dell International L.L.C.      100 % 

Dell International Services India

Private Limited (f.k.a. Perot Systems TSI (India) Private Limited)

   India   

Perot Systems TSI (Mauritius)

Pvt. Ltd.

Dell International L.L.C.

Dell (PS) Investments B.V.

Dell International Holdings VIII B.V.

Dell Marketing L.P.

Force10 Networks Global Inc.

Wyse Technology International B.V.

Wyse Technology L.L.C.

Dell Global B.V.

    


 

 

 

 

 

 

 

 

48.54


31.55

12.26

0.000013

0.022

4.09

0.000006

1.35

2.1702

% 


% 

% 

% 

% 

% 

% 

% 

% 

Dell International Services

Philippines, Inc.

   Philippines    Dell International L.L.C.     


 

0.0045


common4

% 


  

     

Dell (PS)Investments B.V.

Dell Global B.V.

Dell International L.L.C.

    


 
 

 
 

 

5.78


common
21.74

preferred
72.47

preferred

% 


  
% 

  
%% 

  

 

4  Remaining equity interests are 0.00000046% of common holding each of the
following: Teo Soon Peng, Venkata Ramana Bobba, Andre Navato, Jr., Christoper
San Diego Papa, Janet Bawcom Wright.



--------------------------------------------------------------------------------

Dell Japan Inc.    Japan    Dell International L.L.C.      100 %  Dell New
Zealand Limited    New Zealand    Dell International L.L.C.      100 % 

Dell Procurement (Xiamen)

Company Limited

   China    Dell Asia Holdings Pte. Ltd.      100 %  Dell Sales Malaysia Sdn Bhd
   Malaysia    Dell Global B.V.      100 % 

Dell Services (China) Company

Limited

   China    Dell Asia Holdings Pte. Ltd.      100 % 

Dell Services Pte. Ltd. (f/k/a Perot

Systems (Singapore) Pte. Ltd.)

   Singapore    Dell Global B.V.      100 %  Dell Singapore Pte. Ltd.5   
Singapore    Dell International L.L.C.      100 % 

Dell Software India Private Limited

(fka QSFT India Private Ltd. Inc.)

   India   

Dell Software Company Limited

Dell Software International

Limited (fka QS Ireland Ltd.)

    


 

5


95

% 


% 

Dell Software New Zealand

Limited (fka Quest New Zealand

Ltd (fka Aftermail NZ))

   New Zealand   

Dell Software International

Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software (Zhuhai) Company

Limited (fka Quest Software (Zhuhai) Ltd. (fka Lecco Tech China))

   China    Dell Asia Holdings Pte. Ltd.      100 % 

Dell Software (Beijing) Company

Limited (fka Quest Software

Beijing Company Limited)

   China   

Dell Software Hong Kong

Limited

     100 % 

Dell Software Hong Kong Limited

(fka Quest Software Greater China

Limited)

   Hong Kong   

Dell Software International

Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software Japan, Ltd (fka Quest

Software Japan Ltd)

   Japan    BakBone Software Inc.      100 % 

Dell Software Korea Ltd. (fka

Quest Software Korea Ltd.)

   South Korea   

Dell Software International

Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software Pty. Ltd. (fka Quest

Software Pty. Ltd.)

   Australia    Dell Software Inc.      100 % 

Dell Software Sdn. Bhd. (fka Quest

Software Sales Sdn Bhd)

   Malaysia   

Dell Software International

Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software Singapore Pte. Ltd.

(fka Quest Software Singapore Pte. Ltd.)

   Singapore   

Dell Software International

Limited (fka QS Ireland Ltd.)

     100 %  Dell Software (Thailand) Co., Ltd.    Thailand   

Dell Software Inc.

Worawut Krairit

Kedrasa Luengruengtip

Nipa Pakdeechanuan

    


 

 

 

99.92


0.025

0.025

0.025

% 


% 

% 

% 

 

5  In liquidation



--------------------------------------------------------------------------------

Dell Software Taiwan Ltd.    Taiwan    No Shareholders Listed in Blueprint   
Dell Systems Philippines Inc.    Philippines   

Dell (PS) Investments B.V.

Everlene Lee

Adnre Navato

Elaine Patricia Reyes

Chrstianne Salonga

Melissa Angela Velarde

    


 

 

 

 

 

99.99


0.00000605

0.00000605

0.00000605

0.00000605

0.00000605

% 


% 

% 

% 

% 

% 

Dell Trading (Kunshan) Company Limited    China    Dell Asia Holdings Ptd. Ltd.
     100 %  Force10 Networks (Shanghai) Ltd.    China   

Force10 Networks Singapore

Pte. Ltd.

     100 %6 

Force10 Networks Singapore Pte.

Ltd.

   Singapore   

Force10 Networks International,

Inc.

     100 %  Ocarina Networks India Pvt. Ltd.    India   

Dell Products L.P.

Dell Systems (TSI) Mauritius Private Limited

    


 

99.99


0.010

% 


% 

Perot Systems (Shanghai)

Consulting Co., Limited

   China   

Dell Systems TSI (Mauritius)

Pvt. Ltd

     100 %  Perot Systems India Foundation    India       PT Dell Indonesia   
Indonesia   

Dell Global Holdings II B.V.

Dell International Holdings IX B.V.

    


 

99


1

% 


% 

SecureWorks India Private Limited    India   

SecureWorks Inc.

SecureWorks Corp.

    


 

99.99


0.0083

% 


% 

SecureWorks Australia Pty. Ltd.    Australia    SecureWorks Inc.      100 % 
SecureWorks Japan K.K.    Japan    SecureWorks Inc.      100 %  SonicWall
Services Private Limited    India   

SonicWALL B.V.

Dell Software Inc.

    


 

99.9


.1

% 


% 

SonicWALL Shanghai Limited    China    SonicWALL B.V.      100 %  StatSoft
Israel Limited    Israel   

StatSoft, Inc.

Amrami Baruch

    


 

99


1

% 


% 

StatSoft Pacific Pty. Ltd.    Australia    StatSoft, Inc.      100 %  Werner
Japan K.K.    Japan    Dell Software International Limited      100 %  Wyse
Technology (Beijing) Co. Ltd    China   

Wyse Technology China (HK)

Limited

     100 %7 

Wyse Technology China (HK)

Limited

   Hong Kong    Wyse Technology L.L.C.      100 %  EMC Australia Pty Limited   
Australia    EMC Ireland Holdings      100 %  Pivotal Labs Sydney Pty Ltd   
Australia   

Telstra Corporation

Pivotal Software Australia Pty. Limited

    


 

20


80

% 


% 

 

6  In Liquidation

7  In Liquidation



--------------------------------------------------------------------------------

Pivotal Software Australia Pty Limited    Australia    Pivotal Software
International      100 %  VCE Technologies Pty Ltd    Australia    VCE
Technology Solutions Limited      100 %  Virtustream Cloud Services Australia
Pty Limited    Australia    Virtustream Limited      100 %  EMC Computer Systems
(China) Co., Ltd.    China    EMC Computer Systems (FE) Limited      100 %  EMC
Information Technology Research & Development (Beijing) Co., Ltd.    China   
EMC (Benelux) B.V.      100 %  EMC Information Technology Research & Development
(Chengdu) Co., Ltd.    China    EMC Ireland Holdings      100 %  EMC Information
Technology Research & Development (Shanghai) Co., Ltd.    China    EMC (Benelux)
B.V.      100 %  Pivotal Technology (Beijing) Co.,Ltd.    China    Pivotal
Software International      100 %  Sichuan An Cheng Security Technology Co.(*
RSA Joint Venture)    China    EMC International Company      90 %  EMC Computer
Systems (FE) Limited    Hong Kong    EMC Ireland Holdings      100 %  Data
Domain Data Storage India Private Limited    India   

EMC Computer Systems (South Asia) Pte. Ltd.

EMC Computer Systems (Malaysia) Sdn. Bhd.

    


 

99


1

% 


% 

Decho Technology India Private Limited8    India   

Mozy, Inc.

Decho Technology International Limited

    


 

99.99


0.01

% 


% 

EMC IT Solutions India Private Limited    India   

EMC Ireland Holdings

EMC International Company

    


 

99.9291


0.07

% 


% 

EMC Software and Services India Private Limited    India   

EMC Corporation

EMC Ireland Holdings

EMC International Company

EMC Investment Corporation

RSA Security LLC

    


 

 

 

 

94


5.6828

0.039

0.00096

0.0008

% 


% 

% 

% 

% 

EMC Technology India Private Limited    India   

EMC Corporation

EMC (Benelux) B.V.

    


 

99.998


0.002

% 


% 

GoPivotal Software India Private Limited    India   

Pivotal Software International

GoPivotal (UK) Limited

    


 

99.99


0.01

% 


% 

Isilon Systems India Private Ltd.    India   

EMC Computer Systems (South Asia) Pte, Ltd.

EMC Computer Systems (Malaysia) Sdn. Bhd.

    


 

99.99


0.01

% 


% 

Virtustream Security Private Limited    India    Virtustream Group Holings, Inc.
     99.99 % 

 

8  In liquidation.



--------------------------------------------------------------------------------

PT. EMC Information Systems    Indonesia   

EMC Ireland Holdings

EMC (Benelux) B.V.

    


 

99


1

% 


% 

EMC Japan K.K.    Japan    EMC Ireland Holdings      100 %  Pivotal Japan K.K.
   Japan    Pivotal Software International      100 %  VCE Technology Solutions
K.K.    Japan    VCE Technology Solutions Limited      100 %  EMC Computer
Systems (Malaysia) Sdn. Bhd.    Malaysia    EMC (Benelux) B.V.      100 %  EMC
New Zealand Corporation Limited    New Zealand    EMC Ireland Holdings      100
%  EMC Computer Systems Philippines, Inc.    Philippines   

EMC (Benelux) B.V.

Paul T. Dacier

Denis G. Cashman

Hector A. Martinez

Rachelle Aileen Santos

Geromino S. Latinazo

    


 

 

 

 

 

99.99375


0.00125

0.00125

0.00125

0.00125

0.00125

% 


% 

% 

% 

% 

% 

EMC Computer Systems (South Asia) Pte. Ltd.    Singapore    EMC (Benelux) B.V.
     100 %  GoPivotal Singapore Pte. Limited    Singapore    Pivotal Software
International      100 %  VCE Solutions Pte. Ltd    Singapore    VCE Technology
Solutions Limited      100 %  EMC Information Systems Pakistan (Private) Limited
   Pakistan   

EMC Information Systems International

Paul Foley

Juergen Weimann

    


 

 

98


1.0

1.0

% 


% 

% 

EMC Information Systems (Thailand) Limited    Thailand   

EMC Corporation

EMC Global Holdings

EMC Ireland Holdings

Data General International, Inc.

EMC Computer Systems (FE) Limited

EMC Investment Corporation

    


 

 

 

 

 

99.5


0.1

0.1

0.1

0.1

0.1

% 


% 

% 

% 

% 

% 

Hankook EMC Computer Systems Chusik Hoesa    South Korea    EMC (Benelux) B.V.
     100 % 



--------------------------------------------------------------------------------

Schedule 5.14

Certain Post-Closing Obligations

Within ninety days (90) days after the Effective date (or such longer period as
the Administrative Agent may allow in its reasonable discretion), the Collateral
Agent shall have received, with respect to the Equity Interests of (i) Dell A/S
owned by Dell International L.L.C. , (ii) Dell Computer Services de Mexico, S.A.
de C.V. owned by Force10 Networks Global, Inc., Force10 Networks, Inc. and Dell
Systems Corporation, (iii) EMC Corporation of Canada owned by EMC Corporation,
(iv) Mozy Holdings Limited owned by Mozy, Inc. and (v) EMC Information Systems
(Thailand) Limited owned by EMC Corporation, EMC Investment Corporation and Data
General International, Inc., in each case to the extent required by the Credit
Agreement, any certificates and undated stock powers or other instruments of
transfer with respect thereto endorsed in blank.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

  1. Existing Letters of Credit (to be rolled over to Credit Agreement)

 

Account Party

  

L/C Issuer

  

Beneficiary

   Letter of Credit
Amount (USD)   DELL INC    Deutsche Bank - LONDON    EMIRATES PETROLEUM PRODUCTS
CO    $ 34,309.80    DELL INC    Deutsche Bank - LONDON    EMIRATES PETROLEUM
PRODUCTS CO    $ 34,309.80    DELL INC    Deutsche Bank - LONDON    DUBAI HEALTH
AUTHORITY    $ 393,423.40    DELL INC    Deutsche Bank - LONDON    ALIA
ABDULSALAM ALRAFI    $ 164,367.09    DELL INC    Deutsche Bank - LONDON    UAE
MINISTRY OF ECONOMY    $ 13,615.00    DELL INC    Deutsche Bank - LONDON   
DUBAI HEALTH AUTHORITY    $ 50,375.50    DELL INC    Deutsche Bank - LONDON   
SWISS VAT AUTHORITY    $ 256,025.00    DELL INC    Deutsche Bank - LONDON   
SWISS AUTHORITIES    $ 1,953,982.80    DELL INC    Deutsche Bank - LONDON   
SAIR GROUP EN LIQUIDATION    $ 94,860.33    DELL INC    Deutsche Bank - LONDON
   SACHBEARBEITERIN ZAZ    $ 51,205.00    DELL INC    Deutsche Bank - LONDON   
CANTON OF GENEVA    $ 153,615.00    DELL INC    Deutsche Bank - LONDON    CERN
   $ 97,742.66    DELL INC    Deutsche Bank - LONDON    CERN    $ 6,316.57   
DELL INC    Deutsche Bank - LONDON    CERN    $ 8,979.14    DELL INC    Deutsche
Bank - LONDON    KLP ORESTAD 5H A/S    $ 408,585.10    DELL INC    Deutsche Bank
- LONDON    BELASTINGDIEMST AMSTERDAM    $ 786,240.00    DELL INC    Deutsche
Bank - LONDON    BELASTINGDIENST AMSTERDAM    $ 505,440.00    DELL INC   
Deutsche Bank - LONDON    FONDS VOOR BEROEPSZIEKTEN    $ 1,381.54    DELL INC   
Deutsche Bank - LONDON    REKENHOF    $ 7,143.55    DELL INC    Deutsche Bank -
LONDON    PROVINCIE WEST-VLAARDEREN    $ 21,228.48    DELL INC    Deutsche Bank
- LONDON    C.H.U. DE CHARLEROI    $ 12,804.48    DELL INC    Deutsche Bank -
LONDON    REGIE DER GEBOUWEN    $ 9,513.50    DELL INC    Deutsche Bank - LONDON
   PROVINCIE ANTWERPEN    $ 22,744.80   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    DEFENSIE    $ 14,770.08    DELL INC   
Deutsche Bank - LONDON    REKENHOF    $ 11,591.42    DELL INC    Deutsche Bank -
LONDON    HOGESCHOOL    $ 3,290.98    DELL INC    Deutsche Bank - LONDON   
REGIE DER GEBOUWEN    $ 5,065.63    DELL INC    Deutsche Bank - LONDON    REGIE
DEER GEBOUWEN    $ 8,491.39    DELL INC    Deutsche Bank - LONDON    UZ GENT   
$ 43,647.55    DELL INC    Deutsche Bank - LONDON    GLTT    $ 2,706.91    DELL
INC    Deutsche Bank - LONDON    PROVINCIE ANTWERPEN    $ 6,514.56    DELL INC
   Deutsche Bank - LONDON    UZ GENT    $ 4,043.52    DELL INC    Deutsche Bank
- LONDON    STAD GENK    $ 5,919.26    DELL INC    Deutsche Bank - LONDON    CFL
LUXEMBOURG    $ 2,100.38    DELL INC    Deutsche Bank - LONDON    DEFENSIE    $
73,771.78    DELL INC    Deutsche Bank - LONDON    MINISTERIE VAN HET BRUSSELS
   $ 314.50    DELL INC    Deutsche Bank - LONDON    MINISTERIE VAN HET BRUSSELS
   $ 718.85    DELL INC    Deutsche Bank - LONDON    FONDS VOOR BEROEPSZIEKTEN
   $ 5,144.26    DELL INC    Deutsche Bank - LONDON    FOD FINANCIE    $
5,359.91    DELL INC    Deutsche Bank - LONDON    FONDS VOOR BEROEPSZIEKTEN    $
1,493.86    DELL INC    Deutsche Bank - LONDON    DIGIPOLIS    $ 21,060.00   
DELL INC    Deutsche Bank - LONDON    FOD FINANCIEN    $ 51,543.65    DELL INC
   Deutsche Bank - LONDON    FOD FINANCIEN    $ 63,144.06    DELL INC   
Deutsche Bank - LONDON    RIJKSDIENST VOOR    $ 14,129.86    DELL INC   
Deutsche Bank - LONDON    KANSELARIJ    $ 1,291.68    DELL INC    Deutsche Bank
- LONDON    HET KONINKLIJK PALEIS    $ 2,751.84    DELL INC    Deutsche Bank -
LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,875.74    DELL INC   
Deutsche Bank - LONDON    STAD GENK    $ 3,398.80    DELL INC    Deutsche Bank -
LONDON    MUNICIPALITY OF PATRAS    $ 8,985.60    DELL INC    Deutsche Bank -
LONDON    PREFECTURE OF EAST ATTIKI    $ 2,302.56   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    FONDS VOOR ARBEIDSONGEVALLEN    $ 572.83
   DELL INC    Deutsche Bank - LONDON    HOGESCHOOL ANTWERPEN    $ 2,661.98   
DELL INC    Deutsche Bank - LONDON    GEMEENTE OUD-TURNHOUT    $ 2,437.34   
DELL INC    Deutsche Bank - LONDON    FOD FINANCE    $ 33,931.87    DELL INC   
Deutsche Bank - LONDON    ZIEKENHUIS OOST-LIMBURG    $ 5,616.00    DELL INC   
Deutsche Bank - LONDON    PUBLIC POWER CORPORATION    $ 38,660.54    DELL INC   
Deutsche Bank - LONDON    FOD FINANCIEN    $ 26,350.27    DELL INC    Deutsche
Bank - LONDON    FONDS VOOR BEROEPSZIEKTEN    $ 2,527.20    DELL INC    Deutsche
Bank - LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,392.77    DELL INC   
Deutsche Bank - LONDON    STAD GENK    $ 7,817.47    DELL INC    Deutsche Bank -
LONDON    BORG FEDERALE POLITIE    $ 12,804.48    DELL INC    Deutsche Bank -
LONDON    GENERAL HOSPITAL OF HERAKLEION    $ 1,432.08    DELL INC    Deutsche
Bank - LONDON    UNIVERSITY GENERAL    $ 3,205.61    DELL INC    Deutsche Bank -
LONDON    DIGIPOLIS    $ 32,426.78    DELL INC    Deutsche Bank - LONDON    FOD
FINANCIEN    $ 439,238.59    DELL INC    Deutsche Bank - LONDON   
REPRESENTATION PERMANENTE DE LA    $ 356.05    DELL INC    Deutsche Bank -
LONDON    NMBS HOLDING    $ 53,396.93    DELL INC    Deutsche Bank - LONDON   
FONDS DES MALADIES    $ 3,762.72    DELL INC    Deutsche Bank - LONDON   
GEMEENTEBESTUUR KNOKKE-HEIST    $ 12,692.16    DELL INC    Deutsche Bank -
LONDON    GEMEENTE NAZARETH    $ 1,831.41    DELL INC    Deutsche Bank - LONDON
   FOD FINANCIER    $ 4,661.28    DELL INC    Deutsche Bank - LONDON    FOD
FINANCIER    $ 4,524.25    DELL INC    Deutsche Bank - LONDON    GENERAL
HOSPITAL OF ATHENS    $ 555.98    DELL INC    Deutsche Bank - LONDON    INFRABEL
NV    $ 158,090.40    DELL INC    Deutsche Bank - LONDON    GEMEENTE
OUD-TURNHOUT    $ 482.98    DELL INC    Deutsche Bank - LONDON    HCC UTRECHT   
$ 1,460,160.00    DELL INC    Deutsche Bank - LONDON    PROVINCIE WEST VLAANDEEN
   $ 6,963.84   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    PROVINCIE WEST VLAANDEEN    $ 11,557.73   
DELL INC    Deutsche Bank - LONDON    SOPRIMA SA    $ 29,979.33    DELL INC   
Deutsche Bank - LONDON    GREEK PARLIAMENT    $ 6,869.15    DELL INC    Deutsche
Bank - LONDON    IGRETEC    $ 10,479.46    DELL INC    Deutsche Bank - LONDON   
NERA    $ 124,001.28    DELL INC    Deutsche Bank - LONDON    PUBLIC ELECTRICITY
COMPANY    $ 112.32    DELL INC    Deutsche Bank - LONDON    RESEARCH CENTER
UNIVERSITY    $ 2,883.86    DELL INC    Deutsche Bank - LONDON    PUBLIC
ELECTRICITY COMPANY    $ 1,572.48    DELL INC    Deutsche Bank - LONDON    OPAL
54. GMBH, C/O TOBIS KUGLER    $ 653,028.48    DELL INC    Deutsche Bank - LONDON
   HELLENIC REPUBLIC    $ 5,483.63    DELL INC    Deutsche Bank - LONDON   
ATHENS STOCK EXCHANGE S.A.    $ 17,971.20    DELL INC    Deutsche Bank - LONDON
   CONSIP SPA    $ 533,800.80    DELL INC    Deutsche Bank - LONDON    LARGE
TAXPAYERS CENTRAL DIVISION OF    $ 23,051,331.92    DELL INC    Deutsche Bank -
LONDON    SOCIAL MULTICENTER    $ 1,214.18    DELL INC    Deutsche Bank - LONDON
   HELLENIC REPUBLIC    $ 2,972.66    DELL INC    Deutsche Bank - LONDON   
SUPREME SCHOOL OF ART    $ 3,610.23    DELL INC    Deutsche Bank - LONDON   
EUROPEAN COMMISSION    $ 190,944.00    DELL INC    Deutsche Bank - LONDON   
PARLIAMENT OF GREECE    $ 988.42    DELL INC    Deutsche Bank - LONDON   
ORGANIZATION OF TRANSPORTATION    $ 2,471.04    DELL INC    Deutsche Bank -
LONDON    ETNIC    $ 42,120.00    DELL INC    Deutsche Bank - LONDON    MINISTRY
OF EDUCATION    $ 449.28    DELL INC    Deutsche Bank - LONDON    HELLENIC AIR
FORCE    $ 1,010.88    DELL INC    Deutsche Bank - LONDON    STAD NINOVE    $
3,369.60    DELL INC    Deutsche Bank - LONDON    CENTER OF EDUCATION    $
2,584.71    DELL INC    Deutsche Bank - LONDON    FOD FINANCIEN    $ 41,021.51
   DELL INC    Deutsche Bank - LONDON    FOD FINANCIEN    $ 13,658.11    DELL
INC    Deutsche Bank - LONDON    PROVINCIE LIMBURG    $ 1,095.12   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    MINISTRY OF EDUCATION    $ 249.35    DELL
INC    Deutsche Bank - LONDON    INTERCOMMUNALE OPDRACHTHOUDENDE    $ 16,915.39
   DELL INC    Deutsche Bank - LONDON    CHU CHALEROI    $ 19,212.34    DELL INC
   Deutsche Bank - LONDON    VILLE DE CHARLEROI    $ 4,311.96    DELL INC   
Deutsche Bank - LONDON    GEMEENTE OVERPELT    $ 6,907.68    DELL INC   
Deutsche Bank - LONDON    STADT WOLFSBURG FACHBEREICH IT    $ 21,466.60    DELL
INC    Deutsche Bank - LONDON    FMO FLUGHAFEN MUNSTER    $ 97,707.17    DELL
INC    Deutsche Bank - LONDON    TERNA SP.A    $ 224,640.00    DELL INC   
Deutsche Bank - LONDON    PRESIDENZA DEL CONSIGLIO DEL    $ 37,439.63    DELL
INC    Deutsche Bank - LONDON    PRESIDENZA DEL CONSIGLIO DEI    $ 65,519.63   
DELL INC    Deutsche Bank - LONDON    PRESIDENZA DEL CONSIGLIO    $ 187,198.13
   DELL INC    Deutsche Bank - LONDON    PRESIDENZA DEL CONSIGLIO    $
327,598.13    DELL INC    Deutsche Bank - LONDON    DEPOSITO-EN CONSIGNATIEKAS
   $ 1,606.18    DELL INC    Deutsche Bank - LONDON    THE HELLENIC
TELECOMMUNICATIONS    $ 28,931.39    DELL INC    Deutsche Bank - LONDON   
RECHENZENTRUM DER FINANZVERWALTUR    $ 39,611.51    DELL INC    Deutsche Bank -
LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 1,201.82    DELL INC    Deutsche Bank
- LONDON    COMMERZ REAL    $ 822,643.27    DELL INC    Deutsche Bank - LONDON
   FOD FINANCIEN    $ 62,416.22    DELL INC    Deutsche Bank - LONDON   
PROVINCIE LIMBURG    $ 1,477.01    DELL INC    Deutsche Bank - LONDON   
DEPOSITO-EN CONSIGNATIEKAS    $ 17,488.22    DELL INC    Deutsche Bank - LONDON
   FOD BUITENLANDSE ZAKEN -    $ 1,606.18    DELL INC    Deutsche Bank - LONDON
   FOD BUITENLANDSE ZAKEN    $ 1,606.18    DELL INC    Deutsche Bank - LONDON   
FOD BUITENLANDSE ZAKEN    $ 7,413.12    DELL INC    Deutsche Bank - LONDON   
PROVINCIE WEST - VLAANDEREN    $ 11,603.31    DELL INC    Deutsche Bank - LONDON
   INFRABEL N.V.    $ 2,178.46    DELL INC    Deutsche Bank - LONDON   
DEPOSITO-EN CONSIGNATIEKAS    $ 8,693.57    DELL INC    Deutsche Bank - LONDON
   TERNA S.P.A.    $ 30,663.36   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    TERNA S.P.A    $ 123,552.00    DELL INC   
Deutsche Bank - LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 19,515.60    DELL INC
   Deutsche Bank - LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,718.50   
DELL INC    Deutsche Bank - LONDON    CENTRE INFORMATIQUE POUR LE REGIONB    $
230,494.97    DELL INC    Deutsche Bank - LONDON    THE AGROTIKI INSURANCE    $
19,706.54    DELL INC    Deutsche Bank - LONDON    deposito-en consignatiekas   
$ 9,828.00    DELL INC    Deutsche Bank - LONDON    DEPOSITO-EN CONSIGNATIEKAS
   $ 22,306.75    DELL INC    Deutsche Bank - LONDON    VILLE DE CHARLEROI    $
2,347.49    DELL INC    Deutsche Bank - LONDON    VILLE DE CHARLEROI    $
1,471.39    DELL INC    Deutsche Bank - LONDON    KANSELARIJ VAN DE EERSTE
MINISTER    $ 1,471.39    DELL INC    Deutsche Bank - LONDON    DEPOSITO
EN-CONSIGNATIEKAS    $ 1,785.89    DELL INC    Deutsche Bank - LONDON   
DIGIPOLIS ANTWERPEN    $ 56,160.00    DELL INC    Deutsche Bank - LONDON   
CONNECT BUSINESS PARK SA    $ 284,896.31    DELL INC    Deutsche Bank - LONDON
   SHB INNOVATIVE FONDSKONZEPTE GMBH    $ 51,891.84    DELL INC    Deutsche Bank
- LONDON    RINKE TREUHAND GMBH    $ 10,160,027.05    DELL INC    Deutsche Bank
- LONDON    VLAAMSE GEMEENSCHAPSCOMMISSIE    $ 8,754.15    DELL INC    Deutsche
Bank - LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 6,907.68    DELL INC   
Deutsche Bank - LONDON    PASS    $ 715.48    DELL INC    Deutsche Bank - LONDON
   FOD FINANCIEN    $ 312,283.30    DELL INC    Deutsche Bank - LONDON   
VIVAQUA    $ 7,331.13    DELL INC    Deutsche Bank - LONDON    FOD FINANCIEN   
$ 15,736.03    DELL INC    Deutsche Bank - LONDON    NORDCAPITAL IMMOBILIENFONDS
   $ 352,500.25    DELL INC    Deutsche Bank - LONDON    ENEL SERVIZI S.R.L    $
1,151,280.00    DELL INC    Deutsche Bank - LONDON    HELLENIC
TELECOMMUNICATIONS    $ 170,726.40    DELL INC    Deutsche Bank - LONDON    FOD
FINANCIEN    $ 40,614.91    DELL INC    Deutsche Bank - LONDON    VILLE DE
CHARLEROI    $ 10,344.67    DELL INC    Deutsche Bank - LONDON    FOD FINANCIEN
   $ 3,931.20   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    VLAAMSE OVERHEID    $ 8,932.96    DELL INC
   Deutsche Bank - LONDON    Vlaamse Overheid, Agentschap    $ 3,178.66    DELL
INC    Deutsche Bank - LONDON    FOD FINANCIEN    $ 22,273.06    DELL INC   
Deutsche Bank - LONDON    HELLENIC TELECOMMUNICATIONS    $ 37,065.60    DELL INC
   Deutsche Bank - LONDON    Spettabile    $ 3,568,736.12    DELL INC   
Deutsche Bank - LONDON    UNIVERSIDAD ALCALA DE HENARES    $ 2,150.15    DELL
INC    Deutsche Bank - LONDON    COMPLEXO HOSPITALARIO UNIVERSITARIO    $
13,697.42    DELL INC    Deutsche Bank - LONDON    COMPLEXO HOSPITALARIO
UNIVERSITARIO    $ 15,919.34    DELL INC    Deutsche Bank - LONDON    VZW
ASSOCIATE KU LEUVEN    $ 5,616.00    DELL INC    Deutsche Bank - LONDON    MUTUA
UNIVERSAL-MUGENAT    $ 5,477.05    DELL INC    Deutsche Bank - LONDON    AGENZIA
DELLE ENTRATE - DIREZIONE    $ 12,577.59    DELL INC    Deutsche Bank - LONDON
   VZW ASSOCIATE KU LEUVEN    $ 13,478.40    DELL INC    Deutsche Bank - LONDON
   VZW ASSOCIATE KU LEUVEN    $ 6,739.20    DELL INC    Deutsche Bank - LONDON
   EPRINSA DIPUTACION DE CORDOBA    $ 341.44    DELL INC    Deutsche Bank -
LONDON    ADIF (ADMINISTRADOR DE    $ 3,356.40    DELL INC    Deutsche Bank -
LONDON    BARCELONA SUPERCOMPUTING CENTER -    $ 3,676.40    DELL INC   
Deutsche Bank - LONDON    VZW ASSOCIATE KU LEUVEN    $ 5,616.00    DELL INC   
Deutsche Bank - LONDON    INTERVENCION GENERAL DE LA    $ 1,053.92    DELL INC
   Deutsche Bank - LONDON    COMMERZ REAL INVESTMENTGESELLSCHAFT    $ 493,644.01
   DELL INC    Deutsche Bank - LONDON    SOLRED, S.A.    $ 20,217.60    DELL INC
   Deutsche Bank - LONDON    UNIVERSIDAD REY JUAN CARLOS    $ 13,923.96    DELL
INC    Deutsche Bank - LONDON    INIA    $ 1,945.78    DELL INC    Deutsche Bank
- LONDON    MINISTERIO DE LA PRESIDENCIA    $ 1,252.37    DELL INC    Deutsche
Bank - LONDON    SECCION ECONOMICA FINANCIERA DE LA    $ 8,237.73    DELL INC   
Deutsche Bank - LONDON    AYUNTAMIENTO DE GUADALAJARA    $ 3,295.44    DELL INC
   Deutsche Bank - LONDON    DIRECCION GENERAL DE ARMAMENTO Y    $ 39,997.65   
DELL INC    Deutsche Bank - LONDON    SOCIETE NATIONALE DES CHEMINS DE    $
18,454.18   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    UNIVERSIDAD DE LEON    $ 1,212.69    DELL
INC    Deutsche Bank - LONDON    CIMNE    $ 3,547.69    DELL INC    Deutsche
Bank - LONDON    COMMERZ REAL INVESTMENTGESELLSCHAFT    $ 493,644.01    DELL INC
   Deutsche Bank - LONDON    TERNE RETE ITALIA SPA    $ 168,480.00    DELL INC
   Deutsche Bank - LONDON    MINISTERIO DE LA PRESIDENCIA    $ 3,211.28    DELL
INC    Deutsche Bank - LONDON    ADIF (ADMINISTRADOR DE    $ 4,725.86    DELL
INC    Deutsche Bank - LONDON    Universite Catholique de Louvain la    $
67,392.00    DELL INC    Deutsche Bank - LONDON    INTERVENCION GENERAL DE    $
1,082.30    DELL INC    Deutsche Bank - LONDON    UNIDAD DE CONTRATACION    $
9,852.15    DELL INC    Deutsche Bank - LONDON    UNIVERSIDAD AUTONOMA DE MADRID
   $ 6,065.28    DELL INC    Deutsche Bank - LONDON    SCPI ACCIMMO PIERRE Chef
de file    $ 352,841.21    DELL INC    Deutsche Bank - LONDON    Universite
Catholique de Louvain la    $ 8,210.59    DELL INC    Deutsche Bank - LONDON   
DIRECCION GENERAL DE    $ 67,392.00    DELL INC    Deutsche Bank - LONDON    CIC
NANOGUNE consolider    $ 5,591.65    DELL INC    Deutsche Bank - LONDON    IFEMA
   $ 2,363.77    DELL INC    Deutsche Bank - LONDON    MINISTERIO DE FOMENTO
SUBDIRECCION    $ 5,257.86    DELL INC    Deutsche Bank - LONDON    UNIVERSIDAD
DEL PAIS VASCO    $ 10,695.05    DELL INC    Deutsche Bank - LONDON   
UNIVERSIDAD DEL PAIS VASCO    $ 19,382.23    DELL INC    Deutsche Bank - LONDON
   UNIVERSIDAD DEL PAIS VASCO    $ 25,128.52    DELL INC    Deutsche Bank -
LONDON    UNIVERSIDAD DEL PAIS VASCO    $ 56,470.42    DELL INC    Deutsche Bank
- LONDON    MUTUA UNIVERSAL-MUGENAT-MUTUA    $ 129,410.96    DELL INC   
Deutsche Bank - LONDON    EMPRESA MUNICIPAL DE TRANSPORTES    $ 4,212.00    DELL
INC    Deutsche Bank - LONDON    Provincie Antwerpen    $ 14,040.00    DELL INC
   Deutsche Bank - LONDON    GEMEL TESUA INVESTMENTS LIMITED    $ 169,468.97   
DELL INC    Deutsche Bank - LONDON    ISRAEL GOVERNMENT    $ 26,623.00    DELL
INC    Deutsche Bank - LONDON    TAX AUTHORITIES IN NORWAY    $ 1,209,600.00   
DELL INC    Deutsche Bank - LONDON    Storebrand Hoffsvein AS    $ 146,448.57   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - LONDON    DIRECTOR OF CUSTOMS CHAMBER IN LODZ    $
64,175.00    DELL INC    Deutsche Bank - LONDON    HAMAD MEDICAL CORPORATION
(HMC)    $ 12,278,535.36    DELL INC    Deutsche Bank - LONDON    ASPIRE ZONE   
$ 302,203.00    DELL INC    Deutsche Bank - LONDON    Primary Health Care
Corporation    $ 137,365.00    DELL INC    Deutsche Bank - LONDON    RAI’DAH
INVESTMENT COMPANY (RIC)    $ 22,194.94    DELL INC    Deutsche Bank - LONDON   
TULLVERKET    $ 2,343.80    DELL INC    Deutsche Bank - LONDON    Singapore
Telecommunications Limite    $ 18,475.25    DELL INC    Deutsche Bank - LONDON
   TURK TELEKOM MUDURLUGU    $ 5,665.98    DELL INC    Deutsche Bank - LONDON   
LR PODIL PLAZA LLC    $ 24,820.35    DELL INC    Deutsche Bank - LONDON   
COMISION NACIONAL DE ENERGIA    $ 129,755.96    DELL INC    Deutsche Bank -
LONDON    South African Revenue Service    $ 28,323.34    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    The President of India Thru Deputy    $
3,977.48    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Central
Depository Services (India)    $ 1,151.79    DELL INDIA PVT LTD    Deutsche Bank
- BANGALORE BRANCH    CDSL Ventures Ltd    $ 521.18    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    National Informatics Centre,    $ 16,251.95
   DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Centre Service    $ 337.59    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    National Informatics Centre    $ 94.44    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    National Informatics Centre Service    $
92.82    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    President of
India, Acting through    $ 755.55    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    National Informatics Centre Service    $ 4,751.34    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics Centre
   $ 4,816.67    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
National Informatics Centre Service    $ 8,382.33   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    President of India   
$ 944.45    DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH   
Deputy Commissioner of Commercial    $ 6,941,919.17    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    National Institute of Technology    $
10,266.80    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Centre Service    $ 6,002.60    DELL INDIA PVT LTD    Deutsche Bank
- BANGALORE BRANCH    National Informatics Centre    $ 1,038.89    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    The Institute of Mathematical
Scien    $ 2,930.66    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
National Informatics Centre Service    $ 2,105.25    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 51.00   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 80.40    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 180.00    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,005.00    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 567.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 240.30    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 51.00    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 552.75    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 753.75    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.25    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 714.00   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 2,504.78    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,001.91    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 50.10    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 400.77    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 6,512.42    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 102.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 150.29    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 100.19    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 400.77    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 102.00    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,001.91    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 250.49    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 1,502.87    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 400.77
   DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 1,502.87    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,001.91    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,502.87
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 1,502.87    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 357.00    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 255.00
   DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 102.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 255.00    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 420.80    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 102.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 306.00    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 420.80    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 526.01    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 567.00    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 946.80    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 1,315.01    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 266.46    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 516.00   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 102.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 603.00    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 567.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 397.50    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 210.41    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 50.10    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 204.00    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,501.88    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF
TECHNOLOGY    $ 53.25    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   INDIAN INSTITUTE OF TECHNOLOGY    $ 53.25    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    The President of India    $ 5,100.00    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics Centre
Service    $ 15,332.84    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   National Informatics Centre Service    $ 916.86    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    National Institute of Technology    $
5,269.37    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Centre Service    $ 4,128.17    DELL INDIA PVT LTD    Deutsche Bank
- BANGALORE BRANCH    BHARATH ELECTRONICS LIMITED    $ 12,277.50    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Institute of Technology
   $ 1,606.43   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics
Centre Service    $ 10,785.27    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    Indian Institute of Technology    $ 263.00    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 210.41
   DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 1,252.40    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    Indian Institute of Technology    $ 2,504.78    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 50.10   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 100.19    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 50.10    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 50.10    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 52.61    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 52.61    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 52.61    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 52.61    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 210.41    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 631.20    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 200.39    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 300.57    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 52.61    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 52.61   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 52.61    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 105.20    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 52.61    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 105.20    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 210.41    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 841.61    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 631.20    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   National Informatics Centre Service    $ 20,329.65    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    The President of India    $ 197.93    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Orissa Computer Application
Centre    $ 7,722.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   National Informatics Centre Service    $ 6,166.01    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    National Institute of Technology    $
16,921.77    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Centre    $ 98.97    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    National Informatics Centre    $ 6,746.57    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    National Informatics Centre Service    $
5,945.07    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Centre Service    $ 307.47    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    National Institute of Technology    $ 3,363.75    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics Centre    $
126.42   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics
Centre Service    $ 381.26    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    NTPC Limited    $ 673,053.42    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 1,525.41    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY   
$ 52.61    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN
INSTITUTE OF TECHNOLOGY    $ 52.61    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61    DELL INDIA PVT
LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $
157.80    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian
Institute of Technology    $ 52.61    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Indian Institute of Technology    $ 500.96    DELL INDIA PVT
LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $
68.48    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian
Institute of Technology    $ 2,504.78    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Indian Institute of Technology    $ 1,578.02    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology   
$ 1,525.41    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian
Institute of Technology    $ 52.61    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Indian Institute of Technology    $ 52.61    DELL INDIA PVT
LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $
526.01    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    INDIAN
INSTITUTE OF TECHNOLOGY    $ 526.01    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 180.23   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics
Centre Service    $ 1,679.27    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    National Stock Exchange of India    $ 97,991.28    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    National Securities Clearing Corp    $
54,284.61    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Institute of Technology    $ 287.51    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Bharat Heavy Electricals Limited    $ 5,264.70    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics Center    $
18,026.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Institute of Technology    $ 14,347.16    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    National Informatics Center    $ 2,482.52    DELL INDIA PVT
LTD    Deutsche Bank - BANGALORE BRANCH    National Informatics Center Service
   $ 1,147.38    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
Bharat Airtel Limited    $ 119,584.62    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Bharti Airtel Limited    $ 15,830.76    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    Bharti Airtel Limited    $ 15,300.00   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Bharti Airtel Limited
   $ 28,782.50    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
Bharti Airtel Limited    $ 13,346.82    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Bharti Airtel Limited    $ 24,907.25    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    Bharti Airtel Limited    $ 11,706.41   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Bharti Airtel Limited
   $ 2,330.19    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
Bharti Airtel Limited    $ 1,820.33    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    Bharti Airtel Limited    $ 1,198.55   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Bharti Airtel Limited
   $ 4,800.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
National Informatics Center Service    $ 929.24    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    National Informatics Center Service    $
5,391.09    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    The Jammu
and Kashmir Bank Limited    $ 2,075.76    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    South Asian University    $ 4,752.00    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    National Informatics Center Service    $
2,195.61    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Center Service    $ 1,235.76    DELL INDIA PVT LTD    Deutsche Bank
- BANGALORE BRANCH    Center for Development of Advance    $ 1,029.96    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Institute of
Technology    $ 2,454.56    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    Delhi International Airport (P)    $ 86,203.71    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    BSE Limited    $ 4,515.96    DELL
INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH    Deputy Commissioner of
Commercial    $ 7,871,339.81    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    BSE Limited,    $ 314.81    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    BSE Limited,    $ 293.96    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Central Depository Services India L    $ 977.04   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Institute of
Technology    $ 2,346.86    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    National Institute of Technology    $ 6,643.16    DELL INDIA PVT LTD
   Deutsche Bank - BANGALORE BRANCH    National Informatics Center    $ 1,541.03
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Bharat Petroleum
Corporation    $ 4,980.00    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    Bharat Petroleum Corporation    $ 8,495.04    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Center for Development of Advance    $
946.35    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Center for
Development of Advance    $ 1,880.52    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    National Institute of Technology    $ 6,720.50    DELL INDIA
PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Institute of Technology
   $ 2,993.69    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH   
National Stock Exchange of India    $ 14,670.00    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Center for Development of Advance    $
493.05    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National
Informatics Center Service    $ 1,270.80    DELL INDIA PVT LTD    Deutsche Bank
- BANGALORE BRANCH    National Informatics Center Service    $ 2,677.98    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    ONGC Mangalore
Petrochemicals Ltd    $ 4,614.90    DELL INDIA PVT LTD    Deutsche Bank -
BANGALORE BRANCH    National Informatics Center Service    $ 2,651.18    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Governor of Tamil Nadu
acting thru    $ 735,718.47    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    Indian Institute of Technology    $ 250.49    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 3,005.73
   DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 3,757.17    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE
BRANCH    Indian Institute of Technology    $ 50.10    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 100.19
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 250.49    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 1,502.87    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 50.10   
DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 400.77    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Institute of Technology    $ 50.10    DELL INDIA PVT LTD    Deutsche
Bank - BANGALORE BRANCH    Indian Institute of Technology    $ 1,502.87    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    Indian Institute of
Technology    $ 300.57    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   The Jammu and Kashmir Bank Limited    $ 2,205.39    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Deputy Commissioner of Commercial    $
281,830.49    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    BSE
Limited,    $ 5,833.41    DELL INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH
   Indian Synthetic Rubber Limited    $ 3,232.67    DELL INDIA PVT LTD   
Deutsche Bank - BANGALORE BRANCH    Pondicherry University    $ 1,024.74    DELL
INDIA PVT LTD    Deutsche Bank - BANGALORE BRANCH    National Stock Exchange of
India    $ 12,225.00    DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE
BRANCH    Amway India Enterprises Private    $ 141,053.54    DELL INTERNATIONAL
SERV    Deutsche Bank - BANGALORE BRANCH    Bharat Petroleum Corporation Limite
   $ 6,258.00    DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH   
Amway India Enterprises Private    $ 2,641.65    DELL INTERNATIONAL SERV   
Deutsche Bank - BANGALORE BRANCH    Amway India Enterprises Private    $
20,906.85    DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH   
Vidya International Charitable    $ 3,952.86    DELL INTERNATIONAL SERV   
Deutsche Bank - BANGALORE BRANCH    IDBI Federal Life Insurance Company    $
3,307.50   



--------------------------------------------------------------------------------

DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH    Center for
Development of Advance    $ 1,421.25    DELL INTERNATIONAL SERV    Deutsche Bank
- BANGALORE BRANCH    National Institute of Technology    $ 172.13    DELL
INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH    National Stock
Exchange of India Li    $ 24,263.28    DELL INTERNATIONAL SERV    Deutsche Bank
- BANGALORE BRANCH    Power Finance Corporation Ltd.    $ 3,717.96    DELL
INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH    Power Finance
Corporation Ltd.    $ 2,749.61    DELL INTERNATIONAL SERV    Deutsche Bank -
BANGALORE BRANCH    Deputy Commissioner    $ 916,336.28    DELL INTERNATIONAL
SERV    Deutsche Bank - BANGALORE BRANCH    Deputy Commissioner    $ 654,329.76
   DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH    Deputy
Commissioner    $ 53,510.04    DELL INTERNATIONAL SERV    Deutsche Bank -
BANGALORE BRANCH    Deputy Commissioner    $ 18,381.81    DELL INTERNATIONAL
SERV    Deutsche Bank - BANGALORE BRANCH    Hindustan Petroleum Corporation Ltd
   $ 102,181.14    DELL INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH
   (n)Code Solutions    $ 125,969.43    DELL INTERNATIONAL SERV    Deutsche Bank
- BANGALORE BRANCH    ISRO Telemetry Tracking and Command    $ 47,366.34    DELL
INTERNATIONAL SERV    Deutsche Bank - BANGALORE BRANCH    Bharat Petroleum
Corporation Ltd    $ 8,272.17    DELL INTERNATIONAL    Deutsche Bank - BANGALORE
BRANCH    The President of India    $ 37,500.00    DELL INTERNATIONAL   
Deutsche Bank - BANGALORE BRANCH    The President of India    $ 3,000.00    DELL
INTERNATIONAL    Deutsche Bank - BANGALORE BRANCH    PRESIDENT OF INDIA    $
26,250.00    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    The
President of India acting    $ 5,904,060.17    DELL INTERNATIONAL SERV.   
Deutsche Bank - BANGALORE BRANCH    The President of India acting throu    $
5,510,481.57   



--------------------------------------------------------------------------------

DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    Government of
Bihar    $ 7,500.00    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE
BRANCH    The President of India,    $ 1,500.00    DELL INTERNATIONAL SERV.   
Deutsche Bank - BANGALORE BRANCH    Excise & Taxation Officer    $ 750.00   
DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    EXCISE &
TAXATION OFFICER    $ 750.00    DELL INTERNATIONAL SERV.    Deutsche Bank -
BANGALORE BRANCH    The Assessing Authority    $ 750.00    DELL INTERNATIONAL
SERV.    Deutsche Bank - BANGALORE BRANCH    The Assistant Excise and Taxation
   $ 750.00    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH   
The Assistant Excise and Taxation    $ 750.00    DELL INTERNATIONAL SERV.   
Deutsche Bank - BANGALORE BRANCH    The Governor of Kerala acting thru    $
1,125.00    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    The
President of India    $ 4,407,970.23    DELL INTERNATIONAL SERV.    Deutsche
Bank - BANGALORE BRANCH    The Assessing Authority    $ 750.00    DELL
INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    The President of
India,thru    $ 950.63    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE
BRANCH    The President of India thru    $ 3,977.48    DELL INTERNATIONAL SERV.
   Deutsche Bank - BANGALORE BRANCH    The President of India thru    $
26,250.00    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH   
Bharti Infratel Limited    $ 46,381.67    DELL INTERNATIONAL SERV.    Deutsche
Bank - BANGALORE BRANCH    The President of India    $ 28,500.00    DELL
INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    Assistant
Commissioner,    $ 3,000.00    DELL INTERNATIONAL SERV.    Deutsche Bank -
BANGALORE BRANCH    The President of India through the    $ 30,000.00    DELL
INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    The President of
India    $ 116,812.50   



--------------------------------------------------------------------------------

DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE BRANCH    The President of
India    $ 45,000.00    DELL INTERNATIONAL SERV.    Deutsche Bank - BANGALORE
BRANCH    The President of India    $ 105,000.00    DELL INC    Deutsche Bank -
NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA    $ 12,421.49    DELL INC   
Deutsche Bank - NEW YORK BRANCH    COMPANHIA NACIONAL DE ABASTECIMENTO    $
6,309.63    DELL INC    Deutsche Bank - NEW YORK BRANCH    MINISTERIO PUBLICO DO
DISTRITO    $ 4,269.89    DELL INC    Deutsche Bank - NEW YORK BRANCH   
MINISTERIO PUBLICO DO DISTRITO    $ 3,780.67    DELL INC    Deutsche Bank - NEW
YORK BRANCH    CONTROLADORIA GERAL DE DISCIPLINA    $ 1,552.69    DELL INC   
Deutsche Bank - NEW YORK BRANCH    CONSELHO REGIONAL DE FARMACIA    $ 776.34   
DELL INC    Deutsche Bank - NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA    $
12,421.49    DELL INC    Deutsche Bank - NEW YORK BRANCH    CONTROLADORIA E
OUVIDORIA GERAL DO    $ 388.17    DELL INC    Deutsche Bank - NEW YORK BRANCH   
SECRETARIA DAS CIDADES E DO    $ 776.34    DELL INC    Deutsche Bank - NEW YORK
BRANCH    SECRETARIA DE ESTADO DA SEGURANCA    $ 776.34    DELL INC    Deutsche
Bank - NEW YORK BRANCH    MINISTERIO DA JUSTICA    $ 5,258.03    DELL INC   
Deutsche Bank - NEW YORK BRANCH    TRIBUNAL DE JUSTICA DA BAHIA    $ 4,206.42   
DELL INC    Deutsche Bank - NEW YORK BRANCH    ESTADO DO MARANHAO - SECRETARIA
   $ 1,051.60    DELL INC    Deutsche Bank - NEW YORK BRANCH    TRIBUNAL DE
JUSTICA DO ESTADO DO    $ 3,931.16    DELL INC    Deutsche Bank - NEW YORK
BRANCH    MINISTERIO DA AGRICULTURA    $ 11,645.15    DELL INC    Deutsche Bank
- NEW YORK BRANCH    BANCO CENTRAL DO BRASIL    $ 1,650.36    DELL INC   
Deutsche Bank - NEW YORK BRANCH    SECRETARIA DE SEGURANCA PUBLICA    $ 6,694.80
   DELL INC    Deutsche Bank - NEW YORK BRANCH    SECRETARIA DE SEGURANCA
PUBLICA    $ 6,764.29    DELL INC    Deutsche Bank - NEW YORK BRANCH    TRIBUNAL
DE JUSTICA DO ESTADO    $ 6,186.00    DELL INC    Deutsche Bank - NEW YORK
BRANCH    TRIBUNAL DE CONTAS DA UNIAO    $ 19,113.19    DELL INC    Deutsche
Bank - NEW YORK BRANCH    TRIBUNAL REGIONAL DO TRABALHO DA    $ 3,129.95    DELL
INC    Deutsche Bank - NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA 1    $
5,690.81    DELL INC    Deutsche Bank - NEW YORK BRANCH    SECRETARIA DA RECEITA
FEDERAL    $ 69,243.61    DELL INC    Deutsche Bank - NEW YORK BRANCH   
TRIBUNAL REGIONAL FEDERAL DA    $ 6,170.54   



--------------------------------------------------------------------------------

DELL INC    Deutsche Bank - NEW YORK BRANCH    AGENCIA DEL AREA ECONOMICA
ESPECIAL    $ 72,000.00    DELL INC    Deutsche Bank - NEW YORK BRANCH   
AGENCIA DEL AREA ECONOMICA ESPECIAL    $ 38,400.00    DELL INC    Deutsche Bank
- NEW YORK BRANCH    ACE AMERICAN INSURANCE COMPANY    $ 334,000.00    DELL INC
   Deutsche Bank - NEW YORK BRANCH    NATIONAL UNION FIRE INSURANCE CO OF    $
270,455.00    DELL INC    Deutsche Bank - NEW YORK BRANCH    THE TRAVELERS
INDEMNITY COMPANY    $ 91,000.00    DELL INC    Deutsche Bank - NEW YORK BRANCH
   LIBERTY MUTUAL INSURANCE COMPANY    $ 1,145,643.00    DELL INC    Deutsche
Bank - NEW YORK BRANCH    KBSII CORPORATE TECHNOLOGY CENTRE,    $ 500,000.00   
DELL GLOBAL B.V.    Deutsche Bank - SINGAPORE BRANCH    THE COMPTROLLER OF
CUSTOMS    $ 3,643,450.00    DELL GLOBAL B.V.    Deutsche Bank - SINGAPORE
BRANCH    Ngee Ann Polytechnic    $ 57,479.69    DELL GLOBAL B.V.    Deutsche
Bank - SINGAPORE BRANCH    PSA Corporation Limited    $ 21,423.87    DELL GLOBAL
B.V.    Deutsche Bank - SINGAPORE BRANCH    Perpetual Trustee Company Limited   
$ 1,026,629.85    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
CONSEJERIA OO.PP. Y TRANSPORTES-JUNTA DE ANDALUCIA    $ 2,676.00    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA
GELTRU    $ 842.94    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
AYUNTAMIENTO DE COIN    $ 1,536.56    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    UNIVERSIDAD DE ALICANTE    $ 1,262.14    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    CONSELLERIA ECONOMIA. HISENDA I INNOVACIO    $
2,997.68    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    RENFE
OPERADORA    $ 390.25    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
AJUNTAMENT DE BENICASSIM    $ 321.92    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    PARC SANITARI PERE VIRGILI    $ 271.56    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    AYUNTAMIENTO DE VILANOVA I LA GELTRU    $
1,685.88    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
ICFO.INSTITUTO DE CIENCIAS FOTONICAS    $ 2,854.40    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    RENFE OPERADORA    $ 115.89    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    UNIVERSIDAD DE CORDOBA    $ 1,132.84   
DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LA CORU
   $ 2,292.84    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    GOBIERNO
DE CANARIAS-CONSEJERIA EDUCACION CULTURA Y DEPORTES    $ 3,679.50   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    GOBIERNO DE
CANARIAS(CONSEJERIA DE EMPLEO Y ASUNTOS SOCIALES    $ 446.00    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    DIPUTACION DE SORIA    $ 439.76    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    CONSEJERIA DE OBRAS PUBLICAS Y
TRANSPORTES    $ 2,647.30    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   UNIVERSIDAD REY JUAN CARLOS    $ 1,891.26    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    ILUSTRE AYUNTAMIENTO VILLA SAN BARTOLOME TIRAJANA    $
299.94    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    EMPRESA PUBLICA
HOSPITAL ALTO GUADALQUIVIR    $ 4,683.00    DELL COMPUTER, S.A.    Deutsche Bank
- Spain Branch    CONSELLERIA DE EDUCACION E ORDENACION UNIVERSITARIA    $
1,784.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    REDE
FERROVIARIA NACIONAL (REFER EP)    $ 1,462.74    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AYUNTAMIENTO DE SANTA POLA    $ 962.47    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    XUNTA DE GALICIA-CONSELLERIA DE MEDIO
AMBIENTE    $ 1,338.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
UNIVERSIDAD DE SANTIAGO DE COMPOSTELA    $ 1,338.00    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MIJAS    $ 5,424.52    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    UNIVERSIDAD CORDOBA    $
1,132.84    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO
DE RIVAS VACIAMADRID    $ 901.19    DELL COMPUTER, S.A.    Deutsche Bank - Spain
Branch    UNIVERSIDAD DE SANTIAGO DE COMPOSTELA    $ 2,453.00    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE A CORUNA    $ 1,204.20
   DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO RIVAS
VACIAMADRID    $ 3,345.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   AJUNTAMENT DE VILANOVA I LA GELTRU    $ 1,338.00    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    REDE FERROVIARIA NACIONAL (REFER EP)    $
3,395.18    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    DEPARTAMENTO
DE INTERIOR DEL GOBIERNO VASCO    $ 3,746.40    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AYUNTAMIENTO DE CACERES    $ 1,917.80    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    ORGANISMO AUTONOMO DE MUSEOS Y CENTROS
   $ 2,117.37    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    C.
PRESIDENCIA ADMINISTRACION PUBLICAS E XUSTICIA    $ 4,816.80    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    SERVICIO PROVINCIAL RECAUDACION Y
GESTION TRIBUTARIA CADIZ    $ 1,336.31    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    AYUNTAMIENTO DE CADIZ    $ 1,338.00   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE
VILLANUEVA DEL PARDILLO    $ 1,133.41    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    AYUNTAMIENTO DE ALCORCON    $ 2,230.00    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    UNIVERSITAT JAUME I    $ 587.23    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    AGENCIA DE PROTECCION DEL
MEDIO URBANO Y NATURAL    $ 1,566.55    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    INSTITUTO CANARIO DE INVESTIGACIONES AGRARIAS    $ 920.99   
DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    RENFE OPERADORA    $
6,690.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    CONSORCI
SANITARI DE TERRASSA    $ 6,620.87    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    AYUNTAMIENTO DE LA VILLA DE S.BARTOLOME DE TIRAJANA    $ 267.60
   DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AJUNTAMENT DE STA
COLOMA DE GRAMANET    $ 1,338.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain
Branch    AYUNTAMIENTO DE VILLANUEVA DEL PARDILLO    $ 2,051.60    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    EMPRESA PUBLICA DE EMERGENCIAS
SANITARIAS    $ 13,357.09    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   DIPUTACION PROVINCIAL DE GUADALAJARA    $ 1,003.50    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LA VILLA DE SAN BARTOLOME DE
TIRAJANA    $ 535.20    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
CONSORCI SANITARI DE TERRASSA    $ 4,014.00    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    SERVICIO CANARIO DE EMPLEO    $ 4,460.00    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    CONSORCI SANITARI DE TERRASSA
   $ 4,014.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
CONSEJERIA DE MEDIOAMBIENTE    $ 5,240.50    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    RENFE OPERADORA    $ 5,575.00    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    ILUSTRE AYUNTAMIENTO DE LA VILLA DE SAN
BARTOLOME TIRAJANA    $ 401.40    DELL COMPUTER, S.A.    Deutsche Bank - Spain
Branch    ILUSTRE AYUNTAMIENTO DE LA VILLA DE SAN BARTOLOME TIRAJANA    $ 586.49
   DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    MANCOMUNIDAD DE
MUNICIPIOS DE LA SIERRA DE CADIZ    $ 952.32    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    ADIF    $ 6,132.50    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AYUNTAMIENTO DE SANTA URSULA    $ 758.20    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    AJUNTAMENT DE L’HOSPITALET DE
LLOBREGAT    $ 1,917.71    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   UNIVERSIDAD PABLO OLAVIDE    $ 2,431.59    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AYUNTAMIENTO DE TOTANA    $ 3,345.00   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE UTEBO   
$ 631.09    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    CONSEJERIA DE
FOMENTO    $ 8,362.50    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
CIEMAT (CENTRO DE INVESTIGACIONES ENERGETICAS,MEDIOAMBIENTAL    $ 1,279.94   
DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    PATRONATO DE BIENESTAR
SOCIAL    $ 689.67    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
AYUNTAMIENTO DE COLMENAREJO    $ 1,025.80    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AYUNTAMIENTO DE COLMENAREJO    $ 981.20    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MORALZARZAL    $ 980.26
   DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SANTA
URSULA    $ 1,366.14    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
MANCOMUNIDAD DE MUNICIPIOS DEL BAJO GUADALQUIVIR    $ 3,130.92    DELL COMPUTER,
S.A.    Deutsche Bank - Spain Branch    DIRECTOR GENERAL DE TELECOMUNICACIONES Y
SOCIEDAD DE LA INFO    $ 5,129.00    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    TELEVISION AUTONOMICA DE CASTILLA LA MANCHA S.A    $ 939.10   
DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MEDINA
DEL CAMPO    $ 1,623.89    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   INSTITUTO GALEGO DE MEDICINA TECNICA    $ 1,859.24    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU    $ 780.50
   DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE
SANTIAGO DE COMPOSTELA    $ 3,772.86    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    EMPRESA PUBLICA HOSPITAL DE PONIENTE    $ 1,249.87    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    GOBIERNO DE CANTABRIA    $
1,312.57    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO
DE MEJORADA DEL CAMPO    $ 709.14    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    CONSORCI SANITARI DEL MARESME    $ 905.38    DELL COMPUTER, S.A.
   Deutsche Bank - Spain Branch    IDECO S.A    $ 864.93    DELL COMPUTER, S.A.
   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE RIVAS VACIAMADRID    $
2,230.00    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AJUNTAMENT DE
VILANOVA I LA GELTRU    $ 2,007.00    DELL COMPUTER, S.A.    Deutsche Bank -
Spain Branch    CONSELLERIA PRESIDEN. ADMON PUBLICAS E XUSTIZA    $ 7,443.74   
DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    ADIF    $ 5,328.81   
DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    GOBIERNO DE LAS ISLAS
BALEARES    $ 4,906.00   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    UNIVERSIDAD JAIME I DE
CASTELLON    $ 16,224.51    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   UNIVERSIDAD DE BARCELONA    $ 900.15    DELL COMPUTER, S.A.    Deutsche Bank
- Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU    $ 2,535.06    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    ADIF    $ 2,257.03    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    CIPSA - DIPUTACION DE
SALAMANCA    $ 1,289.68    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   EMPRESA PUBLICA EMERGENCIA SANITARIAS    $ 4,525.83    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    ADIF    $ 897.93    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    UNIVERSIDAD DE SANTIAGO DE COMPOSTELA    $
6,375.57    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    JUNTA DE
ANDALUCIA CONSEJERIA DE CULTURA    $ 9,226.63    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    PARC SANITARI PERE VIRGILI    $ 3,347.12    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    FUNDACIO PARA O FOMENTO DA
CALIDADE INDUSTRIL E DESENVOLVEME    $ 6,632.33    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    DEF - CONSEJERIA DE MEDIO AMBIENTE    $ 6,247.85
   DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    DEF - GOBIERNO
CANARIAS    $ 38,148.35    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   ADIF    $ 1,663.97    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
RENFE OPERADORA    $ 387.56    DELL COMPUTER, S.A.    Deutsche Bank - Spain
Branch    AYUNTAMIENTO DE LEON    $ 7,822.70    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AYUNTAMIENTO LOGRO    $ 1,087.13    DELL COMPUTER, S.A.
   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LEON    $ 3,112.19    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SEVILLA    $
4,085.91    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
CIPSA-DIPUTACION DE SALAMANCA    $ 3,548.58    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    AECID    $ 1,431.96    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    EXCELENTISIMA DIPUTACION DE ZAMORA    $ 1,620.65    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    SERVICIO CANARIO DE SALUD    $
1,659.40    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    UNIVERSIDAD
DE BARCELONA    $ 2,306.90    DELL COMPUTER, S.A.    Deutsche Bank - Spain
Branch    DIPUTACION DE ZAMORA    $ 961.21    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    CIPSA, ORG.AUTO.CENTRO INFORM.PROV.SALAMANCA    $
3,322.70    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    SERVICIO
ANDALUZ DE SALUD    $ 41,130.12   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    CONSORCI CENTRE DE
SUPERCOMPUTACION DE CATALUNYA (CESCA)    $ 3,138.89    DELL COMPUTER, S.A.   
Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SALOBRE    $ 1,734.44    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    COMISION NACIONAL DE
COMPETENCIA    $ 1,769.18    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   UNIVERSIDAD PABLO DE OLAVIDE    $ 9,602.17    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    UNIVERSIDAD PABLO DE OLAVIDE    $ 1,919.76    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO DE ARCHIDONA    $
876.86    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AECID    $
1,661.07    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    AYUNTAMIENTO
DE ARCHIDONA    $ 1,461.39    DELL COMPUTER, S.A.    Deutsche Bank - Spain
Branch    CONSELLERIA DI INNOVACION INTERIOR I JUSTICIA    $ 2,834.33    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    AJUNTAMENT DE SABADELL    $
3,300.39    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch    CONSEJERIA DE
EDUCACION JUNTA DE ANDALUCIA    $ 3,333.94    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    ADIF    $ 2,070.56    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    CONSELLERIA EDUCACION E ORDENACIO UNIVERS.-XUNTA GALICIA
   $ 2,598.52    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
IBERMUTUAMUR MATEPSS N. 274    $ 18,934.93    DELL COMPUTER, S.A.    Deutsche
Bank - Spain Branch    UNIVERSITAT JAUME    $ 11,872.27    DELL COMPUTER, S.A.
   Deutsche Bank - Spain Branch    UNIVERSIDAD DE MALAGA    $ 3,181.65    DELL
COMPUTER, S.A.    Deutsche Bank - Spain Branch    UNIVERSIDAD DE SANTIAGO DE
COMPOSTELA    $ 2,040.45    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch
   ADIF    $ 559.12    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
ADIF    $ 1,235.36    DELL COMPUTER, S.A.    Deutsche Bank - Spain Branch   
FUNDACION CENTRO DE SUPERCOMPUTACION    $ 6,687.37            

 

 

        Total    $ 111,699,051.78            

 

 

 

 

2. Existing Notes

 

  1. $500 million Senior Notes issued on April 17, 2008, at 5.65% due April 2018
issued by Dell Inc.



--------------------------------------------------------------------------------

  2. $600 million Senior Notes issued on June 15, 2009, at 5.875% due June 2019
issued by Dell Inc.

 

  3. $400 million Senior Notes issued March 31, 2011, at 4.625% due April 2021
issued by Dell Inc.

 

  4. $388 million Senior Notes issued on April 17, 2008, at 6.50% due April 2038
issued by Dell Inc.

 

  5. $265 million Senior Notes issued on September 10, 2010, at 5.40% due
September 2040 issued by Dell Inc.

 

  6. $300 million of Senior Debentures issued on April 27, 1998, at 7.10% due
April 2028 issued by Dell Inc.

 

  7. $2,500 million Senior Notes issued on June 6, 2013, at 1.875% due June 2018
issued by EMC Corporation

 

  8. $2,000 million Senior Notes issued on June 6, 2013, at 2.650% due June 2020
issued by EMC Corporation

 

  9. $1,000 million Senior Notes issued on June 6, 2013, at 3.375% due June 2023
issued by EMC Corporation



--------------------------------------------------------------------------------

4. Other Letters of Credit (outside of Credit Agreement)

 

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTADORES DO BRASIL LTDA   FURNAS CENTRAIS ELETRICAS SA    $
12,260.59    DELL COMPUTADORES DO BRASIL LTDA   TRIBUNAL REGIONAL FEDERAL DA   
$ 24,911.30    DELL COMPUTER DE CHILE LIMITADA   BANCO CENTRAL DE CHILE    $
21,934.68    DELL COMPUTER DE CHILE LIMITADA   MINISTERIO DE RELACIONES
EXTERIORES    $ 14,861.60    DELL COMPUTER DE CHILE LIMITADA   MINISTERIO DE
RELACIONES EXTERIORES    $ 14,571.33    DELL COMPUTER DE CHILE LIMITADA   BANCO
DEL ESTADO DE CHILE    $ 18,443.47    DELL COMPUTER DE CHILE LIMITADA  
MINISTERIO DE OBRAS PUBLICAS    $ 9,753.04    DELL COMPUTER DE CHILE LIMITADA  
MINISTERIO DE OBRAS PUBLICAS    $ 9,753.04    DELL COMPUTER DE CHILE LIMITADA  
MINISTERIO DE RELACIONES EXTERIORES    $ 17,609.62    DELL COMPUTER DE CHILE
LIMITADA   BANCO DEL ESTADO DE CHILE    $ 14,662.00    DELL COMPUTER DE CHILE
LIMITADA   BANCO DEL ESTADO DE CHILE    $ 8,589.00    DELL COMPUTER DE CHILE
LIMITADA   SERVICIO DE GOBIERNO INTERIOR    $ 23,453.97    DELL COMPUTER DE
CHILE LIMITADA   BANCO DEL ESTADO DE CHILE    $ 43,139.00    DELL COMPUTER DE
CHILE LIMITADA   BANCO DEL ESTADO DE CHILE    $ 30,585.10    DELL COMPUTER DE
CHILE LIMITADA   DIRECCIÓN DE COMPRAS Y CONTRATACIÓN PÚBLICA    $ 748.22    DELL
COMPUTER DE CHILE LIMITADA   DIRECCIONE DE CONTABILIDAD DE LA ARMADA    $
3,997.00    DELL COMPUTER DE CHILE LIMITADA   EMPRESA NACIONAL DEL PETROLEO    $
118,447.00    DELL COMPUTER DE CHILE LIMITADA   SUBSECRETARÍA DE
TELECOMUNICACIONES    $ 897.87    DELL COMPUTER DE CHILE LIMITADA  
SUBSECRETARIA DEL MEDIO AMBIENTE    $ 748.22    DELL COMPUTER DE CHILE LIMITADA
  BANCO DEL ESTADO DE CHILE    $ 15,434.00    DELL COMPUTER DE CHILE LIMITADA  
SUBSSECRETARÍA DE EDUCACIÓN    $ 3,820.23    DELL COMPUTER DE CHILE LIMITADA  
BANCO DEL ESTADO DE CHILE    $ 4,333.84    DELL COMPUTER DE CHILE LIMITADA  
BANCO DEL ESTADO DE CHILE    $ 17,737.37    DELL COMPUTER DE CHILE LIMITADA  
BANCO DEL ESTADO DE CHILE    $ 14,116.00    DELL COMPUTER DE CHILE LIMITADA  
BANCO DEL ESTADO DE CHILE    $ 0.84   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER DE CHILE LIMITADA   BANCO DEL ESTADO DE CHILE    $ 0.67   
DELL COMPUTER DE CHILE LIMITADA   BANCO DEL ESTADO DE CHILE    $ 1.06    DELL
COMPUTER DE CHILE LIMITADA   BANCO DEL ESTADO DE CHILE    $ 5,380.75    DELL
COMPUTER DE CHILE LIMITADA   BANCO DEL ESTADO DE CHILE    $ 7,721.91    DELL
COMPUTER DE CHILE LIMITADA   ESTADO MAYOR CONJUNTO    $ 12,571.00    DELL
COMPUTER DE CHILE LIMITADA   BANCO CENTRAL DE CHILE    $ 5,985.78    DELL
COMPUTADORES DO BRASIL LTDA   BANCO JP MORGAN S.A.    $ 24,911.30    DELL INC  
INTERNET CORPORATION FOR ASSIGNED    $ 25,000.00    DELL MARKETING LP  
COMMONWEALTH OF VIRGINIA    $ 100,000.00    DELL PRODUCTS   INSTITUTO INSULAR DE
ATENCION    $ 1,639.31    DELL COMPUTER, S.A.   CONSEJ. EDUC.Y CULT. Y DEPORT.-
GOBIERNO DE CANARIAS    $ 289,509.41    DELL CORPORATION LIMITED   DIRECCION
GENERAL DE PATRIMONIO    $ 84,851.25    DELL CORPORATION LIMITED   HM REVENUE
AND CUSTOMS    $ 182,556.25    DELL COMPUTER, S.A.  
CEMI(CTRO.MUNIC.INF.AYTO.MADRD    $ 81,457.20    DELL CORPORATION LIMITED  
DIRECCION GENERAL DEL PATRIMONIO    $ 67,881.00    DELL CORPORATION LIMITED   HM
REVENUE AND CUSTOMS    $ 219,067.50    DELL COMPUTER, S.A.   SUBDIR.GTAL.
COMPRAS PATRIM.ES    $ 54,395.31    DELL CORPORATION LIMITED   DIRECCION GENERAL
DEL PATRIMONIO    $ 50,910.75    DELL CORPORATION LIMITED   THE SOUTH AFRICAN
INSURANCE    $ 57,033.31    DELL CORPORATION LIMITED   MUTUA UNIVERSAL - MUGENAT
   $ 38,678.47    DELL CORPORATION LIMITED   ENEL ENERGY EUROPESRL    $
36,895.02    DELL CORPORATION LIMITED   FREMAP    $ 29,779.39    DELL
CORPORATION LIMITED   UNIVERSIDAD DEL PAIS VASCO    $ 29,254.39    DELL
COMPUTER, S.A.   DELL COMPUTER - SOLRED    $ 28,283.75    DELL COMPUTER, S.A.  
GENERAUTAT VALENCIANA..C.SANID    $ 23,672.58    DELL COMPUTER, S.A.  
PRESIDENTE JUNTA DELEGADA COMP    $ 23,172.73    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE BARCELONA    $ 20,398.65    DELL COMPUTER, S.A.   MINISTERIO DE
HACIENDA    $ 20,398.65    DELL COMPUTER, S.A.   AGENCIA EST.ADM. TRIBUTARIA   
$ 20,071.01    DELL COMPUTER, S.A.   CONSEJ. EDUC.Y CULT. Y DEPORT.- GOBIERNO DE
CANARIAS    $ 19,418.10    DELL CORPORATION LIMITED   UNIVERSIDAD DEL PAIS VASCO
   $ 19,180.23   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   UNIVERSIDAD NACIONAL DE EDUCAC    $ 16,043.20   
DELL COMPUTER, S.A.   AYUNTAMIENTO DE VALLADOLID    $ 15,759.75    DELL
COMPUTER, S.A.   GESTOR DE INFRAESTRUCTURAS    $ 15,681.40    DELL COMPUTER,
S.A.   GOVERN BALEAR    $ 15,461.03    DELL COMPUTER, S.A.   SERVICIO GALLEGO DE
SALUD (C.H.U. DE VIGO)    $ 15,228.88    DELL COMPUTER, S.A.   UNIVERSIDAD DE LA
LAGUNA_TFE    $ 14,697.98    DELL CORPORATION LIMITED   ADMINISTRADOR DE
INFRASTRUCTURAS    $ 13,822.27    DELL COMPUTER, S.A.   CIUDAD DE LAS ARTES I DE
LAS C    $ 13,594.63    DELL COMPUTER, S.A.   JUNTA CASTILLA LA MANCHA    $
11,559.24    DELL COMPUTER, S.A.   CONSELL POLITICA TERRITORIAL    $ 11,349.34
   DELL COMPUTER, S.A.   GOBIERNO CANARIAS CONSEJ PESCA    $ 10,505.00    DELL
COMPUTER, S.A.   TRIB ECONOM ADM REGIONAL MAORI    $ 10,272.36    DELL COMPUTER,
S.A.   AYTO.STA. CRUZ DE TENERIFE    $ 10,240.02    DELL COMPUTER, S.A.  
CONSEJERIA DE ADMINISTRACIONES PUBLICAS Y POLITICA LOCAL DEL    $ 9,993.72   
DELL COMPUTER, S.A.   CONSORCIO TRIB.ISLA TENERIFE    $ 9,431.04    DELL
CORPORATION LIMITED   UNIVERSIDAD DE MALAGA, AVDA JOSE    $ 9,118.68    DELL
COMPUTER, S.A.   DR.GRAL.DEL PATRIMONIO ESTADO    $ 9,050.80    DELL COMPUTER,
S.A.   JUNTA DE CASTILLA Y LEON    $ 9,023.08    DELL COMPUTER, S.A.  
UNIVERSIDAD DE VIGO    $ 8,998.59    DELL COMPUTER, S.A.   UNIVERSIDAD CARLOS
ILL MADRID    $ 8,728.60    DELL COMPUTER, S.A.   AYUNTAMIENTO DE VALLADOLID   
$ 8,598.26    DELL COMPUTER, S.A.   GOBIERNO VASCO DPTO.OE HACIEND    $ 8,071.66
   DELL COMPUTER, S.A.   CONSORCIO TRIB.ISLA TENERIFE    $ 7,770.11    DELL
COMPUTER, S.A.   CONSELLERIA DE EDUCACION    $ 7,617.89    DELL CORPORATION
LIMITED   BARCELONA SUPERCOMPUTING CENTER    $ 7,406.16    DELL COMPUTER, S.A.  
UNIVERSIDAD DE ZARAGOZA    $ 7,207.53    DELL COMPUTER, S.A.   GENERALITAT DE
CATALU¨A    $ 6,799.55    DELL COMPUTER, S.A.   EXCMO. CABILDO I. TENERIFE    $
6,799.55    DELL COMPUTER, S.A.   EXCMO.CABILDO INSULAR DE TFE.    $ 6,799.55   
DELL COMPUTER, S.A.   IGAPE    $ 6,683.43    DELL COMPUTER, S.A.   AYUNTAMIENTO
DE LOGRO¨O    $ 6,391.57    DELL COMPUTER, S.A.   AYUNTAMIENTO DE PAMPLONA    $
5,858.30    DELL COMPUTER, S.A.   SERV.ANDALUZ SALUD CONSEJER.    $ 5,855.36   
DELL COMPUTER, S.A.   SERV.ANDALUZ SALUD CONSEJERIA    $ 5,855.36   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   EUSTAT METRO BILBAO.GOBIERNO V    $ 5,731.86   
DELL CORPORATION LIMITED   MUTUA UNIVERSAL    $ 5,672.68    DELL COMPUTER, S.A.
  INSTITLJCION FERIAL DE MADRID    $ 5,666.80    DELL COMPUTER, S.A.  
UNIVERSITAT DE BARCELONA    $ 5,656.75    DELL COMPUTER, S.A.   AJUNTAMENT DE
TERRASSA    $ 5,533.90    DELL COMPUTER, S.A.   PARLAMENTO DE ANDALUCIA    $
5,480.54    DELL CORPORATION LIMITED   MUTUA UNIVERSAL    $ 5,469.77    DELL
COMPUTER, S.A.   UNIVERSIDAD DE CANTABRIA    $ 5,430.48    DELL COMPUTER, S.A.  
CONSELLERIA DE EDUCACION E ORDENACION UNIVERSITARIA    $ 5,413.51    DELL
COMPUTER, S.A.   HOSPITAL DE PONIENTE DE ALMERA    $ 5,338.85    DELL COMPUTER,
S.A.   UNIVERSIDAD AUTONOMA DE BARCEL    $ 5,258.10    DELL CORPORATION LIMITED
  UNIVERSIDAD DE EXTREMADURA    $ 5,231.89    DELL COMPUTER, S.A.   CENTRO
INFORMATICO MUNICIPAL    $ 5,091.08    DELL COMPUTER, S.A.   AYUNTAMIENTO DE EL
ESPINAR    $ 5,071.84    DELL COMPUTER, S.A.   GRAL. AIRE JEFE ESTADO MAY.DEF   
$ 4,893.43    DELL COMPUTER, S.A.   IFEMA    $ 4,768.05    DELL CORPORATION
LIMITED   CONSEJERIA DE HACIENDA Y ADMINISTRA    $ 4,525.40    DELL COMPUTER,
S.A.   INNOVA    $ 4,398.06    DELL COMPUTER, S.A.   CONSEJERIA O.P. DE CANARIAS
   $ 4,371.84    DELL COMPUTER, S.A.   UNIVERSIDAD DE SANTIAGO DE COMPOSTELA   
$ 4,247.66    DELL COMPUTER, S.A.   UNIVERSIDAD DE MALAGA    $ 4,219.94    DELL
COMPUTER, S.A.   MADRID MOVILIDAD    $ 4,208.62    DELL COMPUTER, S.A.   JUNTA
DE ANDALUCIA    $ 4,079.73    DELL COMPUTER, S.A.   UNIVERSIDAD DE BURGOS    $
4,072.86    DELL COMPUTER, S.A.   JUNTA DE CASTILLA Y LEON    $ 4,006.88    DELL
CORPORATION LIMITED   MUTUA UNIVERSAL - MUGENAT    $ 3,966.51    DELL COMPUTER,
S.A.   UNIVERSIDAD DE ALICANTE    $ 3,905.42    DELL CORPORATION LIMITED  
FUNDACION IMDEA NETWORKS    $ 3,899.96    DELL COMPUTER, S.A.   DIPLITACION
PROVINCIAL DE SALAM    $ 3,889.32    DELL CORPORATION LIMITED   MINISTERIO DE
FOMENTO- SUBDIRECCION    $ 3,755.95    DELL COMPUTER, S.A.   HOSPITAL
UNIVERSITARIO DE SON DURETA    $ 3,732.78    DELL COMPUTER, S.A.   CARTOGRAFICA
DE CANARIAS    $ 3,697.59    DELL COMPUTER, S.A.   CARTOGRAFICA DE CANARIAS    $
3,697.59    DELL COMPUTER, S.A.   CENTRO INFORMATICO PROV.    $ 3,520.96    DELL
COMPUTER, S.A.   COMPLEX HOSPITALARI GESMA    $ 3,475.50   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   EXCMO.AYUNTAMIENTO DE SANTA C    $ 3,399.77   
DELL COMPUTER, S.A.   JUNTA ANDALUCIA    $ 3,399.77    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE LAS PALMAS    $ 3,394.05    DELL COMPUTER, S.A.  
PATRONT.RECAUD. PROVINCIAL    $ 3,394.05    DELL COMPUTER, S.A.   UNIVERSIDAD DE
ZARAGOZA    $ 3,394.05    DELL CORPORATION LIMITED   UNIVERSIDAD DE VALLADOLID,
   $ 3,354.45    DELL COMPUTER, S.A.   EXCMO. AYTO. VELEZ_MALAGA    $ 3,323.91
   DELL COMPUTER, S.A.   ESC.UNIV.POLITECNICA ALMUNIA    $ 3,307.30    DELL
COMPUTER, S.A.   COMUNIDAD AUTON.ARAGON    $ 3,294.49    DELL COMPUTER, S.A.  
CONCELLO DE SANTIAGO    $ 3,258.29    DELL COMPUTER, S.A.   UNIVERS.POLITECNICA
VALENCIA    $ 3,256.03    DELL CORPORATION LIMITED   INSTITUTO DE ASTROFISICA DE
   $ 3,187.95    DELL COMPUTER, S.A.   UNIVERSIDAD ALITONOMA DE MADRID    $
3,186.11    DELL COMPUTER, S.A.   ORG. AUT. AGUAS DE GALICIA    $ 3,137.69   
DELL COMPUTER, S.A.   GERENCIA URBANISMO AYTO.SEV.    $ 3,136.10    DELL
CORPORATION LIMITED   SUMA GESTION TRIBUTARIA    $ 3,060.72    DELL COMPUTER,
S.A.   INSALUD-AREA 11 DE ATENCION PR    $ 3,038.22    DELL COMPUTER, S.A.  
JUNTA DE EXTREMADURA    $ 3,027.84    DELL COMPUTER, S.A.   TRIBUNAL
CONSTITUCIONAL    $ 3,010.19    DELL COMPUTER, S.A.   UNIVERSITAT DE VALENCIA   
$ 2,984.50    DELL CORPORATION LIMITED   UNIVERSIDAD DE SEVILLA    $ 2,935.62   
DELL COMPUTER, S.A.   AYUNTAMIENTO DE MADRID    $ 2,896.60    DELL COMPUTER,
S.A.   GESTUR TENERIFE S.A.    $ 2,867.92    DELL COMPUTER, S.A.   DIPUTACION
GENERAL DE ARAGON    $ 2,828.38    DELL COMPUTER, S.A.   CABILDO INSULAR DE
TENERIFE    $ 2,814.82    DELL COMPUTER, S.A.   AYUNTAMIENTO DE LOGRO¨O    $
2,791.18    DELL COMPUTER, S.A.   INSTITUTO MADRILE¨O PARA LA FORMACION    $
2,719.82    DELL COMPUTER, S.A.   CENTRO INFORMATLCO PROVINCIAL    $ 2,703.10   
DELL COMPUTER, S.A.   UNIVERSITAT DE BARCELONA    $ 2,680.48    DELL COMPUTER,
S.A.   REGTSA (ORGANISMO AUTONOMO DE RECAUDACI¨N Y GESTI¨N TRIBUTAR    $
2,607.81    DELL COMPUTER, S.A.   GOBIERNO CANARIAS CONSEJ PESCA    $ 2,582.44
   DELL CORPORATION LIMITED   EMPRESA PUBLICA PARA LA GESTION DEL    $ 2,573.26
   DELL COMPUTER, S.A.   GOBIERNO CANARIAS CONSEJ PESCA    $ 2,530.86    DELL
COMPUTER, S.A.   UNIVERSIDAD JAUME IDE CASTELL    $ 2,455.04    DELL CORPORATION
LIMITED   UNIVERSIDADE DA CORUNA    $ 2,434.61   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   CENTRO INFORMATLCO PROVINCIAL    $ 2,413.59   
DELL COMPUTER, S.A.   INSALUD    $ 2,389.09    DELL COMPUTER, S.A.   !LUSTRE
AYUNTAMIENTO DE SAN BA    $ 2,381.99    DELL CORPORATION LIMITED   CONSEJERIA DE
FOMENTO - JUNTA DE    $ 2,376.23    DELL COMPUTER, S.A.   MADRID MOVILIDAD, S.A.
   $ 2,362.26    DELL COMPUTER, S.A.   CONSELL.INNOVAC.TECNOLOGICA    $ 2,348.59
   DELL CORPORATION LIMITED   UNIVERSIDAD DE SANTIAGO DE    $ 2,332.84    DELL
COMPUTER, S.A.   EXCMO. AYUNTAMIENTO DE DOLORES    $ 2,306.27    DELL COMPUTER,
S.A.   DIPUTACION GENERAL DE ARAGON    $ 2,262.70    DELL COMPUTER, S.A.  
UNIVERSIDAD DE GIRONA    $ 2,240.04    DELL COMPUTER, S.A.   UNIVERSITAT DE
GIRONA    $ 2,203.06    DELL COMPUTER, S.A.   AYUNTAMIENTO REAL SITIO Y VILLA
ARANJUEZ    $ 2,178.53    DELL COMPUTER, S.A.   AYUNTAMIENTO DE BURGOS    $
2,149.57    DELL COMPUTER, S.A.   UNIVERSITAT ROVIRA I VIRGILI    $ 2,090.49   
DELL COMPUTER, S.A.   GOBIERNO CANARIAS CONSEJ PESCA    $ 2,052.11    DELL
COMPUTER, S.A.   CONSELLERIA DA PRESIDENCIA    $ 2,039.87    DELL COMPUTER, S.A.
  AYUNTAMIENTO DE ALMERIA    $ 2,039.87    DELL COMPUTER, S.A.  
UNIVERS.POLITECNICA VALENCIA    $ 2,036.43    DELL COMPUTER, S.A.   JUNTA
EXTREMADURA CONSEJ AGRIC    $ 1,983.53    DELL COMPUTER, S.A.   JUNTA
EXTREMADURA CONSEJERIA A    $ 1,969.66    DELL COMPUTER, S.A.   DIPUTACION DE
CASTELLON    $ 1,959.50    DELL COMPUTER, S.A.   EL TRIBUNAL CONSTITLJCIONAL   
$ 1,944.65    DELL COMPUTER, S.A.   GESTION SANITARIA DE MALLORCA    $ 1,911.98
   DELL CORPORATION LIMITED   UNIVERSIDAD POLITECNICA DE VALENCIA    $ 1,904.29
   DELL COMPUTER, S.A.   JUNTA DE GALICIA    $ 1,903.87    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE GETAFE    $ 1,902.63    DELL COMPUTER, S.A.   GOBIERNO VASCO   
$ 1,890.27    DELL COMPUTER, S.A.   EXCMO AYUNTAMIENTO DE LOGROIO    $ 1,889.28
   DELL COMPUTER, S.A.   UNIVERSIDAD DE GIRONA    $ 1,852.42    DELL COMPUTER,
S.A.   AYUNTAMIENTO DE RIVAS VACIAMADRID    $ 1,809.71    DELL CORPORATION
LIMITED   SRA. DIRECTORA ECONOMICO FINANCIERA    $ 1,772.45    DELL COMPUTER,
S.A.   CONSEJERIA DE INDUSTRIA COMERC    $ 1,749.80    DELL COMPUTER, S.A.  
AYUNTAMIENTO STA.CRUZ TENERIFE    $ 1,710.77   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   EL CIPSA • DIPUTACION DE SALAM    $ 1,699.89   
DELL COMPUTER, S.A.   ORGANISMO AUTONOMO DE RECAUDAC    $ 1,699.89    DELL
COMPUTER, S.A.   DIPUTACION GENERAL DE ARAGON    $ 1,697.03    DELL COMPUTER,
S.A.   CABILDO DE TENERIFE    $ 1,674.40    DELL COMPUTER, S.A.   GOBIERNO VASCO
   $ 1,672.69    DELL COMPUTER, S.A.   AYUNTAMIENTO DE VELEZ MALAGA    $
1,668.06    DELL COMPUTER, S.A.   ESC.UNIV.POLIT.ALMUNIA DAGODIN    $ 1,653.65
   DELL COMPUTER, S.A.   UNIVERSITAT DE BARCELONA    $ 1,629.14    DELL
COMPUTER, S.A.   CONCELLO DE PONTEVEDRA    $ 1,625.75    DELL COMPUTER, S.A.  
GOBIERNO VASCO    $ 1,597.90    DELL COMPUTER, S.A.   JUNTA DE CASTILLA Y LEON.
   $ 1,597.90    DELL COMPUTER, S.A.   AYUNTAMIENTO DE BURJASSOT    $ 1,538.64
   DELL COMPUTER, S.A.   GOBLERNO VASCO    $ 1,495.08    DELL COMPUTER, S.A.  
EXCMA. DIPUTACION PROVINCIAL DE PONTEVEDRA    $ 1,489.31    DELL COMPUTER, S.A.
  IGAPE    $ 1,476.54    DELL COMPUTER, S.A.   AYUNTAMIENTO S|C DE TENERIFE    $
1,427.08    DELL COMPUTER, S.A.   RENFE OPERADORA    $ 1,394.00    DELL
COMPUTER, S.A.   EXCMA.DIPUTACION DE MALAGA    $ 1,359.91    DELL COMPUTER, S.A.
  UNIVERSIDAD DE CADIZ    $ 1,359.91    DELL COMPUTER, S.A.   UNIVERSIDAD DE
CADIZ    $ 1,359.91    DELL COMPUTER, S.A.   UNOVERSIDAD DE CADIZ    $ 1,359.91
   DELL COMPUTER, S.A.   UNIVERSIDAD AUTONOMA BARCELONA    $ 1,359.18    DELL
COMPUTER, S.A.   UNIVERSIDAD DE BARCELONA    $ 1,357.62    DELL COMPUTER, S.A.  
UNIVERSIDAD POLIT.MADRID    $ 1,346.31    DELL CORPORATION LIMITED   UNIVERSIDAD
DE VALENCIA    $ 1,338.10    DELL COMPUTER, S.A.   LA UNIVERSIDAD DE LA RIOJA   
$ 1,332.71    DELL COMPUTER, S.A.   AYUNTAMIENTO DE DOLORES    $ 1,319.22   
DELL COMPUTER, S.A.   AYUNTAMENT DE TORRENT    $ 1,310.05    DELL COMPUTER, S.A.
  GERENCIA MUNICIPAL DE URBANISMO    $ 1,291.27    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE ARGANDA DELRE    $ 1,284.64    DELL COMPUTER, S.A.   UNIVERSITAT
DE VALENCIA    $ 1,278.46    DELL COMPUTER, S.A.   UNIVERSIDAD DE CANTABRIA    $
1,275.43    DELL COMPUTER, S.A.   AYUNTAMIENTO DE LOGRONO    $ 1,273.88    DELL
COMPUTER, S.A.   GOBIERNO DE CANTABRIA    $ 1,267.11    DELL COMPUTER, S.A.  
ESTUDIO MAYOR DE LA DEFENSA    $ 1,243.14    DELL COMPUTER, S.A.   UNIVERSIDAD
DE EXTREMADURA    $ 1,216.38   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   AYUNTAMIENTO DE LEGANES    $ 1,197.15    DELL
COMPUTER, S.A.   CABILDO INSULAR DE LANZAROTE    $ 1,194.28    DELL COMPUTER,
S.A.   IGAPE    $ 1,186.93    DELL COMPUTER, S.A.   EL EXCMO.AYUNTAMIENTO DE
ARGAN    $ 1,169.52    DELL COMPUTER, S.A.   UNIVERSIDAD CARLOS ILL MADRID    $
1,129.75    DELL COMPUTER, S.A.   CONSELLERIA DE PRESIDENCIA    $ 1,129.48   
DELL CORPORATION LIMITED   INTERVENCION GENERAL DE LA    $ 1,126.34    DELL
COMPUTER, S.A.   AYUNTAMIENTO DE CADIZ    $ 1,108.72    DELL COMPUTER, S.A.  
EXCMO AYUNTAMIENTO CASTROURDIA    $ 1,082.48    DELL COMPUTER, S.A.   GOBIERNO
VASCO    $ 1,047.81    DELL COMPUTER, S.A.   UNIVERSIDAD DE GRANADA    $
1,040.84    DELL COMPUTER, S.A.   AJUNTAMENT DE BLANES    $ 1,018.22    DELL
COMPUTER, S.A.   UNIVERSIDAD DE LAS PALMAS    $ 1,014.38    DELL COMPUTER, S.A.
  ADMINISTRACION PUBLICA DE CATA    $ 996.36    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE SC DE LA PALMA    $ 977.49    DELL COMPUTER, S.A.   AYUNTAMIENTO
DE SAN MARTIN DE LA VEGA    $ 972.96    DELL COMPUTER, S.A.   GOBIERNO VASCO   
$ 958.74    DELL COMPUTER, S.A.   CONSELLERIA DE PLITICA TERRITORIAL OBRAS
PUBLICAS E TRANSPOR    $ 950.33    DELL COMPUTER, S.A.   AYUNTAMIENTO DE DOLORES
   $ 941.28    DELL COMPUTER, S.A.   CONSORCIO DE TRIBUTOS DE LA IS    $ 932.97
   DELL COMPUTER, S.A.   CONCELLO DE CERVO    $ 916.68    DELL COMPUTER, S.A.  
GENERALITAT VALENCIANA    $ 909.46    DELL COMPUTER, S.A.   UNIVERSIDAD REY JUAN
CARLOS    $ 905.08    DELL COMPUTER, S.A.   EXCMA. DIPUTACION DE CIUDAD REAL   
$ 904.63    DELL COMPUTER, S.A.   EUSKO TRENBIDEAK S.A.    $ 893.43    DELL
COMPUTER, S.A.   AYUNTAMIENTO DE BURJASSOT    $ 885.79    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE ARGANDA DELRE    $ 863.77    DELL COMPUTER, S.A.   UNIVERSIDAD
DE BURGOS    $ 849.95    DELL COMPUTER, S.A.   EXCMA.DIPUT.PROV.LEON    $ 848.51
   DELL COMPUTER, S.A.   CABILDO DE TENERIFE    $ 842.49    DELL COMPUTER, S.A.
  AJUNTAMENT VILANOVA I LA GELTR    $ 815.94    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE VALLADOLID    $ 794.21    DELL COMPUTER, S.A.   AYUNTAMIENTO DE
MAIRENA DEL ALJARAFE    $ 791.95    DELL COMPUTER, S.A.   UNIYERSIDAD NACIONAL
DE EDUCAC    $ 785.90   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   GOBIERNO DE ARAGON    $ 774.79    DELL COMPUTER,
S.A.   GOBIERNO DE LA RIOJA    $ 759.28    DELL COMPUTER, S.A.   COMPLEJO
HOSPITALARIO LA MANCH    $ 746.42    DELL COMPUTER, S.A.   ORG. MUSEOS CTRO
CABILDO TENERIFE    $ 686.46    DELL COMPUTER, S.A.   UNIVERSIDAD DE SALAMANCA
   $ 678.32    DELL COMPUTER, S.A.   AYUNTAMIENTO VELEZ MALAGA    $ 677.00   
DELL COMPUTER, S.A.   EXCMO.CABILDO INSULAR TENERIFE    $ 662.84    DELL
COMPUTER, S.A.   EXCMO AYUNTAMIENTO CIUDAD REAL    $ 660.86    DELL COMPUTER,
S.A.   UNIVERSIDAD DE LAS PALMAS DE GRAN CANARIA    $ 649.39    DELL COMPUTER,
S.A.   UNIVERSIDAD DE BURGOS    $ 642.56    DELL COMPUTER, S.A.   CABILDO
INSULAR DE LANZAROTE    $ 641.95    DELL COMPUTER, S.A.   SINDICATURA CUENTAS
CASTILLA M    $ 617.64    DELL COMPUTER, S.A.   CONSORCIO TRIBUTOS DE TENERIFE
   $ 614.83    DELL COMPUTER, S.A.   AYUNTAMIENTO DE VILLAQUILAMBRE    $ 610.93
   DELL COMPUTER, S.A.   DIPUTACION PROVINCIAL GRANADA    $ 594.97    DELL
COMPUTER, S.A.   AYUNTAMIENTO DE MADRID    $ 583.58    DELL COMPUTER, S.A.  
GOBIERNO VASCO.DPTO DE HACIEND    $ 583.11    DELL COMPUTER, S.A.   UNIVERSIDAD
DE CORDOBA    $ 571.60    DELL COMPUTER, S.A.   MINISTERIO DE CIENCIA Y TECNOL
   $ 543.94    DELL COMPUTER, S.A.   SECRETARIA ESTADO TELECOMUNIC    $ 543.94
   DELL COMPUTER, S.A.   GOBIERNO VASCO    $ 504.80    DELL COMPUTER, S.A.  
GENERALITAT VALENCIANA    $ 497.00    DELL COMPUTER, S.A.   UNIVERSID.NAC.EDUC.A
DISTANCIA    $ 488.74    DELL COMPUTER, S.A.   LA UNIVERSIDAD DE LA RIOJA    $
480.04    DELL COMPUTER, S.A.   AYUNTAMIENTO DE DOLORES    $ 474.59    DELL
COMPUTER, S.A.   CONSORCIO TRIBUTOS ISLA TENERI    $ 461.51    DELL COMPUTER,
S.A.   CONSELL POLIT TERRITORIAL    $ 454.71    DELL COMPUTER, S.A.  
AYUNTAMIENTO DE SANT MATEU    $ 432.04    DELL COMPUTER, S.A.   GOBIERNO
CANARIAS CONSEJ PESCA    $ 426.58    DELL COMPUTER, S.A.   CONSELLERIA DA
PRESIDENCIA E A    $ 409.68    DELL COMPUTER, S.A.   AYUNTAMINETO DE
VILLALAMBRIQUE    $ 407.29    DELL COMPUTER, S.A.   CONSEJERIA DE TURISMO DE
CANARIAS    $ 407.29    DELL COMPUTER, S.A.   AYUNTAMIENTO DE CASTROURDIALES   
$ 352.72   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL COMPUTER, S.A.   AYUNTAMIENTO DE VELEZ MALAGA    $ 338.50    DELL
COMPUTER, S.A.   EXCMO. CABILDO INSULAR DE LA G    $ 334.12    DELL COMPUTER,
S.A.   UNIVERSIDAD DE SANTIAGO    $ 318.36    DELL COMPUTER, S.A.   AYUNTAMIENTO
DE TORRENT.    $ 258.07    DELL COMPUTER, S.A.   JUNTA EXTREMADURA CONSEJERIA A
   $ 241.80    DELL COMPUTER, S.A.   AYUNTAMIENTO DE LOGRO¨O    $ 204.25    DELL
COMPUTER, S.A.   EXCMO. CABILDOINSULAR DELA G    $ 194.37    DELL COMPUTER, S.A.
  RENFE OPERADORA    $ 192.27    DELL COMPUTER, S.A.   CARTOGRAFICA DE CANARIAS
GRAFC    $ 174.93    DELL COMPUTER, S.A.   GOBIERNO VASCO    $ 115.59    DELL
COMPUTER, S.A.   SERVILCIO CANARIO DE SALUD    $ 36.16    DELL COMPUTER, S.A.  
AYUNTAMIENTO MADRID    $ 26.02    DELL(CHINA) CO.,LTD.   XIAMEN JINGFA MACHINERY
AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $ 138,588.40    DELL(CHINA)
CO.,LTD.   XIAMEN EDUCATION AND CULTURE BUREAU OF XIANG’AN DISTRICT    $
12,874.55    DELL(CHINA) CO.,LTD.   STATE GRID CORPORATION OF CHINA    $
153,987.11    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT
STATION OF BAOSHAN DISTRICT    $ 56,770.27    DELL(CHINA) CO.,LTD.   XIAMEN
JINGFA MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $ 15,398.71   
DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF
BAOSHAN DISTRICT    $ 7,814.85    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION
EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $ 3,953.73    DELL(CHINA)
CO.,LTD.   THE GOVERNMENT PROCUREMENT CENTER OF SHANGHAI MUNICIPALITY    $
4,619.61    DELL(CHINA) CO.,LTD.   SHANGHAI MEDIA GROUP, INC.    $ 26,639.77   
DELL(CHINA) CO.,LTD.   SHANGHAI MEDIA GROUP, INC.    $ 7,668.56    DELL(CHINA)
CO.,LTD.   THE GOVERNMENT PROCUREMENT CENTER OF SHANGHAI MUNICIPALITY    $
4,619.61    DELL(CHINA) CO.,LTD.   XIAMEN WANXIANG E-COMMERCE CO., LTD    $
93,446.31    DELL(CHINA) CO.,LTD.   CHINA PETROLEUM & PETROCHEMICAL ENGINEERING
INSTITUTE    $ 40,824.35   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL(CHINA) CO.,LTD.   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT
TENDERING CENTER    $ 9,239.23    DELL(CHINA) CO.,LTD.   CHINA INTERNATIONAL
TENDERING COMPANY    $ 30,797.42    DELL(CHINA) CO.,LTD.   SANY GROUP CO., LTD.
   $ 6,681.69    DELL(CHINA) CO.,LTD.   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT
TENDERING CENTER    $ 3,079.74    DELL(CHINA) CO.,LTD.   SHANGHAI MACHINERY AND
ELECTRIC EQUIPMENT TENDERING COMPANY    $ 21,558.20    DELL(CHINA) CO.,LTD.  
CHINA PETROLEUM & PETROCHEMICAL ENGINEERING INSTITUTE    $ 3,714.02   
DELL(CHINA) CO.,LTD.   PORTON FINE CHEMICALS LTD.    $ 5,302.24    DELL(CHINA)
CO.,LTD.   SEPCOIII ELECTRONIC POWER CONSTRUCTION CORPORATION    $ 7,699.36   
DELL(CHINA) CO.,LTD.   BEIJING ELECTRIC POWER COMPANY    $ 2,428.77   
DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $
130,648.29    DELL(CHINA) CO.,LTD.   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT
TENDERING CENTER    $ 4,619.61    DELL(CHINA) CO.,LTD.   SUZHOU INDUSTRIAL PARK
CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 2,309,806.67    DELL(CHINA)
CO.,LTD.   RESEARCH INSTITUTE OF PETROLEUM EXPLORATION & DEVELOPMENT    $
5,244.42    DELL(CHINA) CO.,LTD.   HUADIAN INTERNATIONAL SUPPLIES CO., LTD    $
56,861.90    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION TECHNOLOGY & FACILITIES
DEPARTMENT    $ 10,541.33    DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY
(SHENZHEN) COMPANY LIMITED    $ 42,804.46    DELL(CHINA) CO.,LTD.   SHANGHAI
MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $ 15,398.71   
DELL(CHINA) CO.,LTD.   GUIZHOU WEST POWER CONSTRUCTION CO. LTD    $ 7,699.36   
DELL(CHINA) CO.,LTD.   SHANGHAI NOARK ELECTRIC CO., LTD.    $ 4,850.59   
DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $
6,368.91    DELL(CHINA) CO.,LTD.   AVIC INTERNATIONAL TRADE & ECONOMIC
DEVELOPMENT LTD.    $ 6,159.48    DELL(CHINA) CO.,LTD.   BANK OF BEIJING CO.,
LTD.    $ 3,115.62    DELL(CHINA) CO.,LTD.   GUANGDONG MACHINERY & ELECTRIC
EQUIPMENT TENDERING CENTER    $ 3,079.74   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL(CHINA) CO.,LTD.   JOINTOWN PHARMACEUTICAL GROUP    $ 1,539.87   
DELL(CHINA) CO.,LTD.   CLP FOR GUIZHOU JINYUAN GROUP CO., LTD    $ 157,270.19   
DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $
179,935.74    DELL(CHINA) CO.,LTD.   CHENGDU CUSTOMS DISTRICT PEOPLE’S REPUBLIC
OF CHINA    $ 10,779,097.79    DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY
(BEIJING) COMPANY LIMITED    $ 14,626.70    DELL(CHINA) CO.,LTD.   TENCENT
DIGITAL (TIANJIN) COMPANY LIMITED    $ 100,091.62    DELL(CHINA) CO.,LTD.  
TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 123,084.72    DELL(CHINA)
CO.,LTD.   XIAMEN CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 16,938,582.24
   DELL(CHINA) CO.,LTD.   ANSC-TKS GALVANIZING CO., LTD.    $ 27,500.55   
DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF
BAOSHAN DISTRICT    $ 105,572.82    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION
EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $ 490.91    DELL(CHINA)
CO.,LTD.   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT
   $ 662.73    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT
STATION OF BAOSHAN DISTRICT    $ 2,317.51    DELL(CHINA) CO.,LTD.   SHANGHAI
MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $ 5,774.52   
DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 9,239.23    DELL(CHINA)
CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 6,159.48    DELL(CHINA) CO.,LTD.  
STATE GRID MATERIALS CO. LTD    $ 3,079.74    DELL(CHINA) CO.,LTD.   ANSC-TKS
GALVANIZING CO., LTD.    $ 13,266.30    DELL(CHINA) CO.,LTD.   GUANGXI
KANGMINGSI INDUSTRIAL POWER CO., LTD    $ 42,917.01    DELL(CHINA) CO.,LTD.  
WONDERS INFORMATION CO., LTD.    $ 11,208.72    DELL(CHINA) CO.,LTD.   CHENGDU
CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 16,938,582.24    DELL(CHINA)
CO.,LTD.   WONDERS INFORMATION CO., LTD.    $ 6,724.62    DELL(CHINA) CO.,LTD.  
WONDERS INFORMATION CO., LTD.    $ 644.59    DELL(CHINA) CO.,LTD.   WONDERS
INFORMATION CO., LTD.    $ 4,242.34    DELL(CHINA) CO.,LTD.   WONDERS
INFORMATION CO., LTD.    $ 7,800.22    DELL(CHINA) CO.,LTD.   TENCENT DIGITAL
(TIANJIN) COMPANY LIMITED    $ 22,187.82    DELL(CHINA) CO.,LTD.   STATE GRID
MATERIALS CO. LTD    $ 61,594.84   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 30,797.42   
DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 123,189.69   
DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 123,189.69   
DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 123,189.69   
DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 123,189.69   
DELL(CHINA) CO.,LTD.   STATE GRID MATERIALS CO. LTD    $ 123,189.69   
DELL(CHINA) CO.,LTD.   WONDERS INFORMATION CO., LTD.    $ 2,286.71   
DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $
88,591.43    DELL(CHINA) CO.,LTD.   WONDERS INFORMATION CO., LTD.    $ 8,994.39
   DELL(CHINA) CO.,LTD.   SONGJIANG CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA
   $ 6,159,484.45    DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY (SHENZHEN)
COMPANY LIMITED    $ 6,652.24    DELL(CHINA) CO.,LTD.   TENCENT TECHNOLOGY
(SHENZHEN) COMPANY LIMITED    $ 199,267.10    DELL(CHINA) CO.,LTD.   GREAT WALL
MOTORS COMPANY LIMITED    $ 11,786.16    DELL(CHINA) CO.,LTD.   XIAMEN XIANGYU
CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 1,539,871.11    DELL(CHINA)
CO.,LTD.   WONDERS INFORMATION CO., LTD.    $ 18,478.45    DELL(CHINA) CO.,LTD.
  SHANGHAI CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 4,619,613.34   
DELL(CHINA) CO.,LTD.   CTRIP TRAVELING NETWORK TECHNOLOGY (SHANGHAI) CO., LTD.
   $ 22,139.62    DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S COURT OF HULI DISTRICT
   $ 246,258.31    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION BUREAU OF BAOSHAN
DISTRICT CAPITAL CONSTRUCTION FACILITIES CENTER    $ 884.19    DELL(CHINA)
CO.,LTD.   SHANGHAI EDUCATION BUREAU OF BAOSHAN DISTRICT CAPITAL CONSTRUCTION
FACILITIES CENTER    $ 9,243.85    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION
BUREAU OF SONGJIANG DISTRICT    $ 1,450.10    DELL(CHINA) CO.,LTD.   SHANGHAI
EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 202.34    DELL(CHINA) CO.,LTD.  
TENCENT DIGITAL (TIANJIN) COMPANY LIMITED    $ 30,412.33    DELL(CHINA) CO.,LTD.
  WONDERS INFORMATION CO., LTD.    $ 7,509.18    DELL(CHINA) CO.,LTD.   XIAMEN
PEOPLE’S COURT OF HULI DISTRICT    $ 59,159.15    DELL(CHINA) CO.,LTD.   XIAMEN
PEOPLE’S COURT OF HULI DISTRICT    $ 281,067.54    DELL(CHINA) CO.,LTD.   XIAMEN
PEOPLE’S COURT OF HULI DISTRICT    $ 33,941.42    DELL(CHINA) CO.,LTD.   THE
SERVER VITUAL PROJECT OF SHENZHEN STOCK EXCHANGE    $ 2,918.83   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL(CHINA) CO.,LTD.   XIAMEN WANXIANG E-COMMERCE CO., LTD    $
224,129.78    DELL(CHINA) CO.,LTD.   NANJING CUSTOMS DISTRICT PEOPLE’S REPUBLIC
OF CHINA    $ 10,779,097.79    DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S COURT OF
HULI DISTRICT    $ 633,495.36    DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S COURT OF
HULI DISTRICT    $ 288,175.63    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION
BUREAU OF SONGJIANG DISTRICT    $ 65,773.59    DELL(CHINA) CO.,LTD.   XIAMEN
PEOPLE’S COURT OF HULI DISTRICT    $ 6,974.85    DELL(CHINA) CO.,LTD.   XIAMEN
PEOPLE’S COURT OF HULI DISTRICT    $ 97,493.59    DELL(CHINA) CO.,LTD.   GREAT
WALL MOTORS COMPANY LIMITED TIANJIN HAVAL SUB OFFICE    $ 9,428.45   
DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 36,542.68   
DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 252,931.38   
DELL(CHINA) CO.,LTD.   SHENZHEN SECURITIES COMMUNICATION CO.,LTD.    $ 5,261.59
   DELL(CHINA) CO.,LTD.   XIAMEN WANXIANG E-COMMERCE CO., LTD    $ 1,227.28   
DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $
10,404.60    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION BUREAU OF SONGJIANG
DISTRICT    $ 5,834.11    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION BUREAU OF
SONGJIANG DISTRICT    $ 190.64    DELL(CHINA) CO.,LTD.   SHANGHAI EDUCATION
BUREAU OF SONGJIANG DISTRICT    $ 1,598.39    DELL(CHINA) CO.,LTD.   XIAMEN
PEOPLE’S COURT OF HULI DISTRICT    $ 89,907.23    DELL(CHINA) CO.,LTD.   NANJING
CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 12,318,968.90    DELL(XIAMEN)
CO.,LTD.   XIAMEN CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 769,935.56   
DELL(XIAMEN) CO.,LTD.   XIAMEN XIANGYU CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF
CHINA    $ 30,797.42    DELL(CHINA) CO.,LTD.   SHENZHEN HUAQIANG NEW CITY
DEVELOPMENT CO., LTD.    $ 14,037.71    DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S
COURT OF HULI DISTRICT    $ 33,808.18    DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S
COURT OF HULI DISTRICT    $ 514,017.66    DELL(CHINA) CO.,LTD.   XIAMEN PEOPLE’S
COURT OF HULI DISTRICT    $ 6,761.73    DELL(CHINA) CO.,LTD.   CHENGDU CUSTOMS
DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 9,239,226.68   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL(CHINA) CO.,LTD.   BEIJING ORIENTAL YUHONG WATERPROOF TECHNOLOGY
CO., LTD.    $ 27,716.83    DELL GLOBAL BV (SG BRANCH)   JAPAN CUSTOMS    $
35,956,672.21    DELL GLOBAL BV (SG BRANCH)   PETRONAS ICT SDN BHD    $
255,427.84    DELL GLOBAL BV (SG BRANCH)   VADS BERHAD    $ 96,554.75    DELL
GLOBAL BV (SG BRANCH)   NANYANG ACADEMY OF FINE ARTS    $ 7,967.97    DELL
GLOBAL BV (SG BRANCH)   THE CENTRAL PROVIDENT FUND BOARD    $ 62,256.33    DELL
GLOBAL BV (SG BRANCH)   DIGITAL REALTY DATAFIRM LLC    $ 123,183.80    DELL
GLOBAL BV (SG BRANCH)   PETRONAS ICT SDN BHD    $ 50,365.82    DELL GLOBAL BV
(SG BRANCH)   DIGITAL DEER PARK 2, LLC    $ 171,380.49    DELL GLOBAL BV (SG
BRANCH)   TENAGA NASIONAL BERHAD    $ 135,376.76    DELL GLOBAL BV (SG BRANCH)  

NGEE ANN POLYTECHNIC

TEACHING AND LEARNING CENTRE

   $ 80,674.01    DELL GLOBAL BV (SG BRANCH)  

MINISTRY OF DEFENCE

DEFENCE SCIENCE AND TECHNOLOGY

AGENCY DEFENCE PROCUREMENT SGD 39,916.85

   $ 29,597.63    DELL GLOBAL BV (SG BRANCH)   PETRONAS ICT SDN BHD    $
125,159.64    DELL GLOBAL BV (SG BRANCH)   DIGITAL REALTY DATAFIRM LLC    $
94,004.13    DELL GLOBAL BV (SG BRANCH)   DIGITAL REALTY DATAFIRM LLC    $
135,501.91    DELL GLOBAL BV (SG BRANCH)   THE SIAM CEMENT PUBLIC COMPANY LTD   
$ 3,588.72    DELL GLOBAL BV (SG BRANCH)   PETRONAS ICT TENDER AND CONTRACT CO
   $ 510,855.68    DELL GLOBAL BV (SG BRANCH)   PRASARANA MALAYSIA BERHAD    $
25,542.78    DELL GLOBAL BV (SG BRANCH)   NANYANG ACADEMY OF FINE ARTS    $
5,357.21    DELL GLOBAL BV (SG BRANCH)   TAVERNESS PROPERTY PTY LTD    $
128,180.78    DELL GLOBAL BV (SG BRANCH)   NANYANG TECHNOLOGICAL UNIVERSITY    $
33,081.97    DELL GLOBAL BV (SG BRANCH)   BANGKOK DUSIT MEDICAL SERVICES PLC   
$ 13,835.94    DELL GLOBAL BV (SG BRANCH)   TENAGA NASIONAL BERHAD    $
194,125.16    DELL GLOBAL BV (SG BRANCH)   TAX OFFICE IN PESCARA    $
5,089,570.62    DELL GLOBAL BV (SG BRANCH)   PETRONAS ICT SDN BHD    $
510,855.68    DELL GLOBAL BV (SG BRANCH)   AIG GROUP LIMITED    $ 2,900,000.00
   DELL GLOBAL BV (SG BRANCH)   TAIPEI CUSTOMS    $ 309,195.47    DELL GLOBAL BV
(SG BRANCH)   TENAGA NASIONAL BERHAD    $ 344,827.59    DELL GLOBAL BV (SG
BRANCH)   PETRONAS ICT SDN BHD    $ 76,628.35    DELL GLOBAL BV (SG BRANCH)  
NICE LINK PTY LIMITED    $ 112,469.77    DELL GLOBAL BV (SG BRANCH)   MIMOS
BERHAD    $ 9,305.49    DELL GLOBAL BV (SG BRANCH)   MIMOS BERHAD    $ 1,787.99
  



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL GLOBAL BV (SG BRANCH)   TENAGA NASIONAL BERHAD    $ 127,713.92   
DELL GLOBAL BV (SG BRANCH)   BOUSTEAD NAVAL SHIPYARD SDN    $ 125,828.86    DELL
GLOBAL BV (SG BRANCH)   BHARAT HEAVY ELECTRICAL LIMITED    $ 169,316.87    DELL
GLOBAL BV (SG BRANCH)  

NGEE ANN POLYTECHNIC

TEACHING AND LEARNING CENTRE

   $ 80,674.01    DELL SERVICES (CHINA) COMPANY LTD   ZHONGSHAN ZHONGYUE
TINPLATE INDUSTRY CO LTD    $ 6,085.57    DELL SERVICES (CHINA) COMPANY LTD  
GUANGDONG YUEHAI INVESTMENT FINANCIAL MANAGEMENT CO LTD    $ 41,810.58    DELL
SERVICES (CHINA) COMPANY LTD   GUANGDONG YUEHAI HOLDING CO LTD    $ 21,721.42   
DELL SERVICES (CHINA) COMPANY LTD   SHENZHEN JINWEI BEER CO LTD    $ 3,526.30   
DELL SERVICES (CHINA) COMPANY LTD   UNIONPAY INTERNATIONAL CO LTD    $
1,709,910.53    DELL (CHINA) COMPANY LTD   JIUZHOUTONG PHARMACEUTICAL GROUP CO
LTD    $ 38,371.59    DELL (CHINA) COMPANY LTD   COURT OF XIAMEN HU LI DISTRICT
   $ 69,798.20    DELL (CHINA) COMPANY LTD   COURT OF XIAMEN HU LI DISTRICT    $
18,955.51    DELL (CHINA) COMPANY LTD   COURT OF XIAMEN HU LI DISTRICT    $
33,395.65    DELL (CHINA) COMPANY LTD   COURT OF XIAMEN HU LI DISTRICT    $
118,458.74    DELL (CHINA) COMPANY LTD   BAIDU CLOUD CALCULATION TECHNOLOGY
(BEIJING) CO LTD    $ 52,817.58    DELL (CHINA) COMPANY LTD   FIVE EIGHT CO LTD
   $ 2,942.23    DELL (CHINA) COMPANY LTD   FIVE EIGHT TECH INFORMATION CO LTD
   $ 14,638.32    DELL INFORMATION TECHNOLOGY (KUNSHAN) COMPANY LTD   RICHFIT
INFORMATION TECHNOLOGY CO., LTD.    $ 166,846.30    DELL INFORMATION TECHNOLOGY
(KUNSHAN) COMPANY LTD   RICHFIT INFORMATION TECHNOLOGY CO., LTD.    $ 166,846.30
   DELL (CHENGDU) CO LTD   CHENGDU CUSTOM    $ 76,993.56    DELL (CHINA) COMPANY
LTD   FIVE EIGHT CO LTD    $ 7,152.09    DELL (CHINA) COMPANY LTD   RUI TING
NETWORK TECHNOLOGY CO LTD    $ 9,981.83    DELL (CHINA) COMPANY LTD   BEIJING
FIVE EIGHT INFORMATION TECHNOLOGY CO LTD    $ 1,511.31    DELL INTL SERVICES IND
PVT LTD   ODISHA PRIMARY EDUCATION    $ 9,029.69    DELL INTL SERVICES IND PVT
LTD   GOVERNOR OF TAMIL NADU ACTING    $ 1,205,416.22    DELL INTL SERVICES IND
PVT LTD   AIRCEL LIMITED    $ 3,993.06    DELL INTL SERVICES IND PVT LTD  
AIRCEL LIMITED    $ 35,974.39    DELL INTL SERVICES IND PVT LTD   THE
COMMISSIONER OF CUSTOMS    $ 37,623.69   



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   DELL INTL SERVICES IND PVT LTD   SESA STERLIGHT LIMITED    $ 5,818.10   
DELL INTL SERVICES IND PVT LTD   THE COMMISSIONER OF CUSTOMS    $ 8,478.50   
DELL INTL SERVICES IND PVT LTD   PRESIDENT OF INDIA ACTING THRU    $ 150,494.75
   DELL INTL SERVICES IND PVT LTD   PRESIDENT OF INDIA ACTING THRG    $
150,494.75    DELL INTL SERVICES IND PVT LTD   TATA POWER COMPANY LIMITED    $
17,212.54    DELL INTL SERVICES IND PVT LTD   TATA POWER COMPANY LIMITED    $
4,514.84    DELL INTL SERVICES IND PVT LTD   NATIONAL STOCK EXCHANGE OF    $
11,801.24    DELL INTL SERVICES IND PVT LTD   NATIONAL STOCK EXCHANGE OF    $
45,968.35    DELL INTL SERVICES IND PVT LTD   NATIONAL STOCK EXCHANGE OF    $
23,604.48    DELL INTL SERVICES IND PVT LTD   PRESIDENT OF INDIA THROUGH    $
48,006.32    DELL INTL SERVICES IND PVT LTD   BHARAT PETROLEUM CORPORATION    $
110,352.96    DELL INTL SERVICES IND PVT LTD   BHARAT PETROLEUM CORPORATION    $
73,386.43    DELL INTL SERVICES IND PVT LTD   HINDUSTAN PETROLEUM    $ 8,824.64
   DELL INTL SERVICES IND PVT LTD   NATIONAL STOCK EXCHANGE OF    $ 31,243.33   
DELL INTL SERVICES IND PVT LTD   SBICAP SECURITIES LIMITED,    $ 24,367.18   
DELL INTL SERVICES IND PVT LTD   THE COMMISSIONER OF CUSTOMS    $ 233,266.86   
DELL INTL SERVICES IND PVT LTD   THE COMMISSIONER OF CUSTOMS    $ 71,485.01   
DELL INTL SERVICES IND PVT LTD   THE COMMISSIONER OF CUSTOMS    $ 61,251.36   
DELL INTL SERVICES IND PVT LTD   PAWAN COMMUNICATIONS PVT LTD    $ 24,681.24   
DELL INTL SERVICES IND PVT LTD   THE COMMISSIONER OF CUSTOMS    $ 6,772.26     
  

 

 

  DELL TOTAL      $ 154,154,584.88        

 

 

 



--------------------------------------------------------------------------------

Applicant

 

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)   EMC INFORMATION SYSTEMS NV   Dominica Pintacuda      10,778.42   
Airwatch Technologies India PVT Limited   President of India acting through
Director Term Cell Bangalore - Dept of Telecom      149,689.39    EMC Computer
Systems Italia SPA   MINISTERO DELL’INTERNO      14,615.60    EMC Computer
Systems Italia SPA   SIP - SOCIETA’ ITALIANA PER L’ESER.TELECOMUNICAZIONI     
23,384.97    EMC Computer Systems Italia SPA   CONSIP      26,850.80    EMC
Computer Systems Italia SPA   FONDAZIONE ENASARCO      40,042.30    EMC Computer
Systems Italia SPA   MINISTERO DELL’INTERNO      45,776.07    EMC Computer
Systems Italia SPA   MINISTERO DELLA DIFESA      46,769.93    EMC Computer
Systems Italia SPA   CONSIP      66,062.94    EMC Computer Systems Italia SPA  
SOGEI SOCIETA’ GENERALE DI INFORMATICA      100,450.46    EMC Computer Systems
Italia SPA   SIP - SOCIETA’ ITALIANA PER L’ESER.TELECOMUNICAZIONI     
227,944.92    EMC Computer Systems Italia SPA   NETSIEL SPA      228,003.39   
EMC Computer Systems Italia SPA   GSE      981,416.12    J. P.P. Ruigrok  
Chalet XV BV      156,327.82    EMC   UNIVERSIDAD COMPLUTENSE DE MADRID     
81.06    EMC   JUNTA DE ANDALUCIA      200.68    EMC   HOSPITAL COSTA DEL SOL   
  204.69    EMC   Renfe Operadora      208.29    EMC   MUTUALIDAD GENERAL DE
FUNCIONARIOS CIVILES DEL ESTADO (Muface)      340.91    EMC   UNIVERSIDAD DE
SALAMANCA      489.84    EMC   HOSP. COSTA DEL SOL JUNTA ANDALUCIA      495.31
  



--------------------------------------------------------------------------------

EMC   UNIVERSIDAD COMPLUTENSE DE MADRID      506.61    EMC   CONSELLER DE
SANIDAD      612.31    EMC   UNIV COMPLUTENSE      646.32    EMC   AENA     
668.30    EMC   AENA      680.34    EMC   CENTR.REG.TRANSF.SANG.GRANADA     
726.64    EMC   INST.INFORMAT-AYUNT.BARCELON      816.41    EMC   AENA     
880.11    EMC   GERENCIA DE URBANISMO      886.67    EMC  
SUBDIRECC.GRAL.GESTION ECON Y PATRIMONIAL      916.93    EMC   MUTUALIDAD GRAL
DE FUNCIONARIOS CIVILES DEL ESTADO      942.27    EMC   AENA      993.30    EMC
  AENA CANARIAS      1,038.27    EMC   UNIV SALAMANCA      1,074.94    EMC  
CONSELLERIA SANIDAD GEN.VALE      1,074.94    EMC   AYUNTAMIENTO ALCORCON     
1,107.09    EMC   SERVICIO DE SALUD DEL PRINC ASTURIAS      1,117.73    EMC  
AGENCIA DE INFORMATICA DE LA COMUNIDAD DE Madrid      1,123.08    EMC   RENFE   
  1,137.65    EMC   HOSP ALTO GUADALQUIVIR      1,147.93    EMC   AENA CANARIAS
     1,194.40    EMC   AENA CANARIAS      1,233.13    EMC   MINISTERIO DE
JUSTICIA      1,277.10   



--------------------------------------------------------------------------------

EMC   AENA CANARIAS      1,330.91    EMC   SERVICIO EXTREMEÑO DE SALUD     
1,349.02    EMC   AGENCIA ESTATAL DE LA ADMINISTRACION TRIBUTARIA      1,365.90
   EMC   MINISTERIO DE SANIDAD      1,404.64    EMC   AGENCIA DE INFORMATICA Y
COMUNICACIONES DE LA COMUNIDAD DE MADRID      1,412.68    EMC   AENA     
1,421.91    EMC   HOSPITALES UNIV. VIRGEN DEL ROCIO      1,431.58    EMC  
HOSPITAL DE PONIENTE      1,455.93    EMC   EE PUBLICA HOSP PONIENTE     
1,455.93    EMC   UNIVERSIDAD DE ALCALA      1,490.77    EMC   ADIF     
1,542.90    EMC   Cabildo de Gran Canaria      1,574.52    EMC   CONSEJERIA DE
ECONOMIA Y TRABAJO - JUNTA EXTREMADURA      1,600.63    EMC   HOSP RAMON Y CAJAL
     1,601.40    EMC   INSTITUTO NACIONAL DE ESTADISTICA      1,622.09    EMC  
SERVICIO DE SALUD DEL PRINC ASTURIAS      1,842.91    EMC   AYUNTAMENTO DE
FUENLABRADA      1,990.96    EMC   INSTITUTO DE INFORMATICA DE BARCELONA     
1,991.34    EMC   GENERALITAT VALENCIANA      2,041.02    EMC   FONDO DE
GARANTIA SALARIAL      2,100.53    EMC   Cabildo de Gran Canaria      2,115.87
   EMC   ORGANISME DE GESTIO TRIBUTARIA - DIBA      2,134.51    EMC   MINISTERIO
DEL INTERIOR      2,263.98   



--------------------------------------------------------------------------------

EMC   S.A.S.      2,285.68    EMC   AENA      2,367.43    EMC   MINISTERIO DE
DEFENSA(SECCION ECONOMICO FINANCIERA)      2,411.72    EMC   MINISTERIO CIENCIA
Y TECNOLOGIA      2,511.68    EMC   MINISTERIO CIENCIA Y TECNOLOGIA     
2,716.02    EMC   Renfe Operadora      2,817.52    EMC   AGENCIA DE INFORMATICA
Y COMUNICACIONES DE LA CAM      2,819.33    EMC   CENTRO NACIONAL DE
INTELIGENCIA      2,838.40    EMC   AENA      2,843.82    EMC   AENA     
2,916.86    EMC   INSTITUTO ASTROFISICO DE CANARIAS      2,917.82    EMC   CNI
     2,969.26    EMC   MUFACE      3,010.63    EMC   AENA      3,023.09    EMC  
Direccion General de la Guardia Civil      3,073.58    EMC   MINISTERIO CIENCIA
Y TECNOLOGIA      3,174.98    EMC   JUNTA DE EXTREMADURA      3,179.42    EMC  
MINISTERIO TRABAJO.TGSS      3,224.44    EMC   CONSEJ SALUD JUNTA ANDALUCIA     
3,280.35    EMC   ADIF      3,329.51    EMC   HABILITACION GESTION ECONOMICA
(MINISTERIO DEL INTERIOR)      3,371.07    EMC   CONSELLERIA DE SANIDAD DE LA
GENERALITAT VALENCIANA      3,393.41    EMC   MINISTERIO DE ECONOMIA Y HACIENDA
     3,403.46    EMC   CONSELLERIA DE AGRICULTURA(GENERALITAT VALENCIANA)     
3,463.89   



--------------------------------------------------------------------------------

EMC   HOSPITAL COSTA DEL SOL      3,537.77    EMC   JUNTA COM.CASTILLA LA MANCHA
     3,600.36    EMC   EMPR.PUBL.EMERG.SANITARIAS      3,886.10    EMC  
GENERALITAT DE CATALUNYA(INSTITUT D’INVESTGACION )      4,043.19    EMC  
HOSPITAL UNIV.VIRGEN DE LA V.      4,072.03    EMC   S.A.S.      4,246.84    EMC
  XUNTA DE GALICIA      4,261.18    EMC   DIPUTACION DE BARCELONA      4,598.75
   EMC   GOBIERNO DEL PRINC ASTURIAS      4,739.03    EMC   AYTO.PARLA     
4,788.89    EMC   AENA      4,801.82    EMC   Informatica del ayuntamiento de
Madrid      4,842.63    EMC   METRO DE MADRID      5,448.78    EMC   METRO DE
MADRID      5,448.78    EMC   MINISTERIO DE PRESIDENCIA      5,918.04    EMC  
GERENCIA DE URBANISMO      6,259.13    EMC   SERGAS - CHUS      6,756.46    EMC
  MINISTERIO DE HACIENDA Y ADMINISTRACIONES PUBLICAS      6,922.91    EMC   AENA
     6,973.06    EMC   DIRECCION GENERAL DE LA GUARDIA CIVIL      7,003.61   
EMC   HOSPITAL DA COSTA, Burela (LUGO)      7,049.47    EMC   METRO DE MADRID   
  7,259.45    EMC   COMPLEJO HOSPITALARIO UNIV. DE SANTIAGO      7,423.41   



--------------------------------------------------------------------------------

EMC   l’Organisme de Gestio Tributaria de la Diputacio de Barcelona     
7,498.98    EMC   INSTITUTO NACIONAL DE ESTADISTICA      7,826.82    EMC  
CONSEJERIA DE SANIDAD(JUNTA DE EXTREMADURA)      8,381.88    EMC   AGENCIA DE
INFORMATICA Y COMUNICACIONES DE LA CAM      8,402.63    EMC   FONDO ESPAÑOL DE
GARANTIA AGRARIA(MINISTERIO DE AGRICULTURA)      8,427.42    EMC   FUNDACION
PARQUE CIENTIFICO UNIVERSIDAD DE VALLADOLID      8,782.66    EMC  
HOSP.UNIVERSITARIO SAN CECILIO      9,150.83    EMC   COMPLEJO HOSP XERAL-CALDE
     9,216.82    EMC   MINISTERIO DE HACIENDA Y ADMINISTRACIONES PÚBLICAS-JUNTA
DE CONTRATACION      9,635.50    EMC   DIPUTACION DE BARCELONA      9,654.35   
EMC   CONSEJERIA DEL PRINCIPADO DE ASTURIAS      9,762.42    EMC   AGENCIA DE
INFORMATICA Y COMUNICACIONES DE LA CAM      10,279.77    EMC   SUBSECRETARIA DE
CULTURA      10,924.38    EMC   DIRECCION GRAL DE LA GUARDIA CIVIL     
11,319.90    EMC   HOSP UNIVERS. SAN CECILIO GRANADA      12,096.88    EMC  
HOSPITAL SAN CECILIO      12,096.88    EMC   Servicio Extremeño de Salud     
12,416.54    EMC   GOBIERNO DE ARAGON(SRAGONESA DE SERVICIOS TELEMATICOS     
13,133.91    EMC   MTO DE TRABAJO-SERVICIO PUBLICO DE EMPLEO ESTATAL     
13,375.78   



--------------------------------------------------------------------------------

EMC   INSS      13,711.80    EMC   MINISTERIO DE MEDIO AMBIENTE      14,385.31
   EMC   MINISTERIO DE CULTURA      15,927.18    EMC   SERVEI CATALA DE LA SALUT
     16,304.82    EMC   DIRECCION GENERAL DEL PATRIMONIO DEL ESTADO     
16,979.85    EMC   GERENCIA REGIONAL DE SALUD DE LA JUNTA DE CASTILLA Y LEÓN   
  17,350.01    EMC   ADMINISTRADOR DE INFRAESTRUCTURAS FERROVIARIAS     
17,694.14    EMC   INSTITUT MUNICIPAL D´INFORMATICA      17,740.20    EMC  
SERVICIO PUBLICO DE EMPLEO ESTATAL      18,414.76    EMC   CIXTEC      22,413.40
   EMC   Banco de españa      22,459.27    EMC   BANCO DE ESPAÑA      23,090.06
   EMC   CENTRO NACIONAL DE INTELIGENCIA      28,816.87    EMC   Banco de españa
     32,656.27    EMC   SACYL GERENCIA REGIONAL CASTILLA Y LEON      32,827.71
   EMC   Banco de españa      34,340.06    EMC   CIXTEC      35,119.99    EMC  
Banco de españa      43,069.70    EMC   DIRECCION GENERAL DEL PATRIMONIO DEL
ESTADO      50,939.55    EMC   DIPUTACION DE BARCELONA      51,076.66    EMC  
CONS.SANIDAD.GEN.VALENCIANA      51,845.29    EMC   DIREC. GRAL DEL INSTITUTO
NAC. SEG. SOCIAL      56,543.22    EMC   CTTI      59,165.78   



--------------------------------------------------------------------------------

EMC   ALD      64,523.43    EMC   SACYL GERENCIA REGIONAL CASTILLA Y LEON     
66,411.14    EMC   DIRECCION GRAL DEL PATRIMONIO DEL ESTADO      135,838.80   
EMC   JUNTA DE ANDALUCIA      156,238.17    EMC   GOBIERNO VASCO      167,218.38
   EMC   FONDO GARANTIA SALARIAL      2,100.53    EMC   FONDO GARANTIA SALARIAL
     1,567.00    EMC   JUNTA DE CONTRATACION MINISTERIO DE INDUSTRIA     
2,263.98    EMC   INFORMATICA AYUNTAMIENTO DE MADRID      2,891.39    EMC  
METRO MADRID      8,994.37    EMC   GOBIERNO VASCO      22,421.78    EMC  
DIRECCION GENERAL DE LA POLICIA      4,952.46    EMC   METRO MADRID     
5,448.78    EMC   METRO MADRID      1,374.09    EMC   JUNTA DE CASTILLA Y LEON
     3,302.41    EMC   UNIVERSIDAD DEL PAIS VASCO      41,496.04    EMC   CENTRO
NACIONAL DE INTELIGENCIA      3,274.35    EMC   CENTRO NACIONAL DE INTELIGENCIA
     1,739.62    EMC   AGENCIA TRIBUTARIA      10,355.84    EMC   MUFACE     
5,794.70    EMC   Servicio Extremeño de Salud      15,848.13    EMC   Consorci
Mar Parc de Salut de Barcelona      1,492.49    EMC   DIPUTACION DE BARCELONA   
  751.06    EMC   MINISTERIO DE JUSTICIA      2,957.74    EMC   INSTITUTO
NACIONAL DE ESTADISTICA      1,925.65   



--------------------------------------------------------------------------------

EMC   MINISTERIO DE HACIENDA Y ADMINISTRACIONES PUBLICAS      50,939.55    EMC  
DIPUTACION DE BARCELONA      16,453.48    EMC   Ayuntamiento de Barcelona     
3,237.84    EMC   Banco de España      8,269.07    EMC   Ministerio del Interior
     3,344.10    EMC   MINISTERIO DE FOMENTO      2,448.91    EMC   MINISTERIO
DE SANIDAD      4,962.56    EMC   Ayuntamiento de Barcelona      2,671.74    EMC
  Ministerio de Defensa      2,480.24    EMC   Organisme de Gestió Tributaria de
la Diputacio de Barcelona      36,597.01    EMC   Centro Nacional de
Inteligencia      4,209.88    EMC   Metro de Madrid      5,361.95    EMC  
Organisme de Gestió Tributaria de la Diputacio de Barcelona      4,206.64    EMC
  Ministerio de la Presidencia      11,222.61    EMC   AGENCIA INFORMATICA
COMUNIDAD DE MADRID      5,420.81      MINISTERIO DE INTERIOR      7,107.86   
EMC   Fondo de Garantía Salarial      3,029.98    EMC   Renfe-Operadora     
1,109.44    EMC   HOSPITAL VIRGEN DEL ROCIO      5,420.81    EMC   MUFACE     
8,326.81    EMC   Junta de Castilla y León      10,816.49    EMC   UPV/EHU     
25,100.03    Pivotal Labs LLC   841-853 Broadway Associates LLC      176,178.75
   Sitrof Techonologies Inc.   Newtower Trust Company      12,761.66   



--------------------------------------------------------------------------------

Sitrof Techonologies Inc.   Newtower Trust Company      12,583.32   
VIRTUSTREAM, INC   BIG DOG HOLDINGS LLC      500,000.00    VIRTUSTREAM, INC  
8619 WESTWOOD CENTER, LLC      200,000.00    EMC TOTAL      $ 5,116,403.49   

 

5. Capital Leases

 

Date

  

Lessee

  

Lessor

   Net Book Value  

4/10/2014

   Dell Colombia Inc    Finandina Bank    $ 14,370.00   

9/1/2013

   Dell    Ceva    $ 6,066,616.98   

1/1/2013

   Dell    Genco    $ 1,633,387.30   

3/1/2015

   Dell    Syncreon    $ 1,273,497.61   

6/1/2015

   Dell    K&N    $ 728,883.74   

6/1/2015

   Dell    YCH    $ 329,975.57   

7/15/2015

   Dell    YCH    $ 67,338.55   

6/15/2015

   Dell    YCH    $ 25,470.47   

6/15/2015

   Dell    YCH    $ 120,583.81   

5/27/2015

   Dell    Qisda    $ 17,461.71   

6/3/2015

   Dell    Qisda    $ 57,326.48   

7/1/2015

   Dell    Qisda    $ 60,800.00   

12/10/2015

   Dell    Qisda    $ 47,709.15   

12/17/2015

   Dell    Qisda    $ 4,671.92   

2/29/2016

   Dell    Qisda    $ 250,811.45   

4/27/2016

   Dell    Qisda    $ 1,492,640.23   

8/6/2015

   Dell    TPV    $ 268,925.00   



--------------------------------------------------------------------------------

Date

  

Lessee

  

Lessor

   Net Book Value  

12/15/2015

   Dell    TPV    $ 133,777.78   

6/1/2015

   Dell    Foxconn    $ 78,225.00   

6/7/2015

   Dell    Foxconn    $ 95,608.33   

6/14/2015

   Dell    Foxconn    $ 57,166.67   

6/15/2015

   Dell    Foxconn    $ 31,661.11   

6/21/2015

   Dell    Foxconn    $ 28,722.22   

9/9/2015

   Dell    Foxconn    $ 77,611.11   

9/11/2015

   Dell    Foxconn    $ 78,833.33   

9/15/2015

   Dell    Foxconn    $ 211,506.94   

9/18/2015

   Dell    Foxconn    $ 83,111.11   

2/17/2016

   Dell    Foxconn    $ 120,000.00   

10/9/2015

   Dell    Celestica    $ 1,471,487.55   

8/30/2013

   Dell    GE (Teradata)    $ 4,042,534.48   

1/30/2015

   Dell    GE (Teradata)    $ 2,381,919.70   

5/1/2013

   Dell    Merkle    $ 157,269.42          Total    $ 21,509,905   

 

6. Earnout Transactions

None



--------------------------------------------------------------------------------

7. Guarantees

Dell

 

Guarantor

 

Beneficiary

   Total Line   Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal
Systems LP   Acrodex Inc    $ 1,000,000    Dell Canada Inc, Dell USA LP, Dell
Marketing LP, Dell Federal Systems LP   Acrodex Inc    $ 4,100,000    Dell
Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Acrodex
Inc    $ 2,500,000    Dell Inc.   Advanced Data Recovery Services, Inc.    $
200,000    Dell Marketing LP, Dell Federal Systems LP   Aitheras LLC    $
1,149,898    Dell Inc.   All Star Premium Products, INC.    $ 500,000    Dell
Inc.   Arrow    $ 500,000    Dell Inc.   Alberta Healthcare Services    $
15,000,000    Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   B2B
Computer (IT Savvy)    $ 1,500,000    Dell Marketing LP, Dell Federal Systems LP
  Beca, Inc.    $ 125,000    Dell Canada Inc   BFG (Burman Fellows Group)    $
7,000,000    Dell Inc.   Clear Winds    $ 950,000    Dell USA LP, Dell Marketing
LP, Dell Federal Systems LP   Computers at Work    $ 500,000   



--------------------------------------------------------------------------------

Guarantor

 

Beneficiary

   Total Line   Dell Inc.   Computers at Work    $ 450,000    Dell USA LP, Dell
Marketing LP, Dell Federal Systems LP   Cornerstone Technologies    $ 100,000   
Dell Inc.   Corstar Communications    $ 200,000    Dell Marketing LP, Dell
Federal Systems LP   CSP    $ 7,500,000    Dell Inc   Cubix    $ 5,000,000   
Dell Marketing LP, Dell Federal Systems LP   Data Networks of America, Inc    $
8,000,000    Dell Marketing LP, Dell Federal Systems LP   DLT Solutions    $
30,000,000    Dell Inc.   Datum Technologies    $ 125,000    Dell Inc.  
Davenport Group    $ 2,500,000    Dell Inc.   Enchanted Ventures    $ 100,000   
Dell Marketing LP, Dell Federal Systems LP   Ergos Technology Partners, Inc.   
$ 1,000,000    Dell Marketing LLC   EST Group    $ 5,000,000    Dell Inc.  
Fusionstorm    $ 6,000,000    Dell Inc.   Geek on wheels    $ 50,000    Dell
Federal Systems LP   Government Acquisitions    $ 29,500,000    Dell Marketing
LP, Dell Federal Systems LP   Granite Financial Solutions Inc    $ 2,000,000   
Dell Inc   Groupware    $ 15,000,000    Dell Inc.   InfiniTech Consulting    $
250,000    Dell Canada Inc   Informatique Medatek Inc.    $ 50,000   



--------------------------------------------------------------------------------

Guarantor

 

Beneficiary

   Total Line   Dell USA LP, Dell Marketing LP, Dell Federal Systems LP  
Intelligent Waves    $ 375,000    Dell Inc.   Intelligent Waves    $ 750,000   
Dell Inc.   Intrinium    $ 100,000    Dell Inc.   Island Corp    $ 625,000   
Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Kinney Group    $
2,500,000    Dell USA LP, Dell Marketing LP, Dell Federal Systems LP  
Mavinspire    $ 2,500,000    Dell USA LP, Dell Marketing LP, Dell Federal
Systems LP   MCP Computer Products    $ 450,000    Dell USA LP, Dell Marketing
LP, Dell Federal Systems LP   MCPC, Inc.    $ 1,500,000    Dell USA LP, Dell
Marketing LP, Dell Federal Systems LP   Netserve365    $ 125,000    Dell Inc.  
Nitor Solutions    $ 500,000    Dell Inc   Ocean Computer Group    $ 1,500,000
   Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Omega Systems
Consultants    $ 100,000    Dell Inc.   PCCare    $ 500,000    Dell Canada Inc,
Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Prival ODC Inc.    $
75,000    Dell Inc.   PT Dell Indonesia    $ 2,000,000    Dell Canada Inc  
Quadbridge Inc.    $ 300,000   



--------------------------------------------------------------------------------

Guarantor

 

Beneficiary

   Total Line   Dell Inc.   Quality Computer Solutions    $ 50,000    Dell Inc.
  RAM Computer Supply    $ 150,000    Dell Inc.   River Point Tech    $ 500,000
   Dell Inc   Scalar Decisions    $ 7,000,000    Dell Marketing LP, Dell Federal
Systems LP   Skytech Data Solutions LLC    $ 1,000,000    Dell Marketing LP,
Dell Federal Systems LP   Solomon Technology Connection LLC.    $ 500,000   
Dell Marketing LP, Dell Federal Systems LP   SOS Computers, LLC    $ 500,000   
Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Summus Ind.    $
3,000,000    Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal
Systems LP   Synovatec Inc.    $ 200,000    Dell Inc.   Talent Soft    $ 400,000
   Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Technology Assets
   $ 5,000,000    Dell USA LP, Dell Marketing LP, Dell Federal Systems LP  
Technology Assets    $ 3,500,000    Dell Canada Inc, Dell USA LP, Dell Marketing
LP, Dell Federal Systems LP   Teramach Technologies Inc.    $ 3,500,000    Dell
Inc.   Terrapin Technology Group    $ 250,000    Dell Marketing LP, Dell Federal
Systems LP   The Walker Group    $ 1,500,000   



--------------------------------------------------------------------------------

Guarantor

 

Beneficiary

   Total Line   Dell USA LP, Dell Marketing LP, Dell Federal Systems LP  
Thornburg Computers    $ 375,000    Dell USA LP, Dell Marketing LP, Dell Federal
Systems LP   Thornburg Computers    $ 1,000,000    Dell USA LP, Dell Marketing
LP, Dell Federal Systems LP   Transcendant, LLC    $ 250,000    Dell USA LP,
Dell Marketing LP, Dell Federal Systems LP   Trinity    $ 200,000    Dell Inc.  
Ultralevel    $ 500,000    Dell USA LP, Dell Marketing LP, Dell Federal Systems
LP   United Technology Group, LLC    $ 250,000    Dell Inc.   Virtuit Systems   
$ 500,000    Dell Global B.V./ Dell Financial Services   Vodafone New Zealand
Limited Company Number 927212 (“Vodafone”)    $ 6,500,000    Dell Canada Inc,
Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   VSYS Solutions    $
350,000    Dell Inc.   Weaver Technologies, LLC    $ 450,000    Dell Marketing
LP, Dell Federal Systems LP   Xtek Partners Inc    $ 1,000,000    Dell Canada
Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP   Zycom Technology
   $ 500,000    Dell Inc.   Zycom Technology Inc.    $ 650,000    Dell Inc.  
Multiple - US & Canada Dealers    $ 3,775,000    Dell Inc.  

Multiple - LATAM Co 20 Resellers

(US Based)

   $ 10,500,000   



--------------------------------------------------------------------------------

Guarantor

 

Beneficiary

   Total Line   Dell Inc.   Walker Group Inc., The    $ 500,000    Dell
Financial Services   Appnexus    $ 2,000,000    Dell Inc.   Screenovate
Technologies Ltd    $ 1,500,000    Dell Inc.  

Multiple - US Partners

(Wells Fargo Risk Pool Guarantee)

   $ 3,000,000    Dell Inc.  

Multiple - US Partners

(GE Capital Risk Pool Guarantee)

   $ 10,000,000    Dell Marketing L.P.Dell Federal Systems L.P.Dell Software
IncDell World Trade L.P.Dell Puerto Rico Corp.  

Intcomex Group

(Wells Fargo Risk Pool Guarantee)

   $ 9,000,000    Dell Marketing L.P.Dell Federal Systems L.P.Dell Software
IncDell World Trade L.P.Dell Puerto Rico Corp.  

Multiple - Latam Partners (Co 20)

(Wells Fargo Risk Pool Guarantee

   $ 13,500,000    Dell Inc  

Multiple - Mexico Partners

(IGF Risk Pool Guarantee)

   $ 20,700,000    Dell Global B.V (Singapore) Ltd   Planson / UNDP    $
4,500,000    Dell Financial Services   Appnexus Europe Ltd.    $ 3,500,000   
Dell Financial Services   Emerson    $ 250,000   

EMC

 

Guarantor

 

Beneficiary

   Total Line

EMC Corporation for the benefit of:

Virtustream, Inc.

  Cisco Systems Capital Corporation    N/A. See below. EMC Corporation for the
benefit of: Spanning Cloud Apps LLC   3M Company    N/A. See below.



--------------------------------------------------------------------------------

Guarantor

 

Beneficiary

   Total Line  

EMC Corporation

Virtustream, Inc.

  Cargill, Incorporated      N/A. See below.    EMC Corporation for Virtustream,
Inc.   Godiva Chocolatier, Inc.      N/A. See below.   

EMC Corporation for

EMC Computer Systems Brasil LTDA.

  Petroleo Brasileiro S.A. - Petrobras      N/A. See below.   

EMC Corporation for

RSA Security LLC

  Teachers Insurance And Annuity Association of America      N/A. See below.   

EMC Corporation for

EISI

  EXL Service SEZ BPO Solutions Pvt. Ltd.      N/A. See below.   

EMC Corporation for

EMC Computer Systems (Benelux) B.V.

  The Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.      N/A. See below.
  

EMC Corporation for

RSA Security LLC

  Deloitte Touch Tomatsu Services, Inc.      N/A. See below.        

 

 

    Total for all EMC Guarantees:    $ 5,000,000.        

 

 

 

 

8. Revolving Facilities

 

  1. Working Capital Facility/ST Loan Agreement between PT Dell Indonesia and
Standard Chartered Bank, dated as of 26 May 2015, providing revolving
commitments in an amount not to exceed $2,000,000

 

  2. Working Capital Facility/BG Agreement between Dell Global BV, Singapore
Branch and Standard Chartered Bank, dated as of 28 March 2014, providing
revolving commitments in an amount not to exceed $58,000,000

 

  3. Working Capital Facility/BG Agreement between Dell International Services
India Private Limited and Standard Chartered Bank, dated as of 15 July 2015,
providing revolving commitments in an amount not to exceed $30,000,000



--------------------------------------------------------------------------------

  4. Check Purchase Facility Agreement between Dell Australia Private Limited,
Secureworks Australia Private Limited and Citibank, N.A., dated as of 30 May
2016, providing revolving commitments in an amount not to exceed $1,000,000

 

  5. SBLC / BG Facility Agreement between Dell Australia Private Limited and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $152,660

 

  6. SBLC / BG Facility Agreement between Dell Hong Kong Limited and Citibank,
N.A., dated as of 30 May 2016, providing revolving commitments in an amount not
to exceed $52,292

 

  7. ST Loan Agreement between PT Dell Indonesia and Citibank, N.A., dated as of
30 May 2016, providing revolving commitments in an amount not to exceed
$2,273,588

 

  8. SBLC / BG Facility Agreement between Dell International Services India
Private Limited and Citibank, N.A., dated as of 30 May 2016, providing revolving
commitments in an amount not to exceed $1,206,091

 

  9. SBLC / BG Facility Agreement between Dell International Services India
Private Limited and Citibank, N.A., dated as of 30 May 2016, providing revolving
commitments in an amount not to exceed $2,355,646

 

  10. SBLC / BG Facility Agreement between Dell Global Business Center Sdn. Bhd.
and Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in
an amount not to exceed $439,780

 

  11. SBLC / BG Facility Agreement between Dell Sales Malaysia Sdn. Bhd. and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $486,369

 

  12. SBLC / BG Facility Agreement between Dell Global BV, Singapore Branch and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $50,000

 

  13. SBLC / BG Facility Agreement between Dell Singapore Private Limited and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $40,000

 

  14. SBLC / BG Facility Agreement between Dell Singapore Private Limited and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $169,000

 

  15. BG Facility Agreement between Dell Corporation (Thailand) Co., Ltd. and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $100,000

 

  16. SBLC / BG Facility Agreement between Dell BV, Taiwan Branch and Citibank,
N.A., dated as of 30 May 2016, providing revolving commitments in an amount not
to exceed $310,078

 

  17. Receivables Purchased Agreement between Dell Global BV, Singapore Branch,
Dell (China) Co. Ltd., Dell (Xiamen) Company Ltd., Dell Asia Pacific Sdn., Bhd.,
Dell Products LP and Citibank, N.A., dated as of 30 May 2016, providing
revolving commitments in an amount not to exceed $15,000,000



--------------------------------------------------------------------------------

  18. Working Capital Facility / BG Agreement between Dell (China) Co. Ltd.,
Dell (Xiamen) Company Ltd. and Bank of China., dated as of 12 Oct 2015,
providing revolving commitments in an amount not to exceed $115,000,000

 

  19. Working Capital Facility / BG Agreement between Dell (China) Co. Ltd.,
Dell (Xiamen) Company Ltd., Dell Procurement (Xiamen) Company Limited, Dell
(Chengdu) Company Limited, (Kunshan) Company Limited, Dell Software (Beijing)
Company, Dell Services (China) Company Limited and Bank of China, dated as of 15
Oct 2015, providing revolving commitments in an amount not to exceed $46,000,000

 

9. Other

 

  1. Software Installment Payment Agreement between SHI Inernational Corp. and
Dell Inc., dated July 29, 2016 for credit on accounts payable in the amount of
$21,300,000.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

UCC#

  

Debtor

  

Secured

  

Secured #2

13923051    ASAP Software Express, Inc.    De Lage Landen Financial Services,
Inc.    14051112    ASAP Software Express, Inc.    De Lage Landen Financial
Services, Inc.    14424040    ASAP Software Express, Inc.    De Lage Landen
Public Finance LLC    20101532914    Dell Financial Services L.L.C.    Banc of
America Capital Corp    20091390753    Dell Financial Services L.L.C.    Banc of
America Public Capital Corp    20093496657    Dell Financial Services L.L.C.   
Banc of America Public Capital Corp    20100328892    Dell Financial Services
L.L.C.    Banc of America Public Capital Corp    20102572075    Dell Financial
Services L.L.C.    Banc of America Public Capital Corp    20103721333    Dell
Financial Services L.L.C.    Banc of America Public Capital Corp    20112895590
   Dell Financial Services L.L.C.    Banc of America Public Capital Corp   
20134188968    Dell Financial Services L.L.C.    Banc of America Public Capital
Corp    20142968535    Dell Financial Services L.L.C.    Banc of America Public
Capital Corp    20142968592    Dell Financial Services L.L.C.    Banc of America
Public Capital Corp    20152196896    Dell Financial Services L.L.C.    Banc of
America Public Capital Corp    20110272586    Dell Financial Services L.L.C.   
Banc of America Public Corp    20134230067    Dell Financial Services L.L.C.   
Dell Equipment Funding, L.P.    20162190245    Dell Financial Services L.L.C.   
Midland Funding LLC    20162190278    Dell Financial Services L.L.C.    Midland
Funding LLC    20140112367    Dell Financial Services L.L.C.    Midland Funding
LLC    20142833440    Dell Financial Services L.L.C.    Midland Funding LLC   
20142833457    Dell Financial Services L.L.C.    Midland Funding LLC   
20141285949    Dell Financial Services L.L.C.    Portfolio Recovery Associates,
LLC    20141286079    Dell Financial Services LLC    Portfolio Recovery
Associates, LLC    20141286251    Dell Financial Services LLC    Portfolio
Recovery Associates, LLC    20141286384    Dell Financial Services LLC   
Portfolio Recovery Associates, LLC    20141286459    Dell Financial Services LLC
   Portfolio Recovery Associates, LLC    20141286590    Dell Financial Services
LLC    Portfolio Recovery Associates, LLC    20141286640    Dell Financial
Services LLC    Portfolio Recovery Associates, LLC   



--------------------------------------------------------------------------------

20141286798    Dell Financial Services LLC    Portfolio Recovery Associates, LLC
   20144437331    Dell Financial Services LLC    Portfolio Recovery Associates,
LLC    20150239557    Dell Financial Services LLC    Portfolio Recovery
Associates, LLC    20150239722    Dell Financial Services LLC    Portfolio
Recovery Associates, LLC    20150239946    Dell Financial Services LLC   
Portfolio Recovery Associates, LLC    20150240134    Dell Financial Services LLC
   Portfolio Recovery Associates, LLC    20150240431    Dell Financial Services
LLC    Portfolio Recovery Associates, LLC    20150240951    Dell Financial
Services LLC    Portfolio Recovery Associates, LLC    20150241348    Dell
Financial Services LLC    Portfolio Recovery Associates, LLC    20150244136   
Dell Financial Services LLC    Portfolio Recovery Associates, LLC    20150244284
   Dell Financial Services LLC    Portfolio Recovery Associates, LLC   
20151955961    Dell Financial Services LLC    Portfolio Recovery Associates, LLC
   20152172590    Dell Financial Services LLC    Portfolio Recovery Associates,
LLC    20152172806    Dell Financial Services LLC    Portfolio Recovery
Associates, LLC    20152176914    Dell Financial Services LLC    Portfolio
Recovery Associates, LLC    20152594124    Dell Financial Services LLC   
Portfolio Recovery Associates, LLC    20152594231    Dell Financial Services LLC
   Portfolio Recovery Associates, LLC    20152599321    Dell Financial Services
LLC    Portfolio Recovery Associates, LLC    20155309124    Dell Financial
Services LLC    Portfolio Recovery Associates, LLC    20155309348    Dell
Financial Services LLC    Portfolio Recovery Associates, LLC    20155309462   
Dell Financial Services LLC    Portfolio Recovery Associates, LLC    20155309736
   Dell Financial Services LLC    Portfolio Recovery Associates, LLC   
20155504542    Dell Financial Services LLC    Portfolio Recovery Associates, LLC
   20160040699    Dell Financial Services LLC    Portfolio Recovery Associates,
LLC    20160041093    Dell Financial Services LLC    Portfolio Recovery
Associates, LLC    20161071974    Dell Financial Services LLC    Portfolio
Recovery Associates, LLC    20161643053    Dell Financial Services LLC   
Portfolio Recovery Associates, LLC    20163183447    Dell Financial Services LLC
   Portfolio Recovery Associates, LLC    20092463310    Dell Inc.    De Lage
Landen Public Finance LLC    20152767183    Dell Inc.    Forsythe Solutions
Group, Inc.    20133520484    Dell Inc.    Raymond Leasing Corporation   
20140534909    Dell Inc.    Raymond Leasing Corporation    20164768550    Dell
Inc.    Electro Rent Corporation   



--------------------------------------------------------------------------------

13-0027871564    Dell Marketing L.P.    De Lage Landen Financial Services, Inc.
   13-0036620768    Dell Marketing L.P.    De Lage Landen Financial Services,
Inc.    14-0027678156    Dell Marketing L.P.    De Lage Landen Financial
Services, Inc.    15-0010474800    Dell Marketing L.P.    De Lage Landen
Financial Services, Inc.    15-0033900617    Dell Marketing L.P.    De Lage
Landen Financial Services, Inc.    15-0033900738    Dell Marketing L.P.    De
Lage Landen Financial Services, Inc.    15-0036780616    Dell Marketing L.P.   
De Lage Landen Financial Services, Inc.    16-0016827677    Dell Marketing L.P.
   De Lage Landen Financial Services, Inc.    13-0030037916    Dell Marketing
L.P.    De Lage Landen Financial Services, Inc.    08-0035453422    Dell
Marketing L.P.    De Lage Landen Financial Services, Inc.    09-0018827893   
Dell Marketing L.P.    De Lage Landen Financial Services, Inc.    09-0026835083
   Dell Marketing L.P.    De Lage Landen Financial Services, Inc.   
10-0019203551    Dell Marketing L.P.    De Lage Landen Financial Services, Inc.
   10-0019230349    Dell Marketing L.P.    De Lage Landen Financial Services,
Inc.    11-0000828414    Dell Marketing L.P.    De Lage Landen Financial
Services, Inc.    11-0002741652    Dell Marketing L.P.    De Lage Landen
Financial Services, Inc.    11-0019160938    Dell Marketing L.P.    De Lage
Landen Financial Services, Inc.    11-0019255610    Dell Marketing L.P.    De
Lage Landen Financial Services, Inc.    09-0018671557    Dell Marketing L.P.   
De Lage Landen Public Finance LLC    09-0018798082    Dell Marketing L.P.    De
Lage Landen Public Finance LLC    09-0019918724    Dell Marketing L.P.    De
Lage Landen Public Finance LLC    09-0034123092    Dell Marketing L.P.    Dell
Financial Services L.L.C.    13-0031187327    Dell Marketing L.P.    IBM Credit
LLC    13-0039165826    Dell Marketing L.P.    IBM Credit LLC    14-0000021785
   Dell Marketing L.P.    IBM Credit LLC    20050130667    Dell Marketing L.P.
   Key Federal Finance, a Div of Key Corp Capital Inc    04-0049376396    Dell
Marketing L.P.    Key Federal Finance, a Division of Key Corporate Capital, Inc.
   04-0052213299    Dell Marketing L.P.    Key Federal Finance, a Division of
Key Corporate Capital, Inc.    04-0052213411    Dell Marketing L.P.    Key
Federal Finance, a Division of Key Corporate Capital, Inc.    04-0069143299   
Dell Marketing L.P.    Key Federal Finance, a Division of Key Corporate Capital,
Inc.    20062737930    Dell Marketing L.P.    Key Government Finance, Inc.   
14-0016591188    Dell Marketing LP    Brocade Communications Systems, Inc.   
20161371523    Dell Software, Inc.    Banc of America Leasing & Capital, LLC   



--------------------------------------------------------------------------------

20111249781    Dell Software, Inc.    Cummings Properties, LLC    140019728698
   Dell USA L.P.    Bank of America Leasing & Capital, LLC    10-0003325115   
Dell USA L.P.    Cisco Systems Capital Corporation    14033134594    Dell USA
L.P.    General Electric Capital Corporation    140040842750    Dell USA L.P.   
The Southern Bank Company    20154922497    Dell USA L.P.    Hewlett-Packard
Financial Services Company    201188645380    EMC Corporation    Alliance Bank
N.A.    201299583100    EMC Corporation    Alliance Bank N.A.    201189959990   
EMC Corporation    Alliance Bank, N.A.    201294759870    EMC Corporation   
Alliance Bank, N.A.    201413638510    EMC Corporation    Banc of America
Leasing & Capital, LLC    200540213560    EMC Corporation    Banc of America
Leasing & Capital, LLC    99649161    EMC Corporation    Banc of America Leasing
& Capital, LLC    201308501390    EMC Corporation    Bank Leumi USA   
201303822580    EMC Corporation    Bank of the West    201303836000    EMC
Corporation    Bank of the West    201303959420    EMC Corporation    Bank of
the West    201304047360    EMC Corporation    Bank of the West    201304673460
   EMC Corporation    Bank of the West    201304765570    EMC Corporation   
Bank of the West    201304882420    EMC Corporation    Bank of the West   
201304882510    EMC Corporation    Bank of the West    201304938000    EMC
Corporation    Bank of the West    201306177560    EMC Corporation    Bank of
the West    201306293260    EMC Corporation    Bank of the West    201306295480
   EMC Corporation    Bank of the West    201306769170    EMC Corporation   
Bank of the West    201306774020    EMC Corporation    Bank of the West   
201306971780    EMC Corporation    Bank of the West    201307109560    EMC
Corporation    Bank of the West    201307324350    EMC Corporation    Bank of
the West    201307701070    EMC Corporation    Bank of the West    201307705050
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201307837030    EMC Corporation    Bank of the West    201307877180    EMC
Corporation    Bank of the West    201308066330    EMC Corporation    Bank of
the West    201308066970    EMC Corporation    Bank of the West    201308122720
   EMC Corporation    Bank of the West    201308309310    EMC Corporation   
Bank of the West    201208324160    EMC Corporation    Bank of the West   
201308472230    EMC Corporation    Bank of the West    201308541440    EMC
Corporation    Bank of the West    201308742900    EMC Corporation    Bank of
the West    201308743060    EMC Corporation    Bank of the West    201308778260
   EMC Corporation    Bank of the West    201308933010    EMC Corporation   
Bank of the West    201409376590    EMC Corporation    Bank of the West   
201409376770    EMC Corporation    Bank of the West    201409477530    EMC
Corporation    Bank of the West    201409487070    EMC Corporation    Bank of
the West    201409573890    EMC Corporation    Bank of the West    201409574040
   EMC Corporation    Bank of the West    201409574130    EMC Corporation   
Bank of the West    201409574220    EMC Corporation    Bank of the West   
201409649180    EMC Corporation    Bank of the West    201409997290    EMC
Corporation    Bank of the West    201410089360    EMC Corporation    Bank of
the West    201410096160    EMC Corporation    Bank of the West    201410370620
   EMC Corporation    Bank of the West    201410439840    EMC Corporation   
Bank of the West    201410712060    EMC Corporation    Bank of the West   
201410865900    EMC Corporation    Bank of the West    201410866240    EMC
Corporation    Bank of the West    201410946320    EMC Corporation    Bank of
the West    201410946780    EMC Corporation    Bank of the West    201411015520
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201411015700    EMC Corporation    Bank of the West    201411183850    EMC
Corporation    Bank of the West    201411196940    EMC Corporation    Bank of
the West    201411427990    EMC Corporation    Bank of the West    201411428050
   EMC Corporation    Bank of the West    201411528660    EMC Corporation   
Bank of the West    201411710920    EMC Corporation    Bank of the West   
201411743630    EMC Corporation    Bank of the West    201412160030    EMC
Corporation    Bank of the West    201412735580    EMC Corporation    Bank of
the West    201412767400    EMC Corporation    Bank of the West    201412767680
   EMC Corporation    Bank of the West    201412830320    EMC Corporation   
Bank of the West    201412858360    EMC Corporation    Bank of the West   
201413606140    EMC Corporation    Bank of the West    201413893810    EMC
Corporation    Bank of the West    201413929410    EMC Corporation    Bank of
the West    201413929500    EMC Corporation    Bank of the West    201413929690
   EMC Corporation    Bank of the West    201413929780    EMC Corporation   
Bank of the West    201413984680    EMC Corporation    Bank of the West   
201414139700    EMC Corporation    Bank of the West    201414303390    EMC
Corporation    Bank of the West    201414838180    EMC Corporation    Bank of
the West    201414841450    EMC Corporation    Bank of the West    201414875130
   EMC Corporation    Bank of the West    201414876560    EMC Corporation   
Bank of the West    201415537370    EMC Corporation    Bank of the West   
201415587870    EMC Corporation    Bank of the West    201415589090    EMC
Corporation    Bank of the West    201415623820    EMC Corporation    Bank of
the West    201415641220    EMC Corporation    Bank of the West    201415908080
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201415914720    EMC Corporation    Bank of the West    201416031480    EMC
Corporation    Bank of the West    201416195740    EMC Corporation    Bank of
the West    201416323080    EMC Corporation    Bank of the West    201416324780
   EMC Corporation    Bank of the West    201416344940    EMC Corporation   
Bank of the West    201416389680    EMC Corporation    Bank of the West   
201416506140    EMC Corporation    Bank of the West    201416568030    EMC
Corporation    Bank of the West    201416593050    EMC Corporation    Bank of
the West    201416627340    EMC Corporation    Bank of the West    201416627430
   EMC Corporation    Bank of the West    201516730040    EMC Corporation   
Bank of the West    201416797160    EMC Corporation    Bank of the West   
201416797340    EMC Corporation    Bank of the West    201416797430    EMC
Corporation    Bank of the West    201416890320    EMC Corporation    Bank of
the West    201416898920    EMC Corporation    Bank of the West    201416899080
   EMC Corporation    Bank of the West    201416921790    EMC Corporation   
Bank of the West    201416921880    EMC Corporation    Bank of the West   
201517152020    EMC Corporation    Bank of the West    201517476810    EMC
Corporation    Bank of the West    201517481760    EMC Corporation    Bank of
the West    201517481940    EMC Corporation    Bank of the West    201517525040
   EMC Corporation    Bank of the West    201517654740    EMC Corporation   
Bank of the West    201517655350    EMC Corporation    Bank of the West   
201517681520    EMC Corporation    Bank of the West    201517685690    EMC
Corporation    Bank of the West    201517760450    EMC Corporation    Bank of
the West    201518003880    EMC Corporation    Bank of the West    201518004580
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201518004850    EMC Corporation    Bank of the West    201518034550    EMC
Corporation    Bank of the West    201518240140    EMC Corporation    Bank of
the West    201518294080    EMC Corporation    Bank of the West    201518344640
   EMC Corporation    Bank of the West    201518524600    EMC Corporation   
Bank of the West    201518540420    EMC Corporation    Bank of the West   
201518717930    EMC Corporation    Bank of the West    201518718090    EMC
Corporation    Bank of the West    201518718180    EMC Corporation    Bank of
the West    201518718270    EMC Corporation    Bank of the West    201518791930
   EMC Corporation    Bank of the West    201519008640    EMC Corporation   
Bank of the West    201519073260    EMC Corporation    Bank of the West   
201519073350    EMC Corporation    Bank of the West    201519086170    EMC
Corporation    Bank of the West    201519207430    EMC Corporation    Bank of
the West    201519384050    EMC Corporation    Bank of the West    201519555450
   EMC Corporation    Bank of the West    201519555540    EMC Corporation   
Bank of the West    201519699280    EMC Corporation    Bank of the West   
201519927310    EMC Corporation    Bank of the West    201519927950    EMC
Corporation    Bank of the West    201520114040    EMC Corporation    Bank of
the West    201520140210    EMC Corporation    Bank of the West    201520140850
   EMC Corporation    Bank of the West    201520258230    EMC Corporation   
Bank of the West    201520389880    EMC Corporation    Bank of the West   
201520466860    EMC Corporation    Bank of the West    201520522520    EMC
Corporation    Bank of the West    201520541080    EMC Corporation    Bank of
the West    201520594950    EMC Corporation    Bank of the West    201520651400
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201520766500    EMC Corporation    Bank of the West    201520968490    EMC
Corporation    Bank of the West    201521019290    EMC Corporation    Bank of
the West    201521019380    EMC Corporation    Bank of the West    201521294110
   EMC Corporation    Bank of the West    201521699050    EMC Corporation   
Bank of the West    201521827840    EMC Corporation    Bank of the West   
201522027780    EMC Corporation    Bank of the West    201522100870    EMC
Corporation    Bank of the West    201522113690    EMC Corporation    Bank of
the West    201522203850    EMC Corporation    Bank of the West    201522206220
   EMC Corporation    Bank of the West    201522573250    EMC Corporation   
Bank of the West    201522798770    EMC Corporation    Bank of the West   
201522923550    EMC Corporation    Bank of the West    201523000980    EMC
Corporation    Bank of the West    201523350940    EMC Corporation    Bank of
the West    201523406070    EMC Corporation    Bank of the West    201523494860
   EMC Corporation    Bank of the West    201524173890    EMC Corporation   
Bank of the West    201524770620    EMC Corporation    Bank of the West   
201524779920    EMC Corporation    Bank of the West    201524809320    EMC
Corporation    Bank of the West    201625364430    EMC Corporation    Bank of
the West    201625438780    EMC Corporation    Bank of the West    201625774770
   EMC Corporation    Bank of the West    201625805690    EMC Corporation   
Bank of the West    201625856980    EMC Corporation    Bank of the West   
201626071030    EMC Corporation    Bank of the West    201626071120    EMC
Corporation    Bank of the West    201626071210    EMC Corporation    Bank of
the West    201626252060    EMC Corporation    Bank of the West    201626252150
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201626449820    EMC Corporation    Bank of the West    201626453890    EMC
Corporation    Bank of the West    201626486140    EMC Corporation    Bank of
the West    201626491540    EMC Corporation    Bank of the West    201626601750
   EMC Corporation    Bank of the West    201626660900    EMC Corporation   
Bank of the West    201626683350    EMC Corporation    Bank of the West   
201626848010    EMC Corporation    Bank of the West    201626920400    EMC
Corporation    Bank of the West    201626997150    EMC Corporation    Bank of
the West    201627183480    EMC Corporation    Bank of the West    201627193470
   EMC Corporation    Bank of the West    201627555070    EMC Corporation   
Bank of the West    201627555980    EMC Corporation    Bank of the West   
201627557650    EMC Corporation    Bank of the West    201627558440    EMC
Corporation    Bank of the West    201627994590    EMC Corporation    Bank of
the West    201628361850    EMC Corporation    Bank of the West    201628387110
   EMC Corporation    Bank of the West    201628404890    EMC Corporation   
Bank of the West    201628596360    EMC Corporation    Bank of the West   
201304207610    EMC Corporation    Bank of the West    201518617050    EMC
Corporation    Bank of the West    201522248040    EMC Corporation    Bank of
the West    201524147350    EMC Corporation    Bank of the West    201200725290
   EMC Corporation    Bank of the West    201200745100    EMC Corporation   
Bank of the West    201200761090    EMC Corporation    Bank of the West   
201200803880    EMC Corporation    Bank of the West    201300967130    EMC
Corporation    Bank of the West    201300967860    EMC Corporation    Bank of
the West    201300968010    EMC Corporation    Bank of the West    201301101560
   EMC Corporation    Bank of the West   



--------------------------------------------------------------------------------

201301329720    EMC Corporation    Bank of the West    201301364000    EMC
Corporation    Bank of the West    201301442960    EMC Corporation    Bank of
the West    201301470800    EMC Corporation    Bank of the West    201301521430
   EMC Corporation    Bank of the West    201301662520    EMC Corporation   
Bank of the West    201301759680    EMC Corporation    Bank of the West   
201301889530    EMC Corporation    Bank of the West    201302353580    EMC
Corporation    Bank of the West    201302382210    EMC Corporation    Bank of
the West    201302398860    EMC Corporation    Bank of the West    201302405900
   EMC Corporation    Bank of the West    201302494490    EMC Corporation   
Bank of the West    201302607250    EMC Corporation    Bank of the West   
201302635820    EMC Corporation    Bank of the West    201302842750    EMC
Corporation    Bank of the West    201302848040    EMC Corporation    Bank of
the West    201302849560    EMC Corporation    Bank of the West    201302899240
   EMC Corporation    Bank of the West    201303190760    EMC Corporation   
Bank of the West    201303240870    EMC Corporation    Bank of the West   
201303293740    EMC Corporation    Bank of the West    201303363010    EMC
Corporation    Bank of the West    201303466540    EMC Corporation    Bank of
the West    201303543520    EMC Corporation    Bank of the West    201524089740
   EMC Corporation    CIT Bank, N.A.    200431461630    EMC Corporation    Dell
Financial Services, L.L.C.    201410833530    EMC Corporation    Electro Rent
Corporation    201522136310    EMC Corporation    Electro Rent Corporation   
201307711150    EMC Corporation    ePlus Government, Inc.    99620795    EMC
Corporation    Fleet Business Credit Corporation    200428018560    EMC
Corporation    Fleet Business Credit, LLC    200428018650    EMC Corporation   
Fleet Business Credit, LLC   



--------------------------------------------------------------------------------

200428156820    EMC Corporation    Fleet Business Credit, LLC    200432768800   
EMC Corporation    Fleet Business Credit, LLC    200214432040    EMC Corporation
   Fleet Business Credit, LLC f/k/a Fleet Business Credit Corporation   
200214715170    EMC Corporation    Fleet Business Credit, LLC f/k/a Fleet
Business Credit Corporation    200214898800    EMC Corporation    Fleet Business
Credit, LLC f/k/a Fleet Business Credit Corporation    201307049730    EMC
Corporation    IBM Credit LLC    201518584370    EMC Corporation    IBM Credit
LLC    201523224430    EMC Corporation    IBM Credit LLC    201523224700    EMC
Corporation    IBM Credit LLC    201626965780    EMC Corporation    IBM Credit
LLC    201626965870    EMC Corporation    IBM Credit LLC    201626965960    EMC
Corporation    IBM Credit LLC    201627204400    EMC Corporation    IBM Credit
LLC    201518609280    EMC Corporation    IBM Credit LLC    201523224340    EMC
Corporation    IBM Credit LLC    201190198070    EMC Corporation    IBM Credit
LLC    201190834310    EMC Corporation    IBM Credit LLC    201191403560    EMC
Corporation    IBM Credit LLC    201191919160    EMC Corporation    IBM Credit
LLC    201293188310    EMC Corporation    IBM Credit LLC    201294852490    EMC
Corporation    IBM Credit LLC    201296924320    EMC Corporation    IBM Credit
LLC    201298846800    EMC Corporation    IBM Credit LLC    201301000980    EMC
Corporation    IBM Credit LLC    201302549280    EMC Corporation    IBM Credit
LLC    201302960670    EMC Corporation    IBM Credit LLC    200431922500    EMC
Corporation    Key Corporate Capital, Inc.    200326366600    EMC Corporation   
Key Federal Finance, a Division of Key Corporate Capital, Inc.    200430223220
   EMC Corporation    Key Federal Finance, a Division of Key Corporate Capital,
Inc.    200972971050    EMC Corporation    Key Government Finance, Inc.   
200972971960    EMC Corporation    Key Government Finance, Inc.    201188712190
   EMC Corporation    MB Financial Bank, N.A.    201296678430    EMC Corporation
   MB Financial Bank, N.A.   



--------------------------------------------------------------------------------

201299742480    EMC Corporation    MB Financial Bank, N.A.    200758742760   
EMC Corporation    National City Commercial Capital Company, LLC    201296917340
   EMC Corporation    National City Commercial Capital Company, LLC   
201410502940    EMC Corporation    NBT Bank, National Association   
201517977100    EMC Corporation    NBT Bank, National Association   
201517977380    EMC Corporation    NBT Bank, National Association   
201522069960    EMC Corporation    NBT Bank, National Association   
201625780780    EMC Corporation    NBT Bank, National Association   
201518074880    EMC Corporation    Orbian Financial Services IX LLC   
201306348320    EMC Corporation    PNC Commercial, LLC    201306348690    EMC
Corporation    PNC Commercial, LLC    201306885960    EMC Corporation    PNC
Commercial, LLC    201306886570    EMC Corporation    PNC Commercial, LLC   
201307896730    EMC Corporation    PNC Commercial, LLC    201307899740    EMC
Corporation    PNC Commercial, LLC    201307899920    EMC Corporation    PNC
Commercial, LLC    201307900040    EMC Corporation    PNC Commercial, LLC   
201307901470    EMC Corporation    PNC Commercial, LLC    201307904930    EMC
Corporation    PNC Commercial, LLC    201410499330    EMC Corporation    PNC
Commercial, LLC    201410499420    EMC Corporation    PNC Commercial, LLC   
201410499510    EMC Corporation    PNC Commercial, LLC    201517319900    EMC
Corporation    PNC Commercial, LLC    201517320050    EMC Corporation    PNC
Commercial, LLC    201517320140    EMC Corporation    PNC Commercial, LLC   
201517320230    EMC Corporation    PNC Commercial, LLC    201518508420    EMC
Corporation    PNC Commercial, LLC    201518508510    EMC Corporation    PNC
Commercial, LLC    201518508600    EMC Corporation    PNC Commercial, LLC   
201518508790    EMC Corporation    PNC Commercial, LLC    201518508970    EMC
Corporation    PNC Commercial, LLC    201518509030    EMC Corporation    PNC
Commercial, LLC    201627286190    EMC Corporation    PNC Commercial, LLC   



--------------------------------------------------------------------------------

201189345720    EMC Corporation    PNC Commercial, LLC    201189345810    EMC
Corporation    PNC Commercial, LLC    201189345900    EMC Corporation    PNC
Commercial, LLC    201190540950    EMC Corporation    PNC Commercial, LLC   
201190541010    EMC Corporation    PNC Commercial, LLC    201190541100    EMC
Corporation    PNC Commercial, LLC    201190541290    EMC Corporation    PNC
Commercial, LLC    201191395450    EMC Corporation    PNC Commercial, LLC   
201191395540    EMC Corporation    PNC Commercial, LLC    201191395630    EMC
Corporation    PNC Commercial, LLC    201191395720    EMC Corporation    PNC
Commercial, LLC    201191395810    EMC Corporation    PNC Commercial, LLC   
201191395900    EMC Corporation    PNC Commercial, LLC    201192231810    EMC
Corporation    PNC Commercial, LLC    201293531620    EMC Corporation    PNC
Commercial, LLC    201293531800    EMC Corporation    PNC Commercial, LLC   
201293532140    EMC Corporation    PNC Commercial, LLC    201293532230    EMC
Corporation    PNC Commercial, LLC    201293532960    EMC Corporation    PNC
Commercial, LLC    201294369970    EMC Corporation    PNC Commercial, LLC   
201294370020    EMC Corporation    PNC Commercial, LLC    201295152850    EMC
Corporation    PNC Commercial, LLC    201295152940    EMC Corporation    PNC
Commercial, LLC    201295153000    EMC Corporation    PNC Commercial, LLC   
201295153190    EMC Corporation    PNC Commercial, LLC    201295153280    EMC
Corporation    PNC Commercial, LLC    201295153370    EMC Corporation    PNC
Commercial, LLC    201295153550    EMC Corporation    PNC Commercial, LLC   
201295153640    EMC Corporation    PNC Commercial, LLC    201295153730    EMC
Corporation    PNC Commercial, LLC    201595153820    EMC Corporation    PNC
Commercial, LLC    201295153910    EMC Corporation    PNC Commercial, LLC   
201295154070    EMC Corporation    PNC Commercial, LLC   



--------------------------------------------------------------------------------

201295913190    EMC Corporation    PNC Commercial, LLC    201295913280    EMC
Corporation    PNC Commercial, LLC    201295913370    EMC Corporation    PNC
Commercial, LLC    201295913820    EMC Corporation    PNC Commercial, LLC   
201295913910    EMC Corporation    PNC Commercial, LLC    201295914070    EMC
Corporation    PNC Commercial, LLC    201295914250    EMC Corporation    PNC
Commercial, LLC    201295914340    EMC Corporation    PNC Commercial, LLC   
201295914520    EMC Corporation    PNC Commercial, LLC    201295914610    EMC
Corporation    PNC Commercial, LLC    201296782380    EMC Corporation    PNC
Commercial, LLC    201296782470    EMC Corporation    PNC Commercial, LLC   
201296782560    EMC Corporation    PNC Commercial, LLC    201296782650    EMC
Corporation    PNC Commercial, LLC    201296782740    EMC Corporation    PNC
Commercial, LLC    201296782830    EMC Corporation    PNC Commercial, LLC   
201296782920    EMC Corporation    PNC Commercial, LLC    201296783080    EMC
Corporation    PNC Commercial, LLC    201298125130    EMC Corporation    PNC
Commercial, LLC    201298125220    EMC Corporation    PNC Commercial, LLC   
201298125590    EMC Corporation    PNC Commercial, LLC    201298125770    EMC
Corporation    PNC Commercial, LLC    201298125860    EMC Corporation    PNC
Commercial, LLC    201298125950    EMC Corporation    PNC Commercial, LLC   
201299009970    EMC Corporation    PNC Commercial, LLC    201299010020    EMC
Corporation    PNC Commercial, LLC    201299010110    EMC Corporation    PNC
Commercial, LLC    201299010390    EMC Corporation    PNC Commercial, LLC   
201200184600    EMC Corporation    PNC Commercial, LLC    201200184790    EMC
Corporation    PNC Commercial, LLC    201200638770    EMC Corporation    PNC
Commercial, LLC    201301811900    EMC Corporation    PNC Commercial, LLC   
201301812060    EMC Corporation    PNC Commercial, LLC   



--------------------------------------------------------------------------------

201301812150    EMC Corporation    PNC Commercial, LLC    201301812240    EMC
Corporation    PNC Commercial, LLC    201302096270    EMC Corporation    PNC
Commercial, LLC    201302096360    EMC Corporation    PNC Commercial, LLC   
201302878290    EMC Corporation    PNC Commercial, LLC    201302878380    EMC
Corporation    PNC Commercial, LLC    201302878470    EMC Corporation    PNC
Commercial, LLC    201303761690    EMC Corporation    PNC Commercial, LLC   
201303761780    EMC Corporation    PNC Commercial, LLC    201303835300    EMC
Corporation    PNC Equipment Finance, LLC    201304106300    EMC Corporation   
PNC Equipment Finance, LLC    201304106490    EMC Corporation    PNC Equipment
Finance, LLC    201304106580    EMC Corporation    PNC Equipment Finance, LLC   
201304106760    EMC Corporation    PNC Equipment Finance, LLC    201304106850   
EMC Corporation    PNC Equipment Finance, LLC    201304106940    EMC Corporation
   PNC Equipment Finance, LLC    201304137340    EMC Corporation    PNC
Equipment Finance, LLC    201304252890    EMC Corporation    PNC Equipment
Finance, LLC    201304252980    EMC Corporation    PNC Equipment Finance, LLC   
201304253040    EMC Corporation    PNC Equipment Finance, LLC    201304577470   
EMC Corporation    PNC Equipment Finance, LLC    201304681230    EMC Corporation
   PNC Equipment Finance, LLC    201304898070    EMC Corporation    PNC
Equipment Finance, LLC    201304952510    EMC Corporation    PNC Equipment
Finance, LLC    201305137240    EMC Corporation    PNC Equipment Finance, LLC   
201305291320    EMC Corporation    PNC Equipment Finance, LLC    201305357260   
EMC Corporation    PNC Equipment Finance, LLC    201305407550    EMC Corporation
   PNC Equipment Finance, LLC    201305407730    EMC Corporation    PNC
Equipment Finance, LLC    201305597080    EMC Corporation    PNC Equipment
Finance, LLC    201305775730    EMC Corporation    PNC Equipment Finance, LLC   
201305907500    EMC Corporation    PNC Equipment Finance, LLC    201306138840   
EMC Corporation    PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201306316220    EMC Corporation    PNC Equipment Finance, LLC    201306316310   
EMC Corporation    PNC Equipment Finance, LLC    201306316400    EMC Corporation
   PNC Equipment Finance, LLC    201306316590    EMC Corporation    PNC
Equipment Finance, LLC    201306316680    EMC Corporation    PNC Equipment
Finance, LLC    201306347440    EMC Corporation    PNC Equipment Finance, LLC   
201306385550    EMC Corporation    PNC Equipment Finance, LLC    201306386340   
EMC Corporation    PNC Equipment Finance, LLC    201306454670    EMC Corporation
   PNC Equipment Finance, LLC    201306455190    EMC Corporation    PNC
Equipment Finance, LLC    201306698100    EMC Corporation    PNC Equipment
Finance, LLC    201306728780    EMC Corporation    PNC Equipment Finance, LLC   
201306730800    EMC Corporation    PNC Equipment Finance, LLC    201306730990   
EMC Corporation    PNC Equipment Finance, LLC    201306741950    EMC Corporation
   PNC Equipment Finance, LLC    201306942870    EMC Corporation    PNC
Equipment Finance, LLC    201306960360    EMC Corporation    PNC Equipment
Finance, LLC    201306960450    EMC Corporation    PNC Equipment Finance, LLC   
201306995560    EMC Corporation    PNC Equipment Finance, LLC    201306998390   
EMC Corporation    PNC Equipment Finance, LLC    201307204210    EMC Corporation
   PNC Equipment Finance, LLC    201307204490    EMC Corporation    PNC
Equipment Finance, LLC    201307222430    EMC Corporation    PNC Equipment
Finance, LLC    201307632130    EMC Corporation    PNC Equipment Finance, LLC   
201307662380    EMC Corporation    PNC Equipment Finance, LLC    201307662470   
EMC Corporation    PNC Equipment Finance, LLC    201307864180    EMC Corporation
   PNC Equipment Finance, LLC    201307884430    EMC Corporation    PNC
Equipment Finance, LLC    201308005230    EMC Corporation    PNC Equipment
Finance, LLC    201308141190    EMC Corporation    PNC Equipment Finance, LLC   
201308304360    EMC Corporation    PNC Equipment Finance, LLC    201308306850   
EMC Corporation    PNC Equipment Finance, LLC    201308578130    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201308655390    EMC Corporation    PNC Equipment Finance, LLC    201308707080   
EMC Corporation    PNC Equipment Finance, LLC    201308754020    EMC Corporation
   PNC Equipment Finance, LLC    201308917470    EMC Corporation    PNC
Equipment Finance, LLC    201308917560    EMC Corporation    PNC Equipment
Finance, LLC    201308917650    EMC Corporation    PNC Equipment Finance, LLC   
201308917740    EMC Corporation    PNC Equipment Finance, LLC    201308918080   
EMC Corporation    PNC Equipment Finance, LLC    201308918170    EMC Corporation
   PNC Equipment Finance, LLC    201308934990    EMC Corporation    PNC
Equipment Finance, LLC    201308935050    EMC Corporation    PNC Equipment
Finance, LLC    201308975100    EMC Corporation    PNC Equipment Finance, LLC   
201309039630    EMC Corporation    PNC Equipment Finance, LLC    201409300180   
EMC Corporation    PNC Equipment Finance, LLC    201409300270    EMC Corporation
   PNC Equipment Finance, LLC    201409403520    EMC Corporation    PNC
Equipment Finance, LLC    201409455330    EMC Corporation    PNC Equipment
Finance, LLC    201409510660    EMC Corporation    PNC Equipment Finance, LLC   
201409775050    EMC Corporation    PNC Equipment Finance, LLC    201409775140   
EMC Corporation    PNC Equipment Finance, LLC    201410128500    EMC Corporation
   PNC Equipment Finance, LLC    201410128690    EMC Corporation    PNC
Equipment Finance, LLC    201410202200    EMC Corporation    PNC Equipment
Finance, LLC    201410202390    EMC Corporation    PNC Equipment Finance, LLC   
201410210340    EMC Corporation    PNC Equipment Finance, LLC    201410245630   
EMC Corporation    PNC Equipment Finance, LLC    201410245720    EMC Corporation
   PNC Equipment Finance, LLC    201410245810    EMC Corporation    PNC
Equipment Finance, LLC    201410245900    EMC Corporation    PNC Equipment
Finance, LLC    201410246060    EMC Corporation    PNC Equipment Finance, LLC   
201410264460    EMC Corporation    PNC Equipment Finance, LLC    201410340560   
EMC Corporation    PNC Equipment Finance, LLC    201410340650    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201410916170    EMC Corporation    PNC Equipment Finance, LLC    201410980180   
EMC Corporation    PNC Equipment Finance, LLC    201410980270    EMC Corporation
   PNC Equipment Finance, LLC    201411363540    EMC Corporation    PNC
Equipment Finance, LLC    201411488540    EMC Corporation    PNC Equipment
Finance, LLC    201411526620    EMC Corporation    PNC Equipment Finance, LLC   
201411573200    EMC Corporation    PNC Equipment Finance, LLC    201411714270   
EMC Corporation    PNC Equipment Finance, LLC    201411872240    EMC Corporation
   PNC Equipment Finance, LLC    201412123620    EMC Corporation    PNC
Equipment Finance, LLC    201412226420    EMC Corporation    PNC Equipment
Finance, LLC    201412415130    EMC Corporation    PNC Equipment Finance, LLC   
201412426370    EMC Corporation    PNC Equipment Finance, LLC    201412426460   
EMC Corporation    PNC Equipment Finance, LLC    201412512550    EMC Corporation
   PNC Equipment Finance, LLC    201412694760    EMC Corporation    PNC
Equipment Finance, LLC    201412766520    EMC Corporation    PNC Equipment
Finance, LLC    201412968500    EMC Corporation    PNC Equipment Finance, LLC   
201412978950    EMC Corporation    PNC Equipment Finance, LLC    201413254800   
EMC Corporation    PNC Equipment Finance, LLC    201413418680    EMC Corporation
   PNC Equipment Finance, LLC    201413419920    EMC Corporation    PNC
Equipment Finance, LLC    201413444760    EMC Corporation    PNC Equipment
Finance, LLC    201413444850    EMC Corporation    PNC Equipment Finance, LLC   
201413444940    EMC Corporation    PNC Equipment Finance, LLC    201413602610   
EMC Corporation    PNC Equipment Finance, LLC    201413750690    EMC Corporation
   PNC Equipment Finance, LLC    201413750960    EMC Corporation    PNC
Equipment Finance, LLC    201413926860    EMC Corporation    PNC Equipment
Finance, LLC    201414415200    EMC Corporation    PNC Equipment Finance, LLC   
201414551890    EMC Corporation    PNC Equipment Finance, LLC    201414870270   
EMC Corporation    PNC Equipment Finance, LLC    201414873910    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201414891950    EMC Corporation    PNC Equipment Finance, LLC    201415530830   
EMC Corporation    PNC Equipment Finance, LLC    201415587500    EMC Corporation
   PNC Equipment Finance, LLC    201415640610    EMC Corporation    PNC
Equipment Finance, LLC    201415640700    EMC Corporation    PNC Equipment
Finance, LLC    201415640890    EMC Corporation    PNC Equipment Finance, LLC   
201415881950    EMC Corporation    PNC Equipment Finance, LLC    201415932940   
EMC Corporation    PNC Equipment Finance, LLC    201416128630    EMC Corporation
   PNC Equipment Finance, LLC    201416300630    EMC Corporation    PNC
Equipment Finance, LLC    201416397630    EMC Corporation    PNC Equipment
Finance, LLC    201416423960    EMC Corporation    PNC Equipment Finance, LLC   
201416524360    EMC Corporation    PNC Equipment Finance, LLC    201416626000   
EMC Corporation    PNC Equipment Finance, LLC    201416714680    EMC Corporation
   PNC Equipment Finance, LLC    201416770190    EMC Corporation    PNC
Equipment Finance, LLC    201416770280    EMC Corporation    PNC Equipment
Finance, LLC    201416852670    EMC Corporation    PNC Equipment Finance, LLC   
201416852760    EMC Corporation    PNC Equipment Finance, LLC    201416852940   
EMC Corporation    PNC Equipment Finance, LLC    201416853000    EMC Corporation
   PNC Equipment Finance, LLC    201416933720    EMC Corporation    PNC
Equipment Finance, LLC    201416933900    EMC Corporation    PNC Equipment
Finance, LLC    201517082480    EMC Corporation    PNC Equipment Finance, LLC   
201517082660    EMC Corporation    PNC Equipment Finance, LLC    201517082930   
EMC Corporation    PNC Equipment Finance, LLC    201517143820    EMC Corporation
   PNC Equipment Finance, LLC    201517143910    EMC Corporation    PNC
Equipment Finance, LLC    201517144070    EMC Corporation    PNC Equipment
Finance, LLC    201517275710    EMC Corporation    PNC Equipment Finance, LLC   
201517320320    EMC Corporation    PNC Equipment Finance, LLC    201517320870   
EMC Corporation    PNC Equipment Finance, LLC    201517320960    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201517449850    EMC Corporation    PNC Equipment Finance, LLC    201517451880   
EMC Corporation    PNC Equipment Finance, LLC    201517494300    EMC Corporation
   PNC Equipment Finance, LLC    201517495730    EMC Corporation    PNC
Equipment Finance, LLC    201517506850    EMC Corporation    PNC Equipment
Finance, LLC    201517506940    EMC Corporation    PNC Equipment Finance, LLC   
201517507000    EMC Corporation    PNC Equipment Finance, LLC    201517507190   
EMC Corporation    PNC Equipment Finance, LLC    201517684350    EMC Corporation
   PNC Equipment Finance, LLC    201517755500    EMC Corporation    PNC
Equipment Finance, LLC    201517769020    EMC Corporation    PNC Equipment
Finance, LLC    201517813570    EMC Corporation    PNC Equipment Finance, LLC   
201518003240    EMC Corporation    PNC Equipment Finance, LLC    201518020210   
EMC Corporation    PNC Equipment Finance, LLC    201518109500    EMC Corporation
   PNC Equipment Finance, LLC    201518109690    EMC Corporation    PNC
Equipment Finance, LLC    201518109960    EMC Corporation    PNC Equipment
Finance, LLC    201518110100    EMC Corporation    PNC Equipment Finance, LLC   
201518110290    EMC Corporation    PNC Equipment Finance, LLC    201518518690   
EMC Corporation    PNC Equipment Finance, LLC    201518744060    EMC Corporation
   PNC Equipment Finance, LLC    201518978340    EMC Corporation    PNC
Equipment Finance, LLC    201519012890    EMC Corporation    PNC Equipment
Finance, LLC    201519071310    EMC Corporation    PNC Equipment Finance, LLC   
201519142920    EMC Corporation    PNC Equipment Finance, LLC    201519273020   
EMC Corporation    PNC Equipment Finance, LLC    201519871460    EMC Corporation
   PNC Equipment Finance, LLC    201520101400    EMC Corporation    PNC
Equipment Finance, LLC    201520101590    EMC Corporation    PNC Equipment
Finance, LLC    201520101680    EMC Corporation    PNC Equipment Finance, LLC   
201520223670    EMC Corporation    PNC Equipment Finance, LLC    201520539960   
EMC Corporation    PNC Equipment Finance, LLC    201520902610    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201520902700    EMC Corporation    PNC Equipment Finance, LLC    201520902890   
EMC Corporation    PNC Equipment Finance, LLC    201520902980    EMC Corporation
   PNC Equipment Finance, LLC    201520903040    EMC Corporation    PNC
Equipment Finance, LLC    201520903130    EMC Corporation    PNC Equipment
Finance, LLC    201520903220    EMC Corporation    PNC Equipment Finance, LLC   
201520905530    EMC Corporation    PNC Equipment Finance, LLC    201520905620   
EMC Corporation    PNC Equipment Finance, LLC    201520905800    EMC Corporation
   PNC Equipment Finance, LLC    201520905990    EMC Corporation    PNC
Equipment Finance, LLC    201521004610    EMC Corporation    PNC Equipment
Finance, LLC    201521005220    EMC Corporation    PNC Equipment Finance, LLC   
201521281110    EMC Corporation    PNC Equipment Finance, LLC    201521281200   
EMC Corporation    PNC Equipment Finance, LLC    201521281390    EMC Corporation
   PNC Equipment Finance, LLC    201521282900    EMC Corporation    PNC
Equipment Finance, LLC    201521283060    EMC Corporation    PNC Equipment
Finance, LLC    201521540730    EMC Corporation    PNC Equipment Finance, LLC   
201521540820    EMC Corporation    PNC Equipment Finance, LLC    201521669350   
EMC Corporation    PNC Equipment Finance, LLC    201521743410    EMC Corporation
   PNC Equipment Finance, LLC    201522270140    EMC Corporation    PNC
Equipment Finance, LLC    201522322830    EMC Corporation    PNC Equipment
Finance, LLC    201522484600    EMC Corporation    PNC Equipment Finance, LLC   
201522704960    EMC Corporation    PNC Equipment Finance, LLC    201522705110   
EMC Corporation    PNC Equipment Finance, LLC    201522910550    EMC Corporation
   PNC Equipment Finance, LLC    201522910640    EMC Corporation    PNC
Equipment Finance, LLC    201523392760    EMC Corporation    PNC Equipment
Finance, LLC    201523403420    EMC Corporation    PNC Equipment Finance, LLC   
201523426500    EMC Corporation    PNC Equipment Finance, LLC    201523426690   
EMC Corporation    PNC Equipment Finance, LLC    201523534980    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201523908880    EMC Corporation    PNC Equipment Finance, LLC    201524168490   
EMC Corporation    PNC Equipment Finance, LLC    201524427100    EMC Corporation
   PNC Equipment Finance, LLC    201524427290    EMC Corporation    PNC
Equipment Finance, LLC    201525166260    EMC Corporation    PNC Equipment
Finance, LLC    201525170870    EMC Corporation    PNC Equipment Finance, LLC   
201625531940    EMC Corporation    PNC Equipment Finance, LLC    201625640020   
EMC Corporation    PNC Equipment Finance, LLC    201625672300    EMC Corporation
   PNC Equipment Finance, LLC    201625672490    EMC Corporation    PNC
Equipment Finance, LLC    201626091560    EMC Corporation    PNC Equipment
Finance, LLC    201626098730    EMC Corporation    PNC Equipment Finance, LLC   
210626131590    EMC Corporation    PNC Equipment Finance, LLC    201626131680   
EMC Corporation    PNC Equipment Finance, LLC    201626261440    EMC Corporation
   PNC Equipment Finance, LLC    201626281510    EMC Corporation    PNC
Equipment Finance, LLC    201626306970    EMC Corporation    PNC Equipment
Finance, LLC    201626765470    EMC Corporation    PNC Equipment Finance, LLC   
201627083500    EMC Corporation    PNC Equipment Finance, LLC    201627083690   
EMC Corporation    PNC Equipment Finance, LLC    201627083780    EMC Corporation
   PNC Equipment Finance, LLC    201627083870    EMC Corporation    PNC
Equipment Finance, LLC    201627083960    EMC Corporation    PNC Equipment
Finance, LLC    201627403830    EMC Corporation    PNC Equipment Finance, LLC   
201627403920    EMC Corporation    PNC Equipment Finance, LLC    201627990420   
EMC Corporation    PNC Equipment Finance, LLC    201628014530    EMC Corporation
   PNC Equipment Finance, LLC    201628187810    EMC Corporation    PNC
Equipment Finance, LLC    201628341140    EMC Corporation    PNC Equipment
Finance, LLC    201628639850    EMC Corporation    PNC Equipment Finance, LLC   
201518518780    EMC Corporation    PNC Equipment Finance, LLC    201518744080   
EMC Corporation    PNC Equipment Finance, LLC    201188358000    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201188578750    EMC Corporation    PNC Equipment Finance, LLC    201188578840   
EMC Corporation    PNC Equipment Finance, LLC    201188693930    EMC Corporation
   PNC Equipment Finance, LLC    201188745530    EMC Corporation    PNC
Equipment Finance, LLC    201188805180    EMC Corporation    PNC Equipment
Finance, LLC    201188806330    EMC Corporation    PNC Equipment Finance, LLC   
201188826310    EMC Corporation    PNC Equipment Finance, LLC    201188826400   
EMC Corporation    PNC Equipment Finance, LLC    201188833750    EMC Corporation
   PNC Equipment Finance, LLC    201188833840    EMC Corporation    PNC
Equipment Finance, LLC    201188848600    EMC Corporation    PNC Equipment
Finance, LLC    201189420490    EMC Corporation    PNC Equipment Finance, LLC   
201189533550    EMC Corporation    PNC Equipment Finance, LLC    201190015250   
EMC Corporation    PNC Equipment Finance, LLC    201190032220    EMC Corporation
   PNC Equipment Finance, LLC    201190038600    EMC Corporation    PNC
Equipment Finance, LLC    201190038970    EMC Corporation    PNC Equipment
Finance, LLC    201190119390    EMC Corporation    PNC Equipment Finance, LLC   
201190331800    EMC Corporation    PNC Equipment Finance, LLC    201190371680   
EMC Corporation    PNC Equipment Finance, LLC    201190422030    EMC Corporation
   PNC Equipment Finance, LLC    201190715330    EMC Corporation    PNC
Equipment Finance, LLC    201190716580    EMC Corporation    PNC Equipment
Finance, LLC    201190762000    EMC Corporation    PNC Equipment Finance, LLC   
201190765650    EMC Corporation    PNC Equipment Finance, LLC    201190780310   
EMC Corporation    PNC Equipment Finance, LLC    201190780400    EMC Corporation
   PNC Equipment Finance, LLC    201190780590    EMC Corporation    PNC
Equipment Finance, LLC    201190786600    EMC Corporation    PNC Equipment
Finance, LLC    201190786790    EMC Corporation    PNC Equipment Finance, LLC   
201190791730    EMC Corporation    PNC Equipment Finance, LLC    201191007830   
EMC Corporation    PNC Equipment Finance, LLC    201191007920    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201191025500    EMC Corporation    PNC Equipment Finance, LLC    201191025690   
EMC Corporation    PNC Equipment Finance, LLC    201191025780    EMC Corporation
   PNC Equipment Finance, LLC    201191025870    EMC Corporation    PNC
Equipment Finance, LLC    201191025960    EMC Corporation    PNC Equipment
Finance, LLC    201191026020    EMC Corporation    PNC Equipment Finance, LLC   
201191060510    EMC Corporation    PNC Equipment Finance, LLC    201111975890   
EMC Corporation    PNC Equipment Finance, LLC    201191274980    EMC Corporation
   PNC Equipment Finance, LLC    201191417620    EMC Corporation    PNC
Equipment Finance, LLC    201191418870    EMC Corporation    PNC Equipment
Finance, LLC    201191519090    EMC Corporation    PNC Equipment Finance, LLC   
201191585590    EMC Corporation    PNC Equipment Finance, LLC    201191585680   
EMC Corporation    PNC Equipment Finance, LLC    201191618630    EMC Corporation
   PNC Equipment Finance, LLC    201191618720    EMC Corporation    PNC
Equipment Finance, LLC    201191737700    EMC Corporation    PNC Equipment
Finance, LLC    201191739650    EMC Corporation    PNC Equipment Finance, LLC   
201191831390    EMC Corporation    PNC Equipment Finance, LLC    201191855350   
EMC Corporation    PNC Equipment Finance, LLC    201191855440    EMC Corporation
   PNC Equipment Finance, LLC    201192505830    EMC Corporation    PNC
Equipment Finance, LLC    201192551800    EMC Corporation    PNC Equipment
Finance, LLC    201192551990    EMC Corporation    PNC Equipment Finance, LLC   
201192614000    EMC Corporation    PNC Equipment Finance, LLC    201192691470   
EMC Corporation    PNC Equipment Finance, LLC    201192691920    EMC Corporation
   PNC Equipment Finance, LLC    201192692170    EMC Corporation    PNC
Equipment Finance, LLC    201192716290    EMC Corporation    PNC Equipment
Finance, LLC    201192736900    EMC Corporation    PNC Equipment Finance, LLC   
201192737060    EMC Corporation    PNC Equipment Finance, LLC    201192747780   
EMC Corporation    PNC Equipment Finance, LLC    201192760220    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201192760400    EMC Corporation    PNC Equipment Finance, LLC    201293078800   
EMC Corporation    PNC Equipment Finance, LLC    201293079050    EMC Corporation
   PNC Equipment Finance, LLC    201293190430    EMC Corporation    PNC
Equipment Finance, LLC    201293190520    EMC Corporation    PNC Equipment
Finance, LLC    201293237360    EMC Corporation    PNC Equipment Finance, LLC   
201293298640    EMC Corporation    PNC Equipment Finance, LLC    201293434750   
EMC Corporation    PNC Equipment Finance, LLC    201293456950    EMC Corporation
   PNC Equipment Finance, LLC    201293764730    EMC Corporation    PNC
Equipment Finance, LLC    201293876640    EMC Corporation    PNC Equipment
Finance, LLC    201293949470    EMC Corporation    PNC Equipment Finance, LLC   
201294024130    EMC Corporation    PNC Equipment Finance, LLC    201294068440   
EMC Corporation    PNC Equipment Finance, LLC    201294098500    EMC Corporation
   PNC Equipment Finance, LLC    201294098690    EMC Corporation    PNC
Equipment Finance, LLC    201294264680    EMC Corporation    PNC Equipment
Finance, LLC    201294264770    EMC Corporation    PNC Equipment Finance, LLC   
201294264860    EMC Corporation    PNC Equipment Finance, LLC    201294543280   
EMC Corporation    PNC Equipment Finance, LLC    201294543370    EMC Corporation
   PNC Equipment Finance, LLC    201294588830    EMC Corporation    PNC
Equipment Finance, LLC    201294694900    EMC Corporation    PNC Equipment
Finance, LLC    201294722810    EMC Corporation    PNC Equipment Finance, LLC   
201294722900    EMC Corporation    PNC Equipment Finance, LLC    201294766490   
EMC Corporation    PNC Equipment Finance, LLC    201294766580    EMC Corporation
   PNC Equipment Finance, LLC    201294775690    EMC Corporation    PNC
Equipment Finance, LLC    201294777090    EMC Corporation    PNC Equipment
Finance, LLC    201294777270    EMC Corporation    PNC Equipment Finance, LLC   
201294798130    EMC Corporation    PNC Equipment Finance, LLC    201295076200   
EMC Corporation    PNC Equipment Finance, LLC    201295190690    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201295497500    EMC Corporation    PNC Equipment Finance, LLC    201295695500   
EMC Corporation    PNC Equipment Finance, LLC    201295695780    EMC Corporation
   PNC Equipment Finance, LLC    201295695870    EMC Corporation    PNC
Equipment Finance, LLC    201295695960    EMC Corporation    PNC Equipment
Finance, LLC    201295696020    EMC Corporation    PNC Equipment Finance, LLC   
201295696110    EMC Corporation    PNC Equipment Finance, LLC    201295740660   
EMC Corporation    PNC Equipment Finance, LLC    201295740750    EMC Corporation
   PNC Equipment Finance, LLC    201296176530    EMC Corporation    PNC
Equipment Finance, LLC    201296187400    EMC Corporation    PNC Equipment
Finance, LLC    201296187590    EMC Corporation    PNC Equipment Finance, LLC   
201296364090    EMC Corporation    PNC Equipment Finance, LLC    201296364180   
EMC Corporation    PNC Equipment Finance, LLC    201296415350    EMC Corporation
   PNC Equipment Finance, LLC    201296417480    EMC Corporation    PNC
Equipment Finance, LLC    201296487690    EMC Corporation    PNC Equipment
Finance, LLC    201296487780    EMC Corporation    PNC Equipment Finance, LLC   
201296580030    EMC Corporation    PNC Equipment Finance, LLC    201296744180   
EMC Corporation    PNC Equipment Finance, LLC    201296781950    EMC Corporation
   PNC Equipment Finance, LLC    201296782010    EMC Corporation    PNC
Equipment Finance, LLC    201296782100    EMC Corporation    PNC Equipment
Finance, LLC    201296782290    EMC Corporation    PNC Equipment Finance, LLC   
201296830540    EMC Corporation    PNC Equipment Finance, LLC    201296847980   
EMC Corporation    PNC Equipment Finance, LLC    201296848040    EMC Corporation
   PNC Equipment Finance, LLC    201296848130    EMC Corporation    PNC
Equipment Finance, LLC    201296867960    EMC Corporation    PNC Equipment
Finance, LLC    201296868020    EMC Corporation    PNC Equipment Finance, LLC   
201296869360    EMC Corporation    PNC Equipment Finance, LLC    201296869540   
EMC Corporation    PNC Equipment Finance, LLC    201296872090    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201296881100    EMC Corporation    PNC Equipment Finance, LLC    201296881830   
EMC Corporation    PNC Equipment Finance, LLC    201296881920    EMC Corporation
   PNC Equipment Finance, LLC    201296882080    EMC Corporation    PNC
Equipment Finance, LLC    201296882170    EMC Corporation    PNC Equipment
Finance, LLC    201296882350    EMC Corporation    PNC Equipment Finance, LLC   
201296954390    EMC Corporation    PNC Equipment Finance, LLC    201297131330   
EMC Corporation    PNC Equipment Finance, LLC    201297290820    EMC Corporation
   PNC Equipment Finance, LLC    201297292040    EMC Corporation    PNC
Equipment Finance, LLC    201297380440    EMC Corporation    PNC Equipment
Finance, LLC    201297383630    EMC Corporation    PNC Equipment Finance, LLC   
201297384240    EMC Corporation    PNC Equipment Finance, LLC    201297403220   
EMC Corporation    PNC Equipment Finance, LLC    201297467420    EMC Corporation
   PNC Equipment Finance, LLC    201297504440    EMC Corporation    PNC
Equipment Finance, LLC    201297504620    EMC Corporation    PNC Equipment
Finance, LLC    201297697610    EMC Corporation    PNC Equipment Finance, LLC   
201297708370    EMC Corporation    PNC Equipment Finance, LLC    201297819670   
EMC Corporation    PNC Equipment Finance, LLC    201298096610    EMC Corporation
   PNC Equipment Finance, LLC    201298121970    EMC Corporation    PNC
Equipment Finance, LLC    201298122030    EMC Corporation    PNC Equipment
Finance, LLC    201298123820    EMC Corporation    PNC Equipment Finance, LLC   
201298156350    EMC Corporation    PNC Equipment Finance, LLC    201298156530   
EMC Corporation    PNC Equipment Finance, LLC    201298156990    EMC Corporation
   PNC Equipment Finance, LLC    201298542360    EMC Corporation    PNC
Equipment Finance, LLC    201298587820    EMC Corporation    PNC Equipment
Finance, LLC    201298614210    EMC Corporation    PNC Equipment Finance, LLC   
201298614300    EMC Corporation    PNC Equipment Finance, LLC    201298954000   
EMC Corporation    PNC Equipment Finance, LLC    201299020650    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201299031890    EMC Corporation    PNC Equipment Finance, LLC    201299032040   
EMC Corporation    PNC Equipment Finance, LLC    201299049930    EMC Corporation
   PNC Equipment Finance, LLC    201299082450    EMC Corporation    PNC
Equipment Finance, LLC    201299125940    EMC Corporation    PNC Equipment
Finance, LLC    201299126000    EMC Corporation    PNC Equipment Finance, LLC   
201299279940    EMC Corporation    PNC Equipment Finance, LLC    201299308370   
EMC Corporation    PNC Equipment Finance, LLC    201299308460    EMC Corporation
   PNC Equipment Finance, LLC    201299334450    EMC Corporation    PNC
Equipment Finance, LLC    201299433720    EMC Corporation    PNC Equipment
Finance, LLC    201299534210    EMC Corporation    PNC Equipment Finance, LLC   
201299570830    EMC Corporation    PNC Equipment Finance, LLC    201299570920   
EMC Corporation    PNC Equipment Finance, LLC    201299724170    EMC Corporation
   PNC Equipment Finance, LLC    201299724260    EMC Corporation    PNC
Equipment Finance, LLC    201299737530    EMC Corporation    PNC Equipment
Finance, LLC    201299737620    EMC Corporation    PNC Equipment Finance, LLC   
201200171150    EMC Corporation    PNC Equipment Finance, LLC    201200185030   
EMC Corporation    PNC Equipment Finance, LLC    201200324060    EMC Corporation
   PNC Equipment Finance, LLC    201200377110    EMC Corporation    PNC
Equipment Finance, LLC    201200392140    EMC Corporation    PNC Equipment
Finance, LLC    201200499290    EMC Corporation    PNC Equipment Finance, LLC   
201200581850    EMC Corporation    PNC Equipment Finance, LLC    201200581940   
EMC Corporation    PNC Equipment Finance, LLC    201200588660    EMC Corporation
   PNC Equipment Finance, LLC    201200646360    EMC Corporation    PNC
Equipment Finance, LLC    201200834280    EMC Corporation    PNC Equipment
Finance, LLC    201200848700    EMC Corporation    PNC Equipment Finance, LLC   
201200849860    EMC Corporation    PNC Equipment Finance, LLC    201301295160   
EMC Corporation    PNC Equipment Finance, LLC    201301399020    EMC Corporation
   PNC Equipment Finance, LLC   



--------------------------------------------------------------------------------

201301519400    EMC Corporation    PNC Equipment Finance, LLC    201301555840   
EMC Corporation    PNC Equipment Finance, LLC    201301579260    EMC Corporation
   PNC Equipment Finance, LLC    201301607170    EMC Corporation    PNC
Equipment Finance, LLC    201301607260    EMC Corporation    PNC Equipment
Finance, LLC    201301640320    EMC Corporation    PNC Equipment Finance, LLC   
201301675070    EMC Corporation    PNC Equipment Finance, LLC    201301804290   
EMC Corporation    PNC Equipment Finance, LLC    201302026880    EMC Corporation
   PNC Equipment Finance, LLC    201302183150    EMC Corporation    PNC
Equipment Finance, LLC    201302203380    EMC Corporation    PNC Equipment
Finance, LLC    201302203470    EMC Corporation    PNC Equipment Finance, LLC   
201302203560    EMC Corporation    PNC Equipment Finance, LLC    201302205690   
EMC Corporation    PNC Equipment Finance, LLC    201302209760    EMC Corporation
   PNC Equipment Finance, LLC    201302354550    EMC Corporation    PNC
Equipment Finance, LLC    201302421450    EMC Corporation    PNC Equipment
Finance, LLC    201302462930    EMC Corporation    PNC Equipment Finance, LLC   
201302524520    EMC Corporation    PNC Equipment Finance, LLC    201302524890   
EMC Corporation    PNC Equipment Finance, LLC    201302524980    EMC Corporation
   PNC Equipment Finance, LLC    201302525040    EMC Corporation    PNC
Equipment Finance, LLC    201302525130    EMC Corporation    PNC Equipment
Finance, LLC    201302649250    EMC Corporation    PNC Equipment Finance, LLC   
201302806770    EMC Corporation    PNC Equipment Finance, LLC    201302888460   
EMC Corporation    PNC Equipment Finance, LLC    201302888550    EMC Corporation
   PNC Equipment Finance, LLC    201302898360    EMC Corporation    PNC
Equipment Finance, LLC    201303278990    EMC Corporation    PNC Equipment
Finance, LLC    201303314300    EMC Corporation    PNC Equipment Finance, LLC   
201303314490    EMC Corporation    PNC Equipment Finance, LLC    201303500550   
EMC Corporation    PNC Equipment Finance, LLC    99617387    EMC Corporation   
Rockland Trust Company   



--------------------------------------------------------------------------------

201305551460    EMC Corporation    SPUS6 Signature Place, LP    201304200350   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201200719190   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201200719280   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201200719370   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201200719460   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201200719550   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201200719640   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    201303820540   
EMC Corporation    Suntrust Equipment Finance & Leasing Corp.    200536065300   
EMC Corporation    U.S. Bancorp Equipment Finance, Inc.    201295503940    EMC
Corporation    U.S. Bank Equipment Finance, a Division of U.S. Bank National
Association    201304218300    EMC Corporation    Wells Fargo Equipment Finance,
Inc.    201305063260    EMC Corporation    Wells Fargo Equipment Finance, Inc.
   201305941630    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201306386700    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201308166580    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201308334510    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201308334600    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201308334880    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201410915920    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201411739110    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201411869420    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201413187090    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201413280700    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201414509710    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201414510040    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201414510220    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201415976160    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416063850    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416064370    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416478500    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416478690    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416581390    EMC Corporation    Wells Fargo Equipment Finance, Inc.   



--------------------------------------------------------------------------------

201416581480    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416581570    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201416758350    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201517450180    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201517795830    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201518002360    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201518239810    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201518331280    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201518331370    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201518684430    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201521325670    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201522630070    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201190427080    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201191872320    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201191872410    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201191872780    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201294649360    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201294649450    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201294649540    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201294649630    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296152840    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296152930    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296153090    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296153180    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296153360    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296517900    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296609740    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201296610890    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201297725160    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201297726950    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201297727100    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201297728800    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201297728990    EMC Corporation    Wells Fargo Equipment Finance, Inc.   



--------------------------------------------------------------------------------

201297729050    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201297731080    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298061960    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298156080    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298446190    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298531030    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298570110    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298571450    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298690520    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298691860    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298758860    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298758950    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298762740    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298895420    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298895510    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201298895600    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201299334270    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201299334360    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201299334540    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201299844210    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201200134740    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201200849770    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201301197040    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201301813030    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201301813120    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201301814730    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201301895180    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201301922480    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201302514530    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201303359040    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201303566240    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
201303661530    EMC Corporation    Wells Fargo Equipment Finance, Inc.   
12-0026618793    iWave Software, LLC    Cisco Systems Capital Crp   



--------------------------------------------------------------------------------

120026618793    iWave Software, LLC    Cisco Systems Capital Crp   
11-0036068580    iWave Software, LLC    Dell Financial Services L.L.C.   
110036068580    iWave Software, LLC    Dell Financial Services, L.L.C.   
12-0010849994    iWave Software, LLC    U.S. Bank Equipment Finance   
12-0032398876    iWave Software, LLC    U.S. Bank Equipment Finance   
120010849994    iWave Software, LLC    U.S. Bank Equipment Finance   
120032398876    iWave Software, LLC    U.S. Bank Equipment Finance   
12-0015215178    iWave Software, LLC    U.S. Bank Equipment Finance, a division
of U.S. Bank National Association    12-0037875619    iWave Software, LLC   
U.S. Bank Equipment Finance, a division of U.S. Bank National Association   
120015215178    iWave Software, LLC    U.S. Bank Equipment Finance, a division
of U.S. Bank National Association    120037875619    iWave Software, LLC    U.S.
Bank Equipment Finance, a division of U.S. Bank National Association   
20144029518    PSC, LLC    Bank of the West    20122856435    PSC, LLC   
General Electric Capital Corporation    20130007956    PSC, LLC    General
Electric Capital Corporation    20133726008    PSC, LLC    Trilogy Leasing Co.,
LLC    20133756476    PSC, LLC    Trilogy Leasing Co., LLC    20133991511   
PSC, LLC    Trilogy Leasing Co., LLC    20134008208    PSC, LLC    Trilogy
Leasing Co., LLC    20135087292    PSC, LLC    Trilogy Leasing Co., LLC   
20135147856    PSC, LLC    Trilogy Leasing Co., LLC    20130021857    PSC, LLC
   Trilogy Leasing Co., LLC    20140186262    PSC, LLC    Trilogy Leasing Co.,
LLC    20140419713    PSC, LLC    Trilogy Leasing Co., LLC    20141516111   
PSC, LLC    Trilogy Leasing Co., LLC    20141663277    PSC, LLC    Trilogy
Leasing Co., LLC    20141762624    PSC, LLC    Trilogy Leasing Co., LLC   
20141845908    PSC, LLC    Trilogy Leasing Co., LLC    20141880418    PSC, LLC
   Trilogy Leasing Co., LLC    20142816601    PSC, LLC    Trilogy Leasing Co.,
LLC    20142816627    PSC, LLC    Trilogy Leasing Co., LLC    20143560620   
PSC, LLC    Trilogy Leasing Co., LLC    20143785359    PSC, LLC    Trilogy
Leasing Co., LLC    20143877842    PSC, LLC    Trilogy Leasing Co., LLC   



--------------------------------------------------------------------------------

20144217121    PSC, LLC    Trilogy Leasing Co., LLC    20150486778    PSC, LLC
   Trilogy Leasing Co., LLC    20150486794    PSC, LLC    Trilogy Leasing Co.,
LLC    20150489764    PSC, LLC    Trilogy Leasing Co., LLC    20151326684   
PSC, LLC    Trilogy Leasing Co., LLC    20151569622    PSC, LLC    Trilogy
Leasing Co., LLC    20151671923    PSC, LLC    Trilogy Leasing Co., LLC   
20152459500    PSC, LLC    Trilogy Leasing Co., LLC    20152506193    PSC, LLC
   Trilogy Leasing Co., LLC    20152784410    PSC, LLC    Trilogy Leasing Co.,
LLC    20156062375    PSC, LLC    Trilogy Leasing Co., LLC    20133554038   
PSC, LLC    Wells Fargo Equipment Finance, Inc.    20133850857    PSC, LLC   
Wells Fargo Equipment Finance, Inc.    200870287640    The Corwin Russel School,
The Broccoli Hall, Inc and EMC Corporation    Cummings Properties, LLC   
04-0049376396    Dell Marketing L.P.    Key Federal Finance, a Division of Key
Corporate Capital, Inc.    04-0052213299    Dell Marketing L.P.    Key Federal
Finance, a Division of Key Corporate Capital, Inc.    04-0052213411    Dell
Marketing L.P.    Key Federal Finance, a Division of Key Corporate Capital, Inc.
   04-0069143299    Dell Marketing L.P.    Key Federal Finance, a Division of
Key Corporate Capital, Inc.    08-0035453422    Dell Marketing L.P.    De Lage
Landen Financial Services, Inc.    09-0018671557    Dell Marketing L.P.    De
Lage Landen Public Finance LLC    13923051    ASAP Software Express, Inc.    De
Lage Landen Financial Services, Inc.    14051112    ASAP Software Express, Inc.
   De Lage Landen Financial Services, Inc.    14424040    ASAP Software Express,
Inc.    De Lage Landen Public Finance LLC    20134230067    Dell Financial
Services L.L.C.    Dell Equipment Funding, L.P.    20142833440    Dell Financial
Services L.L.C.    Midland Funding LLC    20142833457    Dell Financial Services
L.L.C.    Midland Funding LLC    20092463310    Dell Inc.    De Lage Landen
Public Finance LLC    04-0049376396    Dell Marketing L.P.    Key Federal
Finance, a Division of Key Corporate Capital, Inc.    04-0052213299    Dell
Marketing L.P.    Key Federal Finance, a Division of Key Corporate Capital, Inc.
   04-0052213411    Dell Marketing L.P.    Key Federal Finance, a Division of
Key Corporate Capital, Inc.    04-0069143299    Dell Marketing L.P.    Key
Federal Finance, a Division of Key Corporate Capital, Inc.   



--------------------------------------------------------------------------------

08-0035453422    Dell Marketing L.P.    De Lage Landen Financial Services, Inc.
   09-0018671557    Dell Marketing L.P.    De Lage Landen Public Finance LLC   
09-0018798082    Dell Marketing L.P.    De Lage Landen Public Finance LLC   
09-0018827893    Dell Marketing L.P.    De Lage Landen Financial Services, Inc.
   09-0019918724    Dell Marketing L.P.    De Lage Landen Public Finance LLC   
09-0026835083    Dell Marketing L.P.    De Lage Landen Financial Services, Inc.
   09-0034123092    Dell Marketing L.P.    Dell Financial Services L.L.C.   
10-0019203551    Dell Marketing L.P.    De Lage Landen Financial Services, Inc.
   10-0019230349    Dell Marketing L.P.    De Lage Landen Financial Services,
Inc.    11-0000828414    Dell Marketing L.P.    De Lage Landen Financial
Services, Inc.    11-0002741652    Dell Marketing L.P.    De Lage Landen
Financial Services, Inc.    11-0019160938    Dell Marketing L.P.    De Lage
Landen Financial Services, Inc.    11-0019255610    Dell Marketing L.P.    De
Lage Landen Financial Services, Inc.    20050130667    Dell Marketing L.P.   
Key Federal Finance, a Div of Key Corp Capital Inc    20062737930    Dell
Marketing L.P.    Key Government Finance, Inc.    20122856435    PSC, LLC   
General Electric Capital Corporation    20130007956    PSC, LLC    General
Electric Capital Corporation    20050920760    Wyse Technology, Inc.    Dell
Financial Services, L.P.    20111249781    Dell Software, Inc.    Cummings
Properties, LLC   



--------------------------------------------------------------------------------

Schedule 6.07

Existing Restrictions

None



--------------------------------------------------------------------------------

Schedule 6.09

Existing Affiliate Transactions

None.